Case 1:19-mc-00103-MN Document 12-1 Filed 04/30/19 Page 1 of 300 PageID #: 638




                                 EXHIBIT A
Case 1:19-mc-00103-MN Document 12-1 Filed 04/30/19 Page 2 of 300 PageID #: 639



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                             Chapter 11

    IMERYS TALC AMERICA, INC., et al.1                Civ. Action No. 1:19-mc-00103-MN

                                                      Bankr. Case No. 19–10289 (LSS)

                   Debtors.                           Jointly Administered



       [PROPOSED] ORDER GRANTING JOHNSON & JOHNSON AND JOHNSON &
        JOHNSON CONSUMER INC.’S EMERGENCY MOTION FOR PROVISIONAL
                     TRANSFER UNDER 28 U.S.C. § 157(b)(5)

            Upon Johnson & Johnson and Johnson & Johnson Consumer Inc.’s (collectively, “J&J”)

Emergency Motion for Provisional Transfer Under 28 U.S.C. § 157(b)(5) (the “Provisional

Transfer Motion”, D.I. __);2 and J&J having filed the Motion to Fix Venue for Claims Related to

Imerys’s Bankruptcy Under 28 U.S.C. §§ 157(b)(5) and 1334(b), a memorandum of law and two

declarations in support, D.I. 1–4 (collectively, the “Venue Motion”); and adequate and proper

notice of the Provisional Transfer Motion having been provided under the circumstances, and it

appearing that no other or further notice need be provided; and the Court having determined that

the legal and factual bases set forth in the Provisional Transfer Motion, memorandum of law and

declaration in support of the Provisional Transfer Motion, establish, on a provisional basis and

subject to objection and plenary hearing on the Venue Motion before final transfer, just cause for




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050),
and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300,
Roswell, Georgia 30076.
2
 Capitalized terms not herein defined shall have the same meaning ascribed to them in the
Provisional Transfer Motion.
Case 1:19-mc-00103-MN Document 12-1 Filed 04/30/19 Page 3 of 300 PageID #: 640



the relief granted herein; and upon all of the proceedings had before the Court and after due

deliberation and sufficient cause appearing therefor, it is hereby ORDERED that:

       1.         The Provisional Transfer Motion is granted as set forth herein.

       2.         The application for a provisional transfer order is granted as to the personal injury

and wrongful death claims against J&J arising from exposure to talc supplied to J&J by Imerys

Talc America, Inc., Imerys Talc Vermont, Inc., and Imerys Talc Canada Inc. (collectively, the

“Debtors”), identified in Exhibit 1 (the “Talc Claims”).

       3.         The Talc Claims shall be transferred to this Court on a provisional basis pending

this Court’s final determination on the Venue Motion. For the avoidance of doubt, all Talc

Claims whether pending in state court or federal district court, whether removed to federal

district court prior or subsequent to this Order, or whether remanded to state court prior or

subsequent to this Order, shall be provisionally transferred to this Court for all purposes pending

a final determination on the Venue Motion.

       4.         Counsel for J&J, shall promptly: (1) serve by first class mail on counsel of record

for all plaintiffs and on any pro se plaintiffs, asserting Talc Claims (the “Transferred Plaintiffs”)

a copy of this order; and (2) file a notice of this Order, and attach a copy, on the respective

docket of all pending Talc Claims.

       5.         With respect to briefing on the Venue Motion, in the interest of Due Process, to

afford each interested party an opportunity to be heard concerning the Venue Motion, to

streamline the number of briefs submitted to the Court, and to minimize duplication of

arguments, the parties shall abide by the following guidelines:

             i.      J&J’s papers in support of the Venue Motion are hereby accepted as filed;

            ii.      The Transferred Plaintiffs shall be limited to one (1) brief of not more than
Case 1:19-mc-00103-MN Document 12-1 Filed 04/30/19 Page 4 of 300 PageID #: 641



                        forty (40) pages. Transferred Plaintiffs shall confer to determine a method by

                        which responsibility for preparing the brief shall be allocated, which method

                        shall be as fair as practicable and best calculated to cause each issue of

                        importance to the Transferred Plaintiffs to be presented to the Court. The

                        Transferred Plaintiffs may join in and rely on any argument stated in any brief

                        filed by any party. The brief and other submissions on behalf of the

                        Transferred Parties shall be served and filed with the Court on or before May

                        13, 2019.

              iii.      The Debtors, the United States Trustee, any committee appointed by the

                        United States Trustee in the Debtors’ chapter 11 proceeding (including the

                        Official Committee of Tort Claimants, see Bankr. D.I. 132), and any future

                        claimants’ representative appointed by the United States Bankruptcy Court for

                        the District of Delaware in the Debtors’ chapter 11 proceedings, may each file

                        and serve one (1) brief of not more than twenty (20) pages, in support of or in

                        opposition to the Venue Motion on or before May 13, 2019.

              iv.       J&J may file and serve one (1) omnibus reply brief in support of the Venue

                        Motion of not more than thirty (30) pages on or before May 23, 2019.

         6.          Each of the Transferred Plaintiffs shall be deemed to oppose the Venue Motion

and to adopt the arguments and positions taken in the brief submitted on behalf of the

Transferred Plaintiffs unless they notify counsel for J&J to the contrary on or before [May 13,

2019].

         7.          The Clerks of the several United States District Courts from which Talc Claims

are provisionally transferred pursuant to this Order shall retain physical possession of their files
Case 1:19-mc-00103-MN Document 12-1 Filed 04/30/19 Page 5 of 300 PageID #: 642



of each transferred Talc Claim, and the Clerk of this Court shall not open any new civil matter

numbers with respect to any Talc Claims provisionally transferred by this Order, pending a final

determination of the Venue Motion and further order from this Court.

       8.      The Court will hold oral argument on the Venue Motion on ___________ at

______.

       9.      The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Order.

 Dated: ___________ ___, 2019
                                            __________________________________________
                                            THE HONORABLE MARYELLEN NOREIKA
                                            UNITED STATES DISTRICT JUDGE
Case 1:19-mc-00103-MN Document 12-1 Filed 04/30/19 Page 6 of 300 PageID #: 643



                                  EXHIBIT 1
                       Case
                        Case1:19-mc-00103-MN
                              1:19-mc-00103-MNDocument
                                               Document12-1
                                                         1-1 Filed
                                                             Filed04/30/19
                                                                   04/18/19 Page
                                                                            Page71of
                                                                                   of300
                                                                                      294PageID
                                                                                         PageID#:
                                                                                                #:644
                                                                                                   4



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court            Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 1          Abbott                Cecilia          Abbott, Cecilia and     CA - Superior             BC691327        U.S. District Court for the     Western Division
                                                    Dr. Richard vs.      Court of California -                      Central District of California
                                                    Brenntag North          Los Angeles
                                                   America, Inc., et al.

 2           Abril                Clarissa         Abril, Clarissa and IL - Circuit Court -          17-L-1494      U.S. District Court for the       East St. Louis
                                                    Michael vs. Avon      Madison County                            Southern District of Illinois        Division
                                                   Products, Inc., et al.

 3          Adams                 Sharon              Johnson, Jr.,        IL - Circuit Court -      16-L-1295      U.S. District Court for the       East St. Louis
                                                     Theodore L., as        Madison County                          Southern District of Illinois        Division
                                                         Special
                                                   Administrator of the
                                                   Estate of Sharon K.
                                                   Adams, Deceased
                                                      v. Armstrong
                                                    Pumps, Inc., et al.

 4          Adams                Jeremiah            Jeremiah Adams,       NJ - Superior Court    MID- 04676-18AS   U.S. District Court for the      Trenton Division
                                                    individually and as    - Middlesex County                         District of New Jersey
                                                      Executor and as
                                                        Executor Ad
                                                     Prosequendum of
                                                        the Estate of
                                                   Bethann Adams, v.
                                                         Johnson &
                                                       Johnson, et al.
 5           Agri                Katherine            Agri, Robyn, as      NJ - Superior Court    MID-L4234-16-AS   U.S. District Court for the      Trenton Division
                                                      Executor of the      - Middlesex County                         District of New Jersey
                                                   Estate of Katherine
                                                      Agri, and Robyn
                                                    Agri and Jonathan
                                                    Agri, as Executors
                                                   of the Estate of Orin
                                                         Agri v. Ace
                                                    Hardware Corp, et
                                                              al.




                                                                             Page 1 of 173
                       Case
                        Case1:19-mc-00103-MN
                              1:19-mc-00103-MNDocument
                                               Document12-1
                                                         1-1 Filed
                                                             Filed04/30/19
                                                                   04/18/19 Page
                                                                            Page82of
                                                                                   of300
                                                                                      294PageID
                                                                                         PageID#:
                                                                                                #:645
                                                                                                   5



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 6           Akey                 Steven            Steven Akey and       IL - Circuit Court -      18-L-0485       U.S. District Court for the     East St. Louis
                                                     Sandy Akey vs.         St. Clair County                        Southern District of Illinois      Division
                                                     ABB, Inc., et al.
 7          Akzin                 Michael            Akzin, Abigail,      IL - Circuit Court -      16-L-1030       U.S. District Court for the     East St. Louis
                                                   Individually and as     Madison County                           Southern District of Illinois      Division
                                                         Special
                                                   Administrator of the
                                                    Estate of Michael
                                                   Akzin, Deceased. v.
                                                      Aaron Metals
                                                     Company, et al.

 8         Alderdice               Gina            Alderdice, Gina M. NJ - Superior Court        MID-L-0546-17 AS   U.S. District Court for the     Trenton Division
                                                   and Andrew C. vs. - Middlesex County                               District of New Jersey
                                                    Brentagg North
                                                   America, Inc., et al.

 9        Alexander               Gerald           Florence Alexander,    IL - Circuit Court -      18-L-0139       U.S. District Court for the     East St. Louis
                                                    Individually and as     St. Clair County                        Southern District of Illinois      Division
                                                          Special
                                                   Administrator of the
                                                     Estate of Gerald
                                                    Alexander v. ABB,
                                                         Inc., et al.

 10          Allen                  Earl            Earl H. Allen and     IL - Circuit Court -       18-L-398       U.S. District Court for the     East St. Louis
                                                   Cynthia Pleasant v.      St. Clair County                        Southern District of Illinois      Division
                                                         Ameron
                                                      International
                                                    Corporation, et al.




                                                                           Page 2 of 173
                       Case
                        Case1:19-mc-00103-MN
                              1:19-mc-00103-MNDocument
                                               Document12-1
                                                         1-1 Filed
                                                             Filed04/30/19
                                                                   04/18/19 Page
                                                                            Page93of
                                                                                   of300
                                                                                      294PageID
                                                                                         PageID#:
                                                                                                #:646
                                                                                                   6



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number       Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 11          Allen                 David            David L. Allen v.     IL - Circuit Court -       19-L-0031       U.S. District Court for the     East St. Louis
                                                        ABB, Inc.,          St. Clair County                         Southern District of Illinois      Division
                                                   Individually and as
                                                      Successor-in-
                                                     Interest to ITE
                                                   Electrical Products
                                                     Co., and BBC
                                                   Brown Boveri, et al.

 12          Allen               Katherine         Allen, Katherine vs. NJ - Superior Court       MID-L-5146-17 AS   U.S. District Court for the     Trenton Division
                                                      Brenntag North       - Middlesex County                          District of New Jersey
                                                          America
 13          Alley                 John             Alley, Lillian; Alley, MO - Circuit Court -    1622-CC08967      U.S. District Court for the Eastern Division
                                                      John J.; Alley,        City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                      Richard; Alley,
                                                   Janice; Leili, Debbie
                                                      and Kavanagh,
                                                    Sandy as surviving
                                                     heirs of John F.
                                                   Alley, Deceased vs.
                                                         Ajax et al.

 14          Alne                 Sandra             Alne, Sandra and      CA - Superior             BC649850         U.S. District Court for the Western Division
                                                      John vs. Alcoa,   Court of California -                        Central District of California
                                                         Inc., et al.        Los Angeles
 15         Alsikafi              Maheed           Majeed Alsikafi vs. LA - District Court -         C-672865        U.S. District Court for the           N/A
                                                   Taylor-SeidenBach, East Baton Rouge                               Middle District of Louisiana
                                                            et al.              Parish
 16         Alspaw                 Ralph              Torry, Michael,    IL - Circuit Court -        16--L-1111      U.S. District Court for the     East St. Louis
                                                    individually and as   Madison County                             Southern District of Illinois      Division
                                                          Special
                                                   Administrator of the
                                                      Estate of Ralph
                                                   Alspaw, Deceased
                                                        vs. Aerojet
                                                   Rocketdyne, Inc. et
                                                             al.




                                                                            Page 3 of 173
                      Case
                        Case
                           1:19-mc-00103-MN
                              1:19-mc-00103-MNDocument
                                                Document
                                                       12-1
                                                         1-1 Filed
                                                              Filed04/30/19
                                                                    04/18/19 Page
                                                                              Page10
                                                                                   4 of 300
                                                                                        294 PageID #: 647
                                                                                                      7



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 17        Alvarado               Amelia            Alvarado, John H.,    IL - Circuit Court -       16-L-837        U.S. District Court for the     East St. Louis
                                                    individually and as    Madison County                            Southern District of Illinois      Division
                                                            Special
                                                   Administrator of the
                                                      Estate of Amelia
                                                          Alvarado,
                                                   deceased. vs. ABB,
                                                          Inc., et al.
 18         Amron                 Robert             Robert K. Amron      NJ - Superior Court    MID-L-02045-19 AS   U.S. District Court for the     Trenton Division
                                                   and Rose A. Amron      - Middlesex County                           District of New Jersey
                                                        v. Johnson &
                                                       Johnson, et al.
 19       Anderson                Carolyn           Carolyn Anderson      NJ - Superior Court    MID-L-02533-18-AS   U.S. District Court for the     Trenton Division
                                                     v. Avon Products,    - Middlesex County                           District of New Jersey
                                                           Inc. et al.
 20       Anderson               Lawrence          Lawrence Anderson      NJ - Superior Court    MID L-8180-18 AS    U.S. District Court for the     Trenton Division
                                                      v. Cyprus Amax      - Middlesex County                           District of New Jersey
                                                   Minerals Company,
                                                             et al.

 21        Anderton               William           William Anderton NJ - Superior Court         MID-L0-05866-18AS   U.S. District Court for the     Trenton Division
                                                       and Margie        - Middlesex County                            District of New Jersey
                                                     Anderton v. 3M
                                                     Company, et al.
 22        Andrew                 Sharon           Andrew, Patrick S., IL - Circuit Court -          16-L-1359       U.S. District Court for the     East St. Louis
                                                   individually and as     Madison County                            Southern District of Illinois      Division
                                                          Special
                                                   Administrator of the
                                                   Estate of Sharon K
                                                   Andrew Deceased.
                                                   vs. ABB, Inc., et al.




                                                                            Page 4 of 173
                      Case
                        Case
                           1:19-mc-00103-MN
                              1:19-mc-00103-MNDocument
                                                Document
                                                       12-1
                                                         1-1 Filed
                                                              Filed04/30/19
                                                                    04/18/19 Page
                                                                              Page11
                                                                                   5 of 300
                                                                                        294 PageID #: 648
                                                                                                      8



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 23         Arace                Nicholas           Arace, Roseann,      IL - Circuit Court -       17-L-1126       U.S. District Court for the     East St. Louis
                                                   individually and as     Madison County                           Southern District of Illinois      Division
                                                          Special
                                                   Administrator of the
                                                    Estate of Nicholas
                                                    Arace, deceased
                                                     vs. Borg-Warner
                                                   Morse Tec LLC, et
                                                             al.
 24        Arazosa                Richard           Arazosa, Joan, as      NY - Supreme            190069/2016      U.S. District Court for the       Manhattan
                                                      Executor of the      Court - NYCAL                            Southern District of New           Division
                                                    Estate of Richard                                                          York
                                                     Arazosa vs. 3M
                                                         Co., et al.
 25         Arend                 Barbara           Arend, Barbara v. NJ - Superior Court        MID-L-1370-17 AS   U.S. District Court for the     Trenton Division
                                                      Brenntag North     - Middlesex County                           District of New Jersey
                                                    America, Inc. et al.
 26       Armstead                Donald           Armstead, Bernice, IL - Circuit Court -           16-L-809       U.S. District Court for the     East St. Louis
                                                   Individually and as     Madison County                           Southern District of Illinois      Division
                                                          Special
                                                   Administrator of the
                                                   Estate of Donald J.
                                                        Armstead,
                                                   Deceased vs. ALFA
                                                      Laval Inc, et al.




 27         Arnold                Roland            Roland E. Arnold      IL - Circuit Court -      19-L-0097       U.S. District Court for the     East St. Louis
                                                   and Karla Arnold v.      St. Clair County                        Southern District of Illinois      Division
                                                        ABB, Inc.,
                                                   Individually and as
                                                      Successor-in-
                                                     Interest to ITE
                                                   Electrical Products
                                                     Co., and BBC
                                                   Brown Boveri, et al.




                                                                           Page 5 of 173
                       Case
                         Case
                            1:19-mc-00103-MN
                               1:19-mc-00103-MNDocument
                                                 Document
                                                        12-1
                                                          1-1 Filed
                                                               Filed04/30/19
                                                                     04/18/19 Page
                                                                               Page12
                                                                                    6 of 300
                                                                                         294 PageID #: 649
                                                                                                       9



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court            Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 28         Arstill               Jennifer          Jennifer Arstill and    CA - Superior         19STCV09118       U.S. District Court for the     Western Division
                                                       Brock Arstill v.  Court of California -                     Central District of California
                                                       Conopco, Inc.,         Los Angeles
                                                     (sued individually
                                                     and as successor-
                                                        in-interest to
                                                   Unilever, and Lever
                                                   Brothers Company),
                                                             et al.
 29        Arterburn               David           David Aterburn and IL - Circuit Court -          18-L-183       U.S. District Court for the       East St. Louis
                                                    Shirley Aterburn v.    Madison County                          Southern District of Illinois        Division
                                                         Armstrong
                                                    International, Inc.,
                                                             et al.
 30         Arvelo                Donna              Arvelo, Donna M. NJ - Superior Court        MID-L-588-17 AS   U.S. District Court for the      Trenton Division
                                                        vs. Asbestos     - Middlesex County                          District of New Jersey
                                                   Corporation LTD, et
                                                              al.
 31         Atkins                Patrick           Patrick Atkins and IL - Circuit Court -         18-L-103       U.S. District Court for the       East St. Louis
                                                     Patricia Atkins v.     St. Clair County                       Southern District of Illinois        Division
                                                           Ameron
                                                   International Corp.,
                                                             et al.
 32        Avaiusini              Joanne             Peterson, Kara A.    IL - Circuit Court -      16-L-948       U.S. District Court for the       East St. Louis
                                                    individually and as    Madison County                          Southern District of Illinois        Division
                                                           Special
                                                   Administrator of the
                                                     Estate of Joanne
                                                          Avaiusini,
                                                        deceased. v.
                                                   Armstrong Pumps,
                                                          Inc. et al.




                                                                            Page 6 of 173
                      Case
                       Case1:19-mc-00103-MN
                             1:19-mc-00103-MNDocument
                                              Document12-1
                                                        1-1 Filed
                                                            Filed04/30/19
                                                                  04/18/19 Page
                                                                           Page13
                                                                                7 of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:10
                                                                                                 650



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
 33         Avants                Aubrey             Avants, Karen,       IL - Circuit Court -    2016-L-560    U.S. District Court for the     East St. Louis
                                                   individually and as      St. Clair County                    Southern District of Illinois      Division
                                                          Special
                                                   Administrator of the
                                                    Estate of Aubrey
                                                   Avants, deceased.
                                                       vs. Ameron
                                                      International
                                                      Corporation,
                                                   individually and as
                                                      successor in
                                                        interest to
                                                    Bondstrand, et. al.

 34         Axtell                Donald             Axtell, Craig D.,    IL - Circuit Court -     17-L-143     U.S. District Court for the     East St. Louis
                                                   Individually and as     Madison County                       Southern District of Illinois      Division
                                                         Special
                                                   Administrator of the
                                                   Estate of Donald D.
                                                    Axtell, Deceased
                                                   vs. 4520 Corp, Inc.,
                                                           et al.

 35         Baker                 Richard          Richard Barker and     IL - Circuit Court -     18-L-204     U.S. District Court for the     East St. Louis
                                                    Carolyn Baker v.        St. Clair County                    Southern District of Illinois      Division
                                                     ABB, INC., et al.
 36         Baker                 Robert           Robert E. Baker v.     IL - Circuit Court -    18-L-0825     U.S. District Court for the     East St. Louis
                                                       Armstrong            St. Clair County                    Southern District of Illinois      Division
                                                   International, Inc.,
                                                           et al.
 37         Balerdi                Jose             Balerdi, Sandra,      IL - Circuit Court -     17-L-975     U.S. District Court for the     East St. Louis
                                                   individually and as     Madison County                       Southern District of Illinois      Division
                                                         special
                                                     administrator of
                                                      Estate of Jose
                                                     Balerdi v. 4520
                                                     Corp Inc., et al.




                                                                           Page 7 of 173
                        Case
                         Case1:19-mc-00103-MN
                               1:19-mc-00103-MNDocument
                                                Document12-1
                                                          1-1 Filed
                                                              Filed04/30/19
                                                                    04/18/19 Page
                                                                             Page14
                                                                                  8 of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:11
                                                                                                   651



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court           Index Number      Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 38         Bales                  Arlie            Arlie A. Bales, Jr.    IL - Circuit Court -        18-L-45        U.S. District Court for the     East St. Louis
                                                   and Diane Bales v.        St. Clair County                         Southern District of Illinois      Division
                                                   Aerco International,
                                                         Inc., et al.

 39         Ballard                Judy             Ballard, Judy and      IL - Circuit Court -       16-L-1123       U.S. District Court for the     East St. Louis
                                                    Robert Ballard v.       Madison County                            Southern District of Illinois      Division
                                                   Alcatel-Lucent USA
                                                         Inc et al.
 40        Ballinger               Jamie           Jamie Ballinger, as     NJ - Superior Court    MID-L-01365-19 AS   U.S. District Court for the     Trenton Division
                                                       Anticipated         - Middlesex County                           District of New Jersey
                                                    Administrator and
                                                    Administrator ad
                                                    Prosequendum of
                                                      the Estate of
                                                       Christopher
                                                        Ballinger,
                                                      Deceased, v.
                                                      Cyprus Amax
                                                   Minerals Company,
                                                           et al.
 41         Barber                 John             Barber, John and       IL - Circuit Court -       16-L-1020       U.S. District Court for the     East St. Louis
                                                    Keishe Barber v.        Madison County                            Southern District of Illinois      Division
                                                    American Optical
                                                    Corporation, et al.
 42         Barden               Douglas            Barden, Douglas        NJ - Superior Court    MID-L-1809-17AS     U.S. District Court for the     Trenton Division
                                                     and Roslyn vs.        - Middlesex County                           District of New Jersey
                                                     Brenntag North
                                                   America, Inc., et al.

 43       Barnard Jr.             George              Barnard, Jr.,        IL - Circuit Court -       16-L-672        U.S. District Court for the     East St. Louis
                                                   George and Bonnie        Madison County                            Southern District of Illinois      Division
                                                    Barnard vs. ABB,
                                                        Inc. et al.
 44         Barnett               Erlene           Barnett, Erlene vs.     IL - Circuit Court -       16-L-748        U.S. District Court for the     East St. Louis
                                                     Akebono Brake          Madison County                            Southern District of Illinois      Division
                                                    Corporation, et al.




                                                                             Page 8 of 173
                       Case
                        Case1:19-mc-00103-MN
                              1:19-mc-00103-MNDocument
                                               Document12-1
                                                         1-1 Filed
                                                             Filed04/30/19
                                                                   04/18/19 Page
                                                                            Page15
                                                                                 9 of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:12
                                                                                                  652



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 45         Barnett               Marcia           Barnett, Sr., William IL - Circuit Court -      16-L-680       U.S. District Court for the     East St. Louis
                                                    Individually and as    Madison County                         Southern District of Illinois      Division
                                                           Special
                                                   Administrator of the
                                                      Estate of Marcia
                                                   Barnett, Deceased.
                                                       vs. American
                                                   Optical Corporation,
                                                            et al.
 46         Barreto              Kimberly               KIMBERLY          FL - 17th Judicial    18-004949 CA27    U.S. District Court for the Fort Lauderdale
                                                       BARRETTO,          Circuit - Broward                       Southern District of Florida    Division
                                                          Personal              County
                                                     Representative of
                                                       the Estate of
                                                      PATRICIA ANN
                                                        WHEELER,
                                                   Deceased, Pltf. vs.
                                                           AVON
                                                   PRODUCTS, INC.,
                                                            et a
 47         Barrett                Joni              Joni L Barrett and NJ - Superior Court      L- 3205-18-AS    U.S. District Court for the     Trenton Division
                                                      Buford Barrett v.  - Middlesex County                         District of New Jersey
                                                      Brenntag North
                                                       America, et al.
 48         Bartlett              James            Marie Jean Bartlett,     DE - Superior       N18C-01-074 ASB   U.S. District Court for the           N/A
                                                    Individually and as Court - New Castle                           District of Delaware
                                                      Executor of the           County
                                                      Estate of James
                                                       Bartlett v. 3M
                                                      Company, et al.




                                                                           Page 9 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 16
                                                                                 10 of 300
                                                                                       294 PageID #: 653
                                                                                                     13



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court          Index Number        Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 49         Barton                  Diana            Diana Lee Barton, NJ - Superior Court       MID-L-02258 - 18AS   U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                             District of New Jersey
                                                            Personal
                                                     Representative for
                                                    the Estate of James
                                                          Lee Barton,
                                                        deceased, vs.
                                                            Asbestos
                                                    Corporation, Ltd., et
                                                               al.
 50        Basinger                Michael            Basinger, Renee,    IL - Circuit Court -       16-L-1405        U.S. District Court for the     East St. Louis
                                                     individually and as   Madison County                             Southern District of Illinois      Division
                                                             Special
                                                    Administrator of the
                                                      Estate of Michael
                                                           Basinger,
                                                    deceased. vs. 4520
                                                        Corp, Inc., as
                                                        Successor In
                                                       Interest of THE
                                                       SHAW GROUP
                                                           INC., et al,
 51         Bathon                Rebecca             Rebecca Bathon MO - Circuit Court -          1922-CC00635       U.S. District Court for the Eastern Division
                                                      and Allan Bathon,     City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                     and Diane Curran,
                                                       on behalf of her
                                                     deceased mother,
                                                     Jeanette Curran v.
                                                          Johnson &
                                                        Johnson, et al.
 52       Battenfield              Tommy            Battenfield, Tommy IL - Circuit Court -          16-L-1025        U.S. District Court for the     East St. Louis
                                                          and Nancy        Madison County                             Southern District of Illinois      Division
                                                        Battenfield v.
                                                            Ameron
                                                         International
                                                      Corporation et al.




                                                                           Page 10 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 17
                                                                                11 of 300
                                                                                      294 PageID #: 654
                                                                                                    14



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court            Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 53      Baumgardner              Richard             Baumgardner,       IL - Circuit Court -       17-L-1637       U.S. District Court for the      East St. Louis
                                                    Richard and Linda      Madison County                           Southern District of Illinois       Division
                                                    Baumgardner vs.
                                                    Alfa Laval, Inc., et
                                                            al.
 54         Baykal             Sherryllynne        Sherryllynne Baykal NJ - Superior Court       MID-L-08342-18AS   U.S. District Court for the     Trenton Division
                                                     v. Johnson and      - Middlesex County                           District of New Jersey
                                                     Johnson., et al.,

 55          Bean                  Roger           Bean, Lynnette M.,     IL - Circuit Court -      16-L-1029       U.S. District Court for the      East St. Louis
                                                   Individually and as     Madison County                           Southern District of Illinois       Division
                                                         Special
                                                   Administrator of the
                                                   Estate of Roger E.
                                                   Bean, Deceased v.
                                                    American Optical
                                                    Corporation, et al

 56         Becker                 Kevin             Kevin Becker,        IL - Circuit Court -       19-L-206       U.S. District Court for the      East St. Louis
                                                   Individually and as     Madison County                           Southern District of Illinois       Division
                                                          Special
                                                   Administrator of the
                                                     Estate of Doris
                                                   Becker, Deceased,
                                                       v. Ameron
                                                      International
                                                      Corporation,
                                                   Individually and as
                                                      Successor-in-
                                                        Interest to
                                                    Bondstrand, et al.

 57         Bekele                 Tsion           Tsion Bekele and MD - Circuit Court -           24x18000357      U.S. District Court for the     Northern Division
                                                   Kevin Greenville v. Baltimore City                                  District of Maryland
                                                   Giant Food Stores,
                                                       LLC et al.




                                                                           Page 11 of 173
                      Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed 04/30/19
                                                                 04/18/19 Page 18
                                                                               12 of 300
                                                                                     294 PageID #: 655
                                                                                                   15



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court           Index Number      Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 58      Belac-Cope                Faith            Faith Belac-Cope,          PA - Court of         2017-CV-2190AS     U.S. District Court for the     Philadelphia
                                                   Administratix of the       Common Pleas -                               Eastern District of             Division
                                                     Estate of Loretta        Dauphin County                                  Pennsylvania
                                                      Belac v. A.I.I.
                                                   Acquisitions, LLC.,
                                                           et al.
 59        Benjamin                Anna            Benjamin, Anna vs.        IL - Circuit Court -       17-L-1475       U.S. District Court for the     East St. Louis
                                                   4520 Corp., Inc., et       Madison County                            Southern District of Illinois      Division
                                                             al.
 60        Benmar                  Peter           Peter Benmar and          NJ - Superior Court    MID-L05709-18AS     U.S. District Court for the     Trenton Division
                                                   Claudine Benmar v.        - Middlesex County                           District of New Jersey
                                                        Johnson &
                                                      Johnson, et al.
 61        Bennett                William          William Bennett and       NJ - Superior Court    MID-L-01639-19 AS   U.S. District Court for the     Trenton Division
                                                   Mary Lou Bennett,         - Middlesex County                           District of New Jersey
                                                        his wife, v.
                                                     Brenntag North
                                                      America, et al.
 62         Beran                 Allyson          Beran, Allyson and        NJ - Superior Court    MID-L-2422-17AS     U.S. District Court for the     Trenton Division
                                                     Minh Vo, Jr. vs.        - Middlesex County                           District of New Jersey
                                                     Brenntag North
                                                   America, Inc., et al.

 63         Beres                 Robert           Beres, Robert vs.         IL - Circuit Court -       16-L-896        U.S. District Court for the     East St. Louis
                                                    American Honda            Madison County                            Southern District of Illinois      Division
                                                   Motor Co, Inc. et al.

 64          Berg                  John               Berg, Daniel,          IL - Circuit Court -       16-L-1728       U.S. District Court for the     East St. Louis
                                                   individually and as        Madison County                            Southern District of Illinois      Division
                                                          Special
                                                   Administrator of the
                                                     Estate of John
                                                    Berg, deceased.,
                                                      vs. American
                                                    Biltrite, Inc., et al.




                                                                              Page 12 of 173
                      Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed 04/30/19
                                                                 04/18/19 Page 19
                                                                               13 of 300
                                                                                     294 PageID #: 656
                                                                                                   16



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court        Index Number       Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 65         Berger              Jacqueline         Berger, Jacqueline IL - Circuit Court -         17-L-1188       U.S. District Court for the     East St. Louis
                                                    and Clarence vs.       Madison County                          Southern District of Illinois      Division
                                                   Henkel Corporation,
                                                          et al.
 66         Berger                Michael           Michael R. Berger    IL - Circuit Court -       18-L-300       U.S. District Court for the     East St. Louis
                                                    and Mary Berger        Madison County                          Southern District of Illinois      Division
                                                        vs. A. W.
                                                   Chesterton, INC., et
                                                            al.
 67         Berling               Pamela           Pamela Berling and NJ - Superior Court       MID-L-02136-18AS   U.S. District Court for the     Trenton Division
                                                    Robert Berling v.    - Middlesex County                          District of New Jersey
                                                       Imerys Talc
                                                   America, Inc., et al.

 68         Berry             Collen Sullivan         Berry, Collen          OH - Court of       CV-18-895936      U.S. District Court for the     Eastern Division
                                                       Sullivan and         Common Pleas -                         Northern District of Ohio
                                                     Richard Berry v.       Cuyahoga County
                                                     Clark Industrial
                                                   Insulation Co., et al.

 69         Berry                 James              Berry, James and MO - Circuit Court -       1622-CC09756      U.S. District Court for the Eastern Division
                                                    Shirley Huffman v.   City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                     American Honda
                                                      Motor Co., et al.
 70        Bevens                 Steven            Steven Bevens vs. IL - Circuit Court -         18-L-1551       U.S. District Court for the     East St. Louis
                                                       ABB Inc., et al.  Madison County                            Southern District of Illinois      Division
 71         Bexley                Richard          Richard Bexley and IL - Circuit Court -          17-L-771       U.S. District Court for the     East St. Louis
                                                     Wanda Bexley v.     St. Clair County                          Southern District of Illinois      Division
                                                   Alabama Power, et
                                                             al.
 72        Bhuyuan              Mahendra           Mahendra Bhuyuan MO - Circuit Court -         1822-CC00722      U.S. District Court for the Eastern Division
                                                   v. CBS Corporation,   City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                            et al.
 73        Biagetti               Marilyn           Marilyn L. Biagetti RI - Superior Court      PC-2017-2761      U.S. District Court for the           N/A
                                                    and Roger Biagetti     - Providence                             District of Rhode Island
                                                    v. 3M Company, et         County
                                                             al.




                                                                            Page 13 of 173
                      Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed 04/30/19
                                                                 04/18/19 Page 20
                                                                               14 of 300
                                                                                     294 PageID #: 657
                                                                                                   17



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court          Index Number       Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 74        Bibeault               Marcia           Marcia Bibeault and     MA - Superior             18-3716        U.S. District Court for the     Boston Division
                                                   Howard Bibeault v.     Court - Middlesex                         District of Massachusetts
                                                    CVS Pharmacy,              County
                                                        Inc., et al.

 75          Birch                Teresa            Teresa Birch and     FL - 17th Judicial      18-014125 CA27     U.S. District Court for the Fort Lauderdale
                                                    Robert Birch vs.     Circuit - Broward                          Southern District of Florida    Division
                                                    Glaxosmithkline,           County
                                                        LLC, et al.
 76          Birch               Christine         Christine Birch and     PA - Court of            1806-2249       U.S. District Court for the      Philadelphia
                                                    Tony Ferrelli, w/h   Common Pleas -                                Eastern District of             Division
                                                     vs. Imerys Talc    Philadelphia County                               Pennsylvania
                                                   America Inc., et al.

 77         Black                  Mary               Mary Black v.  NJ - Superior Court         MID-L-05218-18AS   U.S. District Court for the     Trenton Division
                                                   Johnson & Johnson - Middlesex County                               District of New Jersey
                                                     and Johnson &
                                                   Johnson Consumer
                                                          Inc.

 78        Blanton                Herbert           Celeste Blanton,      IL - Circuit Court -       18-L-58        U.S. District Court for the     East St. Louis
                                                   Individually and as     Madison County                           Southern District of Illinois      Division
                                                         Special
                                                   Administrator of the
                                                    Estate of Herbert
                                                   Blanton, Deceased
                                                      v. Armstrong
                                                    Pumps, Inc., et al.

 79          Blum                 Tamara            Tamara Blum and       IL - Circuit Court -      18-L-1138       U.S. District Court for the     East St. Louis
                                                     Alan Bennett v.       Madison County                           Southern District of Illinois      Division
                                                         Ameron
                                                   International Corp,
                                                           et al.
 80        Bobiney                Evette           Evette M. Bobiney      NJ - Superior Court    MID-L-3393-18 AS   U.S. District Court for the     Trenton Division
                                                   and Larry Bobiney      - Middlesex County                          District of New Jersey
                                                    v. Brenntag North
                                                      America, et al.


                                                                           Page 14 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 21
                                                                                15 of 300
                                                                                      294 PageID #: 658
                                                                                                    18



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number      Removal District Court            Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 81         Bodnar                Bonnie           Bodnar, Bonnie and       IL - Circuit Court -       16-L-1053       U.S. District Court for the      East St. Louis
                                                     Randy Barcus v.         Madison County                            Southern District of Illinois       Division
                                                   Beazer East, Inc. et
                                                             al.
 82          Bohn                 Herman             Herman Bohn v.         IL - Circuit Court -       18-L-1704       U.S. District Court for the      East St. Louis
                                                          Abbott             Madison County                            Southern District of Illinois       Division
                                                    Laboratories, et al.
 83         Boley                 Richard          Boley, Richard and       IL - Circuit Court -       17-L-374        U.S. District Court for the      East St. Louis
                                                    Marilyn vs. A. W.         St. Clair County                         Southern District of Illinois       Division
                                                   Chesterton, Inc., et
                                                             al.
 84         Booker                 Ralph             Booker, Delmar         IL - Circuit Court -       16-L-1196       U.S. District Court for the      East St. Louis
                                                   Individually and as       Madison County                            Southern District of Illinois       Division
                                                          Special
                                                   Administrator of the
                                                      Estate of Ralph
                                                   Booker, Deceased.
                                                   v. American Optical
                                                    Corporation, et al.

 85          Boyd               Gwendolyn           Boyd, Gwendolyn         IL - Circuit Court -       16-L-1458       U.S. District Court for the      East St. Louis
                                                      vs. American           Madison County                            Southern District of Illinois       Division
                                                     Biltrite, Inc.et al.
 86      Boyd-Bostic              Bertila          Boyd-Bostic, Bertila      SC - Court of           17-CP-16-0400     U.S. District Court for the     Florence Division
                                                    and Antoine T. vs.      Common Pleas -                             District of South Carolina
                                                    Sonoco Products         Darlington County
                                                     Company, et al.

 87         Brace              Magdalene A.         Lori Marie Riggins NJ - Superior Court         MID-L-007856-18AS   U.S. District Court for the     Trenton Division
                                                   as Administratrix for - Middlesex County                              District of New Jersey
                                                      the Estate of
                                                      Magdalene A.
                                                   Brace, deceased v.
                                                   Avon Products, Inc.,
                                                           et al.




                                                                             Page 15 of 173
                      Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed 04/30/19
                                                                 04/18/19 Page 22
                                                                               16 of 300
                                                                                     294 PageID #: 659
                                                                                                   19



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
 88        Bradley                James              James Bradley,       IL - Circuit Court -    18-L-1047     U.S. District Court for the     East St. Louis
                                                   Individually and as     Madison County                       Southern District of Illinois      Division
                                                         Special
                                                   Administrator of the
                                                      Estate of Gail
                                                   Bradley, Deceased
                                                       vs. AGCO
                                                    Corporation, f/k/a
                                                   Massey- Ferguson,
                                                           et al.

 89        Bradley                Wayne            Wayne and Kathryn IL - Circuit Court -           18-L-5      U.S. District Court for the     East St. Louis
                                                     Bradley v. ABB,     Madison County                         Southern District of Illinois      Division
                                                         Inc., et al.
 90       Bradshaw                Kristina         Kristina Bradshaw, TX - District Court -      2018-27174-7   U.S. District Court for the Houston Division
                                                   Individually and as    Harris County                         Southern District of Texas
                                                       Anticipated
                                                    Representative of
                                                   the Estate of Mary
                                                       Lou Lewis,
                                                      Deceased v.
                                                     Brenntag North
                                                   America, Inc., et al.

 91         Brady                  Emilia           Emilia C. Brady,         PA - Court of        1611-3253     U.S. District Court for the     Philadelphia
                                                    Administrator for      Common Pleas -                          Eastern District of            Division
                                                      the Estate of       Philadelphia County                         Pennsylvania
                                                   Raffaella Marisco,
                                                     deceased and
                                                   Franceso Marisco,
                                                     Individually vs.
                                                    Fisher Scientific
                                                   Company, LLC., et
                                                            al.




                                                                           Page 16 of 173
                      Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed 04/30/19
                                                                 04/18/19 Page 23
                                                                               17 of 300
                                                                                     294 PageID #: 660
                                                                                                   20



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number       Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 92        Brantley               Homer            Brantley, Suzanne,      IL - Circuit Court -         17-L-119        U.S. District Court for the     East St. Louis
                                                    individually and as      St. Clair County                           Southern District of Illinois      Division
                                                          Special
                                                   Administrator of the
                                                     Estate of Homer
                                                   Brantley, deceased.
                                                        vs. Ameron
                                                       International
                                                     Corporation, et al.


 93        Breakell                Adam            Breakell, Adam M.       CT - Superior Court     FBT-CV17-6066689-S   U.S. District Court for the          N/A
                                                    vs. 3M Co., et al.        - JD Fairfield at                          District of Connecticut
                                                                                 Bridgeport
 94        Bregman                 Carol             Wexler, Judith,        IL - Circuit Court -       16-L-1430        U.S. District Court for the     East St. Louis
                                                   individually and as       Madison County                             Southern District of Illinois      Division
                                                         Special
                                                   Administrator of the
                                                     Estate of Carol
                                                        Bregman,
                                                   deceased. vs. Borg-
                                                   Warner Morse Tec
                                                    LLC as successor
                                                    by merger to Borg-
                                                         Warner
                                                    Corporation, et al.

 95        Bregman                 Carol             Wexler, Judith,       PA - Court of               170100995        U.S. District Court for the     Philadelphia
                                                     Executrix of the    Common Pleas -                                    Eastern District of            Division
                                                     Estate of Carol    Philadelphia County                                   Pennsylvania
                                                       Bregman vs.
                                                   Pecora Corporation
 96        Brezniak                Victor          Victor Brezniak and IL - Circuit Court -             19-L-188        U.S. District Court for the     East St. Louis
                                                   Eleanor Brezniak v.   Madison County                                 Southern District of Illinois      Division
                                                   American Greetings
                                                    Corporation, et al.




                                                                             Page 17 of 173
                          Case
                           Case1:19-mc-00103-MN
                                1:19-mc-00103-MN Document
                                                  Document12-1
                                                           1-1 Filed 04/30/19
                                                                     04/18/19 Page 24
                                                                                   18 of 300
                                                                                         294 PageID #: 661
                                                                                                       21



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name     Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court            Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 97           Brick                   Ilene            Brick, Ilene vs.       CA - Superior           BC 674595        U.S. District Court for the     Western Division
                                                       Brenntag North       Court of California -                     Central District of California
                                                      America, Inc., et al.    Los Angeles

 98      Briney (Jones)            Rosemary              Briney, Chad,       IL - Circuit Court -      15-L-1503      U.S. District Court for the       East St. Louis
                                                      individually and as     Madison County                          Southern District of Illinois        Division
                                                            Special
                                                      Administrator of the
                                                      Estate of Rosemary
                                                         Jones-Briney,
                                                       deceased. vs. AII
                                                       Acquisitions, LLC,
                                                              et al.

 99          Brinker                  John              Brinker, John vs. NJ - Superior Court       MID-L-6778-17AS   U.S. District Court for the      Trenton Division
                                                         Brenntag North      - Middlesex County                         District of New Jersey
                                                       America, Inc. et al.
 100          Britt                 Elisabeth           Elisabeth A. Britt     NY - Supreme          2019-00000275    U.S. District Court for the        Malone or
                                                      and John C. Britt v.     Court - Clinton                        Northern District of New           Plattsburgh
                                                           Johnson &                County                                       York                      Division
                                                         Johnson, et al.
 101       Broadway                   John              Broadway, John       MO - Circuit Court -    1622-CC01226     U.S. District Court for the Eastern Division
                                                           and Hester          City of St. Louis                      Eastern District of Missouri   - St. Louis
                                                      Broadway vs. Aerco
                                                      International, Inc. et
                                                                al.

 102         Brooks                  Robert            Robert R. Brooks      FL - 17th Judicial        18-004228      U.S. District Court for the Fort Lauderdale
                                                      and Donna Brooks,      Circuit - Broward                        Southern District of Florida    Division
                                                         etc., Pltfs. vs.          County
                                                         Cyprus Amax
                                                      Minerals Co., et al.
 103         Brown                 Leonard R.         Leonard R. Brown       IL - Circuit Court -      18-L-484       U.S. District Court for the       East St. Louis
                                                       and Cheryl Brown        St. Clair County                       Southern District of Illinois        Division
                                                            vs. A.W.
                                                      Chesterton, Inc., et
                                                                al.




                                                                              Page 18 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 25
                                                                                 19 of 300
                                                                                       294 PageID #: 662
                                                                                                     22



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court         Index Number       Removal District Court       Division of
                                                                                                                                                 Removal
                                                                                                                                               District Court
 104         Brown                Doolrecy            Doolrecy Brown, MO - Circuit Court -      1822-CC00485      U.S. District Court for the Eastern Division
                                                     Marquetta Brown,    City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                    and ChelseyThorton
                                                      as the surviving
                                                     heirs of Cornelius
                                                    Brown, deceased v.
                                                           Albany
                                                    International Corp.,
                                                            et al.

 105         Brown                  John            John D. Brown and NJ - Superior Court      MID-L-3392-18 AS   U.S. District Court for the     Trenton Division
                                                    Elizabeth Brown v. - Middlesex County                           District of New Jersey
                                                      Brenntag North
                                                       America, et al.
 106         Brown                Theresa             Robert Brown as      NY - Supreme          2018-258511      U.S. District Court for the     Albany Division
                                                           Special       Court - Rensselaer                       Northern District of New
                                                      Administrator for        County                                        York
                                                        the Estate of
                                                      Theresa Brown,
                                                     and Robert Brown
                                                      as Spouse v. 84
                                                    Lumber Company,
                                                             et al.
 107        Broyles                 Mary            Mary L. Broyles and IL - Circuit Court -       18-L-764       U.S. District Court for the     East St. Louis
                                                     Brent Broyles vs.    St. Clair County                        Southern District of Illinois      Division
                                                    Armstrong Pumps,
                                                          Inc., et al.,
 108       Brush, Jr.                Rex            Brush, Jacqueline, IL - Circuit Court -        16-L-894       U.S. District Court for the     East St. Louis
                                                    Individually and as   Madison County                          Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                        Estate of Rex
                                                     Brush, Deceased.
                                                     v. 4520 Corp, Inc.
                                                             et al.




                                                                          Page 19 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 26
                                                                                20 of 300
                                                                                      294 PageID #: 663
                                                                                                    23



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 109         Bruton                William          Bruton, William and    IL - Circuit Court -      17-L-501       U.S. District Court for the     East St. Louis
                                                     Yayeth vs. A.W.         St. Clair County                       Southern District of Illinois      Division
                                                    Chesterton, Inc., et
                                                             al.
 110         Bryant                Wayne            Wayne Bryant and       IL - Circuit Court -      18-L-614       U.S. District Court for the     East St. Louis
                                                    Jeannette Bryant v.     Madison County                          Southern District of Illinois      Division
                                                         ABB, Inc.,
                                                    Individually and as
                                                       Successor-in-
                                                      Interest to ITE
                                                    Electrical Products
                                                    Co and BBC Brown
                                                        Boveri, et al.

 111          Buck                  David            Buck, David and       IL - Circuit Court -      16-L-1380      U.S. District Court for the     East St. Louis
                                                     Valerie Bieber v.       Madison County                         Southern District of Illinois      Division
                                                    AGCO Corporation,
                                                           et al.
 112          Buhl                 Garrett           Buhl, Garrett vs.     NJ - Superior Court    MID-L-1792-16AS   U.S. District Court for the     Trenton Division
                                                    AutoZone, Inc., et al. - Middlesex County                         District of New Jersey

 113       Bunkowske               Duane              Bunkowske, Jill      IL - Circuit Court -      16-L-1021      U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                          Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Duane
                                                       Bunkowske,
                                                       Deceased. v.
                                                     American Biltrite,
                                                         Inc. et al.

 114        Bunting                James            Bunting, James and     IL - Circuit Court -      16-L-1001      U.S. District Court for the     East St. Louis
                                                      Vicki Bunting v.      Madison County                          Southern District of Illinois      Division
                                                     American Optical
                                                     Corporation, et al.




                                                                            Page 20 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 27
                                                                                  21 of 300
                                                                                        294 PageID #: 664
                                                                                                      24



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 115        Buol, Sr.                John            Buol, John and Iris    IL - Circuit Court -     17-L-657     U.S. District Court for the     East St. Louis
                                                         vs. Ameron          Madison County                       Southern District of Illinois      Division
                                                        International
                                                      Corporation, et al.
 116         Burke                  Shawn              Burke, Jeffrey,      IL - Circuit Court -    16-L-1159     U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                       Southern District of Illinois      Division
                                                           Special
                                                     Administrator of the
                                                     Estate of Shawn H.
                                                     Burke, deceased. v.
                                                       ABB, Inc., et al.

 117         Burks                   Sadie            Sadie Burks vs.    IL - Circuit Court -        18-L-735     U.S. District Court for the     East St. Louis
                                                     Armstrong Pumps,      St. Clair County                       Southern District of Illinois      Division
                                                         Inc., et al.
 118        Burnikel                Daniel           Daniel Burnikel and NJ - Superior Court        L5459-18AS    U.S. District Court for the     Trenton Division
                                                     Jayne Burnikel vs. - Middlesex County                          District of New Jersey
                                                       Cyprus Amax
                                                     Minerals Company,
                                                            et al.

 119         Burns                   Judith            Judith Burns v.      IL - Circuit Court -     18-L-39      U.S. District Court for the     East St. Louis
                                                           Ameron            Madison County                       Southern District of Illinois      Division
                                                     International Corp.,
                                                             et al
 120        Burns, III             Morley N.         Morley N. Burns, III   IL - Circuit Court -   18-L-001297    U.S. District Court for the     East St. Louis
                                                        and Samantha         Madison County                       Southern District of Illinois      Division
                                                          Burns vs.
                                                     Armstrong Pumps,
                                                          Inc., et al.




                                                                             Page 21 of 173
                          Case
                           Case1:19-mc-00103-MN
                                1:19-mc-00103-MN Document
                                                  Document12-1
                                                           1-1 Filed 04/30/19
                                                                     04/18/19 Page 28
                                                                                   22 of 300
                                                                                         294 PageID #: 665
                                                                                                       25



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name     Plaintiff First Name      Case Caption            State Court         Index Number    Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 121         Buttaro                Christina           Pizza, Patricia      IL - Circuit Court -      16-L-856     U.S. District Court for the     East St. Louis
                                                      Individually and as     Madison County                        Southern District of Illinois      Division
                                                            Special
                                                      Administrator of the
                                                      Estate of Christina
                                                      Buttaro, Deceased.
                                                        vs. A.O. Smith
                                                       Corporation, et al.

 122         Cabibi                  Nancy            Cabibi, Nancy and        CA - Superior          BC 665257      U.S. District Court for the Western Division
                                                         Phil vs. Avon       Court of California -                  Central District of California
                                                      Products, Inc., et al.    Los Angeles

 123        Callahan            Maria Del Carmen       Maria Del Carmen       CA - Superior           BC695364       U.S. District Court for the Western Division
                                                           Callahan v.     Court of California -                    Central District of California
                                                         Genuine Parts          Los Angeles
                                                         Company, et al.
 124      Calloway, Sr.              Charles            Joyce Calloway,     IL - Circuit Court -     18-L-000770    U.S. District Court for the     East St. Louis
                                                       Individually and as   Madison County                         Southern District of Illinois      Division
                                                             Special
                                                      Administrator of the
                                                      Estate of Charles E.
                                                         Calloway, Sr.,
                                                        Deceased vs. AK
                                                      Steel Corporation,
                                                               et al.

 125        Camilleri               Terrence          Camilleri, Terrence    IL - Circuit Court -      16-L-998     U.S. District Court for the     East St. Louis
                                                        and Betty Jean        Madison County                        Southern District of Illinois      Division
                                                       Camilleri v. ABB,
                                                           Inc. et al.
 126        Campbell               Josephine              Campbell,          IL - Circuit Court -      16-L-899     U.S. District Court for the     East St. Louis
                                                      Josephine vs. ABB,      Madison County                        Southern District of Illinois      Division
                                                           Inc. et al.




                                                                               Page 22 of 173
                          Case
                           Case1:19-mc-00103-MN
                                1:19-mc-00103-MN Document
                                                  Document12-1
                                                           1-1 Filed 04/30/19
                                                                     04/18/19 Page 29
                                                                                   23 of 300
                                                                                         294 PageID #: 666
                                                                                                       26



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name     Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 127       Cardenas                   Jean              Cardenas, Jean      NJ - Superior Court     MID-L-4794-17AS    U.S. District Court for the    Trenton Division
                                                          and Andrea        - Middlesex County                           District of New Jersey
                                                         Cardenas vs.
                                                        Brenntag North
                                                         America, et al.
 128        Cardinal                Brandon            Brandon Cardinal     IL - Circuit Court -       18-L-1544      U.S. District Court for the     East St. Louis
                                                      and Jeanie Cardinal     Madison County                          Southern District of Illinois      Division
                                                       vs. ABB Inc., et al.

 129        Carlson                  Peggy            Carlson, Peggy and NJ - Superior Court        MID-L-3572-17AS    U.S. District Court for the    Trenton Division
                                                      John vs. Borghese, - Middlesex County                              District of New Jersey
                                                           Inc., et al.

 130        Carmody                  Kathryn           Kathryn Carmody       IL - Circuit Court -     18-L-001284     U.S. District Court for the     East St. Louis
                                                          and Donald          Madison County                          Southern District of Illinois      Division
                                                       Carmody vs. A.W.
                                                      Chesterton, Inc., et
                                                                al.
 131       Carmouche                  Kerri           Carmouche, Kerri v. IL - Circuit Court -         16-L-1221      U.S. District Court for the     East St. Louis
                                                      4520 Corp, Inc., et     Madison County                          Southern District of Illinois      Division
                                                                al.
 132         Carney                  Norman           Norman Carney, Jr. IL - Circuit Court -          18-L-338       U.S. District Court for the     East St. Louis
                                                         v Armstrong           St. Clair County                       Southern District of Illinois      Division
                                                       Pumps, Inc. et al.
 133       Carrell, Jr.               Cleo            Carrell, Jr., Cleo F. IL - Circuit Court -       16-L-267       U.S. District Court for the     East St. Louis
                                                       and Loy Carrell v.     Madison County                          Southern District of Illinois      Division
                                                        ABB, Inc. et al.
 134        Carrera                   Dana             Carrera, Dana vs.       CA - Superior          17CV02331        U.S. District Court for the   Fresno Division
                                                        Brentagg North      Court of California -                     Eastern District of California
                                                         America et al.        Fresno County
 135       Cartwright                Barbara          Barbara Cartwright NJ - Superior Court        MID-L-04446-18     U.S. District Court for the    Trenton Division
                                                          and Jason         - Middlesex County                           District of New Jersey
                                                        Cartwright, vs.
                                                          Johnson &
                                                        Johnson, et al.




                                                                              Page 23 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 30
                                                                                24 of 300
                                                                                      294 PageID #: 667
                                                                                                    27



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number       Removal District Court       Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 136       Casaretto               Alberto           Alberto Casaretto       FL - 17th Judicial     Cace-18-028502    U.S. District Court for the Fort Lauderdale
                                                    and Irene Casaretto      Circuit - Broward                        Southern District of Florida    Division
                                                       v. Johnson &                County
                                                     Johnson Inc. et al.,

 137         Casey                  Steel               Steel Casey,        IL - Circuit Court -      17-L-1759       U.S. District Court for the     East St. Louis
                                                    individually and as      Madison County                           Southern District of Illinois      Division
                                                           special
                                                    administrator of the
                                                       estate of Vera
                                                     Muchow-Casey v.
                                                           Ameren
                                                        International
                                                     Corporation, et al.
 138         Castan                Maurice          Maurice Castan and        NY - Supreme           190073/2018      U.S. District Court for the       Manhattan
                                                       Rita Castan v.         Court - NYCAL                           Southern District of New           Division
                                                           Kolmar                                                                York
                                                    Laboratories, LLC,
                                                            et al.
 139       Castaneda               Martha           Martha Castaneda        IL - Circuit Court -       18-L-507       U.S. District Court for the     East St. Louis
                                                      v. Borg-Warner         Madison County                           Southern District of Illinois      Division
                                                    Morse Tec LLC, as
                                                       Successor-by-
                                                      Merger to Borg-
                                                           Warner
                                                     Corporation, et al.
 140         Castle                Annina             Annina Castle v.      NJ - Superior Court    MID-L-05729-18AS   U.S. District Court for the     Trenton Division
                                                      Brenntag North        - Middlesex County                          District of New Jersey
                                                       America, et al.
 141         Cates                  Maria               Linda Cates,        NJ - Superior Court    MID-L-08223-18AS   U.S. District Court for the     Trenton Division
                                                    Individually and as     - Middlesex County                          District of New Jersey
                                                      Executor and as
                                                        Executor Ad
                                                     Prosequendum of
                                                    the Estate of Maria
                                                    Cates v. Johnson &
                                                       Johnson, et al.




                                                                             Page 24 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 31
                                                                                 25 of 300
                                                                                       294 PageID #: 668
                                                                                                     28



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number       Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 142          Catt                  Helen               Helen Catt and     NJ - Superior Court    MID-L-01410-19 AS   U.S. District Court for the     Trenton Division
                                                        Donald Catt v.     - Middlesex County                           District of New Jersey
                                                        Brenntag North
                                                     America, Inc. (sued
                                                     individually and as
                                                         successor-in-
                                                      interest to Mineral
                                                     Pigment Solutions,
                                                          Inc. and as
                                                         successor-in-
                                                    interest to Whittaker
                                                       Clark & Daniels,
                                                           Inc.), et al.
 143        Cepielik               Joseph              Cepielik, Joseph    IL - Circuit Court -       17-L-409        U.S. District Court for the     East St. Louis
                                                    and Margy vs. 4520       St. Clair County                         Southern District of Illinois      Division
                                                          Corp., et al.
 144        Chagolla                Linda            Linda Chagolla and IL - Circuit Court -          17-L-724        U.S. District Court for the     East St. Louis
                                                         Tom Chagolla        St. Clair County                         Southern District of Illinois      Division
 145       Chamberlin               Paul               Paul Chamberlin     IL - Circuit Court -       18-L-0819       U.S. District Court for the     East St. Louis
                                                          and Joann          St. Clair County                         Southern District of Illinois      Division
                                                        Chamberlin v.
                                                     Armstrong Pumps,
                                                            Inc., et al.
 146        Chandler               Lonnie              Lonnie Chandler MO - Circuit Court -         1822-CC11902      U.S. District Court for the Eastern Division
                                                     and Judy Chandler       City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                     v. Arbill Industries,
                                                            Inc., et al.
 147       Chapman                  Ferd            Chapman, Ferd and IL - Circuit Court -            17-L-152        U.S. District Court for the     East St. Louis
                                                       Monika vs. 4520       Madison County                           Southern District of Illinois      Division
                                                        Corp Inc., et al.




                                                                            Page 25 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 32
                                                                                26 of 300
                                                                                      294 PageID #: 669
                                                                                                    29



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 148       Chapman                 Cecile            Chapman, Robert        IL - Circuit Court -     16-L-1089      U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                         Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Cecile
                                                         Chapman,
                                                    Deceased. v. Aerco
                                                     International, Inc.,
                                                            et al.

 149       Chapman                Michelle          Chapman, Michelle NJ - Superior Court          MID-L-02911-17   U.S. District Court for the     Trenton Division
                                                     and Richard vs.  - Middlesex County                              District of New Jersey
                                                     BASF Catalysts
                                                        LLC, et al.

 150        Charles                 Helen            Helen Charles and IL - Circuit Court -         18-L-000801     U.S. District Court for the     East St. Louis
                                                    Richard Charles vs.  Madison County                             Southern District of Illinois      Division
                                                       Borg- Warner
                                                     Morse Tec LLC, et
                                                             al.
 151        Chatman                Richard           Richard Chatman MO - Circuit Court -          1822-CC11861     U.S. District Court for the Eastern Division
                                                    and Gloria Chatman   City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                       v. Armstrong
                                                     Pumps, Inc., et al.

 152        Chavez                 George           Chavez, George M.       IL - Circuit Court -     17-L-1283      U.S. District Court for the     East St. Louis
                                                        and Beth vs.         Madison County                         Southern District of Illinois      Division
                                                     American Bridge
                                                      Company, et al.
 153        Chavez                 Rosetta          Chavez, Jacob G.,       IL - Circuit Court -      16-L-251      U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                         Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Rosetta
                                                    Chavez, Deceased
                                                    v. American Honda
                                                       Motor Co, et al.




                                                                             Page 26 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 33
                                                                                 27 of 300
                                                                                       294 PageID #: 670
                                                                                                     30



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 154         Chenet                  Vita            Chenet, Vita C. v. LA - District Court -       2018-12536    U.S. District Court for the          N/A
                                                    Colgate-Palmolive      Orleans Parish                            Eastern District of
                                                          Co. et al.,                                                     Louisiana
 155        Chiarella              George            George Chiarella    IL - Circuit Court -        19-L-145     U.S. District Court for the     East St. Louis
                                                    and Linda Chiarella    St. Clair County                       Southern District of Illinois      Division
                                                        v. Ameron
                                                       International
                                                       Corporation,
                                                    Individually and as
                                                       Successor-in-
                                                         Interest to
                                                     Bondstrand, et al.

 156         Chiha                Dr. Mona          Dr. Mona Chiha vs. TX - District Court -       DC-18-11218    U.S. District Court for the     Dallas Division
                                                       Cyprus Amax             Dallas County                      Northern District of Texas
                                                    Minerals Company,
                                                             et al.
 157        Childress             Lawrence               Childress,         IL - Circuit Court -    17-L-1267     U.S. District Court for the     East St. Louis
                                                       Lawrence and          Madison County                       Southern District of Illinois      Division
                                                     Dorothy vs. 4520
                                                       Corp, Inc., as
                                                       Successor in
                                                    Interest to the The
                                                    Shaw Group, Inc.,
                                                             et al.
 158         Citizen               Pauline            Citizen, Pauline     LA - District Court -    2014-2920     U.S. District Court for the     Lake Charles
                                                      Marie vs. Pipe         Calcasieu Parish                        Western District of            Division
                                                    Distributors, Inc., et                                                Louisiana
                                                              al.
 159          Clark               Stephen            Stephen Clark v.       IL - Circuit Court -     18-L-517     U.S. District Court for the     East St. Louis
                                                     Armstrong Pump,         Madison County                       Southern District of Illinois      Division
                                                          Inc., et al.




                                                                             Page 27 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 34
                                                                                28 of 300
                                                                                      294 PageID #: 671
                                                                                                    31



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number       Removal District Court       Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 160          Clark                James              Clark, Ruby and     MO - Circuit Court -        2016/030616       U.S. District Court for the Eastern Division
                                                       Sean Clark and      City of St. Louis                            Eastern District of Missouri   - St. Louis
                                                    Shannon Clark, as
                                                     the surviving heirs
                                                     of James E Clark,
                                                    deceased, vs. 4520
                                                       Corp, Inc., et al.

 161          Clark                Kayme            Kayme A. Clark and       NJ - Superior Court    MID-L- 03809-18AS   U.S. District Court for the     Trenton Division
                                                    Duston W. Clark v.       - Middlesex County                           District of New Jersey
                                                        Cyprus Amax
                                                    Minerals Company,
                                                             et al.
 162          Clark                Verinia            Verinia Clark and      NJ - Superior Court    MID-L-04857-18AS    U.S. District Court for the     Trenton Division
                                                      William Clark, Jr.     - Middlesex County                           District of New Jersey
                                                      vs. Cyprus Amax
                                                    Minerals Company,
                                                             et al.
 163          Clark                 Brian            Clark, Brian et al.,      NY - Supreme           190332/2017       U.S. District Court for the       Manhattan
                                                         v. American           Court - NYCAL                            Southern District of New           Division
                                                         International                                                             York
                                                       Industries, et al.
 164        Clayton                 Curtis           Clayton, Curtis, Jr.    NJ - Superior Court    MID-L-6044-17AS     U.S. District Court for the     Trenton Division
                                                            vs. Bird         - Middlesex County                           District of New Jersey
                                                     Incorporated, et al.
 165        Clayton               Geraldine          Geraldine Clayton       NJ - Superior Court    MID-L-02196-19 AS   U.S. District Court for the     Trenton Division
                                                    and Larry Clayton v.     - Middlesex County                           District of New Jersey
                                                        Hoffman-New
                                                      Yorker, Inc., et al.
 166         Clegg                Angelina           Angelina Clegg vs.      IL - Circuit Court -       18-L-1629       U.S. District Court for the     East St. Louis
                                                      American Honda          Madison County                            Southern District of Illinois      Division
                                                      Motor co., Inc., et
                                                               al.,
 167        Clemons                Blondia          Blondia Clemons v.       NJ - Superior Court    MID-L-03408-18 AS   U.S. District Court for the     Trenton Division
                                                       Brenntag North        - Middlesex County                           District of New Jersey
                                                        America, et al.




                                                                              Page 28 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 35
                                                                                29 of 300
                                                                                      294 PageID #: 672
                                                                                                    32



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court          Index Number     Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 168         Clifton               Jo Ann            Clifton, Jo Ann vs.      IL - Circuit Court -      17-L-692       U.S. District Court for the     East St. Louis
                                                     4520 Corp., Inc, et       Madison County                          Southern District of Illinois      Division
                                                              al.
 169         Clinton              Amanda             Amanda Clinton v.        NJ - Superior Court    MID-L-2337-19AS   U.S. District Court for the     Trenton Division
                                                    Avon Products, Inc.,      - Middlesex County                         District of New Jersey
                                                             et al.
 170         Close               Ralph "Jay"           Close, Donald          IL - Circuit Court -      16-L-1098      U.S. District Court for the     East St. Louis
                                                     individually and as       Madison County                          Southern District of Illinois      Division
                                                           Special
                                                      Administrator for
                                                    the Estate of Ralph
                                                    Close v. ABB Inc et
                                                              al.
 171         Clouse                Michael          Michael Clouse vs.        KY - Circuit Court -     18CI03951       U.S. District Court for the        Louisville
                                                    Associated Drywall         Jefferson County                           Western District of              Division
                                                    Suppliers, Inc., et al.                                                    Kentucky

 172        Cochran                Thomas            Thomas Cochran      IL - Circuit Court -           18-L-1575      U.S. District Court for the     East St. Louis
                                                     and June Cochran     Madison County                               Southern District of Illinois      Division
                                                        vs. Aerojet
                                                    Rocketdyne, Inc., et
                                                             al.
 173        Cochran                 David            David Cochran v. TX - District Court -           CC-18-06807-E    U.S. District Court for the Houston Division
                                                    Avon Products, Inc.,    Dallas County                              Southern District of Texas
                                                            et al.
 174        Coiffard                Ingrid          Coiffard, Ingrid and IL - Circuit Court -           16-L-1492      U.S. District Court for the     East St. Louis
                                                       Marc vs. 4520      Madison County                               Southern District of Illinois      Division
                                                      Corp. Inc., et al.




                                                                               Page 29 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 36
                                                                                30 of 300
                                                                                      294 PageID #: 673
                                                                                                    33



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption             State Court           Index Number       Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 175         Coker                   Roy                Roy Coker,         NJ - Superior Court     MID-L-01030-19 AS   U.S. District Court for the     Trenton Division
                                                    Individually and as    - Middlesex County                            District of New Jersey
                                                      Executor of the
                                                     Estate of Darlene
                                                    Coker, Deceased,
                                                        and Crystal
                                                       Deckard and
                                                      Cathryn Evans,
                                                    Individually and as
                                                    Individual Heirs of
                                                       the Estate of
                                                     Darlene Coker v.
                                                        Johnson &
                                                      Johnson, et al.
 176          Cole                 Roberta           Roberta Cole and      NJ - Superior Court     MID-L-07272-18AS    U.S. District Court for the     Trenton Division
                                                       John Cole vs.       - Middlesex County                            District of New Jersey
                                                        Johnson &
                                                      Johnson, et al.
 177         Colley                 Marie            Colley, Marie vs.     LA - District Court -        657132         U.S. District Court for the           N/A
                                                     Sears, Roebuck        East Baton Rouge                            Middle District of Louisiana
                                                       and Co., et al.            Parish
 178         Collins                Arthur          Arthur Collins and       MA - Superior              17-1772        U.S. District Court for the     Boston Division
                                                    Mary Collins vs. 3M     Court - Middlesex                          District of Massachusetts
                                                      Company, et al.            County

 179    Collins-Freddoso          Deborah            Collins-Freddoso,     IL - Circuit Court -        17-L-0006       U.S. District Court for the     East St. Louis
                                                    Deborah and Alfred      Madison County                             Southern District of Illinois      Division
                                                       Freddoso vs.
                                                         Armstrong
                                                    International, Inc.,
                                                            et al.
 180         Combs                 Naomi            Combs, Naomi vs.       IL - Circuit Court -        17-L-1402       U.S. District Court for the     East St. Louis
                                                    Armstrong Pumps,        Madison County                             Southern District of Illinois      Division
                                                            et al.
 181         Cope                  Howard            Cope, Howard vs.      IL - Circuit Court -        17-L-697        U.S. District Court for the     East St. Louis
                                                    452 Corp Inc, et al.    Madison County                             Southern District of Illinois      Division




                                                                             Page 30 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 37
                                                                                31 of 300
                                                                                      294 PageID #: 674
                                                                                                    34



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court       Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 182        Corcoran               Marian               Teresa Dolan,       FL - 17th Judicial        18-010142      U.S. District Court for the Fort Lauderdale
                                                           personal         Circuit - Broward                        Southern District of Florida    Division
                                                      representative of           County
                                                    the Estate of Marian
                                                          Corcoran v.
                                                           American
                                                         International
                                                       Industries, et al.
 183          Corn                 James              James Corn and        IL - Circuit Court -     18-L-000715     U.S. District Court for the     East St. Louis
                                                      Marjorie Corn vs.      Madison County                          Southern District of Illinois      Division
                                                    Amron International
                                                      Corporation, et al.

 184         Corso                 Michael          Corso, Michael and      IL - Circuit Court -      16-L-1013      U.S. District Court for the     East St. Louis
                                                     Lorraine Corso v.       Madison County                          Southern District of Illinois      Division
                                                      ABB, Inc. et al.
 185        Corzine                James              Myrick, Melissa       IL - Circuit Court -      16-L-602       U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                          Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of James
                                                          Corzine,
                                                      Deceased., vs.
                                                     American Optical
                                                     Corporation, et al.
 186         Couch                  Leroy              Couch, June,         IL - Circuit Court -      17-L-848       U.S. District Court for the     East St. Louis
                                                    individually and as      Madison County                          Southern District of Illinois      Division
                                                    Administrator of the
                                                      Estate of Leroy
                                                     Couch vs. A. W.
                                                     Chesterton, et al.

 187          Covil                 Judith           Covil, Judith vs.  NJ - Superior Court        MID-L-6392-17AS   U.S. District Court for the     Trenton Division
                                                    Avon Products, Inc. - Middlesex County                             District of New Jersey

 188         Crace                 Dorothy          Crace, Dorothy vs.      IL - Circuit Court -      16-L-1599      U.S. District Court for the     East St. Louis
                                                    Ashland Oil, Inc, et     Madison County                          Southern District of Illinois      Division
                                                            al.


                                                                             Page 31 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 38
                                                                                  32 of 300
                                                                                        294 PageID #: 675
                                                                                                      35



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name     Case Caption            State Court          Index Number     Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 189        Cramer                  Virginia         Virginia Cramer and    IL - Circuit Court -      17-L-1347      U.S. District Court for the     East St. Louis
                                                      Robert Cramer vs.      Madison County                          Southern District of Illinois      Division
                                                     1912HJB, Inc. f/k/a
                                                      Harry J. Bosworth
                                                        Company, et al.

 190        Crawford                Louise             Louise Crawford    IL - Circuit Court -        18-L-1522      U.S. District Court for the     East St. Louis
                                                     and Larry Crawford     Madison County                           Southern District of Illinois      Division
                                                           v. Albany
                                                     International Corp.,
                                                     Individually and as
                                                        Successor-in-
                                                      Interest to Albany
                                                     Felts and Appleton
                                                      Wire Works, et al.
 191       Crayne, Jr.             Nathaniel         Crayne, Jr., Nathan NJ - Superior Court       MID-L-6104-17AS   U.S. District Court for the     Trenton Division
                                                         Nathaniel vs.    - Middlesex County                           District of New Jersey
                                                       Brenntag North
                                                        America, et al.
 192        Cromer                  Charlie          Charlie Cromer and IL - Circuit Court -          18-L-939       U.S. District Court for the     East St. Louis
                                                      Katherine Cromer      Madison County                           Southern District of Illinois      Division
                                                          vs. Ameron
                                                         International
                                                      Corporation, et al.

 193         Cross                  Steven           Cross, Samuel S.,      IL - Circuit Court -      16-L-649       U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                          Southern District of Illinois      Division
                                                           Special
                                                     Administrator of the
                                                     Estate of Steven X.
                                                      Cross, Deceased
                                                      vs. ABB, Inc. et al

 194         Crouch                 Cynthia           Cynthia Lorraine  NJ - Superior Court        MID-L-00179-AS    U.S. District Court for the     Trenton Division
                                                     Crouch v. Johnson - Middlesex County                              District of New Jersey
                                                     & Johnson Inc., et
                                                             al.,




                                                                             Page 32 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 39
                                                                                33 of 300
                                                                                      294 PageID #: 676
                                                                                                    36



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 195        Crowther                Frank            Frank Crowther v.  IL - Circuit Court -        19-L-000070      U.S. District Court for the     East St. Louis
                                                    Armstrong Pumps,     Madison County                              Southern District of Illinois      Division
                                                         Inc., et al.
 196         Crozier               Beverly          Beverly Crozier and NJ - Superior Court       MID-L-05217-18AS   U.S. District Court for the     Trenton Division
                                                     Donald Crozier v. - Middlesex County                              District of New Jersey
                                                    Johnson & Johnson
                                                      and Johnson &
                                                    Johnson Consumer
                                                            Inc.

 197         Crudge                George           George Crudge and    CA - Superior               BC685901         U.S. District Court for the Western Division
                                                     Shara Crudge v. Court of California -                           Central District of California
                                                     Amcord, Inc., et al  Los Angeles

 198        Crumley                 Dollie          Dollie Crumley and     IL - Circuit Court -       18-L-385       U.S. District Court for the     East St. Louis
                                                      Henry Crumley v.      Madison County                           Southern District of Illinois      Division
                                                       ABB, INC. et al.
 199        Csontos                James            Csontos, James vs.     IL - Circuit Court -       17-L-638       U.S. District Court for the     East St. Louis
                                                           AAMCO            Madison County                           Southern District of Illinois      Division
                                                    Transmissions, Inc.,
                                                             et al.
 200       Cummings                 Henry            Cummings, Henry       IL - Circuit Court -      17-L-1353       U.S. District Court for the     East St. Louis
                                                      Franklin vs ABB,      Madison County                           Southern District of Illinois      Division
                                                          Inc., et al.
 201       Cummings                 Rusti             Rusti Cummings,      IL - Circuit Court -     19-L-000366      U.S. District Court for the     East St. Louis
                                                     Individually and as    Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of William
                                                         Cummings,
                                                    Deceased, v. Agco
                                                      Corporation, f/k/a
                                                     Massey-Ferguson,
                                                    and Allis-Chalmers
                                                       Manufacturing
                                                       Company, et al.




                                                                            Page 33 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 40
                                                                                34 of 300
                                                                                      294 PageID #: 677
                                                                                                    37



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court        Index Number     Removal District Court            Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 202         Currie                 John            Pacheco, Socorro,     CA - Superior           BC 677102      U.S. District Court for the     Western Division
                                                    individually and as Court of California -                   Central District of California
                                                         Personal          Los Angeles
                                                     Representative of
                                                    the Estate of John
                                                     Currie, deceased
                                                     and Amy Gilmore
                                                    vs. Brenntag North
                                                    America, Inc, et al.
 203         Curry                  John            John William Curry IL - Circuit Court -       18-L-173      U.S. District Court for the       East St. Louis
                                                      and Geraldine      Madison County                         Southern District of Illinois        Division
                                                    Curry v. ABB, Inc.,
                                                    Individually and as
                                                       Successor-in-
                                                      Interest to ITE
                                                    Electrical Products
                                                      Co., and BBC
                                                    Brown Boveri, et al.

 204         Cutler                William          Cutler, William and IL - Circuit Court -      16-L-711      U.S. District Court for the       East St. Louis
                                                     Norma Cutler vs.     Madison County                        Southern District of Illinois        Division
                                                    ADM Milling Co, et
                                                             al.
 205          Dake                Mary Ann           Mary Ann Dake v.      CA - Superior        CGC-18-276697   U.S. District Court for the      San Francisco-
                                                     Colgate-Palmolive Court of California -                       Northern District of          Oakland Division
                                                      Company, et al.      San Francisco                                California
 206         Dapp                   Loni             Thomas Dapp, as     FL - 13th Judicial      18-CA-4805     U.S. District Court for the      Tampa Division
                                                         personal             Circuit -                         Middle District of Florida
                                                     representative of Hillsborough County
                                                      the estate and
                                                        survivors of
                                                      decedent, Loni
                                                     Dapp v. Brenntag
                                                    North America, Inc.,
                                                            et al.




                                                                           Page 34 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 41
                                                                                35 of 300
                                                                                      294 PageID #: 678
                                                                                                    38



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 207        Davidson                William          Davidson, Carolyn       IL - Circuit Court -     16-L-677     U.S. District Court for the     East St. Louis
                                                     individually and as      Madison County                       Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                     Estate of William H.
                                                          Davidson,
                                                     Deceased. vs. ABB
                                                           Inc, et al.

 208         Davies                 Michael             Davies, Lynn,         NY - Supreme          190348/2017    U.S. District Court for the      Manhattan
                                                      individually and as     Court - NYCAL                        Southern District of New          Division
                                                     the Executrix of the                                                     York
                                                       Estate of Michael
                                                      Davies, deceased
                                                     vs. Brenntag North
                                                     America, Inc., et al.


 209         Davis                 Markesha            Davis, Markesha       IL - Circuit Court -     17-L-336     U.S. District Court for the     East St. Louis
                                                        vs. Armstrong          St. Clair County                    Southern District of Illinois      Division
                                                         Pumps, et al.
 210         Davis           Thomas Ashley Edwards     Stephanie Neely,      IL - Circuit Court -     18-L-781     U.S. District Court for the     East St. Louis
                                                     Individually and as       St. Clair County                    Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                      Estate of Thomas
                                                        Ashley Edward
                                                       Davis, Deceased
                                                        vs. Armstrong
                                                      International, Inc.,
                                                             et al.,




                                                                              Page 35 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 42
                                                                                  36 of 300
                                                                                        294 PageID #: 679
                                                                                                      39



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption             State Court         Index Number      Removal District Court            Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 211         Davis                   Brian             Brian K. Davis as      NJ - Superior Court   MID-L-00407-19AS   U.S. District Court for the     Trenton Division
                                                            Personal          - Middlesex County                         District of New Jersey
                                                      Representative for
                                                          the Estate of
                                                       Kenneth Stanley
                                                       Davis, deceased
                                                       and Linda Davis,
                                                         Individually v.
                                                      Barrett Minerals, et
                                                                al.
 212          Day                    Claire              Claire Day as        NJ - Superior Court   MID-L-05285-18AS   U.S. District Court for the     Trenton Division
                                                             Special          - Middlesex County                         District of New Jersey
                                                       Administratrix for
                                                     the Estate of Arlene
                                                        Jane Mayville,
                                                      deceased v. Avon
                                                     Products, Inc., et al.


 213       Dearmond                 Jeffrey          Jeffrey Dearmond      IL - Circuit Court -       19-L-000033      U.S. District Court for the     East St. Louis
                                                         and Gayla           Madison County                            Southern District of Illinois      Division
                                                     Dearmond v. 4520
                                                        Corp. Inc., as
                                                        Successor-in-
                                                       Interest to The
                                                     Shaw Group, Inc.,
                                                            et al.
 214      DeAugustinis               Tara            DeAugustinis, Tara NJ - Superior Court         MID-L-1857-17AS    U.S. District Court for the     Trenton Division
                                                       and Richard v.      - Middlesex County                            District of New Jersey
                                                      Brenntag North
                                                     America, Inc., et al.

 215         DeFeo                   Louis            DeFeo, Louis and        NJ - Superior Court   MID-L-4806-17AS    U.S. District Court for the     Trenton Division
                                                       Barbara vs.3M          - Middlesex County                         District of New Jersey
                                                       Company, et al.




                                                                               Page 36 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 43
                                                                                 37 of 300
                                                                                       294 PageID #: 680
                                                                                                     40



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number       Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 216        Dejesus                 April           April Dejesus and NJ - Superior Court         MID-L-6247-18AS     U.S. District Court for the     Trenton Division
                                                     Edwin Dejesus v.     - Middlesex County                            District of New Jersey
                                                      Brenntag North
                                                    America, Inc., et al.

 217       Del Bianco             Gretchen             Gretchen Del    NJ - Superior Court        MID-L-01927-18 AS   U.S. District Court for the     Trenton Division
                                                    Bianco and Richard - Middlesex County                               District of New Jersey
                                                       Del Bianco v.
                                                      Brenntag North
                                                       America, et al.

 218        Delacruz                Irene           Delacruz, Irene and   CA - Superior              BC 658576         U.S. District Court for the Western Division
                                                    Julius vs. Brenntag Court of California -                         Central District of California
                                                    North America, Inc.,   Los Angeles
                                                            et al.

 219        Delburn                 John              Delburn, John vs.    IL - Circuit Court -       17-L-952        U.S. District Court for the     East St. Louis
                                                    CBS Corporation, et      Madison County                           Southern District of Illinois      Division
                                                              al.
 220       Demorton                Carolyn          Demorton, Carolyn IL - Circuit Court -             17-L-23        U.S. District Court for the     East St. Louis
                                                      vs. American Art       Madison County                           Southern District of Illinois      Division
                                                     Clay Co, Inc., et al.
 221         Deppe                Kimberly          Kimberly Deppe vs. NJ - Superior Court        MID-L-04447-18AS    U.S. District Court for the     Trenton Division
                                                       Brenntag North      - Middlesex County                           District of New Jersey
                                                        America, et al.
 222        Deshaies                Mark            Deshaies, Mark and IL - Circuit Court -           16-L-883        U.S. District Court for the     East St. Louis
                                                      Lori Deshaies v.       Madison County                           Southern District of Illinois      Division
                                                       ABB, Inc., et al.
 223       Desjardins                Rita              Adam, Theresa,      IL - Circuit Court -       15-L-530        U.S. District Court for the     East St. Louis
                                                     individually and as     Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                        Estate of Rita
                                                         Desjardins,
                                                        deceased. vs.
                                                    Albany International
                                                         Corp., et al.




                                                                            Page 37 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 44
                                                                                 38 of 300
                                                                                       294 PageID #: 681
                                                                                                     41



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number       Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 224         DeVey            Mary and Robert         Robert L. DeVey        SC - Court of         18-CP-10-790     U.S. District Court for the      Charleston
                                                    and Mary M. DeVey Common Pleas -                                District of South Carolina         Division
                                                        v. Johnson &      Charleston County
                                                        Johnson et al.
 225         Devine                 Mary               Mary Devine v.     IL - Circuit Court -      18-L-0829       U.S. District Court for the     East St. Louis
                                                     Armstrong Pumps,       St. Clair County                        Southern District of Illinois      Division
                                                          Inc., et al.
 226       Deyo-Obler                Lori              Lori Deyo-Obler      NY - Supreme            900456-18       U.S. District Court for the     Albany Division
                                                     and G. Scott Obler     Court - Albany                          Northern District of New
                                                    v. American Biltrite,        County                                        York
                                                           Co. et al.
 227        Dicerbo                Carole               Lisa France,      NJ - Superior Court     MID-L-600-18AS    U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                           District of New Jersey
                                                      Representative of
                                                    the Estate of Carole
                                                     Dicerbo, deceased
                                                     vs. Brenntag North
                                                     America Inc., et al.

 228         Diess                Lawrence            Diess, Lawrence      CA - Superior            BC 663139        U.S. District Court for the Western Division
                                                    and Carol vs. Bayer Court of California -                       Central District of California
                                                    Consumer Care, et        Los Angeles
                                                               al.
 229        Dillemuth              Bernard          Dillemuth, Kathleen, IL - Circuit Court -       16-L-1170       U.S. District Court for the     East St. Louis
                                                     individually and as  Madison County                            Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Bernard
                                                          Dillemuth,
                                                     deceased. v. A.W.
                                                     Chesterton, Inc. et
                                                               al.

 230         Dindas               Rochelle           Rochelle Dindas      NJ - Superior Court    MID-L-00584-18AS   U.S. District Court for the     Trenton Division
                                                    and Alan Dindas v. - Middlesex County                             District of New Jersey
                                                       Imerys Talc
                                                    America, Inc., et al.




                                                                           Page 38 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 45
                                                                                 39 of 300
                                                                                       294 PageID #: 682
                                                                                                     42



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court            Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 231          Dino                 Carolyn           Carolyn Dino v.      NJ - Superior Court     MID-L-05865-18AS   U.S. District Court for the     Trenton Division
                                                      Imerys Talc         - Middlesex County                           District of New Jersey
                                                    America, Inc., et al.

 232        Disbrow               Elizabeth         Disbrow, Elizabeth     IL - Circuit Court -      16-L-1521       U.S. District Court for the     East St. Louis
                                                      and Edward vs.        Madison County                           Southern District of Illinois      Division
                                                    4520 Corp, Inc, et
                                                             al.
 233         Divine                 Mary             Mary Divine and       IL - Circuit Court -      18-L-1527       U.S. District Court for the     East St. Louis
                                                      Larry Divine vs.      Madison County                           Southern District of Illinois      Division
                                                      Alcatel- Lucent
                                                      USA, Inc., et al.
 234         Dixon                 Beverly          Beverly Ann Toxler     IL - Circuit Court -       18-L-690       U.S. District Court for the     East St. Louis
                                                    Dixon v. Armstrong      Madison County                           Southern District of Illinois      Division
                                                     Pumps, Inc., et al.

 235        Docherty               Thomas                 Docherty,       NJ - Superior Court     MID-L-0549-17AS    U.S. District Court for the     Trenton Division
                                                         Catherine,       - Middlesex County                           District of New Jersey
                                                     individually and as
                                                       Executrix of the
                                                        Estate of her
                                                      husband Thomas
                                                      Docherty vs. 3M
                                                    Company, Inc., et al.

 236        Dockery                Sandra            Dockery, Sandra NJ - Superior Court          MID-L-5372-17AS    U.S. District Court for the     Trenton Division
                                                    and Loren vs. Borg - Middlesex County                              District of New Jersey
                                                    Warner Morse Tec,
                                                            et al.
 237      Dockstrader              Nelida           Dockstrader, Nelida IL - Circuit Court -         16-L-1718       U.S. District Court for the     East St. Louis
                                                       vs. American      Madison County                              Southern District of Illinois      Division
                                                     Honda Motor Co.,
                                                         Inc., et al.




                                                                            Page 39 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 46
                                                                                40 of 300
                                                                                      294 PageID #: 683
                                                                                                    43



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 238       Doganalp                  Elif            Doganalp, Elif vs. NJ - Superior Court       MID-L-5279-17AS   U.S. District Court for the     Trenton Division
                                                       Johnson and      - Middlesex County                            District of New Jersey
                                                    Johnson Consumer,
                                                         Inc., et al.

 239         Dolan                 Teresa               Teresa Dolan,       FL - 17th Judicial    18-010142 CA 27   U.S. District Court for the Fort Lauderdale
                                                           personal         Circuit - Broward                       Southern District of Florida    Division
                                                      representative of           County
                                                    the Estate of Marian
                                                          Corcoran v.
                                                           American
                                                         International
                                                       Industries, et al.
 240         Dolan                 Robert             Robert J. Dolan v.   IL - Circuit Court -      17-L-686       U.S. District Court for the     East St. Louis
                                                        Agway Energy         St. Clair County                       Southern District of Illinois      Division
                                                     Services, LLC, et al.

 241       Dominguez              Francisco             Dominguez,         CA - Superior            BC 650123        U.S. District Court for the Western Division
                                                    Roxana, individually Court of California -                      Central District of California
                                                      and as personal       Los Angeles
                                                     representative of
                                                       the estate of
                                                         Francisco
                                                      Dominquez vs.
                                                      Brenntag North
                                                    America, Inc., et al.


 242        Doucette                Carol           Denis Doucette, as NJ - Superior Court          MID-L-7521      U.S. District Court for the     Trenton Division
                                                         personal       - Middlesex County                            District of New Jersey
                                                     representative of
                                                    the estate of Carol
                                                        Doucette v.
 243       Dougherty                Karen            Dougherty, Karen NJ - Superior Court         MID-L-5808-17AS   U.S. District Court for the     Trenton Division
                                                      and Michael vs.   - Middlesex County                            District of New Jersey
                                                      Brenntag North
                                                       America, et al.




                                                                             Page 40 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 47
                                                                                41 of 300
                                                                                      294 PageID #: 684
                                                                                                    44



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court       Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 244        Douglas               Shawnee            Shawnee Douglas MO - Circuit Court -          1822-CC00514      U.S. District Court for the Eastern Division
                                                      v. Imerys Talc       City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                       America, et al.
 245         Dowell                 Gloria           Dowell, Gloria and     MA - Superior             17-2864        U.S. District Court for the     Boston Division
                                                       D'Arcy W. vs.      Court - Middlesex                          District of Massachusetts
                                                    Amalgamated Metal           County
                                                    Corporation PLC, et
                                                             al.
 246         Doyle           Daniel Christopher     Daniel Christopher      CA - Superior           18CV333609       U.S. District Court for the        San Jose
                                                     Doyle and Kristie Court of California -                            Northern District of             Division
                                                       Lynn Doyle v.      Santa Clara County                                 California
                                                        Imerys Talc
                                                    America, Inc., et al.

 247         Drake                 Bonnie             Bonnie Drake, as     NJ - Superior Court    MID-L-1436-19AS    U.S. District Court for the     Trenton Division
                                                      Administrator Ad     - Middlesex County                          District of New Jersey
                                                          Litem and
                                                      Administrator as
                                                     Prosequendum for
                                                    the Estate of Debra
                                                           Lamberti,
                                                         Deceased, v.
                                                          Johnson &
                                                        Johnson, et al.
 248         Dubon                 Martha             Martha Dubon v.      NJ - Superior Court    MID-L-06012-18AS   U.S. District Court for the     Trenton Division
                                                      Brenntagg North      - Middlesex County                          District of New Jersey
                                                            America
 249          Duke                  Lisa               Lisa Duke and       IL - Circuit Court -       17-L-581       U.S. District Court for the     East St. Louis
                                                       David Cornell v.     Madison County                           Southern District of Illinois      Division
                                                          ABB, Inc.,
                                                     Individually and as
                                                         Successor-in-
                                                        Interest to ITE
                                                     Electrical Products
                                                        Co., and BBC
                                                    Brown Boveri, et al.




                                                                            Page 41 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 48
                                                                                42 of 300
                                                                                      294 PageID #: 685
                                                                                                    45



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number     Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 250         Dukes                 Charles            Waugh, Norma,        IL - Circuit Court -     17-L-578      U.S. District Court for the     East St. Louis
                                                    individually and as      St. Clair County                     Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Charles
                                                     Dukes, deceased
                                                    vs. Arconic, Inc, et
                                                             al.
 251        Dunford                Kathryn           Kathryn Dunford       IL - Circuit Court -    18-L-000861    U.S. District Court for the     East St. Louis
                                                    and Lance Hunt vs.      Madison County                        Southern District of Illinois      Division
                                                      Akebono Brake
                                                     Corporation, et al.
 252         Dunn                  Rickey             Rickey Dunn v.       IL - Circuit Court -     19-L-0038     U.S. District Court for the     East St. Louis
                                                     American Honda          St. Clair County                     Southern District of Illinois      Division
                                                     Motor Co., Inc., et
                                                             al.
 253         Dupree                Terran            Terran Dupree v.         SC - Court of       18-CP-10-2899   U.S. District Court for the      Charleston
                                                         Johnson &          Common Pleas -                        District of South Carolina        Division
                                                      Johnson, et al.     Charleston County
 254         Duque                 Jessica          Duque, Jessica vs.       CA - Superior        2016-031926      U.S. District Court for the Western Division
                                                        Imerys Talc       Court of California -                   Central District of California
                                                    America, Inc., et al.      Los Angeles

 255         Dycus                 Jimmie           Jimmie Dycus and       IL - Circuit Court -     18-L-1646     U.S. District Court for the     East St. Louis
                                                      Mary Dycus vs.        Madison County                        Southern District of Illinois      Division
                                                    4520 Corp. Inc., as
                                                       Successor-in-
                                                      Interest to The
                                                    Shaw Group, Inc.,
                                                           et al.,




                                                                            Page 42 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 49
                                                                                  43 of 300
                                                                                        294 PageID #: 686
                                                                                                      46



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court       Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 256      Economides               Stephanie            Economides,       MO - Circuit Court -      1622-CC00198      U.S. District Court for the Eastern Division
                                                     Demetre and Katina    City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                      Waggoner as the
                                                      surviving heirs of
                                                         Stephanie
                                                        Economides,
                                                     Deceased., vs. AAF-
                                                     McQuay, Inc., et al.

 257        Edwards                  Henry            Edwards, Henry        MO - Circuit Court -    1622-CC09838      U.S. District Court for the Eastern Division
                                                         and Arlene          City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                         Edwards v.
                                                      American Optical
                                                      Corporation, et al.
 258         Eggers                 Barbara          Barbara Eggers and OK - District Court -       CJ - 2018-4739    U.S. District Court for the     Oklahoma City
                                                       Spouse Vernon         Oklahoma County                             Western District of             Division
                                                          Eggers v.                                                           Oklahoma
                                                     AutoZone, Inc., et al.

 259       Ehrenreiter               Debra            Ehrenreiter, Debra IL - Circuit Court -         15-L-1012       U.S. District Court for the     East St. Louis
                                                      and John vs. ABB,      Madison County                           Southern District of Illinois      Division
                                                        Inc., individually
                                                      and as Successor
                                                       in Interest to ITE
                                                     Electrical Products
                                                            Co., et al.
 260          Eller                  Janis                Janis Eller v.   NJ - Superior Court     MID-L-03251-18AS   U.S. District Court for the     Trenton Division
                                                            Brenntag       - Middlesex County                           District of New Jersey
                                                     Specialties, Inc., et
                                                                al.
 261         Elmore                 Delores          Elmore, Delores M. IL - Circuit Court -          17-L-1591       U.S. District Court for the     East St. Louis
                                                           vs. Colgate       Madison County                           Southern District of Illinois      Division
                                                            Palmolive
                                                         Company, et al.
 262         English                 Linda            Linda English and      NY - Supreme            190346/2018      U.S. District Court for the       Manhattan
                                                      Patricia Rasso vs.     Court - NYCAL                            Southern District of New           Division
                                                     Avon Products, Inc.;                                                        York
                                                               et al.


                                                                             Page 43 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 50
                                                                                44 of 300
                                                                                      294 PageID #: 687
                                                                                                    47



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number       Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 263        Erickson                Loren           Erickson, Loren and    IL - Circuit Court -       17-L-1086       U.S. District Court for the     East St. Louis
                                                     Tracy Erickson vs.     Madison County                            Southern District of Illinois      Division
                                                    Albany International
                                                         Corp, et al.


 264        Escobar                Rosario           Rosario Escobar v. NJ - Superior Court       MID-L-002313-18AS   U.S. District Court for the     Trenton Division
                                                    Avon Products, Inc., - Middlesex County                             District of New Jersey
                                                             et al.
 265         Escritt               William            William C. Escritt, MO - Circuit Court -      1822-CC11760      U.S. District Court for the Eastern Division
                                                    III and Karen Escritt  City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                        vs. 4520 Corp.
                                                    INC., as Successor-
                                                      in-Interest to The
                                                     Shaw Group, INC.,
                                                             et al.,

 266         Eskut                 Michael            Michael Eskut,     IL - Circuit Court -         18-L-211        U.S. District Court for the     East St. Louis
                                                    Individually and as    Madison County                             Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Darlene
                                                      Eskut v. A. W.
                                                    Chesterton, Inc. et
                                                             al.
 267         Esses                  Justin           Esses, Justin and NJ - Superior Court         MID-L-4301-17AS    U.S. District Court for the     Trenton Division
                                                    Stephanie Battaglia- - Middlesex County                             District of New Jersey
                                                    Esses vs. Brenntag
                                                    North America, Inc.,
                                                           et al.




                                                                            Page 44 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 51
                                                                                45 of 300
                                                                                      294 PageID #: 688
                                                                                                    48



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court        Index Number      Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 268        Estrada                 Julio            Julio Estrada and    IL - Circuit Court -      18-L-934      U.S. District Court for the     East St. Louis
                                                    Pilarina Estrada v.    Madison County                         Southern District of Illinois      Division
                                                         ABB, INC.,
                                                    Individually and as
                                                       Successor-in-
                                                      Interest to ITE
                                                    Electrical Products
                                                       co., and BBC
                                                    Brown Boveri, et al.,

 269       Etheridge                David            Etheridge, David NJ - Superior Court        MID-L-932-17AS   U.S. District Court for the     Trenton Division
                                                       Charles and        - Middlesex County                        District of New Jersey
                                                    Darlene Pastore vs.
                                                      Brenntag North
                                                    America, Inc., et al.

 270         Ewing                  Joni             Joni K. Ewing and MO - Circuit Court -      1822-CC11923     U.S. District Court for the Eastern Division
                                                     William F. Ewing,      City of St. Louis                     Eastern District of Missouri   - St. Louis
                                                      etc., Pltfs. vs. 84
                                                    Lumber Company,
                                                          etc., et al.,
 271          Fair                 Virginia             Virginia Fair,    IL - Circuit Court -    19-L-000156     U.S. District Court for the     East St. Louis
                                                    Individually and as    Madison County                         Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                      Estate of William
                                                    Fair, Deceased, v.
                                                           Ameron
                                                        International
                                                        Corporation,
                                                    Individually and as
                                                        Successor-in-
                                                         Interest to
                                                     Bondstrand, et al.




                                                                            Page 45 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 52
                                                                                46 of 300
                                                                                      294 PageID #: 689
                                                                                                    49



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 272       Fairbanks               Robert             Wingfield, Kathy,    IL - Circuit Court -      16-L-649     U.S. District Court for the     East St. Louis
                                                     individually and as     St. Clair County                     Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Robert
                                                         Fairbanks,
                                                    deceased. vs. ABB,
                                                          Inc., et al.
 273        Falstein                 Gail              Gail Falstein v.      NY - Supreme          190072/2018    U.S. District Court for the      Manhattan
                                                    Colgate Palmolive,       Court - NYCAL                        Southern District of New          Division
                                                             et al.                                                          York
 274         Faltus                 Shari              Timothy Faltus,     IL - Circuit Court -      17-L751      U.S. District Court for the     East St. Louis
                                                     individually and as     St. Clair County                     Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Shari
                                                      Faltus v. Colgate-
                                                    Palmolive, Co., et al.

 275       Feddersen                Bruce            Feddersen, Bruce       IL - Circuit Court -    16-L-1303     U.S. District Court for the     East St. Louis
                                                    v. 4520 Corp. Inc.,      Madison County                       Southern District of Illinois      Division
                                                            et al.
 276         Fenton                  Rita               Rita Fenton,        IL - Circuit Court -    18-L-1093     U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Dennis
                                                    Fenton, Deceased
                                                     v. ABB, Inc., et al.




                                                                             Page 46 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 53
                                                                                47 of 300
                                                                                      294 PageID #: 690
                                                                                                    50



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 277       Fernandez                Emilio            Bonfante, Edith       IL - Circuit Court -      17-L-1008       U.S. District Court for the     East St. Louis
                                                     P.R., Individually      Madison County                           Southern District of Illinois      Division
                                                      and as Special
                                                    Administrator of the
                                                      Estate of Emilio
                                                     Cesar Fernandez,
                                                       Deceased vs.
                                                    Armstrong Pumps,
                                                            et al.

 278        Figueroa                Katia           Katia Figueroa and NJ - Superior Court         MID-L-0854-18AS    U.S. District Court for the     Trenton Division
                                                    David Figueroa, h/w - Middlesex County                              District of New Jersey
                                                     v. Brenntag North
                                                       America, et al.

 279         Findley               Johnnie          Johnnie Findley and     IL - Circuit Court -       18-L-666       U.S. District Court for the     East St. Louis
                                                      Phyllis Findley, v.     St. Clair County                        Southern District of Illinois      Division
                                                           Amerson
                                                        International
                                                        Corporation,
                                                     Individually and as
                                                        Successor-in-
                                                          interest to
                                                      Bondstrand et al.

 280         Floyd                 Tawana              Tawana Floyd,     NJ - Superior Court       MID-L-00062-19AS   U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                             District of New Jersey
                                                      Administrator for
                                                    the Estate of Robert
                                                      Floyd, Deceased,
                                                     and as Next Friend
                                                       to John Doe, A
                                                        Minor Child v.
                                                        Advance Auto
                                                         Parts, et al.




                                                                             Page 47 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 54
                                                                                48 of 300
                                                                                      294 PageID #: 691
                                                                                                    51



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court           Index Number       Removal District Court          Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
 281         Flynn                  John             John W. Flynn and       IL - Circuit Court -        19-L-0050       U.S. District Court for the     East St. Louis
                                                       Beverly Flynn v.        St. Clair County                          Southern District of Illinois      Division
                                                     Armstrong Pumps,
                                                           Inc., et al.
 282         Foley                  Maria              Maria Foley and       NJ - Superior Court     MID-L-03095-18AS    U.S. District Court for the     Trenton Division
                                                       Joseph Foley v.       - Middlesex County                            District of New Jersey
                                                    Avon Products Inc.,
                                                              et al.
 283         Folkers               Shirley            Folkers, Stephen       IL - Circuit Court -        16-L-1499       U.S. District Court for the     East St. Louis
                                                     R., individually and     Madison County                             Southern District of Illinois      Division
                                                          as Special
                                                    Administrator of the
                                                     Estate of Shirley J.
                                                         Folkers vs.
                                                          Armstrong
                                                    International Inc., et
                                                               al.
 284          Fong                   Pui             Fong, Pui and Thai        CA - Superior            BC 675449         U.S. District Court for the Western Division
                                                      Wong vs. Imerys        Court of California -                       Central District of California
                                                     Talc America, Inc.,        Los Angeles
                                                              et al.
 285         Forisso               Barbara            Forisso, Kathryn,      IL - Circuit Court -        17-L-443        U.S. District Court for the     East St. Louis
                                                     individually and as       St. Clair County                          Southern District of Illinois      Division
                                                    Administrator of the
                                                      Estate of Barbara
                                                     Forisso, deceased
                                                           vs. A. W.
                                                     Chesterton, Inc., et
                                                               al.
 286        Forman                  Helen             Helen Forman v.        NJ - Superior Court     MID-L-06418-18 AS   U.S. District Court for the     Trenton Division
                                                      American Biltrite,     - Middlesex County                            District of New Jersey
                                                       Inc., Individually
                                                     and as Successor
                                                    to Amtico Floors, et
                                                               al.




                                                                               Page 48 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 55
                                                                                49 of 300
                                                                                      294 PageID #: 692
                                                                                                    52



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number       Removal District Court       Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 287        Fortucci                Paul               Fortucci, Paul A. MO - Circuit Court -       1622-CC09700      U.S. District Court for the Eastern Division
                                                         and Richard       City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                        Fortucci as the
                                                      surviving heirs of
                                                       Paul L. Fortucci,
                                                     Deceased. v. ABB,
                                                           Inc. et al.
 288         Foster                Brenda            Brenda Foster, as NJ - Superior Court        MID-L-01162-19 AS   U.S. District Court for the     Trenton Division
                                                        Executrix and    - Middlesex County                             District of New Jersey
                                                         Executrix ad
                                                     Prosequendum for
                                                      the Estate of Earl
                                                          Broadway,
                                                    deceased, v. Imerys
                                                     Talc America, Inc.,
                                                             et al.

 289         Foster                Michael          Michael Foster and       NY - Supreme           190464/2018       U.S. District Court for the       Manhattan
                                                    Gaylene Foster, his      Court - NYCAL                            Southern District of New           Division
                                                    wife, v. Air & Liquid                                                        York
                                                          Systems
                                                    Corporation (sued
                                                     as successor-by-
                                                     merger to Buffalo
                                                    Pumps, Inc.), et al.

 290         Foster                James             Foster, James and IL - Circuit Court -           17-L-502        U.S. District Court for the     East St. Louis
                                                        Katherine vs.        Madison County                           Southern District of Illinois      Division
                                                          AERCO
                                                    International Inc., et
                                                              al.
 291          Fox                 Paulette            Paulette Fox and     IL - Circuit Court -       18-L-200        U.S. District Court for the     East St. Louis
                                                     Keith Fox v. ABB,       Madison County                           Southern District of Illinois      Division
                                                          Inc. et al.
 292          Fox                  Melissa            Melissa Fox and      NJ - Superior Court    MID-L-04418-18AS    U.S. District Court for the     Trenton Division
                                                       Michael Fox v.      - Middlesex County                           District of New Jersey
                                                       Brenntag North
                                                       America, et al.


                                                                            Page 49 of 173
                           Case
                            Case1:19-mc-00103-MN
                                 1:19-mc-00103-MN Document
                                                   Document12-1
                                                            1-1 Filed 04/30/19
                                                                      04/18/19 Page 56
                                                                                    50 of 300
                                                                                          294 PageID #: 693
                                                                                                        53



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name      Plaintiff First Name      Case Caption           State Court         Index Number       Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 293          Frank                    Lisa                Lisa L. Frank,   NJ - Superior Court     MID-L-08377-18AS   U.S. District Court for the     Trenton Division
                                                        Individually and as - Middlesex County                           District of New Jersey
                                                              Personal
                                                       Representative and
                                                            as Personal
                                                        Representative Ad
                                                         Prosequendum of
                                                       the Estate of Judith
                                                       Wilma Blankschaen
                                                           v. Johnson &
                                                          Johnson, et al.

 294        Fransas                  Adrienne           Fransas, Adrienne,     FL - 15th Judicial   2016-CA-013710     U.S. District Court for the      West Palm
                                                       Isabel and Gabriella     Circuit - Palm                         Southern District of Florida    Beach Division
                                                           Fransas vs.          Beach County
                                                          Brenntag North
                                                        America, Inc, et al.

 295          Franz                    Derryl            Franz, Derryl and MO - Circuit Court -      1622-CC00367      U.S. District Court for the Eastern Division
                                                         Merilyn Franz vs.     City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                       AGCO Corporation,
                                                                et al.
 296        Freeman                    Junior            Freeman, Junior     IL - Circuit Court -       16-L-847       U.S. District Court for the     East St. Louis
                                                          and Peggy Sue       Madison County                           Southern District of Illinois      Division
                                                           Freeman vs.
                                                         American Optical
                                                         Corporation, et al.
 297       Fretwell, Jr.              James               Hester, Judson,    IL - Circuit Court -      16-L-1360       U.S. District Court for the     East St. Louis
                                                        individually and as   Madison County                           Southern District of Illinois      Division
                                                              Special
                                                       Administrator of the
                                                         Estate of James
                                                       Fretwell, deceased.
                                                       vs. 4520 Corp, Inc.,
                                                                et al.




                                                                               Page 50 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 57
                                                                                  51 of 300
                                                                                        294 PageID #: 694
                                                                                                      54



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption          State Court          Index Number        Removal District Court       Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 298        Friemann                Gregory           Gregory Friemann MO - Circuit Court -        1922-CC00095       U.S. District Court for the Eastern Division
                                                      v. 4520 Corp. Inc.,   City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                       as Successor-in-
                                                        Interest to The
                                                      Shaw Group, Inc.,
                                                              et al.
 299       Fuller, Sr.               Jerry               Fuller, Todd,    IL - Circuit Court -       16-L-1498        U.S. District Court for the     East St. Louis
                                                      individually and as  Madison County                             Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                       Estate of Jerry K.
                                                       Fuller, deceased.
                                                     vs. 4520 Corp, Inc.,
                                                              et al.

 300         Fulton                 Robert            Robert Fulton and   IL - Circuit Court -        18-L-466        U.S. District Court for the     East St. Louis
                                                      Yvonne Fulton vs.     St. Clair County                          Southern District of Illinois      Division
                                                       Akebono Brake
                                                      Corporation, et al.
 301        Gagliardi               Rosalia           Rosalia Gagliardi NJ - Superior Court      MID- L- 03805-18AS   U.S. District Court for the     Trenton Division
                                                         and Enrico       - Middlesex County                            District of New Jersey
                                                         Gagliardi v.
                                                         Johnson &
                                                       Johnson, et al.
 302        Gagnon                 Normand           Normand Gagnon v. IL - Circuit Court -           19-L-187        U.S. District Court for the     East St. Louis
                                                     Aerco International,   Madison County                            Southern District of Illinois      Division
                                                          Inc., et al.

 303        Gagnon                 Charlotte         Charlotte Gagnon v. TX - District Court -      2019-09714        U.S. District Court for the Houston Division
                                                     Avon Products, Inc.,    Harris County                            Southern District of Texas
                                                             et al.
 304    Gansky-Stevens               Mary               Mary Gansky-      NJ - Superior Court     MID-L-5169-18AS     U.S. District Court for the     Trenton Division
                                                     Stevens v. Blodgett - Middlesex County                             District of New Jersey
                                                         Corp., et al.




                                                                            Page 51 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 58
                                                                                52 of 300
                                                                                      294 PageID #: 695
                                                                                                    55



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number        Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 305         Garcia                Edward           Garcia, Edward and NJ - Superior Court         MID-L-1515-17AS      U.S. District Court for the    Trenton Division
                                                     Lisa vs. Brenntag - Middlesex County                                 District of New Jersey
                                                    North America, Inc.,
                                                            et al.

 306         Garen                Christine         Christine Garen and GA - Circuit Court -      SUCV2018000905        U.S. District Court for the      Brunswick
                                                       Kyle Garen vs.       Camden County                              Southern District of Georgia       Division
                                                          Broadview
                                                    Investments LLC, et
                                                               al.
 307         Garner               Charlotte           Garner, Charlotte    IL - Circuit Court -       17-L-1288        U.S. District Court for the     East St. Louis
                                                     vs. ABB, Inc,, et al.  Madison County                             Southern District of Illinois      Division
 308         Garner                 Ricky            Garner, Jacqueline IL - Circuit Court -          16-L-1024        U.S. District Court for the     East St. Louis
                                                     R., Individually and   Madison County                             Southern District of Illinois      Division
                                                          as Special
                                                    Administrator of the
                                                     Estate of Ricky L.
                                                     Garner, Deceased
                                                           v. AGCO
                                                      Corporation et al.

 309        Garrido                  Ana            Garrido, Ana Angie      NY - Supreme             2016/030436        U.S. District Court for the      Manhattan
                                                       and Joseph vs.       Court - NYCAL                               Southern District of New          Division
                                                    Avon Products Inc.,                                                            York
                                                             et al.
 310         Garris                Zachary            Zachary Garris v. NJ - Superior Court       MID-L-01514-18(AS)    U.S. District Court for the    Trenton Division
                                                    Johnson & Johnson - Middlesex County                                  District of New Jersey
                                                          Co., et al.
 311        Garsow                Raymond             Garsow, Barbara     IL - Circuit Court -        16-L-1220        U.S. District Court for the     East St. Louis
                                                     Individually and as   Madison County                              Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                    Estate of Raymond
                                                    Garsow, Deceased
                                                         v. Ameron
                                                        International
                                                      Corporation, et al.




                                                                            Page 52 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 59
                                                                                53 of 300
                                                                                      294 PageID #: 696
                                                                                                    56



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 312         Garton                Ronald             Garton, Cheryl        IL - Circuit Court -       16-L-839       U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                           Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Ronald
                                                    Garton, Deceased.
                                                     vs. Abb, Inc. et al.

 313         Gaston                Ernest           Ernest Gaston and IL - Circuit Court -             17-L-505       U.S. District Court for the     East St. Louis
                                                       Licet Gaston v.     St. Clair County                           Southern District of Illinois      Division
                                                           Ameron
                                                    International Corp.,
                                                             et al
 314       Gatmaitan               Vicmar           Vicmar Gatmaitan, NJ - Superior Court             L-4252-18       U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                             District of New Jersey
                                                      representative of
                                                        the Estate of
                                                    Melissa Rooney vs.
                                                         Imerys Talc
                                                    America, Inc., et al.

 315        Gattone                Peggy             Peggy B. Gattone NJ - Superior Court          MID-L-03039-18AS   U.S. District Court for the     Trenton Division
                                                    and Peter Gattone - Middlesex County                                District of New Jersey
                                                     v. Brenntag North
                                                       America, et al.
 316         Gavin                  Lisa             Lisa and Edward       NY - Supreme              605836/2018      U.S. District Court for the      Central Islip
                                                       Gavin v. Agro       Court - Suffolk                             Eastern District of New           Division
                                                         Corp., et al           County                                           York
 317         Geisler              Shannon            Shannon Geisler,    IL - Circuit Court -          18-L-653       U.S. District Court for the     East St. Louis
                                                    Individually and as    St. Clair County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Gary
                                                    Geisler, Deceased,
                                                         v. Ameron
                                                        International
                                                     Corporation et al.,




                                                                             Page 53 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 60
                                                                                54 of 300
                                                                                      294 PageID #: 697
                                                                                                    57



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 318       Genereaux               Nathan           Genereaux, Nathan UT - District Court -          16000022        U.S. District Court for the     Central Division
                                                        and Kristin vs.     Duchesne County                               District of Utah
                                                        Advance Auto
                                                       Parts, Inc., et al.
 319        Germain                 Fred                 Underwood,        IL - Circuit Court -      16-L-1561       U.S. District Court for the     East St. Louis
                                                       Constance M.,        Madison County                           Southern District of Illinois      Division
                                                     Individually and as
                                                           Special
                                                    Administrator of the
                                                      Estate of Fred A.
                                                        Germain, Jr.,
                                                    Deceased vs. Aerco
                                                     International, Inc.,
                                                             et al.

 320        Germain               Michelle           Germain, Michelle        NY - Supreme          190049-2017      U.S. District Court for the       Manhattan
                                                        and Eddie vs.         Court - NYCAL                          Southern District of New           Division
                                                           American                                                             York
                                                         International
                                                       Industries, et al.
 321         Geyer                  Ellen              Ellen Geyer vs.      NJ - Superior Court   MID-L-03463-18AS   U.S. District Court for the     Trenton Division
                                                    Atlas Turner Inc., et   - Middlesex County                         District of New Jersey
                                                               al.
 322        Ghavami                 Nina             Nina Ghavami and       NJ - Superior Court   MID-L-01603-19AS   U.S. District Court for the     Trenton Division
                                                      Zia Ghavami vs.       - Middlesex County                         District of New Jersey
                                                    Chanel, Inc. a New
                                                     York Corporation
                                                       with its principal
                                                    place of business in
                                                      the State of New
                                                          York, et al.




                                                                             Page 54 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 61
                                                                                 55 of 300
                                                                                       294 PageID #: 698
                                                                                                     58



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number   Removal District Court            Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 323         Gibson                 David              David Gibson,      TX - District Court -    2018-70231    U.S. District Court for the     Houston Division
                                                     Individually and as    Harris County                        Southern District of Texas
                                                         Anticipated
                                                          Personal
                                                      Representative of
                                                    the Estate of Sylvia
                                                    Gibson, Deceased,
                                                     Tracey Fields and
                                                     Trisha Whiteeagle
                                                        v. American
                                                        International
                                                     Industries, Inc., et
                                                              al.

 324         Gideon               Summer             Gideon, Summer        IL - Circuit Court -    17-L-1346     U.S. District Court for the      East St. Louis
                                                      and Patrick vs.       Madison County                       Southern District of Illinois       Division
                                                    Avon Products, Inc.
 325          Gillis               Michael             Gillis, Jeanne      IL - Circuit Court -     16-L-885     U.S. District Court for the      East St. Louis
                                                          Suzanne,          Madison County                       Southern District of Illinois       Division
                                                    individually and as
                                                           Special
                                                    Administrator of the
                                                     Estate of Michael
                                                    Gillis, deceased v.
                                                     American Biltrite,
                                                          Inc., et al.

 326       Giovinazzo             Fortunato             Giovinazzo         IL - Circuit Court -    16-L-1100     U.S. District Court for the      East St. Louis
                                                    Fortunato, Michael      Madison County                       Southern District of Illinois       Division
                                                     v. ABB, Inc. et al.
 327          Gipe                 James              James Gipe and       IL - Circuit Court -     17-L1755     U.S. District Court for the      East St. Louis
                                                    Klorda Gipe v. Agco     Madison County                       Southern District of Illinois       Division
                                                     Corporation, et al.

 328         Girard                 Mark             Girard, Mark and      IL - Circuit Court -     17-L-471     U.S. District Court for the      East St. Louis
                                                      Holly vs. Borg        Madison County                       Southern District of Illinois       Division
                                                    Warner Morse Tec,
                                                         LLC, et al.


                                                                            Page 55 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 62
                                                                                 56 of 300
                                                                                       294 PageID #: 699
                                                                                                     59



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court         Index Number      Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 329       Gliniewicz               Joan              Betancourt, Leah,      IL - Circuit Court -      16-L-365       U.S. District Court for the     East St. Louis
                                                     individually and as      Madison County                          Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                       Estate of Joan
                                                          Gliniewicz,
                                                         deceased v.
                                                      Aerotek, Inc. et al.
 330         Glover               Katherine           Glover, Katherine      NJ - Superior Court    MID-L-6428-17AS   U.S. District Court for the     Trenton Division
                                                       and Vaughn vs.        - Middlesex County                         District of New Jersey
                                                       Brenntag North
                                                        America, et al.
 331        Goldberg               Barbara            Goldberg, Robert       MO - Circuit Court -    1622-CC01232     U.S. District Court for the Eastern Division
                                                     Duncan Goldberg,         City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                    Esther Harrison and
                                                    Angus Goldberg as
                                                     the surviving heirs
                                                        of Dr. Barbara
                                                    Sproston Goldberg,
                                                    Deceased. vs. Borg-
                                                     warner Morse Tec
                                                           LLC et al.


 332     Goldsborough              Robert             Luter, Nancy J.,       IL - Circuit Court -      17-L-582       U.S. District Court for the     East St. Louis
                                                    Individually and as       Madison County                          Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                    Estate of Robert J.
                                                      Goldsborough,
                                                       Deceased vs.
                                                          Ameron
                                                       International
                                                     Corporation, et al.

 333        Golladay              Anthony           Anthony Golladay v.      IL - Circuit Court -      17-L-740       U.S. District Court for the     East St. Louis
                                                      ABB, Inc., et al.        St. Clair County                       Southern District of Illinois      Division




                                                                               Page 56 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 63
                                                                                57 of 300
                                                                                      294 PageID #: 700
                                                                                                    60



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number       Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 334        Gonzales               Roberto              Roberto S.       IL - Circuit Court -         18-L-1430       U.S. District Court for the     East St. Louis
                                                      Gonzales and         Madison County                             Southern District of Illinois      Division
                                                    Sarah Gonzales v.
                                                     American Biltrite,
                                                         INC. et al.,
 335        Gonzalez                Raul            Raul Gonzalez and NJ - Superior Court         MID-L-01604-19 AS   U.S. District Court for the     Trenton Division
                                                     Ivonne Martin v.    - Middlesex County                             District of New Jersey
                                                    Avon Products, et.
                                                             Al
 336        Gonzalez              Praxedis          Praxedis Gonzalez NJ - Superior Court         MID-L-02314-18AS    U.S. District Court for the     Trenton Division
                                                    vs. Brenntag North - Middlesex County                               District of New Jersey
                                                    America Inc., et al.

 337        Gooden                 Kandis            Kandis Gooden v.       DC - Superior          2019 CA 00729      U.S. District Court for the           N/A
                                                        Johnson &         Court of the District                          District of Columbia
                                                      Johnson, et al.        of Columbia

 338       Goodnow                  Judith           Judith Goodnow       MA - Superior                18-3442        U.S. District Court for the     Boston Division
                                                        and Robert       Court - Middlesex                            District of Massachusetts
                                                    Milenese, Pltfs. vs.      County
                                                    3M Company, et al.,

 339        Gordon                  Anita           Gordon, Anita F. vs. NJ - Superior Court      MID-L-3758-17AS     U.S. District Court for the     Trenton Division
                                                       Johnson and        - Middlesex County                            District of New Jersey
                                                    Johnson, Inc., et al.

 340        Goudeau                Gerald            Goudeau, Gerald      IL - Circuit Court -        16-L-702        U.S. District Court for the     East St. Louis
                                                      and Ernestine        Madison County                             Southern District of Illinois      Division
                                                      Goudeau vs. A.
                                                    Schulman Inc., et al.

 341         Gould               Mary Jean           Gould, Mary Jean        CA - Superior            BC685953         U.S. District Court for the Western Division
                                                       vs. Albertson      Court of California -                       Central District of California
                                                     Companies, LLC           Los Angeles
 342       Grabowski                Anita            Grabowski, Anita     NJ - Superior Court     MID-L-6805-16AS     U.S. District Court for the     Trenton Division
                                                      and Alfred vs.      - Middlesex County                            District of New Jersey
                                                      Brenntag North
                                                      America, et al.


                                                                            Page 57 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 64
                                                                                 58 of 300
                                                                                       294 PageID #: 701
                                                                                                     61



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 343        Graham                  Tina             Tina C. Graham,       IL - Circuit Court -      19-L-0014       U.S. District Court for the     East St. Louis
                                                    Individually and as      St. Clair County                        Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of William
                                                     Osborne Graham,
                                                       Deceased, v.
                                                     American Honda
                                                    Motor Co., Inc, et al.


 344        Graham                Katherine         Katherine Graham NJ - Superior Court          MID-L-8411-18 AS   U.S. District Court for the     Trenton Division
                                                       and Michael        - Middlesex County                           District of New Jersey
                                                    Graham, Husband
                                                       and Wife, vs.
                                                        Imerys Talc
                                                    America, Inc. (f/k/a)
                                                     Luzenac America,
                                                         Inc., et al.,

 345        Grajeda                Teresa           Grajeda, Teresa v. IL - Circuit Court -           17-L-413       U.S. District Court for the      East St. Louis
                                                     John Crane, et al.     Madison County                           Southern District of Illinois       Division
 346       Grandberry              Altheria               Altheria        NJ - Superior Court     MID-L-02907-18AS   U.S. District Court for the     Trenton Division
                                                        Grandberry,       - Middlesex County                           District of New Jersey
                                                    Individually and as
                                                     Administrator Ad
                                                         Litem and
                                                     Administrator ad
                                                    Prosequendum for
                                                       the Estate of
                                                    Katherine Gamble,
                                                       Deceased v.
                                                      Brenntag North
                                                    America, Inc., et al.

 347         Grant                  Keith            Keith Grant and       IL - Circuit Court -      18-L-1139       U.S. District Court for the     East St. Louis
                                                     Delores Grant v.       Madison County                           Southern District of Illinois      Division
                                                      ABB, Inc., et al


                                                                             Page 58 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 65
                                                                                  59 of 300
                                                                                        294 PageID #: 702
                                                                                                      62



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption            State Court          Index Number       Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 348          Gray                   Jesse            Gray, Jesse and        IL - Circuit Court -       17-L-234       U.S. District Court for the     East St. Louis
                                                       Donna Gray vs.         Madison County                           Southern District of Illinois      Division
                                                       ABB, Inc., et al.
 349          Gray                  Connie            Hauer, Eydie, as         MN - Second           62-CV-176530      U.S. District Court for the     St. Paul Division
                                                     Trustee for the Next    Judicial District -                         District of Minnesota
                                                       of Kin of Connie       Ramsey County
                                                     Gray, deceased vs.
                                                       Brenntag North
                                                     America, Inc., et al.


 350         Green                  Randy             Green, Randy and NJ - Superior Court          MID-L-06529-17AS   U.S. District Court for the     Trenton Division
                                                     Susan vs. Brenntag - Middlesex County                               District of New Jersey
                                                     North America, Inc.,
                                                            et al.

 351       Greene, III              Robert           Robert Greene, III, NJ - Superior Court        MID-L-02456-18AS   U.S. District Court for the     Trenton Division
                                                     individually and as - Middlesex County                              District of New Jersey
                                                     administrator of the
                                                     Estate of Deborah
                                                       Greene Brake,
                                                        deceased v.
                                                       Brenntag North
                                                       America, et al.
 352       Greenwood               Lawrence             Greenwood,        IL - Circuit Court -          17-L-75        U.S. District Court for the     East St. Louis
                                                       Lawrence and        Madison County                              Southern District of Illinois      Division
                                                        Deborah vs.
                                                            Ameron
                                                        International
                                                      Corporation, et al.
 353      Gregory, Jr.               Carl             Gregory, Jr., Carl MO - Circuit Court -        1722-CC-11268     U.S. District Court for the Eastern Division
                                                     and Verla vs. ABB,     City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                           Inc, et al.




                                                                              Page 59 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 66
                                                                                 60 of 300
                                                                                       294 PageID #: 703
                                                                                                     63



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court          Index Number       Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 354         Grice                 Duane            Nelson, Christine A. IL - Circuit Court -           16-L-678       U.S. District Court for the     East St. Louis
                                                     individually and as  Madison County                               Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Duane
                                                     Grice, Deceased..
                                                        vs. American
                                                    Optical Corporation,
                                                             et al.
 355         Grider                Darelyn          Grider, Jerry, Angla MO - Circuit Court -        1622-CC09823      U.S. District Court for the Eastern Division
                                                    Wilson and Amanda      City of St. Louis                           Eastern District of Missouri   - St. Louis
                                                        Pierce as the
                                                      surviving heirs of
                                                       Darelyn Grider,
                                                        Deceased. v.
                                                    Albany International
                                                         Corp et al.

 356         Griffin               Emma              Emma Griffin and       NJ - Superior Court     MID-L-04826-18AS   U.S. District Court for the     Trenton Division
                                                       Walter Griffin,      - Middlesex County                           District of New Jersey
                                                     Husband and Wife
                                                     vs. Cyprus Amax
                                                     Minerals Company
                                                     (sued individually
                                                    and as successor to
                                                        Sierra Talc
                                                       Company and
                                                        United Talc
                                                      Company), et al.
 357          Guild                Gregory          Guild, Gregory and      NJ - Superior Court     MID-L-3527-17AS    U.S. District Court for the     Trenton Division
                                                    Nancy vs. Brenntag      - Middlesex County                           District of New Jersey
                                                    North America, et al.

 358        Gutierrez             Maricela          Maricela Gutierrez        CA - Superior          19STCV02585        U.S. District Court for the Western Division
                                                      v. Johnson &          Court of California -                      Central District of California
                                                     Johnson, et al.           Los Angeles




                                                                              Page 60 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 67
                                                                                61 of 300
                                                                                      294 PageID #: 704
                                                                                                    64



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court         Index Number       Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 359       Habovstak              Stephen           Barbara Habovstak,       IL - Circuit Court -      17-L-1728       U.S. District Court for the     East St. Louis
                                                    Individually and as       Madison County                           Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Stephen
                                                    Habovstak v. ABB,
                                                         Inc., et al.


 360        Haglund                Norma             Haglund, Billy R.     IL - Circuit Court -         16-L-50        U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                             Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Norma
                                                         Haglund,
                                                    Deceased. vs. Avon
                                                    Products, Inc., et al.

 361          Hale                  Mary                Hale, Mary vs.       MO - Circuit Court -    1622-CC09618      U.S. District Court for the Eastern Division
                                                          Armstrong           City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                    International, Inc. et
                                                               al.
 362        Hamilton               James              James Hamilton         IL - Circuit Court -       18-L-105       U.S. District Court for the     East St. Louis
                                                         and Sandra            St. Clair County                        Southern District of Illinois      Division
                                                       Hamilton v. Alfa
                                                       Laval, Inc., et al.
 363        Hammet                  Janet            Janet Hammet and        IL - Circuit Court -     18-L-000763      U.S. District Court for the     East St. Louis
                                                      Fredrick Hammet         Madison County                           Southern District of Illinois      Division
                                                        vs. Armstrong
                                                      Pumps, Inc., et al.
 364       Hammock                  David             Hammock, David         NJ - Superior Court    MID-L-05103-18AS   U.S. District Court for the     Trenton Division
                                                     individually and as     - Middlesex County                          District of New Jersey
                                                    Administrator of the
                                                      Estate of Sandra
                                                    Hammock vs. Avon
                                                    Products, Inc., et al.




                                                                               Page 61 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 68
                                                                                 62 of 300
                                                                                       294 PageID #: 705
                                                                                                     65



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court        Index Number    Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 365       Hammond                  John            John Hammond and        IL - Circuit Court -     19-L-47      U.S. District Court for the     East St. Louis
                                                    Peggy Hammond v.         Madison County                       Southern District of Illinois      Division
                                                     4520 Corp. Inc, as
                                                        Successor-in-
                                                       Interest to The
                                                     Shaw Group, Inc.,
                                                             et al.

 366        Hampson                 John            Hampson, John R.        IL - Circuit Court -     16-L-329     U.S. District Court for the     East St. Louis
                                                    and Mary Hampson          St. Clair County                    Southern District of Illinois      Division
                                                     v. Allied Insulation
                                                     Supply Co., Inc. et
                                                              al.
 367      Hantsbarger              William             Carreiro, Philip     IL - Circuit Court -    16-L-1052     U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                       Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                    Estate of William M.
                                                        Hantsbarger,
                                                        Deceased v.
                                                      American Optical
                                                      Corporation, et al.

 368         Harden                Charles          Charles Harden and      IL - Circuit Court -     18-L-948     U.S. District Court for the     East St. Louis
                                                     Betty Harden vs.        Madison County                       Southern District of Illinois      Division
                                                     A.W. Chesterton,
                                                         Inc., et al.

 369          Hare                  Opal              Opal Hare and         MO - Circuit Court -   1822-CC00133   U.S. District Court for the Eastern Division
                                                     Savannah Hare v.        City of St. Louis                    Eastern District of Missouri   - St. Louis
                                                      ABB, Inc., et al.




                                                                              Page 62 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 69
                                                                                 63 of 300
                                                                                       294 PageID #: 706
                                                                                                     66



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 370      Haroutunian              Vanush           Haroutunian, Lisa,      IL - Circuit Court -       17-L-770       U.S. District Court for the     East St. Louis
                                                    individually and as      Madison County                           Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Vanush
                                                       Haroutunian,
                                                       deceased vs.

 371         Harper                Michael          Michael Harper and      NJ - Superior Court    MID-L-08460-18AS   U.S. District Court for the     Trenton Division
                                                     Tamra Harper v.        - Middlesex County                          District of New Jersey
                                                          American
                                                        International
                                                       Industries for
                                                      Clubman et al.,
 372         Harris                Bennie           Harris, Bennie and      IL - Circuit Court -       17-L-645       U.S. District Court for the     East St. Louis
                                                     Shiann vs. 4520         Madison County                           Southern District of Illinois      Division
                                                      Corp Inc. et al.
 373         Harris                  Earl             Earl Harris and       IL - Circuit Court -       18-L-73        U.S. District Court for the     East St. Louis
                                                     Nelie Valcorza v.        St. Clair County                        Southern District of Illinois      Division
                                                    Armstrong Pumps,
                                                          Inc., et al.
 374         Harris                William           William Harris vs.     IL - Circuit Court -      18-L-1648       U.S. District Court for the     East St. Louis
                                                         ABB, INC.,          Madison County                           Southern District of Illinois      Division
                                                    Individually and as
                                                       Successor-in-
                                                      Interest to ITE
                                                    Electrical Products
                                                       co., and BBC
                                                    Brown Boveri, et al.,

 375         Harris               Julianne              John Harris,    NJ - Superior Court          L-3578-18AS      U.S. District Court for the     Trenton Division
                                                    Individually and as - Middlesex County                              District of New Jersey
                                                      Executor for the
                                                    Estate of Julianne
                                                     Harris, deceased
                                                    vs. Brenntag North
                                                       America, et al.




                                                                             Page 63 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 70
                                                                                64 of 300
                                                                                      294 PageID #: 707
                                                                                                    67



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number   Removal District Court            Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 376        Harrison                Dana            Pamela Dayton, as        CA - Superior        RG18923977     U.S. District Court for the     San Francisco-
                                                        Anticipated       Court of California -                     Northern District of         Oakland Division
                                                     Representative of      Alameda County                               California
                                                    the Estate of Dana
                                                         Harrison,
                                                      Deceased, and
                                                    Roslyn Harrison vs.
                                                       Cyprus Amax
                                                    Minerals Company,
                                                            et al.
 377        Hartman                Wanda             Wanda Hartman,        IL - Circuit Court -    18-L-1109     U.S. District Court for the      East St. Louis
                                                    Individually and as     Madison County                       Southern District of Illinois       Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Betty L.
                                                    Pierson, Deceased
                                                     v. Abb, Inc., et al.

 378        Harvath                 Vicki            Harvath, Vicki and IL - Circuit Court -       15-L-1164     U.S. District Court for the      East St. Louis
                                                    Gary vs. ABB, Inc.,   Madison County                         Southern District of Illinois       Division
                                                            et al.
 379         Haun                  Marvin             Bush, Catherine    IL - Circuit Court -       16-L-849     U.S. District Court for the      East St. Louis
                                                    Individually and as   Madison County                         Southern District of Illinois       Division
                                                          Special
                                                    Administrator of the
                                                      Estate of Marvin
                                                     Haun, Deceased.
                                                       vs. American
                                                    Optical Corporation,
                                                            et al.
 380         Hayes                 Donna             Hayes, Cynthia as KY - Circuit Court -        16-CI-03503   U.S. District Court for the        Louisville
                                                      Executrix of the    Jefferson County                          Western District of              Division
                                                      Estate of Donna                                                    Kentucky
                                                       Ann Hayes vs.
                                                     Colgate Palmolive
                                                      Company, et al.




                                                                            Page 64 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 71
                                                                                  65 of 300
                                                                                        294 PageID #: 708
                                                                                                      68



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 381      Hayes-Hatter              Heather            Heather Hayes-      NJ - Superior Court     MID-L-07152-17AS   U.S. District Court for the     Trenton Division
                                                      Hatter v. Brenntag - Middlesex County                             District of New Jersey
                                                     North America, et al.

 382        Haynes                  Sidney            Dorothy Haynes, MO - Circuit Court -          1822-CC00153      U.S. District Court for the Eastern Division
                                                         Lorri Hamm,      City of St. Louis                           Eastern District of Missouri   - St. Louis
                                                     Kimberly Bunfill and
                                                     Julia Garcia, as the
                                                      surviving heirs of
                                                      Sidney Haynes v.
                                                       BNSF Railway
                                                       Company, et al.

 383         Heard                  Janice            Heard, Janice vs.     IL - Circuit Court -       17-L-951       U.S. District Court for the     East St. Louis
                                                     BMW Constructors,       Madison County                           Southern District of Illinois      Division
                                                         Inc. et al.

 384         Hearn                  Frances          Frances Hearn and      IL - Circuit Court -       18-L-764       U.S. District Court for the     East St. Louis
                                                      Steven Hearn vs.       Madison County                           Southern District of Illinois      Division
                                                          AK Steel
                                                      Corporation f/k/a
                                                        Armco Steel
                                                      Corporation, et al.
 385         Hebert                   Earl             Hebert Earl and      IL - Circuit Court -       17-L-951       U.S. District Court for the     East St. Louis
                                                      Murdis vs. ABB,         St. Clair County                        Southern District of Illinois      Division
                                                          Inc. et al.




                                                                             Page 65 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 72
                                                                                  66 of 300
                                                                                        294 PageID #: 709
                                                                                                      69



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name     Case Caption             State Court         Index Number    Removal District Court       Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
 386         Hebner                 Duane                Mary Angela      MO - Circuit Court -      1822-CC11774   U.S. District Court for the Eastern Division
                                                          Hebner and       City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                      Barbara Peterson
                                                       as the surviving
                                                       heirs of Duane
                                                     Hebner, Deceased,
                                                        vs. ABB, Inc.,
                                                     Individually and as
                                                         Successor-in-
                                                        Interest to ITE
                                                     Electrical Products
                                                        Co., and BBC
                                                     Brown Boveri, et al.


 387     Heckenmueller               John              Heckenmueller,        IL - Circuit Court -     16-L-384     U.S. District Court for the     East St. Louis
                                                     John and Charlotte       Madison County                       Southern District of Illinois      Division
                                                      vs. ABB, Inc. et al.
 388        Heitkamp                 Scott            Scott and Brenda        NY - Supreme          003396/2018    U.S. District Court for the       Syracuse
                                                         Heitkamp v.         Court - Onondaga                      Northern District of New           Division
                                                       Akebono Brake              County                                      York
                                                          Corp, et al.
 389      Hendrickson               William                 William          IL - Circuit Court -     18-L-931     U.S. District Court for the     East St. Louis
                                                      Hendrickson and         Madison County                       Southern District of Illinois      Division
                                                        Sue Clifton vs.
                                                          Armstrong
                                                     International, Inc.,
                                                              et al.
 390        Hensley                 Dorothy          Dorothy Hensley v.      IL - Circuit Court -    18-L-1509     U.S. District Court for the     East St. Louis
                                                     Armstrong Pumps,         Madison County                       Southern District of Illinois      Division
                                                           Inc., et al.
 391       Hernandez                  Iris           Hernandez, Iris N.       NY - Supreme          190042/2016    U.S. District Court for the      Manhattan
                                                       vs. Borg Warner        Court - NYCAL                        Southern District of New          Division
                                                     Morse Tec, LLC, et                                                       York
                                                               al.




                                                                              Page 66 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 73
                                                                                67 of 300
                                                                                      294 PageID #: 710
                                                                                                    70



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number       Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 392         Herron                 Mary               Herron, Frank         PA - Court of           004ST4-2017       U.S. District Court for the      Pittsburgh
                                                    Joseph. Executor of    Common Pleas -                                 Western District of             Division
                                                     the Estate of Mary    Allegheny County                                  Pennsylvania
                                                     Herron, deceased
                                                     and Frank Joseph
                                                      Herron in his own
                                                       right vs. Avon
                                                        Products, Inc.

 393         Hewitt                Delora             Hewitt, Delora vs.  IL - Circuit Court -         16-L-859        U.S. District Court for the     East St. Louis
                                                      American Optical     Madison County                              Southern District of Illinois      Division
                                                      Corporation, et al.
 394         Hickey                 Jerry               Julia Hickey,     NJ - Superior Court     MID L-01269-18(AS)   U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                              District of New Jersey
                                                      Administratrix for
                                                     the Estate of Jerry
                                                    Hickey, deceased v.
                                                       Brenntag North
                                                       America, as a
                                                        successor-in-
                                                     interest to Mineral
                                                    Pigment Solutions,
                                                          Inc., et al.

 395         Higbee                Wayne            Wayne Higbee and       IL - Circuit Court -       19-L-0115        U.S. District Court for the     East St. Louis
                                                    Bonita Sisto-Higbee      St. Clair County                          Southern District of Illinois      Division
                                                       v. ABB, Inc.,
                                                    Individually and as
                                                       Successor-in-
                                                      Interest to ITE
                                                    Electrical Products
                                                      Co., and BBC
                                                    Brown Boveri, et al.




                                                                            Page 67 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 74
                                                                                68 of 300
                                                                                      294 PageID #: 711
                                                                                                    71



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 396           Hill                George            George O. Hill, Jr.    IL - Circuit Court -       18-L-201       U.S. District Court for the     East St. Louis
                                                        and Gail Hill v.     Madison County                           Southern District of Illinois      Division
                                                             Ameron
                                                         International
                                                         Corporation,
                                                     Individually and as
                                                         Successor-in-
                                                           interest to
                                                      Bondstrand, et al.
 397           Hill                William            Hill, William Allen   IL - Circuit Court -      17-L-1030       U.S. District Court for the     East St. Louis
                                                        and Cheryl vs.       Madison County                           Southern District of Illinois      Division
                                                       Akebono Brake
                                                      Corporation, et al.
 398           Hill                Joanne               Hill, Joann vs.     NJ - Superior Court    MID-L-4526-17AS    U.S. District Court for the     Trenton Division
                                                       Brenntag North       - Middlesex County                          District of New Jersey
                                                     America, Inc, et al.
 399        Hiscock                Joseph            Joseph Hiscock v.      IL - Circuit Court -      18-L-0816       U.S. District Court for the     East St. Louis
                                                             Aamco            St. Clair County                        Southern District of Illinois      Division
                                                    Transmissions, Inc.,
                                                              et al.
 400        Hodjera               Matthew             Hodjera, Matthew      NJ - Superior Court    MID-L-5368-17AS    U.S. District Court for the     Trenton Division
                                                       and Sylvia Duff-     - Middlesex County                          District of New Jersey
                                                        Peto vs. Borg-
                                                    Warner Morse Tec,
                                                           LLC, et al.
 401        Holleman               Karlene           Karlene Holleman         NY - Supreme           190077/2018      U.S. District Court for the       Manhattan
                                                      v. Avon Products,       Court - NYCAL                           Southern District of New           Division
                                                            Inc., et al                                                           York
 402         Holley                Gladys               Gladys Elaine       NJ - Superior Court    MID L-6674-18 AS   U.S. District Court for the     Trenton Division
                                                     Holley, Individually   - Middlesex County                          District of New Jersey
                                                    and as Executrix of
                                                    the Estate of Luther
                                                          Roy Holley,
                                                         Deceased v.
                                                         Cyprus Amax
                                                    Minerals Company,
                                                              et al.




                                                                             Page 68 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 75
                                                                                69 of 300
                                                                                      294 PageID #: 712
                                                                                                    72



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 403        Holmes                 Agnes            Agnes A. Holmes v. NJ - Superior Court       MID-L-5412-18AS   U.S. District Court for the     Trenton Division
                                                    Avon Products, Inc., - Middlesex County                          District of New Jersey
                                                            et al.
 404        Holstein              Deborah            Deborah Holstein       CA - Superior          RG18887926      U.S. District Court for the     San Francisco-
                                                     and Norman Cone Court of California -                            Northern District of         Oakland Division
                                                    v. Basco Drywall &     Alameda County                                  California
                                                     Painting Co., et al.
 405        Honohan                William           Honohan, William     IL - Circuit Court -      17-L-267       U.S. District Court for the      East St. Louis
                                                      and Virginia vs.      St. Clair County                       Southern District of Illinois       Division
                                                    Aerco International,
                                                         Inc., et al.

 406         Honor               Louisemarie        Louisemarie Honor,      MA - Superior            18-3645       U.S. District Court for the     Boston Division
                                                    as Executrix of the    Court - Middlesex                       District of Massachusetts
                                                     Estate of Louise           County
                                                        Corcoran v.
                                                    Johnson & Johnson

 407         Hooker                  Otis                Otis Hooker,     MO - Circuit Court -    1822-CC10536     U.S. District Court for the Eastern Division
                                                      Rowena Boykin,        City of St. Louis                      Eastern District of Missouri   - St. Louis
                                                       Jewell Burrage,
                                                      L.C. Hooker, Jr.,
                                                        Evion Hooker,
                                                       Donnie Hooker,
                                                     Mazetta Johnson,
                                                      Cora Hooker and
                                                     Gilbert Hooker as
                                                     the surviving heirs
                                                    of L.C. Hooker, Sr.,
                                                        Deceased vs.
                                                       Akebono Brake
                                                      Corporation, et al.
 408          Horn                 Dennis             Horn, Dennis vs.    IL - Circuit Court -      17-L-1064      U.S. District Court for the      East St. Louis
                                                    Alcatel-Lucent USA,    Madison County                          Southern District of Illinois       Division
                                                          Inc., et al.




                                                                            Page 69 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 76
                                                                                70 of 300
                                                                                      294 PageID #: 713
                                                                                                    73



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court            Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 409        Horrocks              Stephen           Stephen Horrocks NJ - Superior Court          MID-L-1922-19AS    U.S. District Court for the     Trenton Division
                                                        and Wand      - Middlesex County                               District of New Jersey
                                                    Horrocks, Husband
                                                     and Wife, v. 3M
                                                     Company, et al.

 410       Horstman                Gerald           Horstman, Gerald v.    IL - Circuit Court -      16-L-1255       U.S. District Court for the     East St. Louis
                                                      Allis-Chalmers        Madison County                           Southern District of Illinois      Division
                                                        Corporation
                                                     Products Liability
                                                        Trust, et al.
 411          Host                  Karen              Karen Host v.       IL - Circuit Court -       18-L-620       U.S. District Court for the     East St. Louis
                                                     Brand Insulations      Madison County                           Southern District of Illinois      Division
                                                         Inc., et al.
 412       Hotchkiss               Eleanor             Ruiz, Angela        IL - Circuit Court -      16-L-1752       U.S. District Court for the     East St. Louis
                                                    Brown, individually     Madison County                           Southern District of Illinois      Division
                                                      and as Special
                                                    Administrator of the
                                                     Estate of Eleanor
                                                        Hotchkiss,
                                                      deceased. vs.
                                                         Asbestos
                                                        Corporation
                                                       Limited, et al.

 413        Hottman               Charlotte          Charlotte Hottman     NJ - Superior Court    MID-L-04886-18AS   U.S. District Court for the     Trenton Division
                                                        v. Johnson &       - Middlesex County                          District of New Jersey
                                                       Johnson, et al.
 414        Howard                Romalue            Howard, Romalue       IL - Circuit Court -      16-L-1130       U.S. District Court for the     East St. Louis
                                                    and Wayne Howard        Madison County                           Southern District of Illinois      Division
                                                     v. Archer-Daniels
                                                    Midland Company,
                                                             et al.
 415         Howell                 Mary              Howell, Mary vs.     NJ - Superior Court    MID-L-5452-17AS    U.S. District Court for the     Trenton Division
                                                      Brenntag North       - Middlesex County                          District of New Jersey
                                                       America, et al.




                                                                            Page 70 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 77
                                                                                71 of 300
                                                                                      294 PageID #: 714
                                                                                                    74



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court            Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 416          Huff                  Linda             Huff, Linda and   NJ - Superior Court       MID-L-2818-17AS    U.S. District Court for the     Trenton Division
                                                    James v. Johnson - Middlesex County                                District of New Jersey
                                                     & Johnson, et al.
 417        Hughes                  Curtis          Hughes, Curtis and IL - Circuit Court -           16-L-364       U.S. District Court for the     East St. Louis
                                                      Inez Hughes v.     St. Clair County                            Southern District of Illinois      Division
                                                     American Optical
                                                     Corporation et al.

 418         Hulsey                James            James and Bonnie NJ - Superior Court          MID-L-02138-18AS   U.S. District Court for the     Trenton Division
                                                      Hulsey, H/W v.     - Middlesex County                            District of New Jersey
                                                      Brenntag North
                                                      America, et al.
 419       Humphrey                Barbara          Humphrey, Barbara IL - Circuit Court -            16-L-45        U.S. District Court for the     Urbana Division
                                                       and Beverly          Macon County                             Central District of Illinois
                                                     Paulson vs. Akzo
                                                     Nobel Paints et al.

 420         Hunter                Richard          Richard Hunter and     IL - Circuit Court -      18-L-1736       U.S. District Court for the     East St. Louis
                                                       Mary Hunter v.       Madison County                           Southern District of Illinois      Division
                                                    Alcatel-Lucent USA,
                                                      Inc., f/k/a Lucent
                                                    Technologies, Inc.,
                                                      as Successor-in-
                                                       Interest to Bell
                                                         Telephone
                                                     Laboratories Inc.,
                                                        and Western
                                                     Electric Company
                                                          Inc., et al.

 421          Hurt                 Ruthie             Ruthie Hurt vs.      IL - Circuit Court -      18-L-0723       U.S. District Court for the     East St. Louis
                                                          Ameron            Madison County                           Southern District of Illinois      Division
                                                       International
                                                       Corporation,
                                                    Individually and as
                                                      Successor -In-
                                                         Interest to
                                                     Bondstrand, et al.,


                                                                            Page 71 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 78
                                                                                  72 of 300
                                                                                        294 PageID #: 715
                                                                                                      75



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court       Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 422          Hyatt                 Wayne             Hyatt, Wayne and MO - Circuit Court -         1622-CC10902      U.S. District Court for the Eastern Division
                                                      Barbara vs. 4520     City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                        Corp., Inc., as
                                                        Successor in
                                                       Interest to THE
                                                      SHAW GROUP,
                                                          INC., et al.
 423        Iacuzzo                  Mary             Mary Iacuzzo and NJ - Superior Court         MID-L-08224-18AS   U.S. District Court for the     Trenton Division
                                                       John Iacuzzo, v.  - Middlesex County                             District of New Jersey
                                                          Johnson &
                                                       Johnson., et al.,
 424        Ibrahim                 Sabine           Sabine Ibrahim and     CA - Superior             BC722130         U.S. District Court for the Western Division
                                                     Patrick Bennet vs. Court of California -                         Central District of California
                                                        Cyprus Amax          Los Angeles
                                                     Minerals Company,
                                                             et al.

 425      Imbraguglio                Paul             Paul Imbraguglio NJ - Superior Court           L-1874-18 AS     U.S. District Court for the     Trenton Division
                                                          and Ruth         - Middlesex County                           District of New Jersey
                                                      Imbraguglio, his
                                                      wife, v. Brenntag
                                                     North America, et al.

 426      Intrakamhang          Mongkholratana         Mongkholratana       IL - Circuit Court -       19-L-214       U.S. District Court for the     East St. Louis
                                                      Intrakamhang and       Madison County                           Southern District of Illinois      Division
                                                           Monrudee
                                                       Intrakamhang v.
                                                         Arkema Inc.,
                                                      Individually and as
                                                         Successor-in-
                                                     Interest to Pennwalt
                                                        Corporation, as
                                                         Successor-in-
                                                      Interest to Stokes,
                                                             et al.




                                                                             Page 72 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 79
                                                                                73 of 300
                                                                                      294 PageID #: 716
                                                                                                    76



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number      Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 427          Irza                  David           David Irza v. Alcatel-   IL - Circuit Court -       18-L-1251       U.S. District Court for the     East St. Louis
                                                    Lucent USA, Inc., et      Madison County                            Southern District of Illinois      Division
                                                              al.
 428           Ivy                 Lucinda            Ivy, Lucinda and       IL - Circuit Court -       17-L-627        U.S. District Court for the     East St. Louis
                                                       Robert vs. Bell        Madison County                            Southern District of Illinois      Division
                                                    Helicopter Textron,
                                                          Inc., et al.
 429         Jacinto               Carlos            Carlos Jacinto and      NJ - Superior Court    MID-L-00624-17 AS   U.S. District Court for the     Trenton Division
                                                       Gabriel Jacinto,      - Middlesex County                           District of New Jersey
                                                     Individually and as
                                                     Executors, and as
                                                         Excutors Ad
                                                      Prosequendum of
                                                        the Estate of
                                                      Albano Jacinto v.
                                                     3M Company f/k/a
                                                    Minnesota Mining &
                                                    Manufacturing Co.,
                                                             et al.
 430        Jackson                Mellissa           Mellissa Jackson,       FL - 13th Judicial      19-CA-001257      U.S. District Court for the     Tampa Division
                                                     Individually and as           Circuit -                            Middle District of Florida
                                                           Personal          Hillsborough County
                                                      Representative of
                                                     the Estate of Betty
                                                      L. Reinheimer v.
                                                        Cyprus Amax
                                                        Minerals Co.,
                                                     individually and as
                                                        successor in
                                                     interest to Charles
                                                        Mathieu, et al.




                                                                              Page 73 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 80
                                                                                74 of 300
                                                                                      294 PageID #: 717
                                                                                                    77



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 431        Jackson                 John             John Jackson and NJ - Superior Court          L-0237-19-AS     U.S. District Court for the     Trenton Division
                                                      Phyllis Jackson,   - Middlesex County                           District of New Jersey
                                                       H/W v. Cyprus
                                                      Amax Minerals
                                                         Company,
                                                    individually, and as
                                                    successor to Sierra
                                                    Talc Company and
                                                        United Talc
                                                      Company, et al.

 432         Jacoby                 Peter            Peter Jacoby and      IL - Circuit Court -     19-L-000154     U.S. District Court for the     East St. Louis
                                                      Jean Jacoby v.        Madison County                          Southern District of Illinois      Division
                                                         ABB, Inc,
                                                    Individually and as
                                                       Successor-in-
                                                      Interest to ITE
                                                    Electrical Products
                                                       Co., and BBC
                                                    Brown Boveri, et al.

 433        Jaconia                Lamona            Jaconia, Joseph, NJ - Superior Court         MID-L-2995-17AS   U.S. District Court for the     Trenton Division
                                                    individually and as - Middlesex County                            District of New Jersey
                                                        executor ad
                                                     prosequendum of
                                                     estate of Lamona
                                                          Jaconia
 434         James                 Robert            James, Reginald MO - Circuit Court -         1622-CC-10089     U.S. District Court for the Eastern Division
                                                    and Latoya Carlyle    City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                      As the surviving
                                                      heirs of Robert
                                                    James, Deceased.
                                                     v. ABB, Inc., et al.
 435         Jaquez                 Isabel          Jaquez, Isabel and IL - Circuit Court -          17-L-736       U.S. District Court for the     East St. Louis
                                                     Jose vs. Akebono     Madison County                            Southern District of Illinois      Division
                                                    Brake Corporation,
                                                            et al.




                                                                            Page 74 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 81
                                                                                  75 of 300
                                                                                        294 PageID #: 718
                                                                                                      78



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption            State Court          Index Number       Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 436         Jarrett                  Lee               Lee Jarrett and      IL - Circuit Court -      19-L-0037       U.S. District Court for the     East St. Louis
                                                       Tommy Jarrett v.        St. Clair County                        Southern District of Illinois      Division
                                                     Albany International
                                                      Corp., Individually
                                                      and as Successor-
                                                     in-Interest to Albany
                                                      Felts and Appleton
                                                       Wire Works, et al

 437         Jatras                  Kathy             Kathy and James NJ - Superior Court          MID-L-02260-18AS   U.S. District Court for the     Trenton Division
                                                     Jatras v. Johnson & - Middlesex County                              District of New Jersey
                                                         Johnson, et al.
 438         Jeffus                 Bonnie             Bonnie Jeffus vs.   IL - Circuit Court -         18-L-844       U.S. District Court for the     East St. Louis
                                                       Arconic Inc., f/k/a  Madison County                             Southern District of Illinois      Division
                                                        Alcoa Inc., et al.
 439       Jenney, Jr.              James               Jenney, Janice,    IL - Circuit Court -         16-L-955       U.S. District Court for the     East St. Louis
                                                      individually and as   Madison County                             Southern District of Illinois      Division
                                                             Special
                                                     Administrator of the
                                                       Estate of James
                                                          Jenney, Jr.,
                                                         Deceased. v.
                                                         Aurora Pump
                                                        Company, et al.
 440        Joachim                 Donna            Joachim, Donna et. MI - Circuit Court -         18-014392-NP       U.S. District Court for the Southern Division
                                                        Al v. Johnson &      Wayne County                              Eastern District of Michigan
                                                     Johnson Consumer
                                                        Companies, Inc.

 441        Johnson                 Donna            Johnson, Donna vs.   CA - Superior                BC 679466        U.S. District Court for the Western Division
                                                         Albertsons     Court of California -                          Central District of California
                                                     Companies Inc., et    Los Angeles
                                                             al.




                                                                              Page 75 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 82
                                                                                76 of 300
                                                                                      294 PageID #: 719
                                                                                                    79



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court         Index Number      Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 442        Johnson                 Betty              Davis, Bridget,       IL - Circuit Court -      16-L-1643      U.S. District Court for the     East St. Louis
                                                     individually and as      Madison County                          Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Betty
                                                    Johnson, deceased.
                                                    vs. 4520 Corp., Inc.,
                                                             et al.

 443        Johnson                 Ralph           Johnson, Ralph and       IL - Circuit Court -      16-L-1404      U.S. District Court for the     East St. Louis
                                                     Kimberly Johnson         Madison County                          Southern District of Illinois      Division
                                                    v. 4520 Corp Inc et
                                                              al.
 444        Johnson                Robert            Johnson, Juanita,       MO - Circuit Court -    1622-CC01268     U.S. District Court for the Eastern Division
                                                      Sharon Johnson,         City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                    and Betty Roberson
                                                      as the surviving
                                                     heirs of Robert L.
                                                          Johnson,
                                                       Deceased. vs.
                                                       Akebono Brake
                                                     Corporation, et al.
 445        Johnson                Barbara            Barbara Johnson        NJ - Superior Court    MID-L-0672-18AS   U.S. District Court for the     Trenton Division
                                                     and John Johnson        - Middlesex County                         District of New Jersey
                                                        v. Johnson &
                                                       Johnson, et al.
 446        Johnson                 Janet           Janet Johnson and        NJ - Superior Court    MID-L-8225-18AS   U.S. District Court for the     Trenton Division
                                                    Herbert Johnson vs.      - Middlesex County                         District of New Jersey
                                                       Brenntag North
                                                     America, Inc., et al.

 447        Johnson              Beth-Anee             Beth-Anee F.            SC - Court of        18-CP-40-01787    U.S. District Court for the        Columbia
                                                     Johnson and John         Common Pleas -                          District of South Carolina          Division
                                                     W. Greenly, Jr. v.       Richland County
                                                        Johnson &
                                                       Johnson, et al.




                                                                               Page 76 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 83
                                                                                77 of 300
                                                                                      294 PageID #: 720
                                                                                                    80



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court           Index Number      Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 448         Jones                  John            John D. Jones and IL - Circuit Court -              18-L-70        U.S. District Court for the     East St. Louis
                                                      Robin Jones v.          St. Clair County                         Southern District of Illinois      Division
                                                      Akebono Brake
                                                     Corporation, et al.
 449         Jones                 Robert             Robert E. Jones       IL - Circuit Court -       18-L-1701       U.S. District Court for the     East St. Louis
                                                      and Mary Karen          Madison County                           Southern District of Illinois      Division
                                                    Jones v. American
                                                     Biltrite, Inc., et al.
 450         Jones                 Thomas              Toni R. Code-        IL - Circuit Court -       18-L-348        U.S. District Court for the     East St. Louis
                                                    Jones, Individually       St. Clair County                         Southern District of Illinois      Division
                                                      and as Special
                                                    Administrator of the
                                                     Estate of Thomas
                                                          R. Jones,
                                                       Deceased v.
                                                    Armstrong Pumps,
                                                          Inc., et al.
 451         Jones                 Cecelia          Cecelia Jones and IL - Circuit Court -            19-L-000153      U.S. District Court for the     East St. Louis
                                                     Thomas Jones v.          Madison County                           Southern District of Illinois      Division
                                                           Ameron
                                                       International
                                                        Corporation
                                                    Individually and as
                                                       Successor-in-
                                                         Interest to
                                                     Bondstrand, et al.
 452         Jones                  Ruby              Ruby Jones vs.        NJ - Superior Court    MID- L-04350-18AS   U.S. District Court for the     Trenton Division
                                                      Brenntag North        - Middlesex County                           District of New Jersey
                                                    America, Inc., et al.




                                                                             Page 77 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 84
                                                                                78 of 300
                                                                                      294 PageID #: 721
                                                                                                    81



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number    Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 453         Joplin                Marion              Joplin, Loretta     IL - Circuit Court -     16-L-793     U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Marion
                                                     Joplin, Deceased.
                                                        vs. American
                                                    Optical Corporation,
                                                             et al.
 454         Jordan                 Harry             Harry Jordan v.      IL - Circuit Court -    18-L-1480     U.S. District Court for the     East St. Louis
                                                         ABB, Inc.,         Madison County                       Southern District of Illinois      Division
                                                    Individually and as
                                                        Successor-in-
                                                       Interest to ITE
                                                    Electrical Products
                                                       Co., and BBC
                                                    Brown Boveri, et al.

 455          Judd                   Sue              Judd, Sue C. and UT - District Court -       170905711     U.S. District Court for the     Central Division
                                                        James W. vs.      Salt Lake County                            District of Utah
                                                        Bristol-Myers
                                                     Squibb Company,
                                                             et al.
 456         Kaeser                Richard          Richard Kaeser, Jr. MO - Circuit Court -      1822-CC01780   U.S. District Court for the Eastern Division
                                                     and Karri Haier as   City of St. Louis                      Eastern District of Missouri   - St. Louis
                                                    the surviving heir of
                                                       Nelda Kaeser,
                                                         Deceased v.
                                                            Ameron
                                                         International
                                                         Corporation
                                                     Individually and as
                                                        Successor-in-
                                                          Interest to
                                                      Bondstrand, et al.




                                                                            Page 78 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 85
                                                                                79 of 300
                                                                                      294 PageID #: 722
                                                                                                    82



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 457         Kaiser                Donna            Kaiser, Kenneth L.,    IL - Circuit Court -      16-L-1527      U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                          Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                    Estate of Donna M.
                                                      Kaiser vs. 4520
                                                      Corp. Inc., et al.

 458         Kalish               Stephen           Kalish, Stephen and NJ - Superior Court       MID-L-4726-17AS   U.S. District Court for the     Trenton Division
                                                        Suzanne vs.       - Middlesex County                          District of New Jersey
                                                       Brenntag North
                                                       America, et al.
 459        Kanous                 Gordon           Gordon Kanous and IL - Circuit Court -          19-L-000333     U.S. District Court for the     East St. Louis
                                                      Gloria Kanous v.      Madison County                          Southern District of Illinois      Division
                                                    Borg-Warner Morse
                                                        TEC LLC, as
                                                       Successor-By-
                                                       Merger to Borg-
                                                           Warner
                                                      Corporation, et al.
 460         Kaplan                Michael            Michael Kaplan,     IL - Circuit Court -       18-L-991       U.S. District Court for the     East St. Louis
                                                     Individually and as    Madison County                          Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Teresa
                                                     Kaplan, Deceased
                                                       vs. Armstrong
                                                         Pumps, Inc.

 461        Karakas                Ahmet            Ahmer Karakas and      IL - Circuit Court -      18-L-1371      U.S. District Court for the     East St. Louis
                                                    Zubeyde Karakas v.      Madison County                          Southern District of Illinois      Division
                                                      Akebono Brake
                                                     Corporation, et al.




                                                                            Page 79 of 173
                          Case
                           Case1:19-mc-00103-MN
                                1:19-mc-00103-MN Document
                                                  Document12-1
                                                           1-1 Filed 04/30/19
                                                                     04/18/19 Page 86
                                                                                   80 of 300
                                                                                         294 PageID #: 723
                                                                                                       83



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name     Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 462        Kaveliski                Dominic           Kaveliski, Dominic NJ - Superior Court       MID-L-4670-17AS   U.S. District Court for the     Trenton Division
                                                      and Delores vs. Air - Middlesex County                            District of New Jersey
                                                      and Liquid Systems
                                                          Corp, et al.

 463         Keener                 Georgann           Georgann Keener       IL - Circuit Court -      18-L-771       U.S. District Court for the     East St. Louis
                                                      and Richard Keener       St. Clair County                       Southern District of Illinois      Division
                                                        vs. ABB, INC.,

 464          Keith                  Wilton           Wilton Keith v. John MO - Circuit Court -      1622-CC10443     U.S. District Court for the Eastern Division
                                                       Crane, Inc., et al.  City of St. Louis                         Eastern District of Missouri   - St. Louis

 465         Keller                   John              Keller, Michael      IL - Circuit Court -      16-L-743       U.S. District Court for the     East St. Louis
                                                      individually and as     Madison County                          Southern District of Illinois      Division
                                                            Special
                                                      Administrator of the
                                                       Estate of John A.
                                                      Keller, Deceased..
                                                      vs. Akebono Brake
                                                       Corporation, et al.

 466         Keller                   Sybil            Janey, James M.,     IL - Circuit Court -       16-L-577       U.S. District Court for the     East St. Louis
                                                      Individually and as     Madison County                          Southern District of Illinois      Division
                                                             Special
                                                      Administrator of the
                                                       Estate of Sybil A.
                                                      Keller, Deceased.,
                                                         vs. American
                                                      Optical Corporation,
                                                              et al.
 467     Kelley-Stramer               Kayla             Kelley, Kayla vs.   NJ - Superior Court      MID-L-0019617    U.S. District Court for the     Trenton Division
                                                        Brenntag North      - Middlesex County                          District of New Jersey
                                                      America, Inc., et al.




                                                                              Page 80 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 87
                                                                                81 of 300
                                                                                      294 PageID #: 724
                                                                                                    84



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court          Index Number       Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 468        Kerkhof                 Carol           Kerkhof, Carol and MD - Circuit Court -         439392-V        U.S. District Court for the     Southern Division
                                                    Stuart vs. Brenntag Montgomery County                              District of Maryland
                                                    North America, Inc.,
                                                            et al.

 469          Kern                  Jana            Jana Kern v. Borg- IL - Circuit Court -          19-L-259       U.S. District Court for the      East St. Louis
                                                    Warner Morse TEC     Madison County                             Southern District of Illinois       Division
                                                    LLC, as Successor-
                                                    By-Merger to Borg-
                                                         Warner
                                                     Corporation, et al.

 470       Keshanech              Christine           Christine Maria     NJ - Superior Court    MID-L-02457-19AS   U.S. District Court for the     Trenton Division
                                                      Keshanech and       - Middlesex County                          District of New Jersey
                                                     Denise M. Wilson,
                                                    co-administrators of
                                                    the Estate of Elaine
                                                        M. Wilson ,
                                                       Deceased, v.
                                                         Johnson &
                                                       Johnson, et al.
 471        Kessler                 Larry            Kessler, Larry and MO - Circuit Court -      1622-CC10057      U.S. District Court for the Eastern Division
                                                    Betty Kessler v. Alfa   City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                      Laval, Inc., et al.

 472         Kiefer                George            George H. Kiefer,    IL - Circuit Court -       18-L-341       U.S. District Court for the      East St. Louis
                                                      Jr. v. American       St. Clair County                        Southern District of Illinois       Division
                                                     Honda Motor Co.,
                                                          Inc., et al.




                                                                           Page 81 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 88
                                                                                  82 of 300
                                                                                        294 PageID #: 725
                                                                                                      85



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 473          King                  Bradley          Bradley E. King and     IL - Circuit Court -      18-L-0813       U.S. District Court for the     East St. Louis
                                                     Margie King v. ABB,       St. Clair County                        Southern District of Illinois      Division
                                                        Inc., Individually
                                                      and as Successor-
                                                       in-Interest to ITE
                                                     Electrical Products
                                                         Co., and BBC
                                                     Brown Boveri, et al.


 474          King                   Linda             King, David G.,       IL - Circuit Court -       17-L-523       U.S. District Court for the     East St. Louis
                                                     individually and as      Madison County                           Southern District of Illinois      Division
                                                           Special
                                                     Administrator of the
                                                      Estate of Linda C.
                                                     King, deceased. vs.
                                                      Arvinmeritor, Inc.,
                                                             et al.

 475          King                   David              David King v.     NJ - Superior Court       MID L-1416-19 AS   U.S. District Court for the     Trenton Division
                                                     Barrett Minerals, et - Middlesex County                             District of New Jersey
                                                              al.
 476       Kirshberger             Ferdinand              Ferdinand       IL - Circuit Court -          19-L-10        U.S. District Court for the     East St. Louis
                                                      Kirshberger and       Madison County                             Southern District of Illinois      Division
                                                     Marilyn Kirshberger
                                                        v. ABB, Inc.,
                                                     Individually and as
                                                        Successor-in-
                                                       Interest to ITE
                                                     Electrical Products
                                                       Co., and BBC
                                                     Brown Boveri, et al.


 477        Kirtland                 John             Kirtland, John and     IL - Circuit Court -       16-L-816       U.S. District Court for the     East St. Louis
                                                      Tracy Kirtland vs.      Madison County                           Southern District of Illinois      Division
                                                      American Optical
                                                      Corporation, et al.


                                                                              Page 82 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 89
                                                                                 83 of 300
                                                                                       294 PageID #: 726
                                                                                                     86



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number      Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 478        Kise, Jr.            Maynard E.          Maynard E. Kise,        IL - Circuit Court -       18L0640         U.S. District Court for the     East St. Louis
                                                    Jr. vs. ABB, Inc., et      St. Clair County                         Southern District of Illinois      Division
                                                              al.
 479        Kitslaar               Richard          Richard G. Kitslaar,     IL - Circuit Court -       17-L-964        U.S. District Court for the     East St. Louis
                                                    Individually and as       Madison County                            Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                          Estate of
                                                        Marguerite J.
                                                    Kitslaar, Deceased
                                                          v. A. W.
                                                    Chesterton, Inc., et
                                                              al.

 480         Klaver                Richard          Richard Klaver and       IL - Circuit Court -       18-L-1738       U.S. District Court for the     East St. Louis
                                                      Nancy Klaver v.         Madison County                            Southern District of Illinois      Division
                                                    Alcatel-Lucent USA,
                                                         Inc., et al.
 481        Klayman                 Hope            Hope Klayman and         NJ - Superior Court    MID-L-4994-18AS     U.S. District Court for the     Trenton Division
                                                        Mark Steven          - Middlesex County                           District of New Jersey
                                                        Klayman v.
                                                      Brenntag North
                                                       America, et al.
 482          Klik                 Walter            Walter J. Klik and      NJ - Superior Court    MID-L-02532-18 AS   U.S. District Court for the     Trenton Division
                                                     Dana Klik v. Avon       - Middlesex County                           District of New Jersey
                                                    Products, Inc., et al.

 483         Knuth                Frederick          Knuth, Frederick        IL - Circuit Court -       17-L-859        U.S. District Court for the     East St. Louis
                                                      and Benita vs.          Madison County                            Southern District of Illinois      Division
                                                      Advance Auto
                                                     Parts, Inc., et al.




                                                                              Page 83 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 90
                                                                                 84 of 300
                                                                                       294 PageID #: 727
                                                                                                     87



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court         Index Number    Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 484         Koech                 Joseph             Rash, Theresa         PA - Court of          12340-2017    U.S. District Court for the      Erie Division
                                                     Koech a/k/a Sue       Common Pleas -                           Western District of
                                                    Rash, Administratix      Erie County                               Pennsylvania
                                                     of the Estate of
                                                    Joseph M. Koech,
                                                      deceased. vs.
                                                      American Talc
                                                     Company, et al.

 485        Koprivica              Barbara          Koprivica, Barbara     IL - Circuit Court -     16-L-958     U.S. District Court for the     East St. Louis
                                                    and Larry Koprivica     Madison County                       Southern District of Illinois      Division
                                                        v. Ameron
                                                       International
                                                     Corporation, et al.

 486       Kosmides                Susan            Susan Kosmides v. MO - Circuit Court -        1822-CC11901   U.S. District Court for the Eastern Division
                                                         ABB, Inc.,      City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                     Individually an as
                                                        Successor-in-
                                                       Interest to ITE
                                                    Electrical Products
                                                       Co., and BBC
                                                    Brown Boveri, et al.

 487         Koziol                 Paul              Koziol, Paul vs.     IL - Circuit Court -    16-L-1104     U.S. District Court for the     East St. Louis
                                                       ABB, Inc et al.      Madison County                       Southern District of Illinois      Division
 488         Kruger                Donna             Kruger, Donna K.      IL - Circuit Court -     16-L-272     U.S. District Court for the     East St. Louis
                                                        and Alan J.         Madison County                       Southern District of Illinois      Division
                                                       Rochman, vs.
                                                    AGCO Corporation,
                                                           et al.




                                                                            Page 84 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 91
                                                                                  85 of 300
                                                                                        294 PageID #: 728
                                                                                                      88



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 489        Kuenzel                 Donald            Kuenzel, Merrilee, IL - Circuit Court -        16-L-843       U.S. District Court for the     East St. Louis
                                                     Individually and as    Madison County                          Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                       Estate of Donald
                                                           Kuenzel,
                                                        Deceased., vs.
                                                       American Optical
                                                       Corporation, et al.
 490          Kurtz                  Scott              Kurtz, Scott vs.   MO - Circuit Court -    1622-CC01257     U.S. District Court for the Eastern Division
                                                           AERCO             City of St. Louis                      Eastern District of Missouri   - St. Louis
                                                      International, Inc.,
                                                             et al.
 491         Kuter                  Betty Jo           Tilghman, Kelly,    IL - Circuit Court -      16-L-902       U.S. District Court for the     East St. Louis
                                                     Individually and as    Madison County                          Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                      Estate of Betty Jo
                                                     Kuter, Deceased. v.
                                                       American Optical
                                                       Corporation, et al.

 492      LaBarr-Mabry             Domenica             LaBarr-Mabry,      NJ - Superior Court    MID-L-4652-17AS   U.S. District Court for the     Trenton Division
                                                        Domenica and       - Middlesex County                         District of New Jersey
                                                          Amanda vs.
                                                        Brenntag North
                                                         America, et al.
 493         Labelle                Jeffrey             Jeffrey Labelle,   IL - Circuit Court -      18-L-1741      U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                         Southern District of Illinois      Division
                                                             Special
                                                     Administrator of the
                                                        Estate of Scott
                                                     Labelle, Deceased,
                                                     v. American Biltrite,
                                                            Inc, et al.




                                                                             Page 85 of 173
                        Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed 04/30/19
                                                                   04/18/19 Page 92
                                                                                 86 of 300
                                                                                       294 PageID #: 729
                                                                                                     89



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 494         Ladue                 Marcia             Ladue, Marc and       NJ - Superior Court    MID-L-827-17AS    U.S. District Court for the     Trenton Division
                                                         Marsha vs.         - Middlesex County                         District of New Jersey
                                                      American Honda
                                                    Motor Company, et
                                                              al.
 495       LaFollette              Jackie             Campbell, Mary,       IL - Circuit Court -      17-L-1652      U.S. District Court for the      East St. Louis
                                                    Individually and as      Madison County                          Southern District of Illinois       Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Jackie
                                                         LaFollette,
                                                     Deceased vs. Alfa
                                                      Laval, Inc., et al.
 496         Lairson                Larry            Larry Lairson and      NJ - Superior Court    MID-L-6673-18AS   U.S. District Court for the     Trenton Division
                                                     Stephanie Lairson      - Middlesex County                         District of New Jersey
                                                        v. Johnson &
                                                    Johnson Consumer
                                                     Inc., Subsidiary of
                                                    Johnson & Johnson

 497         LaLima                Susan            Lalima, Susan vs.      NY - Supreme                17-2232       U.S. District Court for the     Albany Division
                                                          American         Court - Ulster                            Northern District of New
                                                        International          County                                           York
                                                     Association, et al.
 498          Lane                  Ardys             Ardys Lane, an       CA - Superior             RG18915870      U.S. District Court for the     San Francisco-
                                                       individual vs.    Court of California -                          Northern District of         Oakland Division
                                                         Albertsons       Alameda County                                     California
                                                    Companies Inc., et
                                                              al.
 499          Lane                  Carla             Carla Lane and     MO - Circuit Court -       1722-CC00672     U.S. District Court for the Eastern Division
                                                    Bennie Powell, Jr.    City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                     as the surviving
                                                      heirs of Bennie
                                                    Powell, Deceased
                                                    v. Akebono Brake
                                                    Corporation, et al.,




                                                                             Page 86 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 93
                                                                                  87 of 300
                                                                                        294 PageID #: 730
                                                                                                      90



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 500        Langley                 Charles            Langley, Patricia,    IL - Circuit Court -     16-L-911     U.S. District Court for the     East St. Louis
                                                      Individually and as     Madison County                       Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                       Estate of Charles
                                                     Langley, Deceased.
                                                       v. ABB, Inc. et al.

 501        Lanphear               Stephen           Lanphear, Stephen       IL - Circuit Court -     17-L-960     U.S. District Court for the     East St. Louis
                                                          vs. Agco            Madison County                       Southern District of Illinois      Division
                                                      Corporation, et al.
 502        Lardinais               Richard          Lardinais, Richard      IL - Circuit Court -     16-L-650     U.S. District Court for the     East St. Louis
                                                       and Shirley vs.        Madison County                       Southern District of Illinois      Division
                                                     Armstrong Pumps,
                                                          Inc., et al.
 503         Latada                 Vicente          Vicente Latada and      IL - Circuit Court -     18-L-309     U.S. District Court for the     East St. Louis
                                                     Teresita Latada v.       Madison County                       Southern District of Illinois      Division
                                                     Armstrong Pumps,
                                                          Inc., et al.

 504       Latham, Sr.              William          Latham, Jr., William    IL - Circuit Court -     16-L-785     U.S. District Court for the     East St. Louis
                                                      Ken, Individually       Madison County                       Southern District of Illinois      Division
                                                       and As Special
                                                     Administrator of the
                                                      Estate of William
                                                      Ken Latham, Sr.,
                                                        Deceased vs.
                                                     AGCO Corporation
                                                            et al.




                                                                              Page 87 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 94
                                                                                88 of 300
                                                                                      294 PageID #: 731
                                                                                                    91



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court            Index Number         Removal District Court           Division of
                                                                                                                                                             Removal
                                                                                                                                                           District Court
 505         Latorre                Violet            Latorre, Joseph,      IL - Circuit Court -        16-L-1402         U.S. District Court for the      East St. Louis
                                                     Individually and as     Madison County                               Southern District of Illinois       Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Violet
                                                     Latorre, deceased
                                                           v. Aerco
                                                    International Inc. et
                                                               al.
 506          Lebo                   Roy            Lebo, Roy and Lynn      IL - Circuit Court -         17-L-953         U.S. District Court for the      East St. Louis
                                                     vs. Alcatel-Lucent      Madison County                               Southern District of Illinois       Division
                                                       USA, Inc., et al.

 507        Lebrecht                Carol           Lebrecht, Carol and  CA - Superior                  BC700769           U.S. District Court for the Western Division
                                                    Wayne v. American Court of California -                               Central District of California
                                                        International     Los Angeles
                                                      Industries, et al.

 508         Ledney                Gregory           Ledney, Gregory       IL - Circuit Court -          17-L-327         U.S. District Court for the      East St. Louis
                                                     and Christine vs.      Madison County                                Southern District of Illinois       Division
                                                    4520 Corp. Inc., et
                                                              al.
 509         Lefton                Michael          Michael R. Lefton,        OH - Court of           CV-19-910745        U.S. District Court for the     Eastern Division
                                                      et al., v. Avon       Common Pleas -                                Northern District of Ohio
                                                    Products, Inc., et al. Cuyahoga County

 510         Levin              Mary Sharon         Mary Sharon Levin OR - Circuit Court -              19CV11244         U.S. District Court for the     Portland Division
                                                      v. Johnson &     Multnomah County                                       District of Oregon
                                                      Johnson, et al.
 511         Lewis                 Melody           Melody Lewis and   IN - Circuit Court -        49D12-1811-MI-045368   U.S. District Court for the       Indianapolis
                                                     Robert Lewis v.     Marion County                                    Southern District of Indiana        Division
                                                    American Talc Co.,
                                                           et al.




                                                                             Page 88 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/30/19
                                                                    04/18/19 Page 95
                                                                                  89 of 300
                                                                                        294 PageID #: 732
                                                                                                      92



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 512         Lewis                   Parva               Lewis, Ernie L   IL - Circuit Court -        15-L-1033       U.S. District Court for the     East St. Louis
                                                      individually and as   Madison County                            Southern District of Illinois      Division
                                                             Special
                                                     Administrator of the
                                                        Estate of Parva
                                                       Lewis, deceased
                                                        vs. John Crane,
                                                            Inc., et al.
 513      Lichtenstein              Samuel                   Samuel       NJ - Superior Court      MID-L-08423-18AS   U.S. District Court for the     Trenton Division
                                                          Lichtenstein,   - Middlesex County                            District of New Jersey
                                                      Individually and as
                                                            Personal
                                                      Representative for
                                                     the Estate of Lynne
                                                          Lichtenstein,
                                                          Deceased v.
                                                     Johnson & Johnson

 514         Liedtke               Penelope          Penelope Liedtke v.    IL - Circuit Court -       17-L1553       U.S. District Court for the     East St. Louis
                                                         A.O. Simth          Madison County                           Southern District of Illinois      Division
                                                      Corporation, et al.
 515         Linder                  Marie            Linder, Marie vs.     IL - Circuit Court -       17-L-307       U.S. District Court for the     East St. Louis
                                                       Akebono Brake         Madison County                           Southern District of Illinois      Division
                                                      Corporation, et al.
 516         Locke                 Benjamin            Benjamin Locke       IL - Circuit Court -     19-L-000180      U.S. District Court for the     East St. Louis
                                                     and Dana Locke v.       Madison County                           Southern District of Illinois      Division
                                                           Ameron
                                                        International
                                                        Corporation,
                                                     Individually and as
                                                        Successor-in-
                                                          Interest to
                                                      Bondstrand, et al.




                                                                             Page 89 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 96
                                                                                90 of 300
                                                                                      294 PageID #: 733
                                                                                                    93



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court        Index Number   Removal District Court           Division of
                                                                                                                                                 Removal
                                                                                                                                               District Court
 517       Lockwood                 Larry           Larry Lockwood, as FL - 13th Judicial       18-CA-11590    U.S. District Court for the     Tampa Division
                                                          Personal             Circuit -                       Middle District of Florida
                                                     Representative of Hillsborough County
                                                       the Estate and
                                                         Survivors of
                                                      Decedent, Tew
                                                    Lockwood, Pltf. vs.
                                                      Coty, Inc., et al.
 518        Logrono                 Emilio            Emilio Logrono,    IL - Circuit Court -    18-L-1425     U.S. District Court for the     East St. Louis
                                                    Individually and as   Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Miguel
                                                          Logrono,
                                                    Deceased, v. Alled
                                                     Insulation Supply
                                                      Co., Inc., et. Al.
 519         Lohrey                Donna            Lohrey, Donna and IL - Circuit Court -       16-L-1726     U.S. District Court for the     East St. Louis
                                                       Mark vs. John      Madison County                       Southern District of Illinois      Division
                                                     Crane, Inc., et al.
 520         Lonski                Nyleen             Nyleen Lonski,     IL - Circuit Court -   19-L-000343    U.S. District Court for the     East St. Louis
                                                    Individually and as   Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                    Estate of Benjamin
                                                    Lonski, Deceased,
                                                           v. Agco
                                                     Corporation, f/k/a
                                                    Massey-Ferguson,
                                                    and Allis-Chalmers
                                                       Manufacturing
                                                      Company, et al.




                                                                           Page 90 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 97
                                                                                91 of 300
                                                                                      294 PageID #: 734
                                                                                                    94



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court          Index Number       Removal District Court          Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 521        Looman                  Dale              Jonick, Scott, as      IL - Circuit Court -        17-L-947       U.S. District Court for the     East St. Louis
                                                           Special            Madison County                            Southern District of Illinois      Division
                                                    Administrator of the
                                                     Estate of Dale H.
                                                    Looman, Deceased
                                                     vs. Alticor, Inc., et
                                                              al.
 522         Lopez                 Cristina         Cristina and Carlos      TX - District Court -    171214067ZCV      U.S. District Court for the     Del Rio Division
                                                     Lopez v. Brenntag         Zavala County                            Western District of Texas
                                                    North America, Inc.,
                                                             et al
 523          Lord                Christine          Christine Lord and      NJ - Superior Court     MID-L-02148-19AS   U.S. District Court for the     Trenton Division
                                                       Edward Lord v.        - Middlesex County                           District of New Jersey
                                                         Johnson &
                                                       Johnson, et al.
 524        Lorenzo                Richard            Richard Lorenzo        MO - Circuit Court -     1922-CC00138      U.S. District Court for the Eastern Division
                                                    and Valarie Lorenzo       City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                      v. Alcatel-Lucent
                                                       USA, Inc., et al.

 525         Lozano                 Philip          Philip Lozano and     CA - Superior                 BC714173         U.S. District Court for the Western Division
                                                    Virginia Lozano vs. Court of California -                           Central District of California
                                                      Brenntag North       Los Angeles
                                                    America, Inc., et al.

 526          Luke                 Sherry             Sherry Luke v.    NJ - Superior Court          MID-L-07565-17AS   U.S. District Court for the     Trenton Division
                                                    Johnson & Johnson - Middlesex County                                  District of New Jersey
                                                        Consumer
                                                    Companies, Inc., et
                                                            al.

 527          Lum                   David             David Lum v.        NJ - Superior Court        MID-L-02450-18AS   U.S. District Court for the     Trenton Division
                                                     Brenntag North       - Middlesex County                              District of New Jersey
                                                    America, Inc., et al.




                                                                               Page 91 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 98
                                                                                92 of 300
                                                                                      294 PageID #: 735
                                                                                                    95



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 528         Lupien               Christene         Christene Lupien as      MA - Superior            18-205F       U.S. District Court for the     Boston Division
                                                      Executrix of the     Court - Middlesex                        District of Massachusetts
                                                      Estate of Casey           County
                                                        O'Malley vs.
                                                      DeMoulas Super
                                                    Markets, Inc., et al.
 529        Mabanza                Daniel            Daniel Mabanza,      IL - Circuit Court -       18-L-1398      U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                          Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                       estate of moni
                                                     Balosa Deceased,
                                                      v. Aurora Pump
                                                       Company et al.
 530         Mace                  Ronald            Mace, Ronald and IL - Circuit Court -           17-L-1381      U.S. District Court for the      East St. Louis
                                                       Jacqueline vs.       Madison County                          Southern District of Illinois       Division
 531         Macy                   Marie            Macy, Marie Bond NJ - Superior Court         MID-L-0623-17AS   U.S. District Court for the     Trenton Division
                                                        and Jack vs.      - Middlesex County                          District of New Jersey
                                                      Brenntag North
                                                    America, Inc., et al.

 532         Madar                 Marsha           Marsha Madar and        NY - Supreme            2018-103806     U.S. District Court for the      Utica Division
                                                     Lawrence Madar,       Court - Herkimer                         Northern District of New
                                                     Jr. v. 84 Lumber          County                                          York
                                                      Company, et al.
 533         Maddix               Kenneth             Kenneth Maddix       IL - Circuit Court -      18-L-1254      U.S. District Court for the     East St. Louis
                                                    and Carolyn Maddix      Madison County                          Southern District of Illinois      Division
                                                     v. Alcatel-Lucent
                                                       USA, Inc., et al

 534       Mahmoud                Mohamad               Mahmoud,           IL - Circuit Court -      17-L-584       U.S. District Court for the     East St. Louis
                                                      Mohamad and           Madison County                          Southern District of Illinois      Division
                                                    Monique Rivette vs.
                                                        Armstrong
                                                    International, Inc.,
                                                           et al.




                                                                            Page 92 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/30/19
                                                                  04/18/19 Page 99
                                                                                93 of 300
                                                                                      294 PageID #: 736
                                                                                                    96



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court           Index Number       Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 535         Malek                  Linda            Malek, Linda v.    IL - Circuit Court -           16-L-1119       U.S. District Court for the     East St. Louis
                                                          Ameron         Madison County                                Southern District of Illinois      Division
                                                       International
                                                     Corporation et al.
 536         Malin                  Willie           Malin, Willie and MO - Circuit Court -          1622-CC01198      U.S. District Court for the Eastern Division
                                                    Sue Malin vs. 4520    City of St. Louis                            Eastern District of Missouri   - St. Louis
                                                     Corp, Inc., et al.

 537        Manning                 Weta            Weta Manning vs.      IL - Circuit Court -        18-L-000756      U.S. District Court for the     East St. Louis
                                                     Akebono Brake          Madison County                             Southern District of Illinois      Division
                                                    Corporation, et al.
 538         Manz                  Robert            Robert Manz v.       NJ - Superior Court      MID-L-5480-18 AS    U.S. District Court for the     Trenton Division
                                                     Brenntag North       - Middlesex County                             District of New Jersey
                                                    America, Inc., et al.

 539      Marchesano              Josephine            Bryant Elfant,       NJ - Superior Court    MID-L-05791-18AS    U.S. District Court for the     Trenton Division
                                                    Individually and as     - Middlesex County                           District of New Jersey
                                                        Executor Ad
                                                     Prosequendum of
                                                       the Estate of
                                                       Josephine M.
                                                      Marchesano v.
                                                         Johnson &
                                                      Johnson, et al.
 540         Marett                 Kevin             Kevin and Lori        NJ - Superior Court    MID-L-007486-17AS   U.S. District Court for the     Trenton Division
                                                    Marett v. Brenntag      - Middlesex County                           District of New Jersey
                                                    North America, et al.

 541       Margarum                 John                Margarum,           IL - Circuit Court -       17-L-403        U.S. District Court for the     East St. Louis
                                                         Christine,          Madison County                            Southern District of Illinois      Division
                                                    Individually and as
                                                          Special
                                                    Administrator of the
                                                     Estate of John E.
                                                        Margarum,
                                                    deceased vs. A.O.
                                                    Smith Corporation,
                                                            et al.


                                                                             Page 93 of 173
                       Case
                        Case1:19-mc-00103-MN
                              1:19-mc-00103-MNDocument
                                               Document12-1
                                                         1-1 Filed
                                                             Filed04/30/19
                                                                   04/18/19 Page
                                                                            Page100
                                                                                 94 of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:97
                                                                                                   737



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court          Index Number     Removal District Court            Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 542         Marks                  Ruth            Marks, Ruth P. and NJ - Superior Court          MID-L-6622-17AS   U.S. District Court for the     Trenton Division
                                                       Alan Marks vs.   - Middlesex County                              District of New Jersey
                                                       Brenntag North
                                                       America, et al.
 543         Marmo                  Ethel             Ethel M. Marmo    NJ - Superior Court            L3572-18       U.S. District Court for the     Trenton Division
                                                     and Louis Marmo, - Middlesex County                                District of New Jersey
                                                      her husband, vs.
                                                       Brenntag North
                                                       America, et al.
 544        Marshall                Arthur            Marshall, Arthur  IL - Circuit Court -           17-L-1005      U.S. District Court for the     East St. Louis
                                                    and Janet vs. A. W.   Madison County                              Southern District of Illinois      Division
                                                      Chesteron, et al.

 545         Martin                Tamera                Lora Shelby,        IL - Circuit Court -    2018-L-001153    U.S. District Court for the     East St. Louis
                                                     Individually and as      Madison County                          Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                      Estate of Tamera
                                                     Martin, Deceased,
                                                     vs. Arkema Inc., et
                                                               al.
 546         Martin                William            Martin, William E.     IL - Circuit Court -      16-L-838       U.S. District Court for the     East St. Louis
                                                    and Celeste Martin        Madison County                          Southern District of Illinois      Division
                                                       vs. Belle Foods,
                                                           LLC et al.
 547         Martin                Timothy            Timothy A. Martin      IL - Circuit Court -      19-L-288       U.S. District Court for the     East St. Louis
                                                    and JoAnn Martin v.       Madison County                          Southern District of Illinois      Division
                                                          Amphenol
                                                      Corporation, et al.
 548         Mask                   Mary              Trimble, Linda K.      IL - Circuit Court -      17-L-611       U.S. District Court for the     East St. Louis
                                                     individually and as      Madison County                          Southern District of Illinois      Division
                                                       Executrix of the
                                                      Estate of Mary N.
                                                      Mask, deceased.
                                                    vs. Brenntag North
                                                     America, Inc., et al.




                                                                              Page 94 of 173
                      Case
                       Case1:19-mc-00103-MN
                             1:19-mc-00103-MNDocument
                                              Document12-1
                                                        1-1 Filed
                                                            Filed04/30/19
                                                                  04/18/19 Page
                                                                           Page101
                                                                                95 of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:98
                                                                                                  738



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court            Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 549         Mason                  Janet            Peoples, Barbara,       CA - Superior           BC687010        U.S. District Court for the     Western Division
                                                    Individually and as Court of California -                       Central District of California
                                                        Anticipated           Los Angeles
                                                     Representative of
                                                    the Estate of Janet
                                                    Mason, Deceased,
                                                     Glenn Mason and
                                                     Jeffrey Mason vs.
                                                     Amcord, Inc., et al.
 550         Mason                  Dona             Dona Mason and NJ - Superior Court            MID-L-07484-17   U.S. District Court for the      Trenton Division
                                                       Ken Mason v.       - Middlesex County                          District of New Jersey
                                                      Brenntag North
                                                       America, et al.
 551        Massey                 Freddie          Robertson, Brenda IL - Circuit Court -           16-L-1239      U.S. District Court for the       East St. Louis
                                                    Individually and as     Madison County                          Southern District of Illinois        Division
                                                           Special
                                                    Administrator of the
                                                    Estate of Freddie E.
                                                     Massey vs. 4520
                                                      Corp. Inc., et al.

 552        Matthes                Victoria         Matthes, III, Edwin     IL - Circuit Court -      17-L-877      U.S. District Court for the       East St. Louis
                                                     A. Individually and     Madison County                         Southern District of Illinois        Division
                                                         as Special
                                                    Administrator of the
                                                    Estate of Victoria R.
                                                    Matthes, Deceased
                                                      vs. Borg-Warner
                                                    Morse Tec LLC, et
                                                              al.


 553       Matthews                 Judith          Judith Matthews v. IL - Circuit Court -          17-L-1606      U.S. District Court for the       East St. Louis
                                                    Alfa Laval, Inc., et al Madison County                          Southern District of Illinois        Division




                                                                             Page 95 of 173
                        Case
                         Case1:19-mc-00103-MN
                               1:19-mc-00103-MNDocument
                                                Document12-1
                                                          1-1 Filed
                                                              Filed04/30/19
                                                                    04/18/19 Page
                                                                             Page102
                                                                                  96 of
                                                                                     of294
                                                                                        300PageID
                                                                                           PageID#:
                                                                                                  #:99
                                                                                                    739



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 554       Matthews                Barbara          Barbara Matthews NJ - Superior Court          MID -L-7514-17AS   U.S. District Court for the     Trenton Division
                                                      v. Johnson &        - Middlesex County                           District of New Jersey
                                                    Johnson, Inc., et al.

 555        Mattingly               Carol           Carol Mattingly vs.    IL - Circuit Court -      18-L-0730       U.S. District Court for the     East St. Louis
                                                    Armstrong Pumps,         St. Clair County                        Southern District of Illinois      Division
                                                         INC., et al.
 556       Mazzarese               Joseph           Mazzarese, Linda,      IL - Circuit Court -       16-L-879       U.S. District Court for the     East St. Louis
                                                    individually and as     Madison County                           Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Joseph
                                                      W. Mazzarese,
                                                       deceased. v.
                                                     American Optical
                                                     Corporation, et al.

 557        McCain                  Willie          Willie F. McCain vs. IL - Circuit Court -        18-L-0719       U.S. District Court for the     East St. Louis
                                                     4520 Corp Inc., as     St. Clair County                         Southern District of Illinois      Division
                                                        Successor-in-
                                                       Interest to The
                                                    Shaw Group, INC.,
                                                             et al.
 558        McCaleb                 Billy            McCaleb, Lovetta, MO - Circuit Court -        1622-CC10931      U.S. District Court for the Eastern Division
                                                     Gina Dodson and        City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                     Michael McCaleb,
                                                    as surviving heirs of
                                                       Billy McCaleb,
                                                        deceased vs.
                                                         Armstrong
                                                     International, Inc.,
                                                             et al.
 559       McCarthy                Daniel             Daniel McCarthy     IL - Circuit Court -        18-L-14        U.S. District Court for the     East St. Louis
                                                        and Barbara        Madison County                            Southern District of Illinois      Division
                                                        McCarthy v.
                                                     American Velodur
                                                       Metal, Inc., et al




                                                                            Page 96 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/18/19
                                                                  04/30/19 Page 97
                                                                                103ofof294
                                                                                        300PageID
                                                                                            PageID#:#:100
                                                                                                       740



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 560       McCarthy                Patricia         McCarthy, Patricia       NY - Supreme           190338/2017     U.S. District Court for the      Manhattan
                                                     and Richard vs.         Court - NYCAL                          Southern District of New           Division
                                                     Brenntag North                                                            York
                                                    America, Inc., et al.

 561        McClain                 John             McClain, John L        IL - Circuit Court -     17-L-1406      U.S. District Court for the     East St. Louis
                                                      and Mildred vs.        Madison County                         Southern District of Illinois      Division
                                                      ABB, Inc., et al.
 562      McCullough                David           David McCullough        IL - Circuit Court -    19-L-000027     U.S. District Court for the     East St. Louis
                                                        and Nelda            Madison County                         Southern District of Illinois      Division
                                                    McCullough v. Ajax
                                                      Magnathermic
                                                     Corporation, et al.

 563       McDonald               Matthew           Matthew McDonald NJ - Superior Court           MID-L-122-18AS   U.S. District Court for the     Trenton Division
                                                    v. Brenntag North - Middlesex County                              District of New Jersey
                                                      America, et al.

 564       McFarland                Julia           McFarland, Julia vs.    IL - Circuit Court -      16-L-840      U.S. District Court for the     East St. Louis
                                                    John Crane, Inc, et      Madison County                         Southern District of Illinois      Division
                                                             al.
 565        McGuire                Michael          Michael C. McGuire      IL - Circuit Court -      18-L-668      U.S. District Court for the     East St. Louis
                                                       v. ABB, INC.,          St. Clair County                      Southern District of Illinois      Division
                                                    Individually and as
                                                       Successor-in-
                                                      Interest to ITE
                                                    Electrical Products
                                                       co., and BBC
                                                    Brown Bovei, et al.,

 566       McKewen                  Helen            McKewen, Helen         IL - Circuit Court -     16-L-1700      U.S. District Court for the     East St. Louis
                                                      and Robert vs.         Madison County                         Southern District of Illinois      Division
                                                    Armstrong Pumps,
                                                        Inc., et al.




                                                                             Page 97 of 173
                         Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                 Document12-1
                                                          1-1 Filed 04/18/19
                                                                    04/30/19 Page 98
                                                                                  104ofof294
                                                                                          300PageID
                                                                                              PageID#:#:101
                                                                                                         741



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 567        McLean                  Robert            McLean, Patrick,    IL - Circuit Court -        16-L-1175      U.S. District Court for the     East St. Louis
                                                     Individually and as   Madison County                            Southern District of Illinois      Division
                                                           Special
                                                     Administrator of the
                                                      Estate of Robert
                                                     McLean, Deceased.

 568        McLeod                 Lubertha          Lubertha McLeod v. LA - District Court -         2018-5352      U.S. District Court for the           N/A
                                                        AT&T, et al.      Orleans Parish                                Eastern District of
                                                                                                                             Louisiana
 569        McMillan                Victoria         Victoria McMillan as IL - Circuit Court -        17-L-1144      U.S. District Court for the     East St. Louis
                                                             Special          Madison County                         Southern District of Illinois      Division
                                                     Administrator(s) for
                                                          Joan Osborn,
                                                     Deceased vs. A.W.
                                                           Chesterton
                                                         Company, et al.
 570       McNeal, Jr.               Willie           Willie McNeal, Jr.,      CA - Superior          BC698965        U.S. District Court for the Western Division
                                                      Pltf. vs. AutoZone, Court of California -                      Central District of California
                                                            Inc., et al.        Los Angeles
 571        McNeely                  Gary            McNeely, Gary and IL - Circuit Court -           16-L-830       U.S. District Court for the     East St. Louis
                                                      Marjorie McNeely        Madison County                         Southern District of Illinois      Division
                                                            vs. Aerco
                                                     International Inc., et
                                                                al.
 572     McNeill-George            D'Angela             McNeill-George,     NJ - Superior Court    MID-L-7049-16AS   U.S. District Court for the     Trenton Division
                                                        D'Angela M. vs.     - Middlesex County                         District of New Jersey
                                                         Brenntag North
                                                         America, et al.
 573         Merkey                 Cathie           Merkey, Cathie and IL - Circuit Court -          17-L-905       U.S. District Court for the     East St. Louis
                                                         Randy vs. A.K.       Madison County                         Southern District of Illinois      Division
                                                      Steel Corporation
                                                       f/k/a Armco Steel
                                                       Corporation, et al.

 574         Merritt                  Lee             Merritt, Lee K. v.    IL - Circuit Court -      16-L-1064      U.S. District Court for the     East St. Louis
                                                        A.O. Smith           Madison County                          Southern District of Illinois      Division
                                                      Corporation, et al.


                                                                             Page 98 of 173
                       Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed 04/18/19
                                                                  04/30/19 Page 99
                                                                                105ofof294
                                                                                        300PageID
                                                                                            PageID#:#:102
                                                                                                       742



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court            Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 575     Messerschmid             Marianne                Marianne       NJ - Superior Court       MID-L-01912-19AS   U.S. District Court for the     Trenton Division
                                                    Messerschmid and - Middlesex County                                 District of New Jersey
                                                            David
                                                    Messerschmid, h/w,
                                                     v. Brenntag North
                                                       America, as a
                                                        successor-in-
                                                     interest to Mineral
                                                    Pigment Solutions,
                                                          Inc., et al.

 576         Meyer                  Terry              Terry Meyer,         IL - Circuit Court -      18-L-0551       U.S. District Court for the     East St. Louis
                                                    Individually and as       St. Clair County                        Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Mildred
                                                     Meyer, Deceased

 577        Michaels                Janet            Carlson, Lisa M.,      IL - Circuit Court -       17-L-116       U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Janet L.
                                                         Michaels,
                                                       Deceased vs.
                                                    Armstrong Pumps,
                                                          Inc, et al.
 578         Mifflin                John              Mifflin, John vs.     IL - Circuit Court -       17-L-638       U.S. District Court for the     East St. Louis
                                                      Akebono Brake           St. Clair County                        Southern District of Illinois      Division
                                                     Corporation, et al.
 579         Milan                Elizabeth         Elizabeth Milan vs.      NY - Supreme            1903542018       U.S. District Court for the       Manhattan
                                                      Pfizer Inc, et al.,    Court - NYCAL                            Southern District of New           Division
                                                                                                                                 York
 580         Miller                 Frank           Frank A. Miller and     IL - Circuit Court -       18-L-765       U.S. District Court for the     East St. Louis
                                                      Joyce Miller vs.        St. Clair County                        Southern District of Illinois      Division
                                                    Armstrong Pumps,
                                                        Inc., et al.,




                                                                             Page 99 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page100
                                                                             106of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:103
                                                                                                 743



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court            Index Number       Removal District Court           Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
 581         Miller                Marlene             Marlene Miller,      IL - Circuit Court -        18-L-532         U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                              Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Marlin
                                                    Pullon, Deceased v.
                                                           Ameron
                                                        International
                                                      Corporation, et al.

 582         Miller               Veronica             Miller, Ronald     NJ - Superior Court       MID-L-5972-17AS      U.S. District Court for the     Trenton Division
                                                         Raymond,         - Middlesex County                               District of New Jersey
                                                    individually and as
                                                        a Personal
                                                    Representative and
                                                          Personal
                                                    Representative ad
                                                     Prosequendum of
                                                       the Estate of
                                                    Veronica Miller vs.
                                                      Brenntag North
                                                       America, et al.
 583         Miller               Stephanie            Miller, Janet,       NY - Supreme               190188/2017       U.S. District Court for the       Manhattan
                                                      Executrix of the      Court - NYCAL                                Southern District of New           Division
                                                    Estate of Stephanie                                                             York
                                                     Miller, deceased.
                                                    vs. Brenntag North
                                                    America, Inc., et al.
                                                              vs.

 584         Miller                Kendra           Miller, Kenda Ann       WV - Circuit Court -   17-C-1063-KAN Bloom   U.S. District Court for the       Charleston
                                                     and Bruce Allen         Kanawha County                              Southern District of West          Division
                                                    Miller vs. Advance                                                            Virginia
                                                     Auto Parts, Inc.
 585          Milo                  Gary             Milo, Gary and         RI - Superior Court          16-0865         U.S. District Court for the           N/A
                                                    Phyllis Milo vs. 3M        - Providence                               District of Rhode Island
                                                     Company, et al.              County




                                                                             Page 100 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page101
                                                                              107of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:104
                                                                                                  744



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number     Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 586       Minassian               Donald            Donald Minassian    NY - Supreme                190399/2018     U.S. District Court for the      Manhattan
                                                        and Elaine       Court - NYCAL                               Southern District of New           Division
                                                       Minassian vs.                                                            York
                                                      Brenntag North
                                                       America, et al.
 587         Miner                  Mary            Kimberly Canzater, IL - Circuit Court -         2018L001298      U.S. District Court for the     East St. Louis
                                                    Individually and as  Madison County                              Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                      Estate of Mary
                                                    Miner, Deceased vs.


 588        Mitchell                Iona              Barbara Keith,        IL - Circuit Court -      18-L-778       U.S. District Court for the     East St. Louis
                                                    Individually and as       St. Clair County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Iona
                                                    Mitchell, Deceased
                                                       vs. Armstrong
                                                     International, Inc.

 589        Mitchell              Maureen            Maureen Mitchell,     MA - Superior               18-3726       U.S. District Court for the     Boston Division
                                                     Pltf. vs. Johnson & Court - Middlesex                           District of Massachusetts
                                                       Johnson, et al.,       County
 590        Mohyde                 Patrice          Patrice Mohyde and NJ - Superior Court         MID-L-8181-18AS   U.S. District Court for the     Trenton Division
                                                    Michael Scalizi H/W - Middlesex County                             District of New Jersey
                                                    v. A.O. Smith Water
                                                     Products Co., et al.

 591        Molstad                 John              Molstad, Helen,       IL - Circuit Court -      17-L-1052      U.S. District Court for the     East St. Louis
                                                     Individually and a      Madison County                          Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                       Estate of John
                                                    Molstad, deceased.
                                                    vs. Aetna, Inc., et al.




                                                                             Page 101 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page102
                                                                              108of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:105
                                                                                                  745



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number    Removal District Court           Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 592         Monka                 Robert           Robert Monka and        IL - Circuit Court -   2018-L-000121   U.S. District Court for the     East St. Louis
                                                     Deann Monka v.          Madison County                        Southern District of Illinois      Division
                                                      ABB, Inc. et al.
 593         Montell               James            Hernandez, Regina       IL - Circuit Court -     16-L-876      U.S. District Court for the     East St. Louis
                                                    Montell, Individually    Madison County                        Southern District of Illinois      Division
                                                      and as Special
                                                    Administrator of the
                                                    Estate of James R.
                                                    Montell, Deceased.
                                                     v. ABB, Inc, et al.


 594       Mooneyhan                 Lee             Mooneyhan, Tara,       IL - Circuit Court -     16-L-873      U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                        Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                     Estate of Lee Roy
                                                         Mooneyhan,
                                                        Deceased. v.
                                                            Ameron
                                                         International
                                                      Corporation, et al.
 595         Moore                  Paul               Paul Moore and       IL - Circuit Court -     17-L-1024     U.S. District Court for the     East St. Louis
                                                      Shirley Moore v.       Madison County                        Southern District of Illinois      Division
                                                        ABB, Inc. et al.
 596        Morgan                 Michael           Michael K. Morgan      IL - Circuit Court -     18-L-865      U.S. District Court for the     East St. Louis
                                                    and Leanna Morgan        Madison County                        Southern District of Illinois      Division
                                                    vs. Arvinmeritor, et
                                                               al.
 597        Morgan                 Bonita           Bonita Morgan and       IL - Circuit Court -     19-L-239      U.S. District Court for the     East St. Louis
                                                       John Morgan v.        Madison County                        Southern District of Illinois      Division
                                                    Borg-Warner Morse
                                                        TEC LLC, as
                                                        Successor-By-
                                                       Merger to Borg-
                                                            Warner
                                                      Corporation, et al.




                                                                            Page 102 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page103
                                                                             109of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:106
                                                                                                 746



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court           Index Number       Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 598        Morrow                  David           Morrow, David and IL - Circuit Court -           16-L-336        U.S. District Court for the     East St. Louis
                                                     Patricia Morrow v.    St. Clair County                          Southern District of Illinois      Division
                                                           Ameron
                                                        International
                                                      Corporation et al.
 599         Morse                  Billy              Morse, Carolyn,   MO - Circuit Court -      1622-CC10183      U.S. District Court for the Eastern Division
                                                       Michelle Morse,     City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                      Gregg Morse and
                                                      Steffan Morse as
                                                     the surviving heirs
                                                       of Billy Morse,
                                                        Deceased. v.
                                                    Armstrong Pumps,
                                                          Inc., et al.
 600         Moses                 Patricia             Scott Moses,     IL - Circuit Court -         17-L-20        U.S. District Court for the     East St. Louis
                                                     Individually and as  Madison County                             Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Patricia
                                                    Moses v. American
                                                    Talc Company, et al.

 601     Moure-Cabrera             Blanca              Blanca Moure-       FL - 11th Judicial    2019-000727-CA-01   U.S. District Court for the     Miami Division
                                                    Cabrera v. Cyprus       Circuit - Miami-                         Southern District of Florida
                                                    Amax Minerals Co.,       Dade County
                                                    individually and as
                                                       successor in
                                                    interest to Charles
                                                       Mathieu, et al.

 602       Mulcahey                Sandra           Mulcahey, Sandra      IL - Circuit Court -       17-L-368        U.S. District Court for the     East St. Louis
                                                     vs. Armstrong         Madison County                            Southern District of Illinois      Division
                                                    Pumps, Inc., et al.
 603         Mulvey                 Kayla           Mulvey, Kay F. vs.    NJ - Superior Court    MID-L-5973-17AS     U.S. District Court for the     Trenton Division
                                                     American Talc        - Middlesex County                           District of New Jersey
                                                     Company, et al.




                                                                           Page 103 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page104
                                                                              110of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:107
                                                                                                  747



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court           Index Number       Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 604         Muniz                Veronika          Veronika Muniz and      IL - Circuit Court -       18-L-1072       U.S. District Court for the     East St. Louis
                                                      Robert Muniz vs.       Madison County                            Southern District of Illinois      Division
                                                    Avon Products, Inc.,
                                                             et al.
 605         Musick                Ginger             Musick, Mark A.,      IL - Circuit Court -       17-L-1352       U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                            Southern District of Illinois      Division
                                                           Special
                                                      Administrator for
                                                    the Estate of Ginger
                                                         C. Musick,
                                                    Deceased, vs. Avon
                                                       Products, et al.

 606       Mustapick               Gerald            Gerald and Irene        NY - Supreme            604068/2018        U.S. District Court for the   Central Islip
                                                     Mustapick v. A.W.      Court - Nassau                               Eastern District of New        Division
                                                      Chesterton, Inc.           County                                            York
 607        Muzquis                Ramon            Maria Dolores Soto       CA - Superior             BC687351         U.S. District Court for the Western Division
                                                        de Muzquis,        Court of California -                       Central District of California
                                                          personal            Los Angeles
                                                     representative of
                                                       the Estate of
                                                     Ramon Francisco
                                                         Muzquis v.
                                                    AutoZone, Inc., et al.

 608         Myers                 Doreen            Doreen Myers v.       CA - Superior               BC720136         U.S. District Court for the Western Division
                                                    Avon Products Inc., Court of California -                          Central District of California
                                                           et al.           Los Angeles
 609         Myers                 Bonnie           Bonnie J. Myers v. NJ - Superior Court         MID-L-02585-18 AS   U.S. District Court for the     Trenton Division
                                                    Borgwarner Morse - Middlesex County                                  District of New Jersey
                                                      Tec LLC, et al.
 610         Myers                 Cheryl            Cheryl Myers and NJ - Superior Court          MID-L-01161-19 AS   U.S. District Court for the     Trenton Division
                                                     Mark Myers, her    - Middlesex County                               District of New Jersey
                                                       husband, v.
                                                      Brenntag North
                                                      America, et al.




                                                                            Page 104 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page105
                                                                             111of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:108
                                                                                                 748



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number    Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 611         Nealon                 Linda            Nealon, Linda vs.     IL - Circuit Court -     17-L-263     U.S. District Court for the     East St. Louis
                                                    Armstrong Pumps,        Madison County                       Southern District of Illinois      Division
                                                          Inc, et al.
 612          Neet                 Lurlaina         Neet, Lurlaina Kay     IL - Circuit Court -    16-L-1558     U.S. District Court for the     East St. Louis
                                                    vs., Akebono Brake      Madison County                       Southern District of Illinois      Division
                                                     Corporation, et al.

 613         Negron                 Pedro            Negron, Pedro vs.    IL - Circuit Court -     17-L-1349     U.S. District Court for the     East St. Louis
                                                           Ameron          Madison County                        Southern District of Illinois      Division
                                                        International
                                                     Corporation, et al.
 614          Nell                  Paul               Nell, Paul and     IL - Circuit Court -      17-L-498     U.S. District Court for the     East St. Louis
                                                     Karen vs. Building    Madison County                        Southern District of Illinois      Division
                                                    Services Industrial
                                                     Supply, Inc., et al.
 615         Nelson                Robert           Rita Nelson, Lauren MO - Circuit Court -      1822-CC11802   U.S. District Court for the Eastern Division
                                                    Nelson and Jenelle      City of St. Louis                    Eastern District of Missouri   - St. Louis
                                                        Atkins as the
                                                     surviving heirs of
                                                     Robert L. Nelson,
                                                        Deceased v.
                                                           Ameron
                                                        International
                                                        Corporation,
                                                    Individually and as
                                                       Successor-in-
                                                         Interest to
                                                     Bondstrand, et al.
 616        Nemeth                  David           Nemeth, David and IL - Circuit Court -          17-L-617     U.S. District Court for the     East St. Louis
                                                         Sharon vs.        Madison County                        Southern District of Illinois      Division
                                                      Akebono Brake
                                                     Corporation, et al.
 617         Nemo                  Brenda            Brenda Nemo vs.      IL - Circuit Court -    18-L-000759    U.S. District Court for the     East St. Louis
                                                     Armstrong Pumps       Madison County                        Southern District of Illinois      Division
                                                          Inc, et al.
 618        Neuman                  Doris           Neumann, Doris vs. IL - Circuit Court -         17-L-882     U.S. District Court for the     East St. Louis
                                                    Aurora Pump, et al.    Madison County                        Southern District of Illinois      Division




                                                                           Page 105 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page106
                                                                               112of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:109
                                                                                                   749



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court            Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 619         Newby                  John             Newby, John and      IL - Circuit Court -         16-L-412       U.S. District Court for the      East St. Louis
                                                      Lula Newby v.         St. Clair County                          Southern District of Illinois       Division
                                                      Akebono Brake
                                                     Corporation, et al.
 620       Nezat, Jr.            Charles D.          Charles D. Nezat NJ - Superior Court          MID-L-04557-18AS   U.S. District Court for the     Trenton Division
                                                     Jr. and Kelsey L.    - Middlesex County                            District of New Jersey
                                                    Nezat vs. Brenntag
                                                    North America, et al.

 621       Nicholson               Melinda          Nicholson, Melinda      IL - Circuit Court -       16-L-404       U.S. District Court for the      East St. Louis
                                                         and Mike            Madison County                           Southern District of Illinois       Division
                                                       Nicholson, vs.
                                                      Akebono Brake
                                                     Corporation, et al.
 622         Nicolay                John            Nicolay, John E., Jr.   IL - Circuit Court -      17-L-1271       U.S. District Court for the      East St. Louis
                                                     vs. Borg-Warner         Madison County                           Southern District of Illinois       Division
                                                     Morese Tec, LLC,
                                                            et al.
 623       Niemeyer                Shirley           Niemeyer, Shirley       NY - Supreme            190156/2017      U.S. District Court for the       Manhattan
                                                    vs. Brenntag North       Court - NYCAL                            Southern District of New           Division
                                                    America, Inc., et al.                                                        York

 624         Norick                 Lydia            Lydia Jane Norick NJ - Superior Court         MID L 1815-19 AS   U.S. District Court for the     Trenton Division
                                                      v. Cyprus Amax     - Middlesex County                             District of New Jersey
                                                    Minerals Company,
                                                    individually, and as
                                                    successor to Sierra
                                                    Talc Company and
                                                         United Talc
                                                      Company, et al.


 625          Nott                 Ernest            Ernest Nott and       CA - Superior             SCV-263871       U.S. District Court for the     San Francisco-
                                                      Judith Nott v.     Court of California -                           Northern District of         Oakland Division
                                                    Cummins, Inc., et al. Sonoma County                                       California




                                                                            Page 106 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page107
                                                                              113of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:110
                                                                                                  750



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 626        Novack                 Renee             Novack, Kevin as        NY - Supreme          190046/2016    U.S. District Court for the      Manhattan
                                                    Administrator of the     Court - NYCAL                        Southern District of New           Division
                                                      Estate of Renee                                                        York
                                                      Novack vs. A.O.
                                                         Smith, et al.
 627         Novick                 Linda             Novick, Linda vs.     IL - Circuit Court -     17-L-919     U.S. District Court for the     East St. Louis
                                                         Armstrong           Madison County                       Southern District of Illinois      Division
                                                     International, Inc.,
                                                             et al.
 628          Ober                 William            William R. Ober       IL - Circuit Court -     18-L-767     U.S. District Court for the     East St. Louis
                                                    and Nancy Iber vs.        St. Clair County                    Southern District of Illinois      Division
                                                    Armstrong Pumps,
                                                          Inc., et al.
 629         Oberle                Nancy               Nancy Oberle,        IL - Circuit Court -    17-L-1441     U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Thomas
                                                     Oberle, Deceased

 630        O'Connor               Thomas           O'Connor, Thomas        IL - Circuit Court -    17-L-1643     U.S. District Court for the     East St. Louis
                                                       and Joann             Madison County                       Southern District of Illinois      Division
                                                    O'Connor vs. ABB,
                                                        Inc., et al.




                                                                            Page 107 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page108
                                                                               114of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:111
                                                                                                   751



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number    Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 631        O'Connor               Susan             Susan O'Connor,        IL - Circuit Court -     19-L-116     U.S. District Court for the     East St. Louis
                                                    Individually and as       St. Clair County                    Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                    Estate of Patrick J.
                                                          O'Connor,
                                                    Deceased, v. ABB,
                                                       Inc., Individually
                                                     and as Successor-
                                                      in-Interest to ITE
                                                    Electrical Products
                                                        Co., and BBC
                                                    Brown Boveri, et al.




 632      Offenburger              Barbara                 Barbara          IL - Circuit Court -    18-L-1245     U.S. District Court for the     East St. Louis
                                                       Offenburger and       Madison County                       Southern District of Illinois      Division
                                                    Joseph Offenburger
                                                          vs. Albany
                                                    International Corp.,
                                                     Individually and as
                                                        Successor-in-
                                                      Interest to Albany
                                                    Felts and Appleton
                                                     Wire Works, et al.,

 633         Ohde                   Karen           Karen Ohde v. 4520 MO - Circuit Court -        1816-CV27939   U.S. District Court for the       Western
                                                       Corp. Inc, as    Jackson County                            Western District of Missouri      Division -
                                                       Successor-in-                                                                               Kansas City
                                                      interest to THE
                                                      SHAW GROUP
                                                         Inc., et al.
 634        Olbekson                 Ann             Ann Olbekson v.   IL - Circuit Court -          18-L-311     U.S. District Court for the     East St. Louis
                                                    3M Company, et al.  Madison County                            Southern District of Illinois      Division




                                                                            Page 108 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page109
                                                                              115of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:112
                                                                                                  752



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 635         Oliver                 Dan              Dan R. Oliver and    IL - Circuit Court -       18-L-664       U.S. District Court for the     East St. Louis
                                                    Paula Oliver v. A.O.    St. Clair County                        Southern District of Illinois      Division
                                                    Smith Corporation,
                                                            et al.
 636         Oliver                Robert             Robert D. Oliver    IL - Circuit Court -       18-L-777       U.S. District Court for the     East St. Louis
                                                     and Marlys Oliver      St. Clair County                        Southern District of Illinois      Division
                                                    vs. 4520 Corp. Inc.,
                                                      as Successor-in-
                                                       Interest to The
                                                     Shaw Group, Inc.,
                                                             et al.
 637         Olivero                Nidia           Olivero, Nidia E. vs. NJ - Superior Court     MID-L-0529-18AS   U.S. District Court for the     Trenton Division
                                                      Brenntag North      - Middlesex County                          District of New Jersey
                                                        America, et al.
 638         Olson                  Dale             Olson, Charlotte,    IL - Circuit Court -       16-L-780       U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                          Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Dale A.
                                                     Olson, Deceased.
                                                     vs. ABB Inc., et al.

 639        O'Reilly                David           O'Reilly, David vs.    IL - Circuit Court -      16-L-616       U.S. District Court for the     East St. Louis
                                                    4520 Corp, Inc., et      St. Clair County                       Southern District of Illinois      Division
                                                             al.
 640       O'Riorden              Lorraine          Lorraine O'Riorden      MA - Superior             17-1121       U.S. District Court for the     Boston Division
                                                    v. Metropolitan Life   Court - Middlesex                        District of Massachusetts
                                                        Insurance               County
                                                      Company, et al.




                                                                           Page 109 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page110
                                                                             116of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:113
                                                                                                 753



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number   Removal District Court           Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 641          Orne                 Bernard               Orne, Jane,       IL - Circuit Court -    17-L-1521     U.S. District Court for the     East St. Louis
                                                     individually and as    Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Bernard
                                                    Orne, deceased vs.
                                                    Albany International
                                                         Corp., et al.


 642          Ortiz                Epifanio          Ortiz, Del Refugio    IL - Circuit Court -     16-L-624     U.S. District Court for the     East St. Louis
                                                     Maria and Laura        Madison County                       Southern District of Illinois      Division
                                                    Tomasa Gonzalez,
                                                     both, Individually
                                                    and as Co-Special
                                                     Administrators of
                                                       the Estate of
                                                      Epifanio Ortiz,
                                                    Deceased. vs. A.W.
                                                    Chesterton, Inc., et
                                                             al.
 643        Osborne                 Gale            Osborne, Cynthia,      IL - Circuit Court -     16-L-257     U.S. District Court for the     East St. Louis
                                                    Individually and as      St. Clair County                    Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Gale
                                                          Osborne,
                                                      Deceased. vs.
                                                     American Optical
                                                     Corporation, et al.




                                                                           Page 110 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page111
                                                                             117of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:114
                                                                                                 754



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number    Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 644        Osborne                Bonita           Bonita Osborne and     IL - Circuit Court -   19-L- 000310   U.S. District Court for the      East St. Louis
                                                      Roger Osborne v.      Madison County                       Southern District of Illinois       Division
                                                           Ameron
                                                        International
                                                        Corporation,
                                                     Individually and as
                                                        Successor-in-
                                                          Interest to
                                                      Bondstrand, et al.

 645          Ost                   Dana               Dana Ost and       IL - Circuit Court -     18-L-1580     U.S. District Court for the      East St. Louis
                                                      Krystoff Ost, vs.    Madison County                        Southern District of Illinois       Division
                                                     Armstrong Pumps,
                                                         INC., et al.,
 646        Oswald                 Joanna           Joanna Oswald and       CA - Superior         SCV0040443      U.S. District Court for the     Sacramento
                                                       Roger Bailey v.   Court of California -                   Eastern District of California     Division
                                                        Cyprus Amax         Placer County
                                                    Minerals Company,
                                                            et al.
 647         Owen                  Sherry              Michael Chase,     IL - Circuit Court -      18-L-323     U.S. District Court for the      East St. Louis
                                                     Individually and as   Madison County                        Southern District of Illinois       Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Sherry
                                                      Owen v. Ameron
                                                    International Corp.,
                                                             et al.

 648         Owens                 Shanta           Shanta Owens, Pltf. CA - Superior             18STCV08280     U.S. District Court for the Western Division
                                                     vs. Cyprus Amax Court of California -                       Central District of California
                                                    Minerals Company,    Los Angeles
                                                         etc., et al.,




                                                                           Page 111 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page112
                                                                             118of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:115
                                                                                                 755



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number       Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 649         Oxford                Horace            Horace Oxford v.      IL - Circuit Court -        18-L-170       U.S. District Court for the     East St. Louis
                                                    4520 Corp. Inc., as     Madison County                            Southern District of Illinois      Division
                                                        Successor-in-
                                                       Interest to The
                                                    Shaw Group, Inc.,
                                                             et al.
 650        Pacheco                 Jose            Jose Pacheco and       IL - Circuit Court -        18-L-544       U.S. District Court for the     East St. Louis
                                                    Maryann Rodriguez       Madison County                            Southern District of Illinois      Division
                                                    v. American Honda
                                                     Motor Co., Inc., et
                                                              al.

 651        Packard                 Leslie             Leslie Packard        CA - Superior            BC716434         U.S. District Court for the Western Division
                                                    individually and as    Court of California -                      Central District of California
                                                          Personal            Los Angeles
                                                     Representative of
                                                        the Estate of
                                                    Kathleen Packard,
                                                       Deceased vs.
                                                       American Talc
                                                      Company, et al.
 652        Padgett               Marshall             Padgett, Vicki,     IL - Circuit Court -        16-L-775       U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                            Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Marshall
                                                    Padgett, Deceased.
                                                        vs. American
                                                    Optical Corporation,
                                                             et al.
 653        Pagakis               Billie Jean       Billie Jean Pagakis    NJ - Superior Court     MID-L-04561-18AS   U.S. District Court for the     Trenton Division
                                                         and Delbert       - Middlesex County                           District of New Jersey
                                                         Pagakis vs.
                                                      Brenntag North
                                                       America, et al.
 654          Page                 Joseph           Joseph O. Page v.      NJ - Superior Court     MID-L-2379-19 AS   U.S. District Court for the     Trenton Division
                                                      Barrett Minerals,    - Middlesex County                           District of New Jersey
                                                          Inc., et al.


                                                                            Page 112 of 173
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page113
                                                                                119of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:116
                                                                                                    756



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 655         Paine                  Charles          Paine, Charles and IL - Circuit Court -         16-L-979     U.S. District Court for the     East St. Louis
                                                     Linda Paine v. ABB,     Madison County                       Southern District of Illinois      Division
                                                           Inc. et al.
 656         Palmer                  Tom               Tom Palmer and       IL - Circuit Court -    18-L-1241     U.S. District Court for the     East St. Louis
                                                        Vaso Palmerv.        Madison County                       Southern District of Illinois      Division
                                                      Armstrong Pumps,
                                                            Inc. et al
 657        Palumbo                  Mark            Mark Palumbo and RI - Superior Court          PC-2018-8053   U.S. District Court for the          N/A
                                                       Anne Palumbo v.         - Providence                        District of Rhode Island
                                                          Johnson &               County
                                                        Johnson, et al.
 658      Papanicolaou             Anastasia             Demopoulos,        IL - Circuit Court -     17-L-940     U.S. District Court for the     East St. Louis
                                                     Evridiki, Individually  Madison County                       Southern District of Illinois      Division
                                                        and as Special
                                                     Administrator of the
                                                     Estate of Anantasia
                                                        Papanicolaou,
                                                        Deceased, vs.
                                                       American Biltrite,
                                                           Inc., et al.


 659        Papkee                    Eric              Eric Papkee, as       MA - Superior          16-3742      U.S. District Court for the     Boston Division
                                                            Personal         Court - Middlesex                    District of Massachusetts
                                                      Representative of           County
                                                     the Estate of Susan
                                                        A. Stewart, and
                                                      John W. Stewart,
                                                       Individually, v. A.
                                                        W. Chesterton
                                                        Company, et al.




                                                                             Page 113 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page114
                                                                              120of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:117
                                                                                                  757



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number    Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 660        Parisien               Ernest           Ernest Parisien and    IL - Circuit Court -    18-L-0830     U.S. District Court for the     East St. Louis
                                                     Verna Parisien v.       St. Clair County                    Southern District of Illinois      Division
                                                    4520 Corp. Inc., as
                                                       Successor-in-
                                                      Interest to The
                                                     Shaw Group, Inc.,
                                                           et al.

 661         Parker                 Phillip           Phillip E. Parker   IL - Circuit Court -    19-L-000179    U.S. District Court for the     East St. Louis
                                                    and Rose Parker v.     Madison County                        Southern District of Illinois      Division
                                                          AK Steel
                                                      Corporation f/k/a
                                                        Armco Steel
                                                     Corporation, et al.
 662         Parker                Warren           Parker, Warren E. MO - Circuit Court -        1622-CC09826   U.S. District Court for the Eastern Division
                                                           v. Aerco         City of St. Louis                    Eastern District of Missouri   - St. Louis
                                                     International, Inc.,
                                                             et al.
 663         Paxton                Valorie             Valorie Paxton,    IL - Circuit Court -     19-L-0048     U.S. District Court for the     East St. Louis
                                                    Individually and as     St. Clair County                     Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Michael
                                                    Paxton, Deceased,
                                                        v. Armstrong
                                                     International, Inc.,
                                                             et al.

 664         Payne                 Edward           Payne, Michael H.,     IL - Circuit Court -     17-L-157     U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                       Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Edward
                                                     Payne, Deceased
                                                    vs. 4520 Corp Inc,
                                                            et al.




                                                                           Page 114 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page115
                                                                               121of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:118
                                                                                                   758



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 665         Pearce                 Sarah            Sarah Richardson      IL - Circuit Court -       18-L-100       U.S. District Court for the     East St. Louis
                                                    Pearce and Timothy      Madison County                           Southern District of Illinois      Division
                                                     Pearce v. Ameron
                                                        International
                                                        Corporation,
                                                     Individually and as
                                                        Successor-in-
                                                          Interest to
                                                      Bondstrand, et al.

 666         Peglow               Amanda             Amanda Peglow v. NJ - Superior Court         MID-L-05859-18AS   U.S. District Court for the     Trenton Division
                                                       Brenntag North     - Middlesex County                           District of New Jersey
                                                        America, et al.
 667       Pennington               Albert           Albert Pennington    IL - Circuit Court -        18-L-122       U.S. District Court for the     East St. Louis
                                                          v. Ameron         Madison County                           Southern District of Illinois      Division
                                                         International
                                                         Corporation,
                                                     Individually and as
                                                        Successor-in-
                                                          Interest to
                                                      Bondstrand, et al.
 668       Pennington               Ralph            Peterson, Pamela, IL - Circuit Court -           17-L-392       U.S. District Court for the     East St. Louis
                                                     individually and as    Madison County                           Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                       Estate of Ralph
                                                         Pennington,
                                                        deceased vs.
                                                      American Biltrite,
                                                           Inc., et al.
 669         Perala                Vernen             Perala, Winnifred MO - Circuit Court -       1622-CC10190      U.S. District Court for the Eastern Division
                                                    as the surviving heir   City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                      of Vernen Perala,
                                                     deceased v. ABB,
                                                           Inc., et al.




                                                                           Page 115 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page116
                                                                               122of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:119
                                                                                                   759



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 670         Percer                Robert           Percer, Robert and      IL - Circuit Court -    16-L-1198     U.S. District Court for the     East St. Louis
                                                    Rita Percer v. Allied    Madison County                       Southern District of Illinois      Division
                                                     Insulation Supply
                                                       Co., Inc., et al.

 671       Perezchica             Salvador              Del Socorro         IL - Circuit Court -     16-L-679     U.S. District Court for the     East St. Louis
                                                    Perezchica, Maria,       Madison County                       Southern District of Illinois      Division
                                                    Individually and as
                                                          Special
                                                    Administrator of the
                                                    Estate of Salvador
                                                        Perezchica,
                                                       Deceased. vs.
                                                    Albany International
                                                        Corp. et al.


 672        Perkins                Tommy            Tommy L. Perkins        IL - Circuit Court -    19-L-0042     U.S. District Court for the     East St. Louis
                                                        v. AK Steel           St. Clair County                    Southern District of Illinois      Division
                                                     Corporation f/k/a
                                                       Armco Steel
                                                     Corporation, et al.
 673         Perotti               Danny            Perotti, Danny and      IL - Circuit Court -    16-L-1157     U.S. District Court for the     East St. Louis
                                                    Katherine Perotti v.     Madison County                       Southern District of Illinois      Division
                                                       Aurora Pump
                                                         Company
 674        Peroutka                Diane            Peroutka, Diane        IL - Circuit Court -    17-L-1589     U.S. District Court for the     East St. Louis
                                                    and Larry vs. A. W.      Madison County                       Southern District of Illinois      Division
                                                        Chesterton
                                                      Company, et al.




                                                                            Page 116 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page117
                                                                              123of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:120
                                                                                                  760



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court           Index Number       Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 675         Perry                 Charles              David Perry,      IL - Circuit Court -        18-L-1565       U.S. District Court for the     East St. Louis
                                                     Individually and as   Madison County                             Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Charles
                                                         G. Perry III,
                                                        Deceased vs.
                                                     Armstrong Pumps,
                                                         INC., et al.,
 676         Petas                 Victoria           Petas, Victoria v.    CA - Superior             BC701665         U.S. District Court for the Western Division
                                                    Avon Products, Inc., Court of California -                        Central District of California
                                                             et al.           Los Angeles
 677         Peters                 Frank           Frank Peters v. AK IL - Circuit Court -           18-L-194        U.S. District Court for the     East St. Louis
                                                      Steel Corporation    Madison County                             Southern District of Illinois      Division
                                                    f/k/a ARMCO Steel
                                                      Corporation, et al.

 678        Peterson              Raymond           Peterson, Raymond      IL - Circuit Court -       17-L-1351       U.S. District Court for the     East St. Louis
                                                      and Debra vs.         Madison County                            Southern District of Illinois      Division
                                                      Akebono Brake
                                                     Corporation, et al.

 679        Peterson                David            Drew Peterson, as     NJ - Superior Court     L-001957-18 AS     U.S. District Court for the     Trenton Division
                                                          Personal         - Middlesex County                           District of New Jersey
                                                     Representative of
                                                    the Estate of David
                                                        A. Peterson,
                                                    deceased and Linda
                                                         Peterson,
                                                       Individually v.
                                                      Brenntag North
                                                       America, et al.
 680        Peterson               Stanley           Stanley Peterson      NJ - Superior Court    MID-L-03435-18-AS   U.S. District Court for the     Trenton Division
                                                         and Debby         - Middlesex County                           District of New Jersey
                                                     Peterson v. BASF
                                                      Catalysts, LLC,
                                                          etc., et al.




                                                                            Page 117 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page118
                                                                               124of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:121
                                                                                                   761



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 681         Pierce               Kathleen           Van Dyke, April,      IL - Circuit Court -       17-L-637       U.S. District Court for the     East St. Louis
                                                    individually and as     Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                    Estate of Kathleen
                                                          P. Pierce,
                                                       deceased, vs.
                                                          American
                                                        International
                                                      Industries, et al.
 682        Pierceall               David             David Pierceall,     IL - Circuit Court -      18-L-1472       U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Juanita
                                                    Miller, Deceased v.
                                                           Aerojet
                                                    Rocketdyne, Inc., et
                                                              al.

 683          Pisel                 Don                 Don Pisel,         IL - Circuit Court -      18-L-1475       U.S. District Court for the     East St. Louis
                                                    individually and as     Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Judith
                                                    Pisel, Deceased v.
                                                          Ameron
                                                       International
                                                       Corporation,
                                                    Individually and as
                                                       Successor-in-
                                                         Interest to
                                                     Condstrand, et al.

 684         Poirier              Lorraine           Lorraine Poirier v.   NJ - Superior Court    MID-L-02640-18AS   U.S. District Court for the     Trenton Division
                                                      Brenntag North       - Middlesex County                          District of New Jersey
                                                       America, et al.




                                                                            Page 118 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page119
                                                                               125of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:122
                                                                                                   762



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 685        Poisson                Joseph            Joseph Poisson        IL - Circuit Court -      18-L-1485       U.S. District Court for the     East St. Louis
                                                    and Patsy Poisson       Madison County                           Southern District of Illinois      Division
                                                       v. Armstrong
                                                    International, Inc.,
                                                           et al.

 686        Pollakov                Ruth            Pollakov, Ruth and IL - Circuit Court -           17-L-556       U.S. District Court for the     East St. Louis
                                                     Ronald vs. Aurora     Madison County                            Southern District of Illinois      Division
                                                    Pump Company, et
                                                             al.
 687        Pollinger               Helen            Helen R. Pollinger NJ - Superior Court       MID-L-00446-19AS   U.S. District Court for the     Trenton Division
                                                        and William      - Middlesex County                            District of New Jersey
                                                    Pollinger v. Cyprus
                                                      Amax Minerals
                                                         Company,
                                                    Individually, and as
                                                    successor to Sierra
                                                    Talc Company and
                                                        United Talc
                                                      Company, et al.

 688         Powell                 Karen            Powell, Karen and IL - Circuit Court -           17-L-698       U.S. District Court for the     East St. Louis
                                                     Charles vs. 4520    Madison County                              Southern District of Illinois      Division
                                                        Corp Inc. as
                                                        Successor In
                                                       Interest to The
                                                     Shaw Group, Inc.,
                                                             et al.
 689         Powell                Tiffanie         Tiffanie Powell and IL - Circuit Court -         18-L-1141       U.S. District Court for the     East St. Louis
                                                       Allan Pierce v.   Madison County                              Southern District of Illinois      Division
                                                           Ameron
                                                    International Corp.,
                                                            et al.
 690        Powers                   Kay             Powers, Danielle LA - District Court -          2016-0983       U.S. District Court for the        Lafayette
                                                      Ann vs. Beacon     Layfayette Parish                              Western District of              Division
                                                      CMP Corp, et al.                                                       Louisiana




                                                                           Page 119 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page120
                                                                               126of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:123
                                                                                                   763



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number       Removal District Court           Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
 691        Preciado                Pedro           Pedro Preciado vs.       NJ - Superior Court    MID-L-03702-18AS    U.S. District Court for the     Trenton Division
                                                        Johnson &            - Middlesex County                           District of New Jersey
                                                       Johnson, et al.
 692         Priddy                Wilma            Wilma Priddy vs. 84      NJ - Superior Court    MID- L-04626-18AS   U.S. District Court for the     Trenton Division
                                                    Lumber Company,          - Middlesex County                           District of New Jersey
                                                            et al.
 693       Prince Jr.               Philip          Prince, Jr., Philip S.   IL - Circuit Court -       16-L-801        U.S. District Court for the     East St. Louis
                                                     and Susan Prince         Madison County                            Southern District of Illinois      Division
                                                    vs. ABB, Inc., et al.

 694        Pritchard               Jodie           Jodie Pritchard vs.       FL - 17th Judicial     18027833CA27       U.S. District Court for the Fort Lauderdale
                                                      Cyprus Amax             Circuit - Broward                         Southern District of Florida    Division
                                                    Minerals Company,               County
                                                        etc., et al.,

 695       Provinzano               Holli            Provinzano, Holli NJ - Superior Court          MID-L-2464-17AS     U.S. District Court for the     Trenton Division
                                                        and Ryan vs.      - Middlesex County                              District of New Jersey
                                                       Cyprus Amax
                                                    Minerals Company,
                                                            et al.
 696         Publik                Robert              Robert Publik,     IL - Circuit Court -         19-L-000144      U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                              Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Francis
                                                    Publik, Deceased,
                                                     v. ABB, Inc., et al.




                                                                              Page 120 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page121
                                                                             127of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:124
                                                                                                 764



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court            Index Number        Removal District Court            Division of
                                                                                                                                                              Removal
                                                                                                                                                            District Court
 697        Puckett              Genevieve          Genevieve Puckett, NJ - Superior Court          MID- L-05250-18AS      U.S. District Court for the     Trenton Division
                                                    Individually and as - Middlesex County                                   District of New Jersey
                                                     Administrator and
                                                      Administrator ad
                                                    Prosequendum for
                                                     Estate of George
                                                    Puckett, Deceased
                                                     v. Avon Products,
                                                         Inc., et al.


 698         Pujols                 Silka              Silka Pujols and        NY - Supreme             190336/2018        U.S. District Court for the       Manhattan
                                                     Pericles Pujols vs.       Court - NYCAL                               Southern District of New           Division
                                                    Avon Products, Inc.,                                                              York
                                                             et al.
 699         Pulido                 Maria             Maria Pulido and       NJ - Superior Court    MID - L - 04927-18AS   U.S. District Court for the     Trenton Division
                                                    Victor Pulido, Jr. vs.   - Middlesex County                              District of New Jersey
                                                          Johnson &
                                                        Johnson, et al.
 700          Pust                 Darlene           Pust, Donald J. as      NJ - Superior Court     MID-L-5798-17AS       U.S. District Court for the     Trenton Division
                                                           Personal          - Middlesex County                              District of New Jersey
                                                      Representative of
                                                         the Estate of
                                                      Darlene G Pust,
                                                        deceased vs.
                                                       Brenntag North
                                                        America, et al.
 701         Quijas                 David             Quijas, Yvonne,        IL - Circuit Court -        16-L-781          U.S. District Court for the     East St. Louis
                                                     Individually and as      Madison County                               Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                       Estate of David
                                                     Quijas, Deceased.
                                                       bs. ACME Brick
                                                       Company, et al.




                                                                              Page 121 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page122
                                                                               128of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:125
                                                                                                   765



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 702        Quinalty               Herbert            Quinalty, Tony,       IL - Circuit Court -     16-L-851     U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Herbert
                                                          Quinalty,
                                                    Deceased. vs. Abb,
                                                          Inc., et al.
 703       Quinones            Jose De Jesus             Quinones,          IL - Circuit Court -    17-L-1020     U.S. District Court for the     East St. Louis
                                                         Esperanza,          Madison County                       Southern District of Illinois      Division
                                                    Individually and as
                                                           Special
                                                    Administrator of the
                                                     Estate of Jose De
                                                     Jesus Quinones,
                                                     Sr., Deceased vs.
                                                    Armstrong Pumps,
                                                          Inc., et al.

 704         Quitoni               Dominic             Dominic Quitoni      IL - Circuit Court -   19-L-000045    U.S. District Court for the     East St. Louis
                                                     and Diane Quitoni       Madison County                       Southern District of Illinois      Division
                                                        v. Armstrong
                                                      Pumps, Inc., et al.
 705          Racy                  John             John W. Racy and       IL - Circuit Court -     18-L-712     U.S. District Court for the     East St. Louis
                                                       Larysa Racy v.        Madison County                       Southern District of Illinois      Division
                                                     4520 Corp., Inc. et
                                                              al.
 706       Radimecky               Nancy             Nancy Radimecky        IL - Circuit Court -     18-L-41      U.S. District Court for the     East St. Louis
                                                         and Jeffrey         Madison County                       Southern District of Illinois      Division
                                                        Radimecky v.
                                                           Ameron
                                                     International Corp,
                                                             et al.
 707      Rainsberger               Joan             Rainsberger, Joan      IL - Circuit Court -     17-L-782     U.S. District Court for the     East St. Louis
                                                    and Daniel vs. ABB,      Madison County                       Southern District of Illinois      Division
                                                          Inc., et al.




                                                                            Page 122 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page123
                                                                             129of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:126
                                                                                                 766



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 708        Ramirez               Alejandro          Alejandro Ramirez IL - Circuit Court -         18-L-1032     U.S. District Court for the     East St. Louis
                                                       and Ana Marie    Madison County                            Southern District of Illinois      Division
                                                     Ramirez vs. Borg-
                                                    Wagner Morse Tec
                                                    LLC, as Successor-
                                                     by-Merger to Borg-
                                                    Warner Corporation

 709        Ramirez                 Maria           Ramirez, Maria and      IL - Circuit Court -    17-L-1165     U.S. District Court for the     East St. Louis
                                                     Santiago vs. ABB,       Madison County                       Southern District of Illinois      Division
                                                          Inc. et al.
 710        Ramirez                Robert             Ramirez, John,        IL - Circuit Court -    16-L-1092     U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Robert
                                                          Ramirez,
                                                       Deceased. v.
                                                     American Optical
                                                     Corporation, et al.
 711        Randall                Robert           Robert E. Randall,      IL - Circuit Court -     18-L-99      U.S. District Court for the     East St. Louis
                                                      Sr. and Dianne         Madison County                       Southern District of Illinois      Division
                                                       Randall v. Alfa
                                                      Laval, Inc., f/k/a
                                                    Delaval, Individually
                                                     and as Successor-
                                                        in-Interest to
                                                          Sharples
                                                     Corporation, et al.




                                                                            Page 123 of 173
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page124
                                                                                130of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:127
                                                                                                    767



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court         Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 712       Randle, Jr.               Albert          Randle, Patricia A., IL - Circuit Court -       16-L-409       U.S. District Court for the     East St. Louis
                                                     Individually and as     St. Clair County                       Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                        Estate of Albert
                                                          Randle, Jr.,
                                                         Deceased v.
                                                       American Optical
                                                       Corporation, et al.
 713         Rasco                 Sharlene            Matthew Rasco,      NJ - Superior Court    MID-L-2857-16AS   U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                           District of New Jersey
                                                        Executor of the
                                                     Estate of Sharlene
                                                     Rasco v. Johnson &
                                                        Johnson, et al.
 714          Rash                   Larry              Rash, Larry vs.    IL - Circuit Court -      16-L-811       U.S. District Court for the     East St. Louis
                                                     Aerco International    Madison County                          Southern District of Illinois      Division
                                                           Inc., et al.
 715        Rawlings                Cheryl           Delgado, Jonathan, IL - Circuit Court -          16-L-15       U.S. District Court for the     East St. Louis
                                                      individually and as   Madison County                          Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                     Estate of Cheryl A.
                                                           Rawlings,
                                                     Deceased., vs. vs.
                                                     Albany International
                                                          Corp., et al.




 716          Rea                    Santa            Santa Rea and          NY - Supreme           190193/2018     U.S. District Court for the       Manhattan
                                                      Joseph Rea vs.         Court - NYCAL                          Southern District of New           Division
                                                     Colgate-Palmolive                                                         York
                                                      Company, et al.




                                                                            Page 124 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page125
                                                                              131of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:128
                                                                                                  768



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court        Index Number    Removal District Court           Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 717        Reardon               Elizabeth         Elizabeth Reardon,      OH - Court of        CV18906651     U.S. District Court for the     Eastern Division
                                                    as executor of the     Common Pleas -                       Northern District of Ohio
                                                     estate of Dolores     Cuyahoga County
                                                    Schock. v. Colgate-
                                                         Palmolive
                                                      Company, et al.

 718        Reaves                 Jimmy              Sean Harmon as      IL - Circuit Court -     18-L-228     U.S. District Court for the     East St. Louis
                                                            special         St. Clair County                    Southern District of Illinois      Division
                                                    administrator of the
                                                      estate of Jimmy
                                                    Reaves, Deceased
                                                       v. Shaw Group,
                                                           Inc., et al.
 719         Reetz                  Erika             Schade, Natasha       CA - Superior         BC 640850      U.S. District Court for the Western Division
                                                    A., individually and Court of California -                  Central District of California
                                                      as Successor in         Los Angeles
                                                    Interest to Erika M.
                                                      Reetz, deceased
                                                        and Alexa M.
                                                      Matthis vs. Coty,
                                                           Inc., et al.
 720          Reid                 James                Reid, Cynthia,   MO - Circuit Court -    1622-CC10198   U.S. District Court for the Eastern Division
                                                     Lateefa Ayers and      City of St. Louis                   Eastern District of Missouri   - St. Louis
                                                     Jameelah Reid as
                                                     the surviving heirs
                                                       of James Reid,
                                                        Deceased. v.
                                                    American Lift Truck
                                                     and Tractor Inc, et
                                                               al.
 721        Reinagle                David           Reinagle, David and IL - Circuit Court -      17-L-1671     U.S. District Court for the     East St. Louis
                                                    Cathy Reinagle vs.     Madison County                       Southern District of Illinois      Division
                                                       Akebono Brake
                                                          Corp., et al.




                                                                           Page 125 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page126
                                                                              132of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:129
                                                                                                  769



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number    Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 722       Resemius                 Joan            Resemius, Joan vs.     IL - Circuit Court -    17-L-1676     U.S. District Court for the     East St. Louis
                                                     Armstrong Pumps,       Madison County                       Southern District of Illinois      Division
                                                           Inc., et al
 723         Reyes                  Elias             Elais Reyes and      IL - Circuit Court -     18-L-509     U.S. District Court for the     East St. Louis
                                                       Juana Reyes v.       Madison County                       Southern District of Illinois      Division
                                                     Armstrong Pumps,
                                                          Inc., et al.
 724        Reynolds                Betty              Skrapits, Gayle,    IL - Circuit Court -     15-L-725     U.S. District Court for the     East St. Louis
                                                     Individually and as    Madison County                       Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                       Estate of Betty
                                                          Reynolds,
                                                       Deceased., vs.
                                                    John Crane, Inc., et
                                                               al.
 725        Rhymer                  Carl              Rhymer, Donna,       IL - Circuit Court -    16-L-1456     U.S. District Court for the     East St. Louis
                                                     Individually and as    Madison County                       Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                      Estate of Carl W.
                                                    Rhymer, Deceased,
                                                        vs. 4520 Corp
                                                    Inc.as Successor in
                                                       Interest to The
                                                     Shaw Group, Inc.,
                                                             et al.

 726          Rice                  Gary              Rice, Bonnie as    MO - Circuit Court -     1722-CC-1128   U.S. District Court for the Eastern Division
                                                     Surviving Heir of    City of St. Louis                      Eastern District of Missouri   - St. Louis
                                                       Gary Rice vs.
                                                     Arconic Inc, f/k/a
                                                     Alcoa, Inc., et al.
 727        Richards              Marabeth          Richards, Marabeth IL - Circuit Court -         17-L-869     U.S. District Court for the     East St. Louis
                                                       and David vs.      Madison County                         Southern District of Illinois      Division
                                                      Akebono Brake
                                                     Corporation, et al.




                                                                           Page 126 of 173
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page127
                                                                                133of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:130
                                                                                                    770



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name     Case Caption            State Court         Index Number     Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 728       Richardson               Dewey            Dewey Richardson       IL - Circuit Court -     18-L-0823     U.S. District Court for the     East St. Louis
                                                          and Willie          St. Clair County                     Southern District of Illinois      Division
                                                     Richardson v. ABB,
                                                       Inc., Individually
                                                     and as Successor-
                                                      in-Interest to ITE
                                                     Electrical Products
                                                        Co., and BBC
                                                     Brown Boveri, et al.


 729       Richardson               James            Richardson, James MO - Circuit Court -        1722-CC-10941   U.S. District Court for the Eastern Division
                                                     M. vs. ABB, Inc., et City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                               al.
 730       Richardson               Ronald            Redfearn, Sissie, MO - Circuit Court -       1722-cc-11341   U.S. District Court for the Eastern Division
                                                     Jet Richardson and   City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                     Starla Richardson,
                                                       as the surviving
                                                      heirs of Ronald P.
                                                         Richardson,
                                                      deceased. vs. AK
                                                      Steel Corporation,
                                                      f/k/a Armco Steel
                                                      Corporation, et al.

 731       Ricker, Jr.               Albert          Ricker, Jr., Albert    IL - Circuit Court -     16-L-410      U.S. District Court for the     East St. Louis
                                                     vs. Ameren Illinois      St. Clair County                     Southern District of Illinois      Division
                                                       Company et al.




                                                                            Page 127 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page128
                                                                              134of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:131
                                                                                                  771



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 732        Rideout                 Harry              Rideout, Gerti,     IL - Circuit Court -      16-L-1431      U.S. District Court for the     East St. Louis
                                                    individually and as     Madison County                          Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Harry
                                                    Rideout, deceased.
                                                    vs. 4520 Corp, Inc.
                                                      as Successor in
                                                       Interest to The
                                                     Shaw Group, Inc.,
                                                             et al.

 733        Rightler                Joyce            Joyce Rightler v.    IL - Circuit Court -       18-L-214       U.S. District Court for the     East St. Louis
                                                      ABB, Inc., et al.     Madison County                          Southern District of Illinois      Division
 734          Rios                Enriqueta          Enriqueta T. Rios,    FL - 11th Judicial        19-004085      U.S. District Court for the     Miami Division
                                                    Individually and as     Circuit - Miami-                        Southern District of Florida
                                                          Personal           Dade County
                                                     Representative of
                                                        the Estate of
                                                    Aguedo L. Bernal v.
                                                       Cyprus Amax
                                                       Minerals Co.,
                                                    individually and as
                                                        successor in
                                                    interest to Charles
                                                       Mathieu, et al.
 735         Ripley                  Ann              Ann Ripley and      NJ - Superior Court     MID-L-0562-18AS   U.S. District Court for the     Trenton Division
                                                      Philip Ripley v.    - Middlesex County                          District of New Jersey
                                                         Johnson &
                                                       Johnson, et al.
 736         Rivera                Carmen           Rivera, Carmen vs.       MA - Superior            17-2608       U.S. District Court for the     Boston Division
                                                     Demoulas Super        Court - Middlesex                        District of Massachusetts
                                                    Markets, Inc., et al.        County




                                                                           Page 128 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page129
                                                                              135of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:132
                                                                                                  772



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court        Index Number    Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 737         Roach                  David            David Roach and         IL - Circuit Court -     19-L-124     U.S. District Court for the     East St. Louis
                                                      Nancy Roach v.          Madison County                       Southern District of Illinois      Division
                                                    4520 Corp. Inc., as
                                                        Successor-in-
                                                       Interest to The
                                                     Shaw Group, Inc.,
                                                             et al.
 738        Roberts               Margaret           Roberts, Margaret       IL - Circuit Court -     16-L-670     U.S. District Court for the     East St. Louis
                                                    vs. Akebono Brake         Madison County                       Southern District of Illinois      Division
                                                     Corporation, et al.
 739       Robertson               Marion           Robertson, Phyllis,      IL - Circuit Court -     16-L-1400    U.S. District Court for the     East St. Louis
                                                    Individually and as       Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Marion
                                                         Robertson,
                                                     deceased v. 4520
                                                       Corp. Inc et al.
 740       Robertson                Mary             Robertson, Mary         IL - Circuit Court -     17-L-1239    U.S. District Court for the     East St. Louis
                                                     and Roger vs. 3M         Madison County                       Southern District of Illinois      Division
                                                      Company, et al.
 741     Roberts-Rieber           Margaret           Margaret Roberts-       MO - Circuit Court -   18SL-CC04221   U.S. District Court for the Eastern Division
                                                    Rieber and Douglas        City of St. Louis                    Eastern District of Missouri   - St. Louis
                                                       Rieber v. Avon
                                                    Products, Inc., et al.

 742        Robinson                Viola            Viola and Marcus        IL - Circuit Court -     18-L-298     U.S. District Court for the     East St. Louis
                                                      Robinson v. A.O.        Madison County                       Southern District of Illinois      Division
                                                    Smith Corporate, et
                                                              al.
 743        Robinson               Vonda             Hamlin, Mary L. as      IL - Circuit Court -     16-L-1419    U.S. District Court for the     East St. Louis
                                                          Special             Madison County                       Southern District of Illinois      Division
                                                    Administrator of the
                                                      Estate of Vonda
                                                        Robinson vs.
                                                         Armstrong
                                                    International Inc., et
                                                              al.


                                                                              Page 129 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page130
                                                                              136of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:133
                                                                                                  773



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court          Index Number       Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 744        Robinson               Millard           Millard Robinson NJ - Superior Court           MID-L-1069-19 AS   U.S. District Court for the     Trenton Division
                                                       and Mireille        - Middlesex County                            District of New Jersey
                                                    Robinson v. Barrett
                                                    Minerals, Inc., et al.

 745        Rodgers               Solomon             Rodgers, Addy R,       IL - Circuit Court -      16-L-1107       U.S. District Court for the     East St. Louis
                                                     Individually and as      Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Solomon
                                                    Rodgers v. AERCO
                                                    International Inc., et
                                                              al.

 746        Rodgers               Johanna                Johanna P.           MA - Superior             16-2281        U.S. District Court for the     Boston Division
                                                         Rodgers v.          Court - Middlesex                         District of Massachusetts
                                                     Metropolitan Life            County
                                                          Insurance
                                                      Company, et al.
 747       Rodriguez                Gloria           Rodriguez, Gloria       IL - Circuit Court -      16-L-1770       U.S. District Court for the     East St. Louis
                                                      and Rafael vs.          Madison County                           Southern District of Illinois      Division
                                                    Borgwarner Morse
                                                       Tec LLC, et al.
 748       Rodriguez               Johnny           Johnny Rodriguez         IL - Circuit Court -      18-L-0821       U.S. District Court for the     East St. Louis
                                                        and Nicolina           St. Clair County                        Southern District of Illinois      Division
                                                    Rodriguez v. 4520
                                                       Corp. Inc., as
                                                       Successor-in-
                                                      Interest to The
                                                    Shaw Group, Inc.,
                                                             et al.
 749    Rodriguez-Cortes           Araceli           Araceli Rodriguez-      FL - 11th Judicial     18-039325-CA-01    U.S. District Court for the     Miami Division
                                                    Cortes, and Ignacio       Circuit - Miami-                         Southern District of Florida
                                                      Carvantes, her           Dade County
                                                        husband, vs.
                                                         Johnson &
                                                       Johnson, et al.




                                                                             Page 130 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page131
                                                                             137of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:134
                                                                                                 774



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number     Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 750         Rogula                Dennis             Rogula, Sharon,       IL - Circuit Court -      17-L-311       U.S. District Court for the     East St. Louis
                                                    individually and as       St. Clair County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Dennis
                                                    Rogula, deceased.
                                                          vs. Aerco
                                                     International, Inc.,
                                                             et al.

 751        Ronning                William           Ronning, William NJ - Superior Court          MID-L-6040-17AS   U.S. District Court for the     Trenton Division
                                                     and Elizabeth vs.   - Middlesex County                            District of New Jersey
                                                      Brenntag North
                                                       America, et al.
 752         Rood                  Dennis            Rood, Dennis vs.    IL - Circuit Court -         16-L-1664      U.S. District Court for the     East St. Louis
                                                     4520 Corp, Inc, et    Madison County                            Southern District of Illinois      Division
                                                             al.
 753         Roome                Margaret           Roome, Margaret     IL - Circuit Court -         16-L-370       U.S. District Court for the     East St. Louis
                                                    and Peter Roome v.     Madison County                            Southern District of Illinois      Division
                                                     American Optical
                                                     Corporation, et al.

 754         Rotert                 Louis               Rotert, Ruth,       IL - Circuit Court -      16-L-862       U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                          Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Louis
                                                     Rotert, Deceased.
                                                    v. ADM Milling CO.,
                                                             et al.




                                                                            Page 131 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page132
                                                                              138of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:135
                                                                                                  775



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 755          Roth                  Fred               Roth, Eileen        IL - Circuit Court -       16-L-265       U.S. District Court for the     East St. Louis
                                                    individually and as      St. Clair County                        Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Fred S.
                                                    Roth, deceased vs.
                                                     American Optical
                                                     Corporation, et al.

 756        Rothlein               Edward            Rothlein, Edward      NY - Supreme             190374/2016      U.S. District Court for the       Manhattan
                                                      and Sharon vs.       Court - NYCAL                             Southern District of New           Division
                                                          American                                                              York
                                                       International;
                                                       Industries for
                                                       Clubman, et al.
 757         Rouse                Cawanner          Cawanner Rouse v. GA - Circuit Court -             88269         U.S. District Court for the     Macon Division
                                                    Avon Products Inc.,      Bibb County                             Middle District of Georgia
                                                             et al.
 758        Rowland                Tolover           Tolover Rowland     IL - Circuit Court -        18-L-1231       U.S. District Court for the     East St. Louis
                                                        and Eugenia        Madison County                            Southern District of Illinois      Division
                                                     Rowland v. ABB,
                                                          Inc., et al.
 759         Rucker                Diandre          Diandre Rucker, as NJ - Superior Court        MID L-1414-19 AS   U.S. District Court for the     Trenton Division
                                                    Administrator of the - Middlesex County                            District of New Jersey
                                                    Estate of William A.
                                                     McGee, deceased
                                                      v. Cyprus Amax
                                                    Minerals Company,
                                                    individually, and as
                                                    successor to Sierra
                                                    Talc Company and
                                                         United Talc
                                                      Company, et al.




                                                                           Page 132 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page133
                                                                               139of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:136
                                                                                                   776



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number       Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 760         Ruman                 Joanna           Ruman, Joanna and NJ - Superior Court       MID-L-02919-17AS   U.S. District Court for the     Trenton Division
                                                     Jacenty vs. BASF - Middlesex County                             District of New Jersey
                                                    Catalysts LLC, et al.

 761         Rung                Shwo Peng            Su, Hsiu Ling,      NJ - Superior Court   MID-L-6623-17AS    U.S. District Court for the     Trenton Division
                                                    individually and as - Middlesex County                           District of New Jersey
                                                     Administrix of the
                                                      Estate of Shwo
                                                        Peng Rung,
                                                      deceased. vs.
                                                    Chattem, Inc., et al.

 762         Russell               Pamela            Pamela Russell v.   IL - Circuit Court -      18-L-1454       U.S. District Court for the     East St. Louis
                                                    John Crane, Inc., et  Madison County                           Southern District of Illinois      Division
                                                             al.
 763         Russell               James             Russell, James E. MO - Circuit Court -      1722-CC11382      U.S. District Court for the Eastern Division
                                                      and Wanda vs.        City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                     Anheuser Busch,
                                                        LLC, et al.
 764          Ryan                  Paul             Ryan, Patrick and   IL - Circuit Court -       16-L-891       U.S. District Court for the     East St. Louis
                                                        as Special        Madison County                           Southern District of Illinois      Division
                                                    Administrator of the
                                                      Estate of Paul
                                                    Ryan, Deceased. v.
                                                     A.W. Chesterton,
                                                         Inc., et al.

 765        Sabatelli             Christina             Sabatelli, III  NJ - Superior Court     MID-L-5902-16AS    U.S. District Court for the     Trenton Division
                                                         Raymond        - Middlesex County                           District of New Jersey
                                                    individually and as
                                                      Executor of the
                                                    Estate of Christina
                                                      M. Sabatelli vs.
                                                       Cyprus Amax
                                                    Minerals Company,
                                                            et al.




                                                                          Page 133 of 173
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page134
                                                                                140of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:137
                                                                                                    777



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 766         Sadwin                   Sue              Sue Sadwin vs.       NJ - Superior Court    l-004050- AS- 18   U.S. District Court for the     Trenton Division
                                                       Brenntag North       - Middlesex County                          District of New Jersey
                                                        America, et al.
 767        Salmons               Charemon                Salmons,          IL - Circuit Court -      16-L-1600       U.S. District Court for the     East St. Louis
                                                       Charemon and           Madison County                          Southern District of Illinois      Division
                                                      Drexel vs. Avon
                                                     Products, Inc., et al.

 768       Samuelson                Adrian           Williamson, Wendy,     IL - Circuit Court -       16-L-683       U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                           Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                      Estate of Adrian
                                                          Samuelson,
                                                       Deceased. vs.
                                                       Akebono Brake
                                                      Corporation, et al.


 769      San Nicholas              Barbara            San Nicholas,         SC - Court of         2017-CP-40-05764   U.S. District Court for the        Columbia
                                                      Barbara vs. Borg-     Common Pleas -                            District of South Carolina          Division
                                                     Warner Morse Tec       Richland County
                                                         LLC, et al.
 770        Sanchez                  Edna             Edna Sanchez v.        CA - Superior            BC708543         U.S. District Court for the Western Division
                                                       Brenntag North      Court of California -                      Central District of California
                                                     America, Inc., et al.    Los Angeles

 771        Sanders                 Charles           Sanders, Brenda,      IL - Circuit Court -       16-L-844       U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                           Southern District of Illinois      Division
                                                           Special
                                                     Administrator of the
                                                      Estate of Charles
                                                          Sanders,
                                                       Deceased. vs.
                                                     Aerco International,
                                                          Inc., et al




                                                                            Page 134 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page135
                                                                               141of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:138
                                                                                                   778



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court           Index Number       Removal District Court            Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
 772        Sandoval             San Juana               San Juana           CA - Superior             BC592765         U.S. District Court for the     Western Division
                                                         Sandoval v.       Court of California -                       Central District of California
                                                      American Water          Los Angeles
                                                    Heater Company, et
                                                              al.
 773         Santos                 Olga              Santos, Olga vs.     IL - Circuit Court -        16-L-1463       U.S. District Court for the       East St. Louis
                                                       ABB, Inc., et al.     Madison County                            Southern District of Illinois        Division
 774          Saul                Kathleen           Kathleen Saul and     NJ - Superior Court     MID-L-00827-18 AS   U.S. District Court for the      Trenton Division
                                                        Philip Saul v.     - Middlesex County                            District of New Jersey
                                                       Brenntag North
                                                       America, et al.
 775        Savage                  Betsy            Betsy Savage and      NJ - Superior Court      MID-L-349-18AS     U.S. District Court for the      Trenton Division
                                                     Joseph Savage v.      - Middlesex County                            District of New Jersey
                                                       Brenntag North
                                                       America, et al.
 776        Schaller              Rebecca           Rebecca Schaller v.    IL - Circuit Court -        18-L-653        U.S. District Court for the       East St. Louis
                                                           Ameron           Madison County                             Southern District of Illinois        Division
                                                    International Corp.,
                                                             et al.
 777         Schifini               Joyce             Schifini, Joseph,    IL - Circuit Court -        17-L-1650       U.S. District Court for the       East St. Louis
                                                     Individually and as    Madison County                             Southern District of Illinois        Division
                                                           Special
                                                      Administrator for
                                                    the Estate of Joyce
                                                         A. Schifini,
                                                        deceased vs.
                                                     Colgate-Palmolive
                                                       Company, et al.
 778        Schlitter               Royal              Schlitter, Joan,    IL - Circuit Court -        16-L-1443       U.S. District Court for the       East St. Louis
                                                     Individually and as    Madison County                             Southern District of Illinois        Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Royal M.
                                                        Schlitter, Jr.,
                                                        Deceased vs.
                                                    Armstrong Pumps,
                                                          Inc., et al.




                                                                            Page 135 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page136
                                                                             142of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:139
                                                                                                 779



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 779     Schmeckpeper               Gary               Schmeckpeper,        IL - Circuit Court -     16-L-746     U.S. District Court for the     East St. Louis
                                                     Debra, Individually     Madison County                       Southern District of Illinois      Division
                                                       and as Special
                                                    Administrator of the
                                                       Estate of Gary
                                                       Schmeckpeper,
                                                       Deceased. vs.
                                                       Akebono Brake
                                                      Corporation, et al.
 780        Schmidt                 Karen              Karen Schmidt,       IL - Circuit Court -   19-L-000094    U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                    Estate of Russell B.
                                                    Schmidt, Deceased,
                                                        v. ABB, Inc.,
                                                     Individually and as
                                                        Successor-in-
                                                       Interest to ITE
                                                    Electrical Products
                                                        Co., and BBC
                                                    Brown Boveri, et al.




 781        Schmidt                 Paul             Paul E. Schmidt        IL - Circuit Court -    19-L-0126     U.S. District Court for the     East St. Louis
                                                    and Velma Schmidt         St. Clair County                    Southern District of Illinois      Division
                                                         v. Agco
                                                     Corporation, f/k/a
                                                    Massey-Ferguson,
                                                    and Allis-Chalmers
                                                      Manufacturing
                                                      Company, et al.




                                                                            Page 136 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page137
                                                                               143of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:140
                                                                                                   780



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court           Index Number      Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 782       Schneider               Richard          Richard Schneider       IL - Circuit Court -      19-L-000026      U.S. District Court for the     East St. Louis
                                                         and Yvette          Madison County                            Southern District of Illinois      Division
                                                    Schneider v. ABB,
                                                      Inc., Individually
                                                    and as Successor-
                                                     in-Interest to ITE
                                                    Electrical Products
                                                       Co., and BBC
                                                    Brown Boveri, et al.

 783       Schoenbart               Irwin             Irwin Schoenbart, NJ - Superior Court        MID-L-03194-18 AS   U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                              District of New Jersey
                                                       Administrator Ad
                                                      Prosquendum for
                                                    the Estate of Phyllis
                                                         Schoenbart v.
                                                         Bristol-Myers
                                                      Squibb Company,
                                                              et al.
 784        Schofield            Marguerite               Marguerite      IL - Circuit Court -          18-L-88        U.S. District Court for the     East St. Louis
                                                        Schofield v. the   Madison County                              Southern District of Illinois      Division
                                                      Alliquippa & Ohio
                                                     River Railroad Co.,
                                                     Individually and as
                                                         Successor-in-
                                                    Interest to Aliquippa
                                                          & Southern
                                                         Railroad, et al.

 785        Schrage               Marcellus          Schrage, Duane,        IL - Circuit Court -       16-L-449        U.S. District Court for the     East St. Louis
                                                    Individually and as       St. Clair County                         Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                    Estate of Marcellus
                                                    Schrage, Deceased
                                                     v. ABB, Inc., et al.




                                                                            Page 137 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page138
                                                                              144of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:141
                                                                                                  781



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court          Index Number      Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 786       Schroeder               Barbara          Schroeder, Barbara NJ - Superior Court       MID-L-6936-17AS   U.S. District Court for the     Trenton Division
                                                    vs. Brenntag North - Middlesex County                            District of New Jersey
                                                       America, Inc.

 787        Schulte                Carolyn          Schulte, Edward H., MO - Circuit Court -      1622-CC00536     U.S. District Court for the Eastern Division
                                                     Lebaige, Rosanne    City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                     M., and Hudgens,
                                                       Jeanne M., as
                                                      surviving heirs of
                                                    Carolyn M. Schulte,
                                                       Deceased and
                                                    Edward H. Schulte
                                                     v. Akebono Brake
                                                      Corporation et al.

 788        Schwery                 Wes               Wes Schwery v.      IL - Circuit Court -      18-L-1277      U.S. District Court for the     East St. Louis
                                                          Abbott           Madison County                          Southern District of Illinois      Division
                                                     Laboratories, et al.
 789        Sclafani               Angela           Angela Sclafani vs.      PA - Court of         180701403       U.S. District Court for the      Philadelphia
                                                    Acme Markets, Inc., Common Pleas -                                Eastern District of             Division
                                                           et al.         Philadelphia County                            Pennsylvania

 790        Scoggan                Thomas            Thomas Scoggan NJ - Superior Court          L-004064-18-AS    U.S. District Court for the     Trenton Division
                                                         and Emily     - Middlesex County                            District of New Jersey
                                                    Treganowan, H/W
                                                    vs. Brenntag North
                                                      America, et al.




                                                                           Page 138 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page139
                                                                              145of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:142
                                                                                                  782



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number     Removal District Court            Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 791          Scott                Sharon               Sharon Scott,     NJ - Superior Court      MID-L-8439-18AS   U.S. District Court for the     Trenton Division
                                                      Administrator and - Middlesex County                             District of New Jersey
                                                      Administrator ad
                                                     Prosequendum for
                                                    the Estate of Shirley
                                                      Scott, Deceased,
                                                     and Michael Scott,
                                                     Legal Guardian for
                                                      Joh Doe, A Minor
                                                     Child v. Johnson &
                                                       Johnson et al.,

 792         Segura                 Silvia             Silvia Segura,       IL - Circuit Court -      18-L-744       U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                          Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Refugio
                                                    Segura, Deceased
                                                    v. AGCO Corp., et
                                                              al.
 793         Seigler               Nancy                Ruehrmund,          IL - Circuit Court -      16-L-892       U.S. District Court for the     East St. Louis
                                                    Michael, Individually    Madison County                          Southern District of Illinois      Division
                                                      and as Special
                                                    Administrator of the
                                                      Estate of Nancy
                                                    Seigler, Deceased.
                                                     v. ABB, Inc. et al.


 794          Selix                 Mark                Mark Selix,         IL - Circuit Court -      18-L-0831      U.S. District Court for the     East St. Louis
                                                    Individually and as       St. Clair County                       Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Merlyn
                                                    Selix, Deceased, v.




                                                                            Page 139 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page140
                                                                              146of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:143
                                                                                                  783



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 795          Sells                 Elton             Sells, Elton and     IL - Circuit Court -      17-L-1260       U.S. District Court for the     East St. Louis
                                                    Ashley vs. Aaburco,     Madison County                           Southern District of Illinois      Division
                                                         Inc., et al.

 796       Selvaggio               Loretta          Loretta Selvaggio v. NJ - Superior Court      MID-L-00598-18AS   U.S. District Court for the     Trenton Division
                                                                         - Middlesex County                            District of New Jersey

 797         Shaffer               Charles            Shaffer, Jody,       IL - Circuit Court -       16-L-244       U.S. District Court for the     East St. Louis
                                                    Individually and as      St. Clair County                        Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of Charles
                                                    Shaffer, Deceased.
                                                        vs. Ameron
                                                       International
                                                     Corporation et al.

 798       Shalchian               Hassan            Ehsani, Fatemeh, MO - Circuit Court -         1722-CC-1448      U.S. District Court for the Eastern Division
                                                       Poupak Pries-      City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                       Shalchian and
                                                    Parastou Shalchian,
                                                    as surviving heirs of
                                                    Hassan Shalchian,
                                                       deceased, vs.
                                                       Aurora Pump
                                                      Company, et al.

 799       Shanahan                 Laura             Laura Shanahan     NY - Supreme               190330/2018      U.S. District Court for the       Manhattan
                                                    and Vincent Walsh    Court - NYCAL                               Southern District of New           Division
                                                         vs. Kolmar                                                             York
                                                    Laboratories, Inc.,
                                                             et al.
 800         Shank                 Patricia         Patricia Shank and NJ - Superior Court        MID-L-05662-18AS   U.S. District Court for the     Trenton Division
                                                    Kenneth Shank h/w - Middlesex County                               District of New Jersey
                                                     v. Brenntag North
                                                       America, et al.




                                                                           Page 140 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page141
                                                                             147of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:144
                                                                                                 784



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court         Index Number    Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 801        Shannon                Norman            Norman Shannon          IL - Circuit Court -    17-L-1717     U.S. District Court for the     East St. Louis
                                                        and Barbara           Madison County                       Southern District of Illinois      Division
                                                      Shannon v. ABB,
                                                          Inc., et al.
 802        Shannon                Peggy              Peggy Shannon,         IL - Circuit Court -   19-L-000305    U.S. District Court for the     East St. Louis
                                                    Individually and as       Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Philip
                                                         Rastatter,
                                                        Deceased, v.
                                                      American Biltrite,
                                                          Inc., et al.
 803         Shaw                   Lynn               Greer, Jamie,         IL - Circuit Court -     16-L-266     U.S. District Court for the     East St. Louis
                                                    Individually and as        St. Clair County                    Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Lynn
                                                     Shaw, Deceased.
                                                     vs. Ameren Illinois
                                                       Company, et al.
 804          Shea                 Joseph            Shea, Joseph and        IL - Circuit Court -     17-L-422     U.S. District Court for the     East St. Louis
                                                      Linda vs. Airbus        Madison County                       Southern District of Illinois      Division
                                                    Americas, Inc., et al.

 805        Sheldon                Virginia         Sheldon, David and MO - Circuit Court -         1622-CC11320   U.S. District Court for the Eastern Division
                                                     Laura Sheldon, as    City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                     the surviving heirs
                                                    of Virginia Sheldon,
                                                    deceased vs. 4520
                                                      Corp., Inc., et al.




                                                                             Page 141 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page142
                                                                             148of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:145
                                                                                                 785



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 806        Shelton                James              Shelton, Debra S,     IL - Circuit Court -      16-L-1421       U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                    Estate of James E.
                                                    Shelton, Deceased,
                                                    vs. Allpax Products,
                                                          LLC, et al.

 807        Shelton               Margaret            Margaret Shelton      IL - Circuit Court -      17-L-1752       U.S. District Court for the     East St. Louis
                                                    and Jerry Shelton v.     Madison County                           Southern District of Illinois      Division
                                                       Akebono Brake
                                                          Corp., et al.
 808        Shelton                Regina              Regina Shelton,      IL - Circuit Court -      19-L-0118       U.S. District Court for the     East St. Louis
                                                     Individually and as      St. Clair County                        Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                        Estate of Ruth
                                                    Shelton, Deceased,
                                                         v. Armstrong
                                                     International, Inc.,
                                                             et al.

 809       Shepherd                Cynthia           Cynthia Shepherd NJ - Superior Court          MID-L-04628-18AS   U.S. District Court for the     Trenton Division
                                                        and Charles       - Middlesex County                            District of New Jersey
                                                       Shepard, her
                                                        husband vs.
                                                      Brenntag North
                                                       America, et al.
 810        Sherman                Randy             Sherman, Randy       IL - Circuit Court -         17-L-910       U.S. District Court for the     East St. Louis
                                                        and Lori vs.        Madison County                            Southern District of Illinois      Division
                                                       Advance Auto
                                                      Parts, Inc., et al.
 811        Sherman              Ellen-Rose             Ellen-Rose        IL - Circuit Court -       19-L-000058      U.S. District Court for the     East St. Louis
                                                       Sherman and          Madison County                            Southern District of Illinois      Division
                                                    Charles Sherman v.
                                                    Armstrong Pumps,
                                                         Inc., et al.


                                                                            Page 142 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page143
                                                                              149of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:146
                                                                                                  786



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number   Removal District Court           Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
 812          Shoe                Deborah           Deborah Shoe and IL - Circuit Court -         17-L-1673     U.S. District Court for the     East St. Louis
                                                     Samuel Shoe vs.      Madison County                        Southern District of Illinois      Division
                                                       ABB Inc., et al
 813         Shook               Rosemarie           Rosemarie Shook        PA - Court of        GD-19-002293   U.S. District Court for the      Pittsburgh
                                                     v. Avon Products     Common Pleas -                           Western District of            Division
                                                         Inc., et al.     Allegheny County                            Pennsylvania
 814        Shubert                Thomas            Thomas Shubert,     IL - Circuit Court -      18-L-529     U.S. District Court for the     East St. Louis
                                                      Sr. and Sharon      Madison County                        Southern District of Illinois      Division
                                                         Shubert v.
                                                      Advanced Auto
                                                      Parts, Inc., et al
 815        Siefman                Michael           Siefman, Michael    IL - Circuit Court -      17-L-991     U.S. District Court for the     East St. Louis
                                                        Dr. and Mrs.      Madison County                        Southern District of Illinois      Division
                                                    Elizabeth Siefman
                                                    vs. Akebono Brake
                                                     Corporation, et al.
 816          Silva                Robert             Robert Silva as    RI - Superior Court     PC-2018-9367   U.S. District Court for the          N/A
                                                    Administrator of the    - Providence                         District of Rhode Island
                                                      Estate of Maria          County
                                                    Silva and the Minor
                                                    Children Benjamin
                                                     Silva and Katrina
                                                        Silva v. 3M
                                                      Company, et al.

 817       Silverman               Harriet          Harriet Silverman       NY - Supreme          19347/2018    U.S. District Court for the      Manhattan
                                                       and Kenneth          Court - NYCAL                       Southern District of New          Division
                                                    Silverman against                                                      York
                                                     Brenntag North
                                                      America, et al.
 818         Slama                   Gail            Slama, Gail and      IL - Circuit Court -    17-L-1088     U.S. District Court for the     East St. Louis
                                                    Benjamin vs Allis-     Madison County                       Southern District of Illinois      Division
                                                         Chalmers
                                                        Corporation
                                                    Products Liability
                                                        Trust, et al.




                                                                          Page 143 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page144
                                                                             150of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:147
                                                                                                 787



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court          Index Number      Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 819          Slice                 John            Slice, John and Kay IL - Circuit Court -            16-L-767       U.S. District Court for the     East St. Louis
                                                    Slice vs. ABB, Inc.,  Madison County                               Southern District of Illinois      Division
                                                            et al.
 820        Smalley                Danielle             Danielle Jane    NJ - Superior Court        MID-L-00103-19AS   U.S. District Court for the     Trenton Division
                                                     Smalley v. Cyprus - Middlesex County                                District of New Jersey
                                                       Amax Minerals
                                                         Company,
                                                         individually
                                                    and as successor to
                                                     Sierra Tal Co. and
                                                         United Talc
                                                      Company; et al.,

 821        Smejkal                William          Smejkal, Patricia A.,    IL - Circuit Court -      16-L-1085       U.S. District Court for the     East St. Louis
                                                     Individually and as      Madison County                           Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                    Estate of William F.
                                                    Smejkal, Deceased
                                                           v. Aerco
                                                    International Inc., et
                                                               al.

 822         Smith                 Bradley           Smith, Bradley E.       IL - Circuit Court -      17-L-1089       U.S. District Court for the     East St. Louis
                                                    and Connie Smith          Madison County                           Southern District of Illinois      Division
                                                    vs. Akebono Brake
                                                     Corporation, et al.
 823         Smith                  Carl             Carl E. Smith and       IL - Circuit Court -    1722-CC12026      U.S. District Court for the     East St. Louis
                                                     Cora J. Smith v.          St. Clair County                        Southern District of Illinois      Division
                                                      Akebono Brake
                                                     Corporation, et al.




                                                                             Page 144 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page145
                                                                             151of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:148
                                                                                                 788



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 824         Smith                 Glenda            Glenda Smith and       IL - Circuit Court -      18-L-27       U.S. District Court for the     East St. Louis
                                                      Robert Smith v.         St. Clair County                      Southern District of Illinois      Division
                                                         ABB, Inc.,
                                                    Individually and as
                                                        Successor-in-
                                                       interest to ITE
                                                    Electrical Products
                                                          Co., et al.
 825         Smith                  Mark             Smith, Mark and        IL - Circuit Court -      16-L-630      U.S. District Court for the     East St. Louis
                                                     Nevelyn Smith vs.       Madison County                         Southern District of Illinois      Division
                                                    Albany International
                                                         Corp, et al.

 826         Smith                 Robert             Robert A. Smith       IL - Circuit Court -      18-L-616      U.S. District Court for the     East St. Louis
                                                     and Dawn Smith v.       Madison County                         Southern District of Illinois      Division
                                                    Albany International
                                                     Corp., Individually
                                                     and as Successor-
                                                    in-Interest to Albany
                                                     Felts and Appleton
                                                      Wire Works, et al

 827         Snyder            Ronald Gerald          Ronald Gerald     NJ - Superior Court        L-002134-18-AS   U.S. District Court for the     Trenton Division
                                                     Snyder and Mary    - Middlesex County                            District of New Jersey
                                                    Croddick Snyder vs.
                                                     BASF Catalysts,
                                                        LLC., et al.

 828         Soltys                Robert              Soltys, Carol,    MO - Circuit Court -      1622-CC01251     U.S. District Court for the Eastern Division
                                                      Robert G. Soltys,   City of St. Louis                         Eastern District of Missouri   - St. Louis
                                                    and Scott Soltys as
                                                     the surviving heirs
                                                    of Robert E. Soltys,
                                                       Deceased., vs.
                                                    Albany International
                                                         Corp., et al.




                                                                            Page 145 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page146
                                                                              152of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:149
                                                                                                  789



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number       Removal District Court            Division of
                                                                                                                                                            Removal
                                                                                                                                                          District Court
 829         Soskin                 Robin           Robin Soskin and     CA - Superior                  BC706920         U.S. District Court for the     Western Division
                                                    Michael Barnes vs. Court of California -                            Central District of California
                                                     Chanel Inc., et al.  Los Angeles

 830         Sours                  Helen             Helen Sours and        IL - Circuit Court -       18-L-1175       U.S. District Court for the       East St. Louis
                                                       Ronnie Sours v.        Madison County                            Southern District of Illinois        Division
                                                    John Crane, Inc., et
                                                               al.
 831          Soy                   John                Soy, Carmen,         IL - Circuit Court -       16-L-448        U.S. District Court for the       East St. Louis
                                                     Individually and as       St. Clair County                         Southern District of Illinois        Division
                                                            Special
                                                    Administrator of the
                                                    Estate of John Soy,
                                                         deceased v.
                                                      American Optical
                                                      Corporation, et al.
 832         Spain                 Steven               Steven Spain,        NJ - Superior Court    MID-L- 04865-18AS   U.S. District Court for the      Trenton Division
                                                     Individually and as     - Middlesex County                           District of New Jersey
                                                      Administrator for
                                                    the Estate of Karen
                                                       Sue Ann Spain,
                                                        deceased vs.
                                                       Brenntag North
                                                        America, as a
                                                        successor in-
                                                          interest to
                                                     Whittaker, Clark &
                                                     Daniels, Inc., et al.
 833        Spangler                Vivian          Spangler, Vivian vs.     IL - Circuit Court -       16-L-754        U.S. District Court for the       East St. Louis
                                                     Armstrong Pumps,         Madison County                            Southern District of Illinois        Division
                                                           Inc., et al.
 834         Sparks                 Paul              Paul Sparks and        NJ - Superior Court    MID-L- 7734-18 AS   U.S. District Court for the      Trenton Division
                                                      Samantha Sparks        - Middlesex County                           District of New Jersey
                                                      vs. Cyprus Amax
                                                    Minerals Company
                                                             et, al.




                                                                              Page 146 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page147
                                                                              153of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:150
                                                                                                  790



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court         Index Number     Removal District Court            Division of
                                                                                                                                                          Removal
                                                                                                                                                       District Court
 835         Spinks                Sharon            Sharon Spinks v.           MN - Second          62-CV-17526      U.S. District Court for the     St. Paul Division
                                                    3M Company et., al.,      Judicial District -                       District of Minnesota
                                                                               Ramsey County
 836         Spotts                Richard             Collard, Kristin,     NJ - Superior Court    MID-L-2893-17AS   U.S. District Court for the     Trenton Division
                                                     individually and as     - Middlesex County                         District of New Jersey
                                                    the Executrix of the
                                                      Estate of Richard
                                                          M. Spotts,
                                                        deceased. vs.
                                                        Johnson and
                                                     Johnson, Inc. et al.
 837        St. John                Inez              Inez St. John and      IL - Circuit Court -      19-L-268       U.S. District Court for the     East St. Louis
                                                       Billy St. John v.      Madison County                          Southern District of Illinois      Division
                                                            Ameron
                                                         International
                                                         Corporation,
                                                     Individually and as
                                                        Successor-in-
                                                          Interest to
                                                      Bondstrand, et al.
 838         Staley                Robert           Staley, Robert and       IL - Circuit Court -      17-L-168       U.S. District Court for the     East St. Louis
                                                    Patricia vs. Arconic       St. Clair County                       Southern District of Illinois      Division
                                                           Inc., et al.
 839        Stanley                 Tracy           Stanley, Tracy and       IL - Circuit Court -      17-L-660       U.S. District Court for the     East St. Louis
                                                       Ella vs. Ameron        Madison County                          Southern District of Illinois      Division
                                                         International
                                                      Corporation, et al.
 840         Stano                   Rita                 Rita Stano,        IL - Circuit Court -      18-L-1162      U.S. District Court for the     East St. Louis
                                                     Individually and as      Madison County                          Southern District of Illinois      Division
                                                            Special
                                                    administrator of the
                                                      Estate of Stephen
                                                        A. Stano, Sr.,
                                                      deceased v. 4520
                                                       Corp., Inc., et al.




                                                                              Page 147 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page148
                                                                               154of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:151
                                                                                                   791



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number     Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 841        Stanton                 Linda           Stanton, Todd W.,      IL - Circuit Court -     16-L-1658     U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                        Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                    Estate of Linda Ann
                                                    Stanton, Deceased
                                                     vs. Aurora Pump
                                                      Company, et al.

 842        Stebner                Lynnell           Lynnell Stebner v.   IL - Circuit Court -      18-L-1110     U.S. District Court for the     East St. Louis
                                                           Ameron          Madison County                         Southern District of Illinois      Division
                                                    International Corp.,
                                                            et al.
 843        Stefanski               Mark              Stefanski, Mark,    IL - Circuit Court -      16-L-1063     U.S. District Court for the     East St. Louis
                                                     Individually and as   Madison County                         Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Gerald
                                                       Stefanski, Jr.,
                                                      Deceased v. A.O.
                                                    Smith Corporation,
                                                             et al.
 844       Stenhouse              Gertrude               Stenhouse,       MO - Circuit Court -    1722-CC-00799   U.S. District Court for the Eastern Division
                                                        Gertrude and        City of St. Louis                     Eastern District of Missouri   - St. Louis
                                                          Ruben vs.
                                                    Armstrong Pumps,
                                                          Inc, et al.
 845        Stepanek              Kathleen          Stepanek, Kathleen IL - Circuit Court -         17-L-8994     U.S. District Court for the     Eastern Division
                                                    vs. Brenntag North       Cook County                          Northern District of Illinois
                                                    America, Inc., et al.


 846        Sterling               Thomas            Sterling, Thomas      IL - Circuit Court -     17-L-1036     U.S. District Court for the     East St. Louis
                                                     and Mary Ann vs.       Madison County                        Southern District of Illinois      Division
                                                    Aerco International,
                                                         Inc., et al.




                                                                           Page 148 of 173
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page149
                                                                                155of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:152
                                                                                                    792



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court         Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 847       Stevenson                Susan              Susan Stevenson       FL - 11th Judicial     2018-41113     U.S. District Court for the      Miami Division
                                                          as Personal         Circuit - Miami-                     Southern District of Florida
                                                       Representative of       Dade County
                                                     the Estate of Judith
                                                          I. Minneci v.
                                                           Johnson &
                                                         Johnson, et al.
 848        Stewart                  Jared           Stewart, Jared and IL - Circuit Court -         17-L-1237     U.S. District Court for the      East St. Louis
                                                         Mary vs. 4520        Madison County                       Southern District of Illinois       Division
                                                        Corp, Inc., et al.
 849        Stewart                  Sherri             Sherri Stewart v.   IL - Circuit Court -     18-L-521      U.S. District Court for the      East St. Louis
                                                        Akebono Brake         Madison County                       Southern District of Illinois       Division
                                                       Corporation, et al.
 850         Strain                Elizabeth           Strain, Donald A., LA - District Court -       646985       U.S. District Court for the           N/A
                                                     Jr., Pamela S. Ray, East Baton Rouge                          Middle District of Louisiana
                                                     Scott O. Strain and           Parish
                                                         Fran S. Bolton,
                                                      individually and on
                                                       behalf of their late
                                                       mother, Elizabeth
                                                       C. Strain vs. East
                                                     Baton Rouge Parish
                                                     School Board, et al.


 851         Strang                 Brenda           Strang, Brenda and MO - Circuit Court -       1722-CC-01460   U.S. District Court for the Eastern Division
                                                       Myron vs. ABB,        City of St. Louis                     Eastern District of Missouri   - St. Louis
                                                          Inc., et al.
 852        Street III              Benton           Benton Street III vs. IL - Circuit Court -      18-L-487       U.S. District Court for the     East St. Louis
                                                       ABB, Inc., et al.     St. Clair County                       Southern District of Illinois      Division
 853         Strobel               Douglas            Douglas Strobel        CA - Superior          FCS052548       U.S. District Court for the      Sacramento
                                                     and Jo Ann Strobel Court of California -                      Eastern District of California      Division
                                                         v. Colgate-         Solano County
                                                          Palmolive
                                                       Company, et al.




                                                                             Page 149 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page150
                                                                              156of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:153
                                                                                                  793



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number      Removal District Court           Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 854        Stroebel                Robin           Stroebel, Robin and      IL - Circuit Court -       17-L-1432       U.S. District Court for the     East St. Louis
                                                    Allan Bachmann vs.        Madison County                            Southern District of Illinois      Division
                                                    Borg-Warner Morse
                                                       Tec LLC, et al.


 855           Su                 Hsiu Ling             Hsiu Ling Su,     NJ - Superior Court       MID-L-6623-17AS     U.S. District Court for the     Trenton Division
                                                     individually and as - Middlesex County                               District of New Jersey
                                                    administratrix of the
                                                       estate of Shwo
                                                        Peng Rung v.
                                                     Chattem, Inc., et al
 856         Suarez                 Maria              Maria and Abel       NY - Supreme              190124/2018       U.S. District Court for the       Manhattan
                                                    Suarez v. Brenntag      Court - NYCAL                               Southern District of New           Division
                                                    North America, et al.                                                          York

 857        Sullivan               William           Sullivan, William       IL - Circuit Court -       16-L-628        U.S. District Court for the     East St. Louis
                                                     and Gail Sullivan        Madison County                            Southern District of Illinois      Division
                                                       vs. American
                                                     Honda Motor Co.,
                                                         Inc., et al.
 858        Sweitzer                 Gail            Sweitzer, Gail vs.      IL - Circuit Court -       16-L-1722       U.S. District Court for the     East St. Louis
                                                       Aurora Pump            Madison County                            Southern District of Illinois      Division
                                                      Company, et al.
 859         Szanny                Donna             Donna and Gary          IL - Circuit Court -       18-L-374        U.S. District Court for the     East St. Louis
                                                      Szanny v. ABB,          Madison County                            Southern District of Illinois      Division
                                                         Inc., et al.
 860          Tabb               Kimberly J.         Kimberly J. Tabb        NJ - Superior Court    MID-L-01641-19 AS   U.S. District Court for the     Trenton Division
                                                    and Robert L. Tabb       - Middlesex County                           District of New Jersey
                                                       H/W v. Avon
                                                    Products, Inc., et al.




                                                                              Page 150 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page151
                                                                             157of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:154
                                                                                                 794



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court         Index Number    Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 861         Tanney                Susan              Susan Tanney,        IL - Circuit Court -     18-L-71      U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                     Estate of Patrick
                                                    Tanney, Deceased
                                                        v. Ameron
                                                       International
                                                       Corporation,
                                                    Individually and as
                                                       Successor-in-
                                                         Interest to
                                                     Bondstrand, et al.

 862        Tavener                 Thea            Tavener, Thea and     NY - Supreme            004462-2017    U.S. District Court for the       Syracuse
                                                    Donald vs. 3M Co,     Court - NYCAL                           Northern District of New          Division
                                                            et al.                                                          York
 863         Taylor                 Rae               Taylor, Rae and   IL - Circuit Court -       16-L-1292     U.S. District Court for the     East St. Louis
                                                      Dianne Taylor v.   Madison County                          Southern District of Illinois      Division
                                                    4520 Corp. Inc., et
                                                             al.
 864          Teal                 Richard           Teal, Annette and MO - Circuit Court -       1622-CC09754   U.S. District Court for the Eastern Division
                                                     Jacob Teal as the    City of St. Louis                      Eastern District of Missouri   - St. Louis
                                                     surviving heirs of
                                                       Richard Teal,
                                                    Deceased., v. ABB,
                                                         Inc. et al.




                                                                           Page 151 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page152
                                                                              158of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:155
                                                                                                  795



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court         Index Number       Removal District Court         Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 865         Tellez               Mauraicio            Tellez, Mauricio,    NJ - Superior Court    MID-L-00054-19AS   U.S. District Court for the   Trenton Division
                                                     individually and as    - Middlesex County                          District of New Jersey
                                                           anticipated
                                                       representative of
                                                     the Estate of Maria
                                                      Tellez, deceased,
                                                        Natalia Olvera,
                                                      Evangelina Tellez
                                                       Ruiz, Jose Tellez
                                                        Ruiz and Omar
                                                        Tellez Ruiz vs.
                                                     Avon Products, Inc,
                                                               et al.
 866        Tessmer                Charles             Charles Tessmer      MO - Circuit Court -    1822-CC11301      U.S. District Court for the Eastern Division
                                                          and Carolyn        City of St. Louis                        Eastern District of Missouri   - St. Louis
                                                      Tessmer vs. ABB,
                                                            Inc., et al.
 867        Teuscher               Ronald                Ronald Martin      NJ - Superior Court    MID-L-7249-16AS    U.S. District Court for the   Trenton Division
                                                         Teuscher and       - Middlesex County                          District of New Jersey
                                                     Shannon Teuscher
                                                      v. Brenntag North
                                                     America, Inc. (sued
                                                     individually and as
                                                         successor-in-
                                                      interest to Mineral
                                                     Pigment Solutions,
                                                           Inc and as
                                                         successor-in-
                                                    interest to Whittaker
                                                       Clark & Daniels,
                                                            Inc), et al.




                                                                             Page 152 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page153
                                                                             159of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:156
                                                                                                 796



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 868        Thomas                Margie T.         Margie T. Thomas,       IL - Circuit Court -    18-L-0544     U.S. District Court for the     East St. Louis
                                                    Individually and as       St. Clair County                    Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                    Estate of Marvin E.
                                                    Thomas, Deceased
                                                    vs. ABB, Inc., et al.

 869        Thomas                 Donald            Donald D. Thomas       IL - Circuit Court -    18-L-0826     U.S. District Court for the     East St. Louis
                                                        v. ABB, Inc.,         St. Clair County                    Southern District of Illinois      Division
                                                     Individually and as
                                                         Successor-
                                                      in=Interest to ITE
 870        Thomas               Dorothy Lee            Dorothy Lee         IL - Circuit Court -    19-L-0124     U.S. District Court for the     East St. Louis
                                                           Thomas,            St. Clair County                    Southern District of Illinois      Division
                                                     Individually and as
                                                            Special
                                                    Administrator of the
                                                    Estate of William D.
                                                    Thomas, Deceased,
                                                         v. Ameron
                                                        International
                                                        Corporation,
                                                     Individually and as
                                                        Successor-in-
                                                          Interest to
                                                      Bondstrand, et al.




                                                                            Page 153 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page154
                                                                              160of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:157
                                                                                                  797



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number       Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 871       Thompson                Gary D.                Savannah         IL - Circuit Court -     2018L001304      U.S. District Court for the     East St. Louis
                                                         Thompson,          Madison County                           Southern District of Illinois      Division
                                                     Individually and as
                                                           Special
                                                    Administrator of the
                                                      Estate of Gary D.
                                                         Thompson,
                                                        Deceased vs.
                                                     Armstrong Pumps,
                                                             Inc.
 872        Thorson                 Dawn               Dawn Thorson          CA - Superior           BC708538         U.S. District Court for the Western Division
                                                     (Estate of Gustavo Court of California -                        Central District of California
                                                       Martinez, Sr.) v.       Los Angeles
                                                    AutoZone, Inc., et al.

 873         Tinch                 Marita             Tinch, Marita vs.  IL - Circuit Court -         16-L-831       U.S. District Court for the     East St. Louis
                                                    CBS Corporation et     Madison County                            Southern District of Illinois      Division
                                                              al.
 874         Tinley                 Mary               Mary Rutledge     NJ - Superior Court      MID-L-07460-17AS   U.S. District Court for the     Trenton Division
                                                     Tinley and Roger    - Middlesex County                            District of New Jersey
                                                    Tinley v. Johnson &
                                                       Johnson, et al.
 875         Titley                 Janet              Janet Titley v.     NY - Supreme              2018-2045       U.S. District Court for the     Albany Division
                                                         Johnson &         Court - NYCAL                              Northern District of New
                                                       Johnson, et al.                                                          York
 876          Todd                 Elaine              Elaine Todd v.    IL - Circuit Court -         18-L-611       U.S. District Court for the     East St. Louis
                                                    Alcatel-Lucent USA,    Madison County                            Southern District of Illinois      Division
                                                          Inc., et al.
 877       Tomlinson              Raymond                Tomlinson,      IL - Circuit Court -         17-L-543       U.S. District Court for the     East St. Louis
                                                       Raymond and         Madison County                            Southern District of Illinois      Division
                                                    Emma vs. Akebono
                                                    Brake Corporation,
                                                             et al.
 878         Toney                Nathaniel          Toney, Nathaniel    IL - Circuit Court -        16-L-1000       U.S. District Court for the     East St. Louis
                                                    and Bernice Toney      Madison County                            Southern District of Illinois      Division
                                                    v. American Optical
                                                     Corporation, et al.




                                                                            Page 154 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page155
                                                                               161of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:158
                                                                                                   798



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number       Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 879         Totten               Katherine           Katherine Totten,  IL - Circuit Court -          18-L-66        U.S. District Court for the      East St. Louis
                                                     Individually and as  Madison County                              Southern District of Illinois       Division
                                                           Special
                                                    Administrator of the
                                                      Estate of James
                                                    Totten, Deceased v.
                                                    AGCO Corporation,
                                                        f/k/a Massey-
                                                    Ferguson, and Allis-
                                                          Chalmers
                                                       Manufacturing
                                                       company, et al.

 880         Tracy                 Ernest              Tracy, Linda,       IL - Circuit Court -        17-L-744       U.S. District Court for the      East St. Louis
                                                    individually and as     Madison County                            Southern District of Illinois       Division
                                                          Special
                                                    Administrator of the
                                                      Estate of Ernest
                                                     Tracy, deceased.
                                                    vs. Akebono Brake
                                                     Corporation, et al.

 881         Trimble                Linda            Linda K. Trimble,     NJ - Superior Court     MID-L-02589-18AS   U.S. District Court for the     Trenton Division
                                                    Individually and as    - Middlesex County                           District of New Jersey
                                                      Executrix of the
                                                       Estate of Mary
                                                     Mask v. Johnson
                                                    and Johnson, et al.
 882         Trujillo            Jacqueline         Jacqueline Trujillo,     CA - Superior           12619001767      U.S. District Court for the     San Francisco-
                                                      et ux. v. Cyprus     Court of California -                         Northern District of         Oakland Division
                                                      Amax Minerals         Alameda County                                    California
                                                      Company, et al.
 883        Tsuchida               Megumi           Megumi Tsuchida v.       CA - Superior            BC697439         U.S. District Court for the Western Division
                                                          American         Court of California -                      Central District of California
                                                        International         Los Angeles
                                                      Industries, et al.




                                                                            Page 155 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page156
                                                                             162of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:159
                                                                                                 799



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number   Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 884         Turney                 Edgar              Edgar Turney v.      IL - Circuit Court -     19-L-269     U.S. District Court for the     East St. Louis
                                                       Alfa Laval, Inc.,     Madison County                       Southern District of Illinois      Division
                                                        f/k/a Delaval,
                                                     Individually and as
                                                        Successor-in-
                                                    Interest to Sharples
                                                      Corporation, et al.

 885         Tuttle                 Jamie            Jamie Tuttle and       IL - Circuit Court -    18-L-1743     U.S. District Court for the     East St. Louis
                                                      Paul Williams v.       Madison County                       Southern District of Illinois      Division
                                                           Ameron
                                                        International
                                                        Corporation,
                                                    Individually and as
                                                        Successor-in-
                                                          Interest to
                                                     Bondstrand, et al.
 886          Tyler                Steven                Steve Tyler,       IL - Circuit Court -     19-L-209     U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                       Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                      Estate of Hester
                                                    Tyler, Deceased, v.
                                                    4520 Corp. Inc., as
                                                        Successor-in-
                                                       Interest to The
                                                     Shaw Group, Inc.,
                                                             et al.




                                                                            Page 156 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page157
                                                                               163of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:160
                                                                                                   800



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number    Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 887       Uffenbeck               Elaine            Elaine Uffenbeck,      IL - Circuit Court -    18-L-1376     U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                       Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                     Estate of William
                                                        Uffenbeck,
                                                     Deceased v. Alfa
                                                        Laval., f/k/a
                                                    Delaval, Individually
                                                     and as Successor-
                                                       in-Interest to
                                                     Sharples Corp., et
                                                              al.

 888         Ulibarri               Judith           Ulibarri, Judith and IL - Circuit Court -       16-L-997     U.S. District Court for the     East St. Louis
                                                        Joe Ulibarri v.    Madison County                         Southern District of Illinois      Division
                                                      American Biltrite,
                                                           Inc et al.
 889         Unruh                 Francis           Francis Unruh and IL - Circuit Court -         17-L-1689     U.S. District Court for the     East St. Louis
                                                      Audrey Unruh v.      Madison County                         Southern District of Illinois      Division
                                                       Akebono Brake
                                                      Corporation, et al.
 890       Valenzuela           Mark Anthony            Mark Anthon         CA - Superior           BC682212       U.S. District Court for the Western Division
                                                         Valenzuela,      Court of California -                   Central District of California
                                                     Individually and as      Los Angeles
                                                        successor-in-
                                                    interest to Veronica
                                                         Valenzuela,
                                                        Deceased v.
                                                         Calportland
                                                       Company f/k/a
                                                     California Portland
                                                     Cement Company,
                                                             et al.




                                                                            Page 157 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page158
                                                                              164of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:161
                                                                                                  801



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number    Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 891       Van Brunt              Deborah           Deborah Van Brunt      IL - Circuit Court -     18-L-249     U.S. District Court for the     East St. Louis
                                                     v. Alcatel-Lucent      Madison County                       Southern District of Illinois      Division
                                                      USA, Inc., et al.

 892        Van Horn                Sarah              Sara Van Horn,    OK - District Court -    CJ-2019-244    U.S. District Court for the     Oklahoma City
                                                     Individually and as  Oklahoma County                           Western District of             Division
                                                    Next-of-Kin of David                                                 Oklahoma
                                                    Earp, Deceased, v.
                                                    3M Company a/k/a/
                                                    Minnesota Mining &
                                                       Manufacturing
                                                       Company, et al.

 893        Van Vugt               Hubert            Van Vugt, Hubert    IL - Circuit Court -      17-L-1094     U.S. District Court for the     East St. Louis
                                                    and Nellie vs. ABB,   Madison County                         Southern District of Illinois      Division
                                                         Inc., et al.
 894         Vance                  Mary            Mary J. Vance and IL - Circuit Court -         18-L-1492     U.S. District Court for the     East St. Louis
                                                     Ronald Vance v.      Madison County                         Southern District of Illinois      Division
                                                    Borg-Warner Morse
                                                       TEC LLC, as
                                                      Successor-By-
                                                      Merger to Borg-
                                                    Warner Corp., et al.

 895         Vance                 Hershel          Vance, Hershel and MO - Circuit Court -       1622-CC11335   U.S. District Court for the Eastern Division
                                                     Melissa vs. 4520    City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                     Corp., Inc., et al.

 896        Vandoli                 Sherri           Sherri Vandoli v.      CA - Superior          BC706921       U.S. District Court for the Western Division
                                                     Brenntag North       Court of California -                  Central District of California
                                                    America, Inc., et al.    Los Angeles




                                                                           Page 158 of 173
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page159
                                                                                165of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:162
                                                                                                    802



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 897         Varbel                 Evelyn              Varbel, Billy,      IL - Circuit Court -      16-L-828       U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                          Southern District of Illinois      Division
                                                           Special
                                                     Administrator of the
                                                      Estate of Evelyn
                                                     Varbel, Deceased.
                                                        vs. American
                                                      Honda Motor Co.,
                                                           Inc et al.

 898        Vazquez                 Carlos           Carlos Vazquez vs. FL - 11th Judicial            18-005822      U.S. District Court for the     Miami Division
                                                        Cyprus Amax          Circuit - Miami-                        Southern District of Florida
                                                      Minerals Co., et al     Dade County
 899        Verdolotti               Irma            Verdolotti, Irma vs. NJ - Superior Court      MID-L-5973-16AS   U.S. District Court for the     Trenton Division
                                                       Brenntag North      - Middlesex County                          District of New Jersey
                                                     America, Inc., et al.

 900         Vereen                  Lisa              Lisa Vereen v.      LA - District Court -      2017-4371      U.S. District Court for the  Lake Charles
                                                     Beacon Cmp Corp,       Calcasieu Parish                            Western District of           Division
                                                             et al.                                                          Louisiana
 901          Vest                   Ralph             Ralph Vest and      MO - Circuit Court -     1922-CC00036     U.S. District Court for the Eastern Division
                                                       Gladys Vest v.        City of St. Louis                       Eastern District of Missouri   - St. Louis
                                                         ABB, INC.,
                                                     Individually and as
                                                        Successor-in-
                                                       Interest to ITE
                                                     Electrical Products
                                                        co., and BBC
                                                     Brown Boveri, et al.,

 902         Vidalier               Sophia            Sophia Vidalier v. NJ - Superior Court       MID-L-6245-18AS   U.S. District Court for the     Trenton Division
                                                       Cyprus Amax       - Middlesex County                            District of New Jersey
                                                     Minerals Company,
                                                            et al.




                                                                            Page 159 of 173
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page160
                                                                                166of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:163
                                                                                                    803



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court         Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
 903         Vieira                 Keana               Keana Vieira v.    RI - Superior Court     PC-2017-4412     U.S. District Court for the          N/A
                                                     American Standard,       - Providence                           District of Rhode Island
                                                       Inc., n/k/a Trane          County
                                                            US, Inc.,
                                                      Individually and in
                                                       their Capacity as
                                                      owner of Kewanee
                                                     Boiler Company, et
                                                                al.
 904        Villarreal              Denisa             Denisa Villarrela,  IL - Circuit Court -      19-L-0052      U.S. District Court for the     East St. Louis
                                                      Individually and as    St. Clair County                       Southern District of Illinois      Division
                                                             Special
                                                     Administrator of the
                                                        Estate of Mario
                                                         Villarrela, Jr.,
                                                     Deceased, v. ABB,
                                                           Inc., et al.
 905          Viola                 William           Viola, William and NJ - Superior Court      MID-L-1124-17AS   U.S. District Court for the     Trenton Division
                                                       Mary vs. Johnson - Middlesex County                            District of New Jersey
                                                         and Johnson
                                                           consumer
                                                     Companies Inc., et
                                                                al.
 906        Violante                 Carol              Carol Violante,    IL - Circuit Court -      18-L-0827      U.S. District Court for the     East St. Louis
                                                      Individually and as    St. Clair County                       Southern District of Illinois      Division
                                                             Special
                                                     Administrator of the
                                                        Estate of John
                                                     Violante, Deceased,
                                                         v. Armstrong
                                                       Pumps, Inc., et al.




                                                                            Page 160 of 173
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page161
                                                                                167of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:164
                                                                                                    804



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption             State Court          Index Number      Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 907          Viray                  Kristi               Kristi Viray,   IL - Circuit Court -         19-L-000334     U.S. District Court for the     East St. Louis
                                                      Individually and as  Madison County                              Southern District of Illinois      Division
                                                            Special
                                                     Administrator of the
                                                     Estate of Tami Chu,
                                                         Deceased, v.
                                                      Armstrong Pumps,
                                                           Inc., et al.
 908      Vojack-Smith               Maria           Vojack-Smith, Maria NJ - Superior Court         MID-L-3636-17AS   U.S. District Court for the     Trenton Division
                                                     and Isaac Smith vs. - Middlesex County                              District of New Jersey
                                                        Brenntag North
                                                        America, et al.

 909       Von Salzen                 Kirk             Von Salzen, Kirk        CA - Superior            BC680576        U.S. District Court for the Western Division
                                                         and Janet vs.       Court of California -                     Central District of California
                                                           American             Los Angeles
                                                         International
                                                      Industries, Inc., et
                                                               al.
 910         Wade                    Jerry            Wade, Jerry L. vs.      IL - Circuit Court -      16-L-411        U.S. District Court for the   East St. Louis
                                                        ABB, Inc., et al.       St. Clair County                       Southern District of Illinois     Division
 911        Wagner                  Nanette             Louis Wagner,           CA - Superior           BC645588        U.S. District Court for the Western Division
                                                     Individually and as     Court of California -                     Central District of California
                                                         Successor in             Los Angeles
                                                     Interest to Nanette
                                                          Wagner v.
                                                      American Art Clay
                                                         Co, Inc., et al.
 912       Wakefield                 Kelly           Wakefield, Kelly vs.    TX - District Court -   2017DCV4550G      U.S. District Court for the     Corpus Christi
                                                           American            Nueces County                           Southern District of Texas         Division
                                                         International
                                                      Industries, Inc., et
                                                               al.
 913         Walker                 Samuel           Samuel Walker and         CA - Superior            BC713775        U.S. District Court for the Western Division
                                                     Francis Walker vs.      Court of California -                     Central District of California
                                                     Borg-Warner Morse          Los Angeles
                                                        Tec LLC, et al.




                                                                              Page 161 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page162
                                                                             168of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:165
                                                                                                 805



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court           Index Number      Removal District Court           Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
 914        Wallace                Bonita            Wallace, Daniel,       IL - Circuit Court -       16-L-467        U.S. District Court for the     East St. Louis
                                                    Individually and as       St. Clair County                         Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                      Estate of Bonita
                                                    Wallace, deceased
                                                     v. ABB, Inc., et al.

 915        Wallace                 Chad            Wallace, Chad and IL - Circuit Court -             17-L-1320       U.S. District Court for the     East St. Louis
                                                     Lindsey vs. ABB,      Madison County                              Southern District of Illinois      Division
                                                           Inc.
 916         Ward                  Joydice          Ward, Joydice and IL - Circuit Court -             16-L-1559       U.S. District Court for the     East St. Louis
                                                     James vs. Avon        Madison County                              Southern District of Illinois      Division
                                                    Products, Inc., et al.

 917         Ward                  Barbara           Barbara Ward v.     IL - Circuit Court -          18-L-1433       U.S. District Court for the     East St. Louis
                                                    Armstrong Pumps,       Madison County                              Southern District of Illinois      Division
                                                        Inc., et al.
 918         Ward                  Norma             Norma Ward v.       NJ - Superior Court       MID-L-07132-17 AS   U.S. District Court for the     Trenton Division
                                                     Brenntag North      - Middlesex County                              District of New Jersey
                                                    America Inc., et al.
 919         Warick                Emory            Warick, Emory and IL - Circuit Court -             16-L-741        U.S. District Court for the     East St. Louis
                                                    Sharon Warick vs.      Madison County                              Southern District of Illinois      Division
                                                     ABB, Inc., et al.

 920         Waring                 Barry             Waring, Linda A.,     IL - Circuit Court -       16-L-947        U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                            Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Barry E.
                                                    Waring, Deceased
                                                    v. A.W. Chesterton,
                                                          Inc. et al.




                                                                            Page 162 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page163
                                                                               169of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:166
                                                                                                   806



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court         Index Number      Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 921       Warkentin             Gwendolyn               Gwendolyn        IL - Circuit Court -     18-L-1037      U.S. District Court for the     East St. Louis
                                                      Warkentin and        Madison County                         Southern District of Illinois      Division
                                                     Robert Warkentin
                                                    vs. Akebono Brake
                                                         Corporation
 922       Warrington              Andrew           Warrington, Andrew IL - Circuit Court -        16-L-1474      U.S. District Court for the     East St. Louis
                                                      and Shirley vs.      Madison County                         Southern District of Illinois      Division
                                                           Ameron
                                                        International
                                                     Corporation, et al.
 923      Washington               James               Washington,           PA - Court of         151002402      U.S. District Court for the     Philadelphia
                                                           Susan,          Common Pleas -                            Eastern District of            Division
                                                    Administratrix of the Philadelphia County                           Pennsylvania
                                                     Estate of James
                                                    Washington and in
                                                     her own right vs.
                                                      BASF Catalysts
                                                          LLC, et al.

 924      Weatherman                Tony            Tony Weatherman,       FL - 9th Judicial     2019-CA-000055   U.S. District Court for the Orlando Division
                                                    Elizabeth Ferreira,    Circuit - Orange                       Southern District of Florida
                                                       his wife, and            County
                                                        Matthew P.
                                                     Weatherman, his
                                                       minor child, v.
                                                       Cyprus Amax
                                                       Minerals Co.,
                                                    individually and as
                                                       successor in
                                                    interest to Charles
                                                       Mathieu, et al.

 925        Weaver                 Donald           Weaver, Donald P.     IL - Circuit Court -      17-L-578      U.S. District Court for the     East St. Louis
                                                        vs. Agco           Madison County                         Southern District of Illinois      Division
                                                    Corporation, et al.




                                                                           Page 163 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page164
                                                                             170of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:167
                                                                                                 807



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number       Removal District Court       Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 926        Webster                Vernon           Webster, Kayla and MO - Circuit Court -       1622-CC10424      U.S. District Court for the Eastern Division
                                                      Zach Webster As    City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                     the surviving heirs
                                                    of Vernon Webster,
                                                     deceased v. 4520
                                                       Corp. Inc. et al.

 927        Weirick                Carolyn          Weirick, Carolyn v.    CA - Superior            BC656425         U.S. District Court for the Western Division
                                                       Brenntag North    Court of California -                      Central District of California
                                                        America, Inc.,       Los Angeles
                                                     individually and as
                                                         successor-in-
                                                     interest to Mineral
                                                    Pigment Solutions,
                                                          Inc., and as
                                                         successor-in-
                                                           interest to
                                                     Whittaker, Clark &
                                                          Daniels, Inc
 928         Weiss                 Janice               Janice Weiss,    NJ - Superior Court     MID-L-05216-18AS   U.S. District Court for the   Trenton Division
                                                    Individually and as - Middlesex County                            District of New Jersey
                                                      Administrator and
                                                    as Administrator Ad
                                                      Prosequendum of
                                                      the Estate of Joel
                                                    Weiss v. Johnson &
                                                        Johnson, et al.

 929        Weitman                 David            David Weitman v. NJ - Superior Court        MID-L-8442-18 AS   U.S. District Court for the   Trenton Division
                                                       Cyprus Amax       - Middlesex County                           District of New Jersey
                                                    Minerals Company,
                                                    individually, and as
                                                    successor to Sierra
                                                    Talc Company and
                                                        United Talc
                                                      Company, et al.




                                                                           Page 164 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page165
                                                                             171of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:168
                                                                                                 808



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number     Removal District Court            Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 930     Welch (Foster)              Gail           Fletcher, Mary and NJ - Superior Court        MID-L-3376-17AS   U.S. District Court for the     Trenton Division
                                                       Laura Miner,       - Middlesex County                          District of New Jersey
                                                    individually and as
                                                     Co Executors and
                                                      CoExecutors ad
                                                     Prosequendum of
                                                     the Estate of Gail
                                                    Welch, deceased.
                                                    vs. Brenntag North
                                                    America, Inc., et al.

 931        Weldon                 James            Weldon, James and      IL - Circuit Court -      16-L-1767      U.S. District Court for the     East St. Louis
                                                     Claudia vs. 4520       Madison County                          Southern District of Illinois      Division
                                                     Corp, Inc., et al.

 932         Wells                 Delores            Delores Wells,       IL - Circuit Court -      19-L-0091      U.S. District Court for the     East St. Louis
                                                    Individually and as      St. Clair County                       Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                    Estate of Reginald
                                                    Wells, Deceased, v.
                                                    Aerco International,
                                                         Inc., et al.


 933         Welton                Thomas            Welton, Thomas        IL - Circuit Court -      17-L-110       U.S. District Court for the     East St. Louis
                                                      and Patricia vs.      Madison County                          Southern District of Illinois      Division
                                                          Ameron
                                                       International
                                                     Corporation, et al.




                                                                           Page 165 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page166
                                                                              172of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:169
                                                                                                  809



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court           Index Number      Removal District Court            Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 934       Wendowski              Leonard                Leonard E.      NJ - Superior Court      MID-L-6635-17AS    U.S. District Court for the     Trenton Division
                                                    Wendowski, Jr. and - Middlesex County                              District of New Jersey
                                                           Thomas
                                                        Wendowski,
                                                    Individually and as
                                                      Administrators of
                                                        the Estate of
                                                         Leonard E.
                                                      Wendowski, Sr.,
                                                       Deceased and
                                                          Kathleen
                                                        Wendowski v.
                                                        Cyprus Amax
                                                    Minerals Company,
                                                             et al.
 935          West                  Ennis                Gina West,      IL - Circuit Court -        17-L-727        U.S. District Court for the     East St. Louis
                                                     individually and as   St. Clair County                          Southern District of Illinois      Division
                                                           special
                                                    administrator of the
                                                       estate of Ennis
                                                       Edward West v.
                                                    Albany International
                                                         Corp, et al.

 936        Westrate                Paula           Paula A. Westrate     NJ - Superior Court    MID-L-002604-19AS   U.S. District Court for the     Trenton Division
                                                        and Daniel        - Middlesex County                           District of New Jersey
                                                     Westrate, h/w v.
                                                    Colgate-Palmolive
                                                      Company, et al.
 937        Wheeler                Colleen          Colleen Wheeler v.    IL - Circuit Court -      19-L-000052      U.S. District Court for the     East St. Louis
                                                     American Biltrite,    Madison County                            Southern District of Illinois      Division
                                                         Inc., et al.
 938        Wheeler                  Earl           Wheeler, Earl and     NJ - Superior Court     MID-L-5312-17AS    U.S. District Court for the     Trenton Division
                                                    Mattie vs. Johnson    - Middlesex County                           District of New Jersey
                                                    and Johnson, et al.




                                                                           Page 166 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page167
                                                                              173of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:170
                                                                                                  810



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court           Index Number        Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 939        Whelchel              Raymond           Raymond Whelchel IL - Circuit Court -            18-L-0824        U.S. District Court for the     East St. Louis
                                                         and Lucille        St. Clair County                          Southern District of Illinois      Division
                                                         Whelchel v.
                                                           Ameron
                                                        International
                                                        Corporation,
                                                     Individually and as
                                                        Successor-in-
                                                          Interest to
                                                      Bondstrand, et al.
 940        Whetsel               Brandon             Brandon Whetsel MO - Circuit Court -         1816-CV14915       U.S. District Court for the        Western
                                                         and Kristen        Jackson County                            Western District of Missouri       Division -
                                                      Whetsel, his wife                                                                                 Kansas City
                                                    vs. Arkema, Inc., et
                                                               al
 941        Whitaker              Jackson             Whitaker, Adam,     IL - Circuit Court -       16-L-1114        U.S. District Court for the     East St. Louis
                                                     individually and as    Madison County                            Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                      Estate of Jackson
                                                          Whitaker,
                                                      deceased. v. Alfa
                                                       Laval Inc., et al.
 942         White                  Helen              Graham White,      NJ - Superior Court    MID-L-07705-18AS     U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                             District of New Jersey
                                                        Executor and
                                                        Executor ad
                                                      Prosequendum of
                                                    the Estate of Helen
                                                      White, Deceased
                                                      vs. Borg-Warner
                                                    Morse Tec LLC, et
                                                              al.
 943         White                 Roscoe             Roscoe White v. NJ - Superior Court        MID-L-001956-18-AS   U.S. District Court for the     Trenton Division
                                                       Baltimore Ennis    - Middlesex County                            District of New Jersey
                                                     Land Company, et
                                                              al.




                                                                           Page 167 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page168
                                                                              174of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:171
                                                                                                  811



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court        Index Number    Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
 944         White                  Fred            Rockwell, Aundria,     IL - Circuit Court -     16-L-897     U.S. District Court for the     East St. Louis
                                                    Individually and as     Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                       Estate of Fred
                                                     White, Deceased.
                                                          v. Albany
                                                    International Corp,
                                                             et al.
 945        Whitman                Michael           Michael Whitman       IL - Circuit Court -     18-L-683     U.S. District Court for the     East St. Louis
                                                     (Estate of Robert      Madison County                       Southern District of Illinois      Division
                                                        Whitman) v.
                                                      Akebono Brake
                                                     Corporation, et al.
 946       Willbanks                Luan              Willbanks, Luan      IL - Circuit Court -     17-L-704     U.S. District Court for the     East St. Louis
                                                      and Robert vs.        Madison County                       Southern District of Illinois      Division
                                                     A.W. Chesterton ,
                                                          Inc., et al.
 947        Williams               Elaine           Elaine Williams and    IL - Circuit Court -     18-L-876     U.S. District Court for the     East St. Louis
                                                     Larry Williams vs.     Madison County                       Southern District of Illinois      Division
                                                      Akebono Brake
                                                     Corporation, et al.
 948        Williams                Ryan              Williams, Julian,    IL - Circuit Court -    16-L-1222     U.S. District Court for the     East St. Louis
                                                    individually and as     Madison County                       Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Ryan
                                                          Williams,
                                                    Deceased. vs. John
                                                     Crane, Inc., et al.

 949        Williams               Thomas           Williams, Thomas       MO - Circuit Court -   1622-CC09825   U.S. District Court for the Eastern Division
                                                       B. and Ruth          City of St. Louis                    Eastern District of Missouri   - St. Louis
                                                    Williams v. ABB,
                                                         Inc. et al.




                                                                            Page 168 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page169
                                                                               175of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:172
                                                                                                   812



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number    Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 950        Williams           Marion Paskins        Marion Paskins       PA - Court of             1807-1459     U.S. District Court for the     Philadelphia
                                                    Williams vs. AGCP   Common Pleas -                               Eastern District of             Division
                                                    Corporation, f/k/a Philadelphia County                              Pennsylvania
                                                    Massey-Ferguson,
                                                           et al.

 951         Willis                Barbara            Willis, Russell M.,   IL - Circuit Court -    16-L-1543     U.S. District Court for the     East St. Louis
                                                     Individually and as     Madison County                       Southern District of Illinois      Division
                                                            Special
                                                    Administrator of the
                                                      Estate of Barbara
                                                    E. Willis, Deceased,
                                                       vs. The Boeing
                                                       Company, et al.

 952      Wilms-Rovin              Renate               Wilms-Rovin,     IL - Circuit Court -       16-L-1500     U.S. District Court for the     East St. Louis
                                                     Renate vs. Borg-     Madison County                          Southern District of Illinois      Division
                                                    Warner Morse Tec
                                                         LLC, et al.
 953        Wilsker               Kenneth            Wilsker, Kenneth MO - Circuit Court -         1622-CC10807   U.S. District Court for the Eastern Division
                                                    and Flora vs. ABB,     City of St. Louis                      Eastern District of Missouri   - St. Louis
                                                      Inc., individually
                                                    and as Successor
                                                     in Interest to ITE
                                                    Electrical Products
                                                    Co and BBC Brown
                                                        Boveri, et al.

 954         Wilson                Shirley            Shirley Wilson,       IL - Circuit Court -     18-L-656     U.S. District Court for the     East St. Louis
                                                    Individually and as      Madison County                       Southern District of Illinois      Division
                                                          Special
                                                    Administrator of the
                                                      Estate of Henry
                                                        Wilson, Sr.,
                                                        deceased v.
                                                          Ameron
                                                    International Corp.,
                                                            et al.


                                                                            Page 169 of 173
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page170
                                                                             176of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:173
                                                                                                 813



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
 955         Wilson                Susan             Susan Wilson and       MA - Superior           1881CV01564      U.S. District Court for the     Boston Division
                                                      Daniel Donlon v.    Court - Middlesex                          District of Massachusetts
                                                          3M, et al.           County
 956         Wilson                Virginia           Stephen Wilson, NJ - Superior Court         MID-L-06292-18AS   U.S. District Court for the     Trenton Division
                                                     Individually and as - Middlesex County                            District of New Jersey
                                                       Executor of the
                                                    Estate of Virginia M.
                                                    Wilson, Deceased.
                                                      vs. Chattem, Inc.

 957         Wiman              Carolyn Ward           Carolyn Ward        KY - Circuit Court -      18-CI-181       U.S. District Court for the     Paducah Division
                                                     Wiman and Latta         Graves County                              Western District of
                                                       W. Wiman v.                                                           Kentucky
                                                          Triangle
                                                    Enterprises, Inc., et
                                                              al.
 958          Wirtz                Gerald             Wirtz, Patricia L.   IL - Circuit Court -       16-L-798       U.S. District Court for the      East St. Louis
                                                     Wirtz, individually    Madison County                           Southern District of Illinois       Division
                                                      and as Special
                                                    Administrator of the
                                                    Estate of Gerald M.
                                                     Wirtz, deceased.
                                                     vs. Abb, Inc., et al.

 959         Wolfe                 Pamela           Pamela Wolfe and NJ - Superior Court          MID-L-01429-18AS   U.S. District Court for the     Trenton Division
                                                     Roger Wolfe v.       - Middlesex County                           District of New Jersey
                                                     Brenntag North
                                                    America, Inc., et al.

 960         Wood                  Herbert              Nancy Wood,        IL - Circuit Court -       17-L-726       U.S. District Court for the      East St. Louis
                                                     individually and as     St. Clair County                        Southern District of Illinois       Division
                                                           special
                                                    administrator of the
                                                      estate of Herbert
                                                       Wood v. Albany
                                                    International Corp.,
                                                             et al.




                                                                            Page 170 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page171
                                                                              177of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:174
                                                                                                  814



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number    Removal District Court       Division of
                                                                                                                                                Removal
                                                                                                                                              District Court
 961         Wood                  Barbara            Wood, Orton and MO - Circuit Court -        1722-CC01241   U.S. District Court for the Eastern Division
                                                    Kristine Sommer as      City of St. Louis                    Eastern District of Missouri   - St. Louis
                                                     the Surviving heirs
                                                      of Barbara Wood,
                                                        deceased. vs.
                                                    Aerco International,
                                                             Inc.
 962         Woods                Stephanie         Stephanie Woods v. IL - Circuit Court -         18-L-254     U.S. District Court for the     East St. Louis
                                                    CBS Corporation, et    Madison County                        Southern District of Illinois      Division
                                                              al.
 963         Woods                  Burks            Woods, Burks and MO - Circuit Court -        1722-CC11376   U.S. District Court for the Eastern Division
                                                       Gaynell vs.4520      City of St. Louis                    Eastern District of Missouri   - St. Louis
                                                       Corp., Inc. et al.
 964        Wooten                 Dudley              Wooten, Dudley     IL - Circuit Court -     17-L-1274     U.S. District Court for the     East St. Louis
                                                     and Laura vs. Allis-  Madison County                        Southern District of Illinois      Division
                                                          Chalmers
                                                         Corporation
                                                      Products Liability
                                                          Trust, et al.
 965        Worstein                Paul            Worstein, Paul and IL - Circuit Court -         16-L-671     U.S. District Court for the     East St. Louis
                                                     Judy Worstein vs.     Madison County                        Southern District of Illinois      Division
                                                      American Optical
                                                      Corporation, et al.

 966         Yazzie                Adrian               Erin Yazzie,       IL - Circuit Court -    18-L-1583     U.S. District Court for the     East St. Louis
                                                    Individually and as ) Madison County                         Southern District of Illinois      Division
                                                           Special
                                                    Administrator of the
                                                         Estate of )
                                                       Adrian Yazzie,
                                                       Deceased vs.
                                                      American Biltrite,
                                                             Inc.
 967         Yohan                Woodrow             Yohan, Woodrow MO - Circuit Court -         1622-CC10001   U.S. District Court for the Eastern Division
                                                     and Brenda Yohan        City of St. Louis                   Eastern District of Missouri   - St. Louis
                                                          v. Aerco
                                                    International Inc., et
                                                              al.


                                                                           Page 171 of 173
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page172
                                                                               178of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:175
                                                                                                   815



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court          Index Number        Removal District Court            Division of
                                                                                                                                                             Removal
                                                                                                                                                           District Court
 968          Yoo                    Jun              Jun Yoo and           CA - Superior               BC693884          U.S. District Court for the     Western Division
                                                     Minday Yoo v.        Court of California -                          Central District of California
                                                     Brenntag North          Los Angeles
                                                    America, Inc., et al.

 969         Young                 Donald             Donald R. Young        IL - Circuit Court -        18-L-563        U.S. District Court for the       East St. Louis
                                                     and Brenda Young         Madison County                             Southern District of Illinois        Division
                                                          v. AK Steel
                                                       Corporation f/k/a
                                                         ARMCO Steel
                                                      Corporation, et al.
 970         Young                  Lionel           Young, Lionel and       MO - Circuit Court -     1722-CC11422       U.S. District Court for the Eastern Division
                                                        Peggy vs.4520         City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                        Corp, Inc., et al.
 971         Young                 Denise             Denise Young vs.       NJ - Superior Court    MID-L-002313-18-As   U.S. District Court for the      Trenton Division
                                                        Brenntag North       - Middlesex County                            District of New Jersey
                                                         America, et al.
 972       Young, Jr.              Joseph            Young, Jr., Joseph      MO - Circuit Court -     1622-CC10020       U.S. District Court for the Eastern Division
                                                         F. and Wilma         City of St. Louis                          Eastern District of Missouri   - St. Louis
                                                      Young v. Ameren
                                                    Illinois Company, et
                                                               al.
 973         Yutko                 Ronald            Yutko, Ronald and       IL - Circuit Court -       17-L-1255        U.S. District Court for the       East St. Louis
                                                        Eileen vs. A.O.       Madison County                             Southern District of Illinois        Division
                                                     Smith Corporation,
                                                              et al.
 974        Zamboni                James            Zamboni, James vs.       IL - Circuit Court -        16-L-654        U.S. District Court for the       East St. Louis
                                                        ABB, Inc., et al.     Madison County                             Southern District of Illinois        Division




                                                                              Page 172 of 173
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page173
                                                                              179of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:176
                                                                                                  816



EXHIBIT 1‐A
Non‐Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption               State Court         Index Number    Removal District Court           Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 975        Zelenka                William            William Zelenka,        IL - Circuit Court -    19-L-000335    U.S. District Court for the      East St. Louis
                                                     Individually and as       Madison County                        Southern District of Illinois       Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Natalie
                                                    Zelenka, Deceased,
                                                       v. Borg-Warner
                                                    Morse TEC LLC, as
                                                        Successor-By-
                                                       Merger to Borg-
                                                           Warner
                                                      Corporation, et al.

 976          Zeno                  Dawn              Zeno, Anthony,          IL - Circuit Court -      17-L-661     U.S. District Court for the      East St. Louis
                                                    individually and as        Madison County                        Southern District of Illinois       Division
                                                           Special
                                                    Administrator of the
                                                      Estate of Dawn
                                                     Zeno, deceased.
                                                       vs. American
                                                     Biltrite, Inc., et al.

 977      Zimmerman                 Linda           Linda Zimmerman             CA - Superior          BC720153       U.S. District Court for the Western Division
                                                    vs. AutoZone Inc.,        Court of California -                  Central District of California
                                                           et al.                Los Angeles
 978       Daughtery               James            James Daughtery             CA - Superior         RG19013937     U.S. District Court for the     San Francisco-
                                                        and Alison            Court of California -                     Northern District of         Oakland Division
                                                       Daughtery v.            Alameda County                                California
                                                        Johnson &
                                                      Johnson, et al.




                                                                               Page 173 of 173
                  Case
                  Case1:19-mc-00103-MN
                       1:19-mc-00103-MN Document
                                        Document12-1
                                                 1-1 Filed
                                                     Filed04/18/19
                                                           04/30/19 Page
                                                                    Page174
                                                                         180of
                                                                             of294
                                                                                300PageID
                                                                                   PageID#:
                                                                                          #:177
                                                                                             817



EXHIBIT 1‐B
Non‐Ovarian Cancer Actions Pending in Federal Court
 #      Plaintiff Last Name    Plaintiff First Name      Case Caption                Court          Index Number
 1             Castro                  John             John Castro and      U.S. District Court    1:19-cv-00279-
                                                        Joyce Castro v.       for the Western         EAW-HBS
                                                       Colgate-Palmolive     District of New York
                                                         Company, et al.
 2            Chen                   Rueyeh             Rueyeh Chen v.       U.S. District Court 5:19-cv-01523-SVK
                                                         Cyprus Amax          for the Northern
                                                       Minerals Co., et al   District of California

 3           Dickens                 William          William Dickens and    U.S. District Court    1:18-cv-162-LG-
                                                      Karla Dickens v. A-1    for the Southern           RHW
                                                      Auto Parts & Repair,        District of
                                                            Inc., et al.         Mississiippi

 4           Hardman                Betsey P.         Betsey P. Hardman U.S. District Court       1:18-cv-11223
                                                          and Jody E.       for the Southern
                                                       Hardman v. Bristol District of New York
                                                       Myers Squibb Co.,
                                                              et al.
 5            Laflair                Marilyn            Marilyn Laflair v. U.S. District Court 8:18-cv-01270-BKS-
                                                      Johnson & Johnson,    for the Northern           CFH
                                                              et al.       District of New York

 6            Smith                   Billie           Billie N. Smith v.   U.S. District Court     2:18- CV-00826-
                                                      Avon Products, Inc.,   for the Northern             RDP
                                                              et al.       District of Alabama -
                                                                             Southern Division

 7            Youse                  Carrie            Carrie Youse and      U.S. District Court     2:18-cv-03578
                                                      Mark Youse, w/h vs.     for the Eastern
                                                      Johnson & Johnson          District of
                                                                               Pennsylvania




                                                           Page 1 of 1
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page175
                                                                             181of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:178
                                                                                                 818



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number       Removal District Court         Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 1        Abdelbary              Stephanie              Abdelbary,        NJ - Superior Court    ATL-L-2593-17     U.S. District Court for the   Camden Division
                                                       Stephanie v.        - Atlantic County                         District of New Jersey
                                                        Johnson &
                                                      Johnson, et al.
 2          Abolos               Christina         Abolos, Christina v.      CA - Superior       BCV-17-100318     Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
 3         Abrams              Georgeanne           Abrams, Sidney v.        CA - Superior        16CV300339       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
 4         Acevedo                 Lola              Acevedo, Lola v.     NJ - Superior Court    ATL-L-2256-17     U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
 5          Acker                Cathleen          Acker, Cathleen v.        CA - Superior        17CV318670       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
 6        Ackerman               Maryanne           Ackerman, Robert         CA - Superior          2028543        Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
 7           Ager                  Stella             Ager, Stella v.     NJ - Superior Court     ATL-L-151-18     U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
 8         Agonoy                  Janet             Agonoy, Janet v.       CA - Superior         18CV328222       Central District of California Western Division
                                                        Johnson &         Court - Santa Clara
                                                      Johnson, et al.           County
 9         Aguilera               Trinidad         Benavidez, Virginia,     CA - Superior          BC723623        Central District of California Western Division
                                                      v. Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County

 10         Ahibin                 Diana             Ahlbin, Diana v.       CA - Superior       34-2017-00221540   Central District of California Western Division
                                                       Johnson &          Court - Sacramento
                                                      Johnson, et al.            County

 11         Aiken                 Janice           Stanley, Yvonne v.        CA - Superior        18CV334506       Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.        Angeles County




                                                                            Page 1 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page176
                                                                              182of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:179
                                                                                                  819



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number     Removal District Court          Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
 12         Ainilian               Mary              Ainilian, John v.      CA - Superior       18CV330377      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
 13        Aitchison            Jacqueline              Aitchison,          CA - Superior       CIVDS1904272    Central District of California Western Division
                                                      Jacqueline v.          Court - Los
                                                        Johnson &          Angeles County
                                                      Johnson, et al.
 14       Alexander                Lisa            Alexander, Lisa v.    NJ - Superior Court     ATL-L-87-18    U.S. District Court for the     Camden Division
                                                        Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
 15       Alexander                Linda           Alexander, Linda v.   NJ - Superior Court    ATL-L-1932-16   U.S. District Court for the     Camden Division
                                                        Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
 16          Allen                Sharon            Allen, Sharon v.        CA - Superior       17CV311146      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
 17          Allen                 Tricia             Allen, Tricia v.      CA - Superior       18CV330444      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
 18          Allen                Victoria          Allen, Victoria v.      CA - Superior       17CV318669      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
 19          Allen                Wanda              King, Nicole v.     IL - Circuit Court -    2018-L-1786    Northern District of Illinois   Eastern Division
                                                        Johnson &           Cook County
                                                      Johnson, et al.
 20          Allen               Rondalyn            Allen, Phillip v.   NJ - Superior Court    ATL-L-2901-15   U.S. District Court for the     Camden Division
                                                        Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
 21        Almanza                 Sylvia          Almanza, Sylvia v.       CA - Superior       CIVDS1811929    Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
 22         Alston                 Ruth             Harley, Sharon v.    NJ - Superior Court    ATL-L-2071-15   U.S. District Court for the     Camden Division
                                                        Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
 23        Altringer             Rebecca           Altringer, Rebecca       CA - Superior        BC681837       Central District of California Western Division
                                                      v. Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County



                                                                           Page 2 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page177
                                                                              183of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:180
                                                                                                  820



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court         Index Number      Removal District Court         Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
 24      Alverez-Perez            Yvette               Alverez-Perez,      NJ - Superior Court     ATL-L-2237-17    U.S. District Court for the   Camden Division
                                                   Yvette v. Johnson &      - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
 25         Ambriz                 Aliza              Ambriz, Aliza v.        CA - Superior         081611616       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
 26          Amo                  Donna               Amo, Donna v.        NJ - Superior Court    ATL-L-000590-19   U.S. District Court for the   Camden Division
                                                          Johnson &         - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
 27        Amogretti               Gloria          Amorgretti, Gloria v.   NJ - Superior Court     ATL-L-2281-17    U.S. District Court for the   Camden Division
                                                          Johnson &         - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
 28        Amoruso                 Jodi            Amoruso, Robert v.         CA - Superior        18CV329982       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
 29         Amrich                Sheila             Amrich, Sheila v.     NJ - Superior Court    ATL-L-000642-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
 30        Anderson                Janet             Ingram, Vickie v.        CA - Superior        18CV327583       Central District of California Western Division
                                                          Johnson &            Court - Los
                                                       Johnson, et al.      Angeles County
 31        Anderson               Sandra            Anderson, Sandra       NJ - Superior Court     ATL-L-2427-17    U.S. District Court for the   Camden Division
                                                    et al v. Johnson &      - Atlantic County                         District of New Jersey
                                                        Johnson et al
 32        Anderson               Frances          Anderson, Kathryn       NJ - Superior Court     ATL-L-726-16     U.S. District Court for the   Camden Division
                                                        v. Johnson &        - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
 33        Anfinson                Carol            Anfinson, Carol, et      CA - Superior          BC621999        Central District of California Western Division
                                                      al. v. Johnson &        Court - Los
                                                       Johnson, et al.      Angeles County
 34        Angione                 Lynne            Angione, Lynne v.        CA - Superior          BC680008        Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.      Angeles County
 35         Anglin                 Joann           Anglin, Joann, et al.   MO - Circuit Court -   1522-CC-09792     Eastern District of Missouri Eastern Division
                                                        v. Johnson &        City of St. Louis
                                                       Johnson, et al.




                                                                             Page 3 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page178
                                                                                184of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:181
                                                                                                    821



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name     Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
 36         Anker                  Beatrice           Anker, Beatrice, v.   CA - Superior             BC716007        Central District of California Western Division
                                                         Johnson &           Court - Los
                                                        Johnson, et al.   Angeles County
 37        Aparicio               Constance          Aparicio, Constance NJ - Superior Court         ATL-L-1951-17    U.S. District Court for the   Camden Division
                                                        v. Johnson &      - Atlantic County                             District of New Jersey
                                                        Johnson, et al.

 38       Applewhite                 Jenny            Applewhite, Jenny     NJ - Superior Court      ATL-L-1995-14    U.S. District Court for the   Camden Division
                                                        v. Johnson &         - Atlantic County                          District of New Jersey
                                                        Johnson, et al.
 39         Archer                  Cheryl           Archer, Jackie D. v.   GA - State Court of        19CV656        Northern District of Georgia Atlanta Division
                                                          Johnson &          Clayton County
                                                        Johnson, et al.
 40      Archer-Pipkin              Linder              Archer-Pipkin,      NJ - Superior Court      ATL-L-1637-16    U.S. District Court for the   Camden Division
                                                       Linder Marie v.       - Atlantic County                          District of New Jersey
                                                          Johnson &
                                                        Johnson, et al.
 41       Armstead                   Ethel            Armstead, Ronald         CA - Superior         17CV318666       Central District of California Western Division
                                                       W. v. Johnson &          Court - Los
                                                        Johnson, et al.      Angeles County
 42       Aromando                  Laurie           Aromando, laurie v.    NJ - Superior Court      ATL-L-2417-17    U.S. District Court for the   Camden Division
                                                     Johnson & Johnson       - Atlantic County                          District of New Jersey
                                                             et al
 43        Arteaga                   Maria           Avino, Alejandro v.       CA - Superior          BC722126        Central District of California Western Division
                                                          Johnson &             Court - Los
                                                        Johnson, et al.       Angeles County
 44      Assatourians               Cristina            Assatourians,          CA - Superior          BC641346        Central District of California Western Division
                                                     Cristina v. Johnson        Court - Los
                                                       & Johnson, et al.      Angeles County

 45          Auld                    Carla             Auld, Carla v.       NJ - Superior Court     ATL-L-001804-18   U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                          District of New Jersey
                                                       Johnson, et al.
 46          Autin                 Christine          Autin, Christine v.   LA - District Court -    C-671445 24      Middle District of Louisina         N/A
                                                         Johnson &          East Baton Rouge
                                                       Johnson, et al.             Parish




                                                                              Page 4 of 120
                     Case
                     Case1:19-mc-00103-MN
                          1:19-mc-00103-MN Document
                                           Document12-1
                                                    1-1 Filed
                                                        Filed04/18/19
                                                              04/30/19 Page
                                                                       Page179
                                                                            185of
                                                                                of294
                                                                                   300PageID
                                                                                      PageID#:
                                                                                             #:182
                                                                                                822



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court         Index Number      Removal District Court          Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
 47         Avery                Phawnta            Avery, Phawnta v.     CA - Superior         BC691035        Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
 48         Axten                 Marita             Axten, Marita v.  NJ - Superior Court     ATL-L-2404-17    U.S. District Court for the   Camden Division
                                                   Johnson & Johnson    - Atlantic County                         District of New Jersey
                                                           et al
 49          Babb                 Marjorie          Babb, Marjorie v.     CA - Superior        17CV318665       Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
 50         Babish              Rosemarie              McWhorter,      NJ - Superior Court    ATL-L-000007-19   U.S. District Court for the   Camden Division
                                                   Barbara v. Johnson   - Atlantic County                         District of New Jersey
                                                     & Johnson, et al.

 51        Bacchus               Ernestine         Bacchus, Ernestine LA - District Court -      17-10829           Eastern District of             N/A
                                                     v. Johnson &       Orleans Parish                                  Louisiana
                                                     Johnson, et al.

 52     Bacon-Barnette             Karen             Bacon-Barnette,   NJ - Superior Court     ATL-L-368-15     U.S. District Court for the   Camden Division
                                                   Karen v. Johnson &   - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
 53         Baden                  Mary            Baden, Timothy, et     CA - Superior        16-cv-300592     Central District of California Western Division
                                                     al. v. Johnson &      Court - Los
                                                      Johnson, et al.   Angeles County
 54        Badgley                 Linda           Badgley, Charles S. NJ - Superior Court     ATL-L-924-16     U.S. District Court for the   Camden Division
                                                       v. Johnson &     - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
 55        Bafalon               Margaret           Bafalon, Margaret     CA - Superior         SCV262126       Central District of California Western Division
                                                       v. Johnson &        Court - Los
                                                      Johnson, et al.   Angeles County
 56         Bailey                 Karen              Bailey, John v.     CA - Superior        18CV325920       Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
 57         Bailey                Almeter           Bailey, Almeter v. NJ - Superior Court    ATL-002054-18     U.S. District Court for the   Camden Division
                                                         Johnson &      - Atlantic County                         District of New Jersey
                                                      Johnson, et al.




                                                                          Page 5 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page180
                                                                             186of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:183
                                                                                                 823



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court        Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
 58         Bailiff               Colleen           Bailiff, Colleen v.    FL - Circuit Court -   CACE19004206      Southern District of Florida Fort Lauderdale
                                                        Johnson &           Broward County                                                           Division
                                                      Johnson, et al.
 59         Baker                Douglas            Baker, Douglas v.      NJ - Superior Court    ATL-L-00108719    U.S. District Court for the         N/A
                                                         Johnson &         - Middlesex County                         District of New Jersey
                                                      Johnson, et al.
 60        Bakman                 Debbie           Bakman, Debbie v.          CA - Superior        17CV318664       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
 61         Bakus                Rebecca           Bakus, Rebecca v.          CA - Superior         BC699682        Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
 62        Balasow                Emma             Balasow, Emma v.           CA - Superior        18CV327342       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
 63        Baldino                Lucille           Baldino, Lucille, et   NJ - Superior Court    ATL-L-001060-18   U.S. District Court for the   Camden Division
                                                     al. v. Johnson &       - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
 64       Banchiere               Sherrie          Banchiere, Sherrie         CA - Superior        18CV330684       Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
 65        Bancroft                Edna              Bancroft, Paul v.        CA - Superior        18CV328571       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
 66         Baniak               Katherine         Baniak, Katherine v.       CA - Superior        18CV337165       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
 67     Banks-Harding               Eva            Harding, Shantay v.     NJ - Superior Court     ATL-L-2542-17    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
 68         Bannar                Dorothy          Bannar, Dorothy v.      NJ - Superior Court    ATL-L-002442-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
 69         Baran                  Nora               Baran, Nora v.       NJ - Superior Court     ATL-L-2304-17    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.




                                                                             Page 6 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page181
                                                                              187of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:184
                                                                                                  824



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court            Index Number           Removal District Court         Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
 70         Barasa                Sheiron          Cervantes, Gloria,     CA - Superior               BC620876           Central District of California Western Division
                                                   et al. v. Johnson &     Court - Los
                                                      Johnson, et al.   Angeles County
 71       Barcellona              Kathryn          Barcellona, Kathryn NJ - Superior Court        ATL-L-002986-18         U.S. District Court for the   Camden Division
                                                      v. Johnson &      - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.

 72          Bard                 Nancy            Bard, Nancy, et al.       CA - Superior           18CV331733          Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
 73         Barge                Deborah            Barge, Deborah v.     NJ - Superior Court       ATL-L-2891-15         U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                                District of New Jersey
                                                      Johnson, et al.
 74         Barker                Andrea             Barker, Kylee v.        CA - Superior           18CV331103          Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
 75        Barnhart                Joni              Barnhart, Joni v.       CA - Superior           17CV318662          Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
 76        Barnholt                Diane           Barnholt, Dianne v.    NJ - Superior Court       ATL-L-1419-17         U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                                District of New Jersey
                                                      Johnson, et al.
 77        Barrera               Sanjuana           Barrera, Sanjuana        CA - Superior          18CV330652        Central District of California    Western Division
                                                      v. Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
 78         Barrett                Violet            Barrett, Violet v.      CA - Superior           BC705973         Central District of California    Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
 79        Barrette                Diane            Barrette, Roger v.       CA - Superior    30-2017-00950561-CU-PL- Central District of California    Western Division
                                                        Johnson &             Court - Los               CXC
                                                      Johnson, et al.      Angeles County
 80        Barringer              Denise           Barringer, Denise v.   NJ - Superior Court       ATL-1127-16        U.S. District Court for the      Camden Division
                                                        Johnson &          - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
 81         Bartlett               Carol             Bartlett, Carol v.   NJ - Superior Court       ATL-L-1984-16         U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                                District of New Jersey
                                                      Johnson, et al.



                                                                            Page 7 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page182
                                                                               188of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:185
                                                                                                   825



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court            Index Number           Removal District Court         Division of
                                                                                                                                                            Removal
                                                                                                                                                          District Court
 82         Bassey                 Annette           Bassey, Annete v.        CA - Superior           17CV318634          Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
 83         Bates                  Carley             Bates, Carley v.     NJ - Superior Court       ATL-L-1938-16         U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                District of New Jersey
                                                       Johnson, et al.
 84         Bauer                   Kathy            Bauer, Kathy A v.        CA - Superior          19CV342193        Central District of California    Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
 85        Bautista                Arlene           Bautista, Homer v.        CA - Superior    37-2018-17600-CU-PL-CTL Central District of California    Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
 86         Beadle                 Marcia            Beadle, Marcia v.        CA - Superior          17CV318632        Central District of California    Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
 87          Bean                   Mary               Bean, Mary v.       NJ - Superior Court      ATL-L-1234-16       U.S. District Court for the      Camden Division
                                                         Johnson &          - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
 88      Beauchamp                  Lisa            Beauchamp, Lisa v.     NJ - Superior Court        ATL-L-11-16          U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                District of New Jersey
                                                       Johnson, et al.
 89      Beddingfield               Ruth            Beddingfield, Ruth     NJ - Superior Court       ATL-L-2961-15         U.S. District Court for the   Camden Division
                                                       v. Johnson &         - Atlantic County                                District of New Jersey
                                                       Johnson, et al.
 90         Beltran                 Elvira          Beltran, Lourdes, v.       CA - Superior           BC723624           Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
 91        Bennett                 Margie           Bennett, Margie, v.        CA - Superior           BC716012           Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
 92        Bentrud                Katherine         Bentrud, Katherine     FL - Circuit Court -     2018CA009060            Middle District of Florida   Tampa Division
                                                      A v. Johnson &       Hillsborough County
                                                       Johnson, et al.
 93         Berdue                 Darlene          Berdue, Darlene v.        CA - Superior           FCS049856           Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County




                                                                             Page 8 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page183
                                                                             189of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:186
                                                                                                 826



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court            Index Number         Removal District Court          Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
 94       Bermudez                Tamra             Bermudez, Tamra         CA - Superior        STK-CV-UPL-2018-3930   Central District of California Western Division
                                                   Carillo v. Johnson &       Court - Los
                                                       Johnson, et al.     Angeles County
 95         Bernal                Esther             Bernal, Cathy v.       CA - Superior            18CV332276         Central District of California Western Division
                                                        Johnson &             Court - Los
                                                       Johnson, et al.     Angeles County
 96          Best                 Barbara            Best, Barbara v.     FL - Circuit Court -      2018CA009596         Middle District of Florida   Orlando Division
                                                        Johnson &           Orange County
                                                       Johnson, et al.
 97         Bethell              Kimberly          Bethell, Kimberly v.     CA - Superior            17CV318631         Central District of California Western Division
                                                        Johnson &             Court - Los
                                                       Johnson, et al.     Angeles County
 98         Bexley                Charla             Bexley, Charla v.    FL - Circuit Court -      CACE18029732        Southern District of Florida Fort Lauderdale
                                                        Johnson &          Broward County                                                                Division
                                                       Johnson, et al.
 99          Bian                  Mary                Bian, Mary v.      NJ - Superior Court       ATL-L-2238-17       U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                              District of New Jersey
                                                       Johnson, et al.
100         Black                 Lavinia            Black, Lavinia v.    NJ - Superior Court       ATL-L-2056-17       U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                              District of New Jersey
                                                       Johnson, et al.
101          Blair                 Debra           Tyson, Elizabeth S.,      CA - Superior           17-cv-304790       Central District of California Western Division
                                                    et al. v. Johnson &       Court - Los
                                                       Johnson, et al.      Angeles County

102         Blake                 Marva              Blake, Marva v.     CA - Superior                BC644063          Central District of California Western Division
                                                       Johnson &          Court - Los
                                                      Johnson, et al.  Angeles County
103          Bluth               Deborah            Bluth, Deborah v. FL - Circuit Court -          CACE17012421        Southern District of Florida Fort Lauderdale
                                                       Johnson &       Broward County                                                                    Division
                                                      Johnson, et al.
104       Bochanski               Virginia         Bochanski, John v. NJ - Superior Court          ATL-L-000228-19      U.S. District Court for the   Camden Division
                                                        Johnson &      - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
105         Boland                Cheryl           Costa, Lindelia, et   CA - Superior               16-cv-296601       Central District of California Western Division
                                                    al. v. Johnson &      Court - Los
                                                      Johnson, et al.  Angeles County



                                                                            Page 9 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page184
                                                                               190of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:187
                                                                                                   827



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name      Case Caption              State Court         Index Number     Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
106         Boliek                  Nina               Boliek, Nina v.          CA - Superior        18CV324060      Central District of California Western Division
                                                          Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County
107        Bonanno                  Linda            Bonanno, Linda v.       NJ - Superior Court     ATL-L-0250-15   U.S. District Court for the   Camden Division
                                                          Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
108         Borger                 Susan              Borger, Susan v.       NJ - Superior Court     ATL-L-337-18    U.S. District Court for the   Camden Division
                                                          Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
109         Borges                 Marjorie         Borges, Marjorie v.         CA - Superior        17CV318628      Central District of California Western Division
                                                          Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County
110         Bothe                  Beverly           Bothe, Beverly, et      NJ - Superior Court     ATL-L-2602-17   U.S. District Court for the   Camden Division
                                                      al. v. Johnson &        - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
111         Bowie                   Rosie           Bowie, Rosie, et al.     LA - District Court -     2018-295          Eastern District of             N/A
                                                        v. Johnson &           Orleans Parish                                Louisiana
                                                       Johnson, et al.
112        Bowman                   Janet           Bowman, Janet, et           CA - Superior         SCV259795      Central District of California Western Division
                                                      al. v. Johnson &           Court - Los
                                                       Johnson, et al.        Angeles County
113          Boyd                  Jennifer            Boyd, Eben v.            CA - Superior         BC663681       Central District of California Western Division
                                                          Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County
114          Boyd                   Eden               Boyd, Eden v.            CA - Superior        17CV313815      Central District of California Western Division
                                                          Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County
115        Bozicevic                Irene            Bozicevic, Irene v.        CA - Superior        18CV331853      Central District of California Western Division
                                                          Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County
116       Braithwaite             Elizabeth         Braithwaite III, Allen   NJ - Superior Court     ATL-L-2282-17   U.S. District Court for the   Camden Division
                                                        v. Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
117          Bral                  Mojgan             Bral, Fereidun v.         CA - Superior         BC678850       Central District of California Western Division
                                                          Johnson &              Court - Los
                                                       Johnson, et al.         Angeles County




                                                                               Page 10 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page185
                                                                             191of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:188
                                                                                                 828



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court         Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
118          Brien                 Claire            Brien, Claire v.     NJ - Superior Court      Atl-L-1180-16    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                          District of New Jersey
                                                      Johnson, et al.
119          Bro                  Dorothy            Bro, Dorothy v.         CA - Superior         18CV332014       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
120         Brock                 Darlene           Brock, Darlene v.        CA - Superior         17CV318627       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
121       Brookings               Cheryl           Brookings, Cheryl v.   NJ - Superior Court     ATL-L-000432-19   U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                          District of New Jersey
                                                      Johnson, et al.
122        Brookins                Gwen             Brookins, Gwen v.       CA - Superior          18CV323985       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
123         Brooks                Donna             Brooks, Donna, et     FL - Circuit Court -    CACE18004228      Southern District of Florida Fort Lauderdale
                                                     al. v. Johnson &      Broward County                                                            Division
                                                      Johnson, et al.
124       Broussard             Shavontaie              Broussard,        LA - District Court -     C666539 26      Middle District of Louisina         N/A
                                                      Shavontaie v.       East Baton Rouge
                                                         Johnson &               Parish
                                                      Johnson, et al.
125         Brower                 Diane            Russell, Pamela v.    GA - State Court of      16EV005534       Northern District of Georgia Atlanta Division
                                                         Johnson &          Fulton County
                                                      Johnson, et al.
126         Brown                Jacquelyn         Brown, Lawrence v.        CA - Superior          BC688134        Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
127         Brown                Margaret          Brown Sr., Anthony        CA - Superior        CIVDS1820014      Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County

128         Brown                 Lynette           Brown, Lynette v.     NJ - Superior Court      ATL-L-3015-18    U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                          District of New Jersey
                                                     Johnson, et al.




                                                                            Page 11 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page186
                                                                             192of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:189
                                                                                                 829



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption             State Court         Index Number      Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
129         Brown'                 Linda             Brown, Linda v.         CA - Superior       BCV-18-100706     Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
130         Brown'                 Edna              Brown, Calvin v.     IL - Circuit Court -    2018-L-10476     Northern District of Illinois   Eastern Division
                                                         Johnson &           Cook County
                                                      Johnson, et al.
131         Brown'                Teresa            Brown, Teresa v.      NJ - Superior Court     ATL-L-2260-17    U.S. District Court for the     Camden Division
                                                         Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
132         Bryant                Wendy             Bryant, Wendy v.      NJ - Superior Court     ATL-L-134-18     U.S. District Court for the     Camden Division
                                                         Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
133        Buannic                 Lynn            Buannic, Lynn E. v.    NJ - Superior Court    ATL-L-002447-18   U.S. District Court for the     Camden Division
                                                         Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
134        Bucheck                 Curtis           Buchek, Curtis, et    MO - Circuit Court -   1522-CC-10203     Eastern District of Missouri Eastern Division
                                                     al. v. Johnson &      City of St. Louis
                                                      Johnson, et al.
135          Buck                 Ashley             Buck, Ashley v.         CA - Superior        18CV330817       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
136          Buck                 Marcia             Buck, Marcia v.      NJ - Superior Court     ATL-L-0900-15    U.S. District Court for the     Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
137         Buczek                Patricia          Buczek, Royce v.      NJ - Superior Court     ATL-L-2239-17    U.S. District Court for the     Camden Division
                                                         Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
138         Buksar                Marilyn          Buksar, Marilyn v.     NJ - Superior Court     ATL-L-594-18     U.S. District Court for the     Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
139         Burch                 Shirley          Burch, Shirley F. v.   NJ - Superior Court    ATL-L-001812-18   U.S. District Court for the     Camden Division
                                                         Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
140         Burciar               Roselyn          Burciar, Roselyn v.    NJ - Superior Court     ATL-L-146-18     U.S. District Court for the     Camden Division
                                                         Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.




                                                                            Page 12 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page187
                                                                               193of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:190
                                                                                                   830



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name     Case Caption            State Court              Index Number           Removal District Court            Division of
                                                                                                                                                                 Removal
                                                                                                                                                               District Court
141      Burden-Davis              Joanne            Burden, Tasha v.      NJ - Superior Court           ATL-L-26-18          U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                                   District of New Jersey
                                                       Johnson, et al.
142         Burgos                Elizabeth         Burgos, Elizabeth      NJ - Superior Court         ATL-L-2952-15          U.S. District Court for the           N/A
                                                       and Bernardo         - Bergen County                                     District of New Jersey
                                                    Burgos v. Johnson
                                                     & Johnson, et al.
143         Burke                    Bibi              Burke, Bibi v.         CA - Superior             18CV326304           Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
144        Burnette                Cheryl           Burnette, Phillip v.   NJ - Superior Court         ATL-L-1882-16          U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                                   District of New Jersey
                                                       Johnson, et al.
145         Burns                  Tamara           Burns, Tamara v.       NJ - Superior Court         ATL-L-2996-15          U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                                   District of New Jersey
                                                       Johnson, et al.
146       Burroughs                 Mary            Burroughs, Steven        CA - Superior        56-2018-00521684-CU-PL- Central District of California            N/A
                                                       v. Johnson &         Court - Ventura                 VTA
                                                       Johnson, et al.           County
147         Busch                  Barbara          Busch, Barbara v.      IL - Circuit Court -         2018-L-1306           Northern District of Illinois   Eastern Division
                                                         Johnson &            Cook County
                                                       Johnson, et al.
148         Busch                  Martha           Cadden, Kimberly       NJ - Superior Court          ATL-L-588-16          U.S. District Court for the     Camden Division
                                                      (Martha Busch,        - Atlantic County                                   District of New Jersey
                                                        deceased) v.
                                                         Johnson &
                                                       Johnson, et al.
149         Busha                  Patricia         Busha, Patricia v.     NJ - Superior Court          ATL-L-349-18          U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                                   District of New Jersey
                                                       Johnson, et al.
150       Butterworth             Jacquelin             Butterworth,       NJ - Superior Court          ATL-L-159-18          U.S. District Court for the     Camden Division
                                                        Jacquelin v.        - Atlantic County                                   District of New Jersey
                                                         Johnson &
                                                       Johnson, et al.
151         Buttitta                Paula            Buttitta, Paula v.    NJ - Superior Court         ATL-L-2716-17          U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                                   District of New Jersey
                                                       Johnson, et al.



                                                                            Page 13 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page188
                                                                              194of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:191
                                                                                                  831



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court          Index Number         Removal District Court         Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
152          Butts                Pamela            Butts, Pamela v. NJ - Superior Court        ATL-L-2889-15       U.S. District Court for the   Camden Division
                                                      Johnson &       - Atlantic County                               District of New Jersey
                                                     Johnson, et al.
153         Cabael                Leticia          Cabael, Dominador NJ - Superior Court         ATL-L-555-16       U.S. District Court for the   Camden Division
                                                     v. Johnson &     - Atlantic County                               District of New Jersey
                                                     Johnson, et al.

154       Caballero                Laura           Caballero, Laura v.    CA - Superior           BC651995          Central District of California Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.     Angeles County
155         Caffee                 Mary             Caffee, Mary v.    NJ - Superior Court      ATL-L-1870-16       U.S. District Court for the   Camden Division
                                                        Johnson &       - Atlantic County                             District of New Jersey
                                                     Johnson, et al.
156        Calderon               Eleanor           Calderon, Yvette      CA - Superior          18CV327516         Central District of California Western Division
                                                   Marie v. Johnson &      Court - Los
                                                     Johnson, et al.     Angeles County
157          Call                Stephanie         Call, Stephanie, et    CA - Superior           BC640571          Central District of California Western Division
                                                    al. v. Johnson &       Court - Los
                                                     Johnson, et al.     Angeles County
158        Callahan                Tina            Callahan, Jason v. NJ - Superior Court       ATL-L-2899-15       U.S. District Court for the   Camden Division
                                                        Johnson &       - Atlantic County                             District of New Jersey
                                                     Johnson, et al.
159        Callahan              Theresa           Callahan, Theresa    PA - Philadelphia         180801273             Eastern Distirct of        Philadelphia
                                                      v. Johnson &       County Court of                                  Pennsylvania               Division
                                                     Johnson, et al.     Common Pleas
160         Calvillo               Laura             Calvillo, Laura      CA - Superior           BC710730          Central District of California Western Division
                                                       (Patricia) v.       Court - Los
                                                        Johnson &        Angeles County
                                                     Johnson, et al.
161        Cameron                Victoria         Cameron, Victoria      CA - Superior          RIC1801115         Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.     Angeles County
162        Campbell                Emily           Campbell, Emily v.     CA - Superior      37-2018-22863-CU-MT-   Central District of California Western Division
                                                        Johnson &          Court - Los                CTL
                                                     Johnson, et al.     Angeles County




                                                                         Page 14 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page189
                                                                              195of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:192
                                                                                                  832



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court        Index Number      Removal District Court         Division of
                                                                                                                                                Removal
                                                                                                                                              District Court
163        Campbell              Vanessa           Campbell, Vanessa NJ - Superior Court      ATL-L-1286-18    U.S. District Court for the   Camden Division
                                                     v. Johnson &     - Atlantic County                          District of New Jersey
                                                     Johnson, et al.

164         Canete                Mireya            Canete, Mireya v.     CA - Superior        BC674637        Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
165         Cano                   Claire            Ramos, Lois v.       CA - Superior       17CV321204       Central District of California Western Division
                                                         Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
166      Cano Ibanez               Judith             Cano Ibanez,        CA - Superior        BC716009        Central District of California Western Division
                                                   Judith, v. Johnson      Court - Los
                                                    & Johnson, et al.   Angeles County
167        Cantley                 Linda            Cantley, Linda v.     CA - Superior        BC715158        Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
168       Canzoneri                Becky           Canzoneri, Becky       CA - Superior        BC695024        Central District of California Western Division
                                                       v. Johnson &        Court - Los
                                                      Johnson, et al.   Angeles County
169       Cararious                 Lori            Catarious, Lori v. NJ- Superior Court    ATL-L-000657-19   U.S. District Court for the   Camden Division
                                                        Johnson &        Atlantic County                         District of New Jersey
                                                      Johnson, et al.
170       Carassale               Donna               Blei, Leslie v.  NJ - Superior Court    ATL-L-2242-17    U.S. District Court for the   Camden Division
                                                         Johnson &      - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
171        Carbajal                Lidia              Carbajal, Lidia     CA - Superior       17CV318633       Central District of California Western Division
                                                   Lizbeth v. Johnson      Court - Los
                                                    & Johnson, et al.   Angeles County
172         Carey                Chrystal          Carey, Chrystal, et    CA - Superior       17CV321179       Central District of California Western Division
                                                     al. v. Johnson &      Court - Los
                                                      Johnson, et al.   Angeles County
173         Caron                 Sandra            Caron, Sandra v.      CA - Superior       18CV330836       Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
174       Carpenter                Karen           Carpenter, Karen v. NJ - Superior Court    ATL-L-1931-16    U.S. District Court for the   Camden Division
                                                         Johnson &      - Atlantic County                        District of New Jersey
                                                      Johnson, et al.



                                                                         Page 15 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page190
                                                                              196of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:193
                                                                                                  833



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court            Index Number          Removal District Court          Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
175       Carpenter'               Carol           Carpenter, Carol v.      CA - Superior          17CV318515           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
176         Carroll                Kerry             Carroll, Roy v.        CA - Superior         CIVDS1719428          Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
177         Carter                 Stella           Carter, Stella v.       CA - Superior           18cv335259          Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
178         Carter               Tarshwa            Carter, Kevin v.     IL - Circuit Court -       2018-L-1310          Northern District of Illinois   Eastern Division
                                                       Johnson &            Cook County
                                                     Johnson, et al.
179       Cartolano               Victoria         Cartolano, Victoria      CA - Superior            BC690885           Central District of California Western Division
                                                      v. Johnson &           Court - Los
                                                     Johnson, et al.      Angeles County
180       Cartwright               Alice           Roberts, Tezella v.      CA - Superior          18CV332350           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.      Angeles County
181         Caruso                Gregory          Caruso, Gregory v.    NJ - Superior Court      ATL-L-2595-17          U.S. District Court for the     Camden Division
                                                       Johnson &          - Atlantic County                                District of New Jersey
                                                     Johnson, et al.
182         Casey                  Edda              Casey, Edda v.      NJ - Superior Court     ATL-L-002915-18         U.S. District Court for the     Camden Division
                                                       Johnson &          - Atlantic County                                District of New Jersey
                                                     Johnson, et al.
183         Castro               Kerijane          Castro, Kerijane v.      CA - Superior    30-2017-00952945-CU-PL- Central District of California Western Division
                                                       Johnson &             Court - Los               CXC
                                                     Johnson, et al.       Angeles County
184       Catarious                 Lori            Catarious, Lori v.   NJ - Superior Court      MID-L-01618-19      U.S. District Court for the        N/A
                                                       Johnson &         - Middlesex County                             District of New Jersey
                                                     Johnson, et al.
185        Ceccato                Rhonda           Ceccato, Rhonda v.       CA - Superior           RIC1804316          Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
186         Cerna                  Sonia            Cerna, Sonia v.         CA - Superior            BC620355           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County




                                                                          Page 16 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page191
                                                                                197of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:194
                                                                                                    834



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name     Plaintiff First Name      Case Caption            State Court            Index Number           Removal District Court         Division of
                                                                                                                                                              Removal
                                                                                                                                                            District Court
187       Chatterton                 Amy              Chatterton, Any v.        CA - Superior            BC65574            Central District of California Western Division
                                                           Johnson &             Court - Los
                                                        Johnson, et al.       Angeles County
188        Chavez                  Michelle          Chavez, Michelle v.        CA - Superior          18CV328220           Central District of California Western Division
                                                           Johnson &             Court - Los
                                                        Johnson, et al.       Angeles County
189         Cheek                     Kari            Cheek, Kari E., et        CA - Superior          17CV309242           Central District of California Western Division
                                                       al. v. Johnson &          Court - Los
                                                        Johnson, et al.       Angeles County
190       Chesteen                   Molly           Chesteen, Randy v.      NJ - Superior Court       ATL-L-414-14          U.S. District Court for the   Camden Division
                                                           Johnson &          - Atlantic County                                District of New Jersey
                                                        Johnson, et al.
191      Chiaravalloti            Josephine              Chiaravalloti,      NJ - Superior Court      ATL-L-2539-17          U.S. District Court for the   Camden Division
                                                         Josephine v.         - Atlantic County                                District of New Jersey
                                                           Johnson &
                                                        Johnson, et al.
192        Childress                Wanda             Childress, Wanda          CA - Superior          18CV330656           Central District of California Western Division
                                                         v. Johnson &            Court - Los
                                                        Johnson, et al.       Angeles County
193       Chimento                   Carol           Chimento, Carol v.      NJ - Superior Court      ATL-L-2234-17          U.S. District Court for the   Camden Division
                                                           Johnson &          - Atlantic County                                District of New Jersey
                                                        Johnson, et al.
194       Chimento                   Carol           Chimento, Carol v.      NJ - Superior Court      ATL-L-1883-16          U.S. District Court for the   Camden Division
                                                           Johnson &          - Atlantic County                                District of New Jersey
                                                        Johnson, et al.
195        Chimits                   Judi              Chimits, Judi v.        CA - Superior      30-2018-00988028-CU-MT- Central District of California Western Division
                                                           Johnson &             Court - Los                CXC
                                                        Johnson, et al.       Angeles County
196         Choate                  Shawne           Choate, Shawne v.         CA - Superior            17CV318635        Central District of California Western Division
                                                           Johnson &             Court - Los
                                                        Johnson, et al.       Angeles County
197        Chrisley                 Patricia          Chrisley, Danus v.     FL - Circuit Court -      2017CA003148        Middle District of Florida Orlando Division
                                                           Johnson &          Osceola County
                                                        Johnson, et al.
198       Christopher                Kelly           Christopher, Kelly v.   NJ - Superior Court      ATL-L-1721-18          U.S. District Court for the   Camden Division
                                                           Johnson &          - Atlantic County                                District of New Jersey
                                                        Johnson, et al.



                                                                              Page 17 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page192
                                                                               198of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:195
                                                                                                   835



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name      Case Caption            State Court         Index Number     Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
199       Christopher               Karen           Christopher, Karen       PA - Philadelphia      180404579          Eastern Distirct of               N/A
                                                        v. Johnson &          County Court of                            Pennsylvania
                                                       Johnson, et al.        Common Pleas
200        Chumley                  Betty            Chumley, Stacy v.         CA - Superior       18CV332559      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.        Angeles County
201        Cianfrini              Christine          Cianfrini, Christine   NJ - Superior Court     ATL-L-2719     U.S. District Court for the     Camden Division
                                                        v. Johnson &         - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
202        Ciccone                 Patricia         Ciccone, Patricia v.       CA - Superior       18CV325837      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
203        Clayton                  Silvia          Foreman, George v.         CA - Superior        BC705654       Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
204        Clayton                 Vonda              Kluis, Amber v.          CA - Superior        18-190900      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
205         Clifford               Sharyn            Strosser, Carol v.     NJ - Superior Court    ATL-L-2578-17   U.S. District Court for the     Camden Division
                                                          Johnson &          - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
206         Clifton                 Joyce            Clifton, Simonia v.       CA - Superior       RG18897918      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
207        Clugston                Nicole           Clugston, Nicole v.     NJ - Superior Court    ATL-L-0813-15   U.S. District Court for the     Camden Division
                                                          Johnson &          - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
208         Coates                 Bridget             Coates, Tim v.       IL - Circuit Court -    2018-L-1625    Northern District of Illinois   Eastern Division
                                                          Johnson &            Cook County
                                                       Johnson, et al.
209         Coffey                 Carolyn           Coffey, Carolyn, v.       CA - Superior       18CV330456      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
210        Colandra                Barbara           Colandra, Barbara      NJ - Superior Court    ATL-L-303-18    U.S. District Court for the     Camden Division
                                                        v. Johnson &         - Atlantic County                       District of New Jersey
                                                       Johnson, et al.




                                                                             Page 18 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page193
                                                                             199of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:196
                                                                                                 836



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number     Removal District Court           Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
211        Coleman                Cherrie          Coleman, Cherrie v.     NJ - Superior Court    ATL-L-1313-16   U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
212         Collins               Patricia          Collins, Patricia v.   NJ - Superior Court    ATL-L-2243-17   U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
213        Collison                Linda            Collison, Linda v.       CA - Superior        18CECG02789     Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
214         Comas                 Esther           Comas, Esther C v.      FL - Circuit Court -   17-29574CA01    Southern District of Florida     Miami Division
                                                        Johnson &          Miami Dade County
                                                      Johnson, et al.
215         Combs                Dellajean           Dykes, David v.          CA - Superior       17CV318645      Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
216         Conley                Annette           Conley, Annette v.     NJ - Superior Court    ATL-L-6755-14   U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
217         Conte                 Shirley            Conte, Frank v.         CA - Superior         18cv000583     Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
218         Conyer               Catherine          Conyer, Catherine        CA - Superior        18CV330687      Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
219          Cook                 Kynda              Cook, Kynda v.          CA - Superior         BC681547       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
220          Cook                 Sharon             Cook, Steven v.         CA - Superior         BC690498       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
221          Cook                  Debra             Cook, Debra v.        GA - State Court of      18C04511      Northern District of Georgia Atlanta Division
                                                        Johnson &           Gwinnett County
                                                      Johnson, et al.
222          Cook                 Elaine            Holman, Cheryl v.      IL - Circuit Court -    2018-L-1811    Northern District of Illinois   Eastern Division
                                                        Johnson &             Cook County
                                                      Johnson, et al.




                                                                            Page 19 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page194
                                                                             200of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:197
                                                                                                 837



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
223         Cooper               Margaret            Cooper, Gail v.         CA - Superior          BC684903        Central District of California Western Division
                                                   Johnson & Johnson          Court - Los
                                                             et al         Angeles County
224         Corbett               Barbara          Corbett, Lindsey v.       CA - Superior          BC651027        Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
225        Cormier                Denise           Cormier, Denise v.     NJ - Superior Court     ATL-L-000643-18   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                          District of New Jersey
                                                      Johnson, et al.
226        Corrales                Evelin          Corrales, Evelin, v.      CA - Superior          BC715177        Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
227         Cortez                Sandra            Cortez, Sandra v.     LA - District Court -    C-676334 25      Middle District of Louisina         N/A
                                                        Johnson &         East Baton Rouge
                                                      Johnson, et al.            Parish
228         Cortez                 Mary              Cortez, Mary v.      NJ - Superior Court      ATL-L-1933-16    U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                          District of New Jersey
                                                      Johnson, et al.
229         Costa                 Lindelia          Costa, Lindelia, et      CA - Superior         16-cv-296601     Central District of California Western Division
                                                     al. v. Johnson &         Court - Los
                                                      Johnson, et al.      Angeles County
230       Covington                Sally           Covington, Sally v.    NJ - Superior Court     ATL-L-000247-19   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                          District of New Jersey
                                                      Johnson, et al.
231          Cox               Shirely Dean        Kenyon, Anthony v.        CA - Superior         17CV310484       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
232         Craig                 Marrily           Craig, Marrily and    NJ - Superior Court      ATL-L-6504-14    U.S. District Court for the   Camden Division
                                                      Daniel Craig v.      - Atlantic County                          District of New Jersey
                                                         Johnson &
                                                      Johnson, et al.
233         Crain                 Stacey             Crain, Stacey v.     NJ - Superior Court      ATL-L-357-18     U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                          District of New Jersey
                                                      Johnson, et al.
234        Crawley                 Lisa            Crawley, George v.     NJ - Superior Court     ATL-L-000045-16   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                          District of New Jersey
                                                      Johnson, et al.



                                                                            Page 20 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page195
                                                                             201of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:198
                                                                                                 838



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court            Index Number          Removal District Court          Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
235        Creswell                Artie           Creswell, Nicole v.      CA - Superior           MSC18-02142          Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
236        Crincoli               Louise           Crincoli, Louise, et   FL - Circuit Court -      2017CA011121          Middle District of Florida   Orlando Division
                                                     al v. Johnson &        Orange County
                                                      Johnson, et al.
237        Crismon                Cynthia          Crismon, Ernest v.        CA - Superior          RIC1819719       Central District of California    Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
238       Crobarger                Kala            Crobarger, Kala Re        CA - Superior    37-2018-33875-CU-PL-NC Central District of California    Western Division
                                                      v. Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
239         Crone                  Denis             Crone, Denis v.         CA - Superior           BC673674        Central District of California    Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
240        Crowder               Deborah           Crowder, Deborah       NJ - Superior Court      ATL-L-2898-15      U.S. District Court for the      Camden Division
                                                      v. Johnson &         - Atlantic County                            District of New Jersey
                                                      Johnson, et al.
241          Cruz                  Nirma             Cruz, Nirma v.       NJ - Superior Court        ATL-L-133-18        U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                               District of New Jersey
                                                      Johnson, et al.
242         Cumby                 Laverne           Cumby, James v.          CA - Superior       37-2018-23869-CU-MT-    Central District of California Western Division
                                                        Johnson &             Court - Los                 CTL
                                                      Johnson, et al.      Angeles County
243       Cummings                 Karen            Cummings, Karen       NJ - Superior Court      ATL-L-002160-18       U.S. District Court for the   Camden Division
                                                      v. Johnson &         - Atlantic County                               District of New Jersey
                                                      Johnson, et al.
244         Cunnie               Kathleen          Cunnie, Kathleen v.       CA - Superior           18-CV-1421          Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
245      Cunningham               Barbara          Pastorino, Sherri v.      CA - Superior            BC670933           Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
246      Cunningham               Norma            Cunningham, Cathy         CA - Superior           18CV327526          Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County




                                                                           Page 21 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page196
                                                                             202of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:199
                                                                                                 839



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court         Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
247       Cymbaluk                Louise            Cymbaluk, Louise       NJ - Superior Court   ATL-L-002483-18   U.S. District Court for the   Camden Division
                                                       v. Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
248        Daggett                 Kathy            Daggett, Kathy, v.        CA - Superior       18CV330464       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
249        Dagrosa                Patricia         Dagrosa, Patricia v.    NJ - Superior Court    ATL-L-194-18     U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
250          Dahl                 Cynthia            Dahl, Cynthia v.         CA - Superior       18CV327541       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
251         Daigle               Kathleen          Daigle, Kathleen v.        CA - Superior        BC698281        Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
252         Dana                   Kathy              Dana, Kathy v.       NJ - Superior Court   ATL-L-000085-19   U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
253         Dang                  Thunga            Rodriguez, Gilbert        CA - Superior        18cv335260      Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
254        Daniels                Teresa            Daniels, Teresa v.        CA - Superior       18CV330512       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
255         Danner                 Linda             Danner, Linda v.      NJ - Superior Court    ATL-L964-17      U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
256        Dantinne               Teresita          Dantinne, Basil v.        CA - Superior       18CV327533       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.        Angeles County
257         Darian                 Nahid           Darian, Nahid, et al.      CA - Superior        BC647812        Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.        Angeles County
258       Daugherty               DeAnn            Daugherty, DeAnn           CA - Superior        BC662483        Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.        Angeles County




                                                                            Page 22 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page197
                                                                              203of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:200
                                                                                                  840



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court        Index Number      Removal District Court          Division of
                                                                                                                                                 Removal
                                                                                                                                               District Court
259       Davenport                Kelly           Davenport, Kelly v.    CA - Superior      CIVDS1725511      Central District of California Western Division
                                                         Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
260         Davis                  Carol             Davis, Bert E. v.    CA - Superior        17-cv-01045     Central District of California Western Division
                                                         Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
261         Davis                 Norma             Bates, Sealeta, et    CA - Superior       17CV307559       Central District of California Western Division
                                                     al. v. Johnson &      Court - Los
                                                      Johnson, et al.   Angeles County
262         Davis                 Debbie           Davis, Theo Jamall     CA - Superior       17CV318660       Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
263        Dawkins              Constance            Dawkins, Earl v.     CA - Superior        BC715171        Central District of California Western Division
                                                         Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
264        Dawkins              Constance            Dawkins, Earl v.     CA - Superior       18CV332348       Central District of California Western Division
                                                         Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
265        Dawkins              Constance            Dawkins, Earl v.  NJ - Superior Court   ATL-L-002169-18   U.S. District Court for the   Camden Division
                                                         Johnson &      - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
266        Dawson                 Passion          Dawson, Passion v. NJ - Superior Court     ATL-L-2433-17    U.S. District Court for the   Camden Division
                                                   Johnson & Johnson    - Atlantic County                        District of New Jersey
                                                             et al
267          Day                  Melissa            Day, Melissa v.      CA - Superior       18CV323999       Central District of California Western Division
                                                         Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
268        de Cruz                 Jesse            de Cruz, Jesse v.     CA - Superior        BC715170        Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
269     De Duran Jasso              Lilia             Duran, Jose v.      CA - Superior       16-cv-299610     Central District of California Western Division
                                                         Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
270       De La Hunt               Laloni          De La Hunt, Laloni     CA - Superior       18CV325843       Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County




                                                                         Page 23 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page198
                                                                             204of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:201
                                                                                                 841



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption         State Court           Index Number           Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
271       De Marron              Altagracia        Torres, Josefina v.    CA - Superior         CIVDS1803670          Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
272        Dearmas                 Inelda          Dearmas, Inelda v. FL - Circuit Court -       19-1806CA01          Southern District of Florida    Miami Division
                                                       Johnson &       Miami Dade County
                                                     Johnson, et al.
273         DeBoth               Ramona            DeBoth, Ramona v.      CA - Superior           CV416760            Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
274        DeCastro              Jeanette          DeCastro, Jeanette NJ - Superior Court      ATL-L-000404-19        U.S. District Court for the    Camden Division
                                                     v. Johnson &       - Atlantic County                               District of New Jersey
                                                     Johnson, et al.

275      DeChristofaro           Julienne            DeChristofaro,       CA - Superior           BC62173         Central District of California     Western Division
                                                    Julienne, et al. v.    Court - Los
                                                        Johnson &       Angeles County
                                                     Johnson, et al.
276     Degidio-Mueller          Christina          Degidio-Mueller,      CA - Superior   30-2018-01035843-CU-PL- Central District of California     Western Division
                                                       Christina v.        Court - Los              CXC
                                                        Johnson &       Angeles County
                                                     Johnson, et al.
277        DeJesus                Evelyn           DeJesus, Evelyn v.     CA - Superior         17CV318636        Central District of California     Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
278        Delgado               Rebecca           Delgado, Victor v.     CA - Superior          BC681839         Central District of California     Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
279        Demarco                 Grace           Demarco, Grace v. NJ - Superior Court      ATL-L-000858-18      U.S. District Court for the       Camden Division
                                                        Johnson &       - Atlantic County                            District of New Jersey
                                                     Johnson, et al.
280        Deuberry                April           Deuberry, April, v.    CA - Superior         18CV331747        Central District of California     Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
281        Devone                  Joann           Devone, JoAnn v. NJ - Superior Court        ATL-L-2354-17       U.S. District Court for the       Camden Division
                                                        Johnson &       - Atlantic County                            District of New Jersey
                                                     Johnson, et al.




                                                                         Page 24 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page199
                                                                              205of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:202
                                                                                                  842



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court          Index Number     Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
282      Di Girolamo              Bonnie           Di Girolamo, Bonnie       CA - Superior         17CV318642     Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County
283          Diaz                  Elsa                Diaz, Elsa v.         CA - Superior         BC689568       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
284        Dicanio                 Linda            Dicanio, Linda, et    NJ - Superior Court     ATL-L-300-18    U.S. District Court for the   Camden Division
                                                     al. v. Johnson &      - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
285        DiCesare                Laura           DiCesare, Laura v.     NJ - Superior Court     ATL-L-1368-16   U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
286        Dickens                Cynthia          Dickens, Cynthia v.       CA - Superior        16-cv-297634    Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
287         Dienes               Elizabeth         Dienes, Elizabeth v.      CA - Superior         18CV332563     Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
288        Dimaria                 Diane            Dimaria, Diane v.     NJ - Superior Court     ATL-L-185-18    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
289        Dirkson                Patricia         Dirkson, Patricia v.   NJ - Superior Court     ATL-L-1912-16   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
290        Distefano              Donna            Distefano, Donna v.    NJ - Superior Court     ATL-L-598-15    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
291         Divine                 Diana             Divine, Diana v.       CA - Superior          17CV318643     Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
292         Dolby                  Debra             Dolby, Debra v.      FL - Circuit Court -   2019CA000220ws    Middle District of Florida   Tampa Division
                                                         Johnson &          Pasco County
                                                      Johnson, et al.
293       Dominguez               Susan            Dominguez, Daniel         CA - Superior         18CV328930     Central District of California Western Division
                                                      J v. Johnson &          Court - Los
                                                      Johnson, et al.       Angeles County




                                                                           Page 25 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page200
                                                                              206of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:203
                                                                                                  843



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number     Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
294         Donals               Deborah           Donals, Deborah v.     NJ - Superior Court    ATL-L-2394-14   U.S. District Court for the     Camden Division
                                                       Johnson &           - Atlantic County                       District of New Jersey
                                                     Johnson, et al.
295          Doss                 Vickey           Doss, Vickey, et al.      CA - Superior        SCV38336       Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                     Johnson, et al.        Angeles County
296          Doty                  Diane             Doty, Diane v.       IL - Circuit Court -   2017L000050      Central District of Illinois   Peoria Division
                                                       Johnson &            McLean County
                                                     Johnson, et al.
297       Dougherty                Debra            Dougherty, Debra         CA - Superior       18CV339072      Central District of California Western Division
                                                    Ann v. Johnson &          Court - Los
                                                     Johnson, et al.       Angeles County
298        Douglas                Valerie          Douglas, Valerie A        CA - Superior        BC671457       Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                     Johnson, et al.       Angeles County
299         Dowd                 Deborah            Dowd, Deborah v.      NJ - Superior Court    ATL-L-2244-17   U.S. District Court for the     Camden Division
                                                       Johnson &           - Atlantic County                       District of New Jersey
                                                     Johnson, et al.
300         Downs                   Sue              Downs, Sue v.        NJ - Superior Court    ATL-L-1771-16   U.S. District Court for the     Camden Division
                                                       Johnson &           - Atlantic County                       District of New Jersey
                                                     Johnson, et al.
301         Doyle                Margery            Doyle, Charles v.     NJ - Superior Court    ATL-L-1298-18   U.S. District Court for the     Camden Division
                                                       Johnson &           - Atlantic County                       District of New Jersey
                                                     Johnson, et al.
302         Driscoll             Elizabeth         Cadagin, Colleen v.    IL - Circuit Court -     18-L-0572     Southern District of Illinois    East St. Louis
                                                       Johnson &            St. Clair County                                                         Division
                                                     Johnson, et al.
303         Dugas                 Juanita          Dugas, Juanita et al   NJ - Superior Court    ATL-L-2462-17   U.S. District Court for the     Camden Division
                                                      v. Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson et al
304         Dunbar                 Lionel           Dunbar, Lionel v.        CA - Superior       RG17873018      Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.        Angeles County
305         Dunbar                Patricia           Dunbar, Eric v.      IL - Circuit Court -    2018-L-1789    Northern District of Illinois   Eastern Division
                                                       Johnson &             Cook County
                                                     Johnson, et al.




                                                                           Page 26 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page201
                                                                               207of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:204
                                                                                                   844



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court         Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
306         Dunker                Margaret          Dunker, Margaret v.    NJ - Superior Court     ATL-L-2964-15    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
307         Dunn                   Peggy            Dunn, Peggy, et al.    MO - Circuit Court -    1422-CC10042     Eastern District of Missouri Eastern Division
                                                       v. Johnson &         City of St. Louis
                                                       Johnson, et al.
308         Dunn                   Shelia             Dunn, William v.     NJ - Superior Court     ATL-L-2972-15    U.S. District Court for the         N/A
                                                        Johnson &           - Bergen County                           District of New Jersey
                                                       Johnson, et al.
309         Duran                   Helen             Duran, Frank v.         CA - Superior        17CV321180       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                       Johnson, et al.      Angeles County
310        Dymburt                 Maxene           Dymburt, Maxene v.     NJ - Superior Court    ATL-L-002136-17   U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
311        Dziedzic               Michelle           Dziedzic, Michelle    NJ - Superior Court     ATL-L-1304-18    U.S. District Court for the   Camden Division
                                                       v. Johnson &         - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
312      Dzieszkowski             Kimberly             Dzieszkowski,       NJ - Superior Court     ATL-L-1157-16    U.S. District Court for the   Camden Division
                                                        Kimberly v.         - Atlantic County                         District of New Jersey
                                                        Johnson &
                                                       Johnson, et al.
313          Eash                   Kathy            Eash, Kathy Marie     NJ - Superior Court     ATL-L-1010-16    U.S. District Court for the   Camden Division
                                                       v. Johnson &         - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
314      Easterwood               Lorraine          Easterwood, Bobby      NJ - Superior Court     ATL-L-1136-15    U.S. District Court for the   Camden Division
                                                       v. Johnson &         - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
315       Eberhardt                Janice           Eberhardt, Janice v.   NJ - Superior Court     ATL-L-2700-17    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
316         Echols                  Kemo              Echols, Kemo v.         CA - Superior         BC701474        Central District of California Western Division
                                                        Johnson &              Court - Los
                                                       Johnson, et al.      Angeles County
317        Edwards                 Stacey           Edwards, Stacey v.     NJ - Superior Court     ATL-L-1183-16    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                       Johnson, et al.



                                                                             Page 27 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page202
                                                                              208of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:205
                                                                                                  845



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court              Index Number           Removal District Court         Division of
                                                                                                                                                               Removal
                                                                                                                                                             District Court
318         Eillers              Bridgette         Torres, Betty, et al.      CA - Superior               BC657839           Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.        Angeles County
319       Eisenhardt             Margaret               Eisenhardt,        LA - District Court -         2017-10826              Eastern District of             N/A
                                                        Margaret v.          Orleans Parish                                          Louisiana
                                                         Johnson &
                                                      Johnson, et al.
320       El-Atrache               Dede            El-Atrache, Dede v.        CA - Superior           37-2017-00031394       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
321          Elia                  Jaklin             Elia, Jaklin v.         CA - Superior              17CV318648          Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
322          Ellis               Christine          Ellis, Christine, et      CA - Superior              18CV327292          Central District of California Western Division
                                                     al. v. Johnson &          Court - Los
                                                      Johnson, et al.       Angeles County
323          Ellis                 Annie           Benber, Georgia v.      NJ - Superior Court           ATL-L-150-18         U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.
324          Eme                   Ellen              Eme, Ellen v.           CA - Superior              18CV327542          Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
325         Emery                 Shonda           Fallorina, Annette,        CA - Superior           34-2017-00210628       Central District of California Western Division
                                                   et al. v. Johnson &         Court - Los
                                                      Johnson, et al.       Angeles County
326        Endicott               Sharon           Endicott, Sharon v.     NJ - Superior Court          ATL-L-1711-16         U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.
327        England                 Marie           England, Marie, et      NJ - Superior Court          ATL-L-2603-17         U.S. District Court for the   Camden Division
                                                     al. v. Johnson &       - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.
328      Eng-Maxwell               Jean            Eng-Maxwell, Jean          CA - Superior        37-2017-43908-CU-PL-NC Central District of California Western Division
                                                                               Court - Los
                                                                             Angeles County
329          Enos                Elizabeth         Enos, Elizabeth v.         CA - Superior               BC661139           Central District of California Western Division
                                                      Johnson &                Court - Los
                                                    Johnson, et al.          Angeles County



                                                                             Page 28 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page203
                                                                             209of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:206
                                                                                                 846



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court        Index Number     Removal District Court          Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
330        Enriquez               Monica           Enriquez, Monica v.       CA - Superior        BC684652      Central District of California Western Division
                                                   Johnson & Johnson          Court - Los
                                                            et al           Angeles County
331        Erickson                Alys             Erickson, John v.        CA - Superior       18CV334413     Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
332        Escovar                 Mary             Escovar, Mary, v.        CA - Superior        BC716432      Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
333        Espinoza              Samantha               Espinoza,            CA - Superior       18CV331753     Central District of California Western Division
                                                      Samantha, v.            Court - Los
                                                        Johnson &           Angeles County
                                                      Johnson, et al.
334        Esquibel               Sandra            Esquibel, Travis v.      CA - Superior       17CV321181     Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
335         Esser                Maureen             Esser, Frank v.      NJ - Superior Court   ATL-L-2058-17    U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
336         Estelle               Pamela            Estelle, Pamela v.    NJ - Superior Court   ATL-L-2283-17    U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
337         Esway                 Peggy                Esway, John           CA - Superior       18CV322148     Central District of California Western Division
                                                   Joseph v. Johnson          Court - Los
                                                     & Johnson, et al.      Angeles County
338         Evans                 Margie           Monroe, Charvette      GA - State Court of   2018RCS01222    Southern District of Georgia Augusta Division
                                                     E. v. Johnson &       Richmond County
                                                      Johnson, et al.
339         Fabian                Penny             Fabian, Penny S.      NJ - Superior Court   ATL-L-711-15     U.S. District Court for the   Camden Division
                                                   and Michael Fabian      - Atlantic County                       District of New Jersey
                                                      v. Johnson &
                                                      Johnson, et al.
340        Fabrizio               Patricia          Fabrizio, Frank v.    NJ - Superior Court   ATL-L-108-18     U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                       District of New Jersey
                                                      Johnson, et al.




                                                                           Page 29 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page204
                                                                              210of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:207
                                                                                                  847



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court              Index Number           Removal District Court       Division of
                                                                                                                                                            Removal
                                                                                                                                                          District Court
341         Fahimi                Solmaz            Fahimi, Solmaz v.        CA - Superior        30-2017-00952889-CU-PL- Central District of California Western Division
                                                         Johnson &            Court - Los                   CXC
                                                      Johnson, et al.      Angeles County
342         Faison                 Grace           Faison, Craigory v.    NJ - Superior Court           ATL-L-955-15          U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                                    District of New Jersey
                                                      Johnson, et al.
343        Falgourt               Ronald           Falgourt, Ronald v.    LA - District Court -         C 670243 27           Middle District of Louisina         N/A
                                                         Johnson &        East Baton Rouge
                                                      Johnson, et al.            Parish
344         Falone                Michele             Falone, Guy v.         CA - Superior             18STCV07430           Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
345        Fansler                 Mary              Fansler, Mary v.     NJ - Superior Court          ATL-L-2285-17          U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                                    District of New Jersey
                                                      Johnson, et al.
346         Farias               Katherine         Farias, Katherine v.      CA - Superior             CIVDS1813699          Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
347         Farley                 Rona              Farley, Rona v.      NJ - Superior Court          ATL-L-2503-15          U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                                    District of New Jersey
                                                      Johnson, et al.
348         Farley                Patricia          Farley, Patricia v.   NJ - Superior Court          ATL-L-2094-17          U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                                    District of New Jersey
                                                      Johnson, et al.
349         Farra                 Donna              Farra, Donna v.       PA - Philadelphia             180702165               Western District of          Pittsburgh
                                                         Johnson &          County Court of                                        Pennsylvania                Division
                                                      Johnson, et al.       Common Pleas
350         Farrar               Tenesha           Farrar, Tenesha, et    MO - Circuit Court -         1422-CC09964          Eastern District of Missouri Eastern Division
                                                     al. v. Johnson &       City of St. Louis
                                                      Johnson, et al.
351         Farrell              Margaret          Farrell, Margaret v.   NJ - Superior Court         ATL-L-001836-18         U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                                    District of New Jersey
                                                      Johnson, et al.
352       Farrington             Stephanie              Farrington,       FL - Circuit Court -       2016-16715-CA-01        Southern District of Florida    Miami Division
                                                       Stephanie v.       Miami Dade County
                                                         Johnson &
                                                      Johnson, et al.



                                                                            Page 30 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page205
                                                                             211of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:208
                                                                                                 848



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court             Index Number           Removal District Court       Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
353         Fearon                Susan             Fearon, Susan v.        CA - Superior     56-2018-00519620-CU-PL- Central District of California Western Division
                                                        Johnson &            Court - Los                VTA
                                                     Johnson, et al.      Angeles County
354         Feldan                Kareen           Feldan, Richard H        CA - Superior            BC720945            Central District of California Western Division
                                                      v. Johnson &           Court - Los
                                                     Johnson, et al.      Angeles County
355       Feldmann                 Terri           Feldmann, Terri v.       CA - Superior           18CV331116           Central District of California Western Division
                                                        Johnson &            Court - Los
                                                     Johnson, et al.      Angeles County
356          Fell                  Joyce           Fell, Joyce, et al. v.   CA - Superior           18CV326306           Central District of California Western Division
                                                        Johnson &            Court - Los
                                                     Johnson, et al.      Angeles County
357         Fencil                Noreen            Fencil, Noreen v. NJ - Superior Court           ATL-L-676-16          U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                                 District of New Jersey
                                                     Johnson, et al.
358       Fernandez               Fatima           Fernandez, Fatima        CA - Superior            BC703745            Central District of California Western Division
                                                     P v. Johnson &          Court - Los
                                                     Johnson, et al.      Angeles County

359         Filippo                Sarah            King, Genalyn v.      CA - Superior              17CV03200           Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
360          Fish                 Evelyn             Fish, Evelyn v.   NJ - Superior Court         ATL-L-2504-15          U.S. District Court for the   Camden Division
                                                        Johnson &       - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.
361        Fishbein                Debra           Fishbein, Robert v. FL - Circuit Court -        2018ca001928          Southern District of Florida    West Palm
                                                        Johnson &      Palm Beach County                                                                Beach Division
                                                      Johnson, et al.
362        Fishman                 Karen           Fishman, Karen E. NJ - Superior Court          ATL-L-000950-18         U.S. District Court for the   Camden Division
                                                      v. Johnson &      - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.
363          Fitch                Marian             Fitch, Marian v.  NJ - Superior Court         ATL-L-1944-16          U.S. District Court for the   Camden Division
                                                        Johnson &       - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.




                                                                         Page 31 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page206
                                                                              212of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:209
                                                                                                  849



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court        Index Number     Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
364       Fitzgerald              Jennifer         Fitzgerald, Jennifer      CA - Superior        18CV324262     Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                      Johnson, et al.       Angeles County

365        Fitzhugh               Antonia          Fitzhugh, Antonia v.     CA - Superior          BC681548      Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
366        Fitzhugh                Betty            Fitzhugh, Betty v.    FL - Circuit Court -   CACE19001150    Southern District of Florida Fort Lauderdale
                                                         Johnson &         Broward County                                                         Division
                                                      Johnson, et al.
367      Fitzsimmons               Carol           Fitzsimmons, Carol     NJ - Superior Court    ATL-L-430-18    U.S. District Court for the   Camden Division
                                                       v. Johnson &        - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
368        Flanagan                 Jill             Flanagan, Jill v.    NJ - Superior Court    ATL-L-1228-16   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
369         Flores                Jessica           Flores, Jessica, et      CA - Superior       16-cv-293936    Central District of California Western Division
                                                     al. v. Johnson &         Court - Los
                                                      Johnson, et al.      Angeles County
370         Flores                Esther             Flores, Estler v.    NJ - Superior Court    ATL-L-2845-15   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
371         Foligno               Phyllis           Foligno, Robert R.    NJ - Superior Court    ATL-L-1905-16   U.S. District Court for the   Camden Division
                                                       v. Johnson &        - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
372         Folos                Casmiera          Folos, James D. v.     NJ - Superior Court    ATL-L-1939-16   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
373        Forance                 Joann            Forance, Joann v.     NJ - Superior Court    ATL-L-1239-16   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
374          Ford                Kathleen           Ford, Kathleen v.       CA - Superior         SCV262201      Central District of California Western Division
                                                         Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County
375         Forrest                Vickie           Forrest, Vickie, et   MO - Circuit Court -   1522-CC00419    Eastern District of Missouri Eastern Division
                                                     al. v. Johnson &      City of St. Louis
                                                      Johnson, et al.



                                                                            Page 32 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page207
                                                                               213of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:210
                                                                                                   850



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name     Case Caption             State Court           Index Number          Removal District Court          Division of
                                                                                                                                                            Removal
                                                                                                                                                          District Court
376       Fortunato                Eileen           Fortunato, Eileen v.   NJ - Superior Court       ATL-L424-18           U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                                District of New Jersey
                                                       Johnson, et al.
377         Fossell                 Linda            Fossell, Linda v.        CA - Superior     2018-00967024-CU-PL- Central District of California Western Division
                                                        Johnson &              Court - Los               CXC
                                                       Johnson, et al.      Angeles County
378         Foster                  Lottie            Foster, Lottie v.       CA - Superior    37-2017-00032641-CU-PL- Central District of California Western Division
                                                        Johnson &              Court - Los               NC
                                                       Johnson, et al.      Angeles County
379         Fowler                   Gail             Fowler, Gail v.      NJ - Superior Court       ATL-L-55-18        U.S. District Court for the Camden Division
                                                        Johnson &           - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
380          Fox                   Melissa          Fox, Melissa, et al.   NJ - Superior Court      MD-L-04418-18          U.S. District Court for the        N/A
                                                       v. Johnson &        - Middlesex County                                District of New Jersey
                                                       Johnson, et al.
381       Francavilla               Beth            Francavilla, Beth v.      CA - Superior            BC661782           Central District of California Western Division
                                                        Johnson &              Court - Los
                                                       Johnson, et al.      Angeles County
382         Franco                  Julie             Franco, Julie v.        CA - Superior         CIVDS1823459          Central District of California Western Division
                                                        Johnson &              Court - Los
                                                       Johnson, et al.      Angeles County
383         Frank                    Erin              Frank, Erin v.      NJ - Superior Court       ATL-L-304-18          U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                                District of New Jersey
                                                       Johnson, et al.
384        Franklin                 Linda            Franklin, Linda v.    NJ - Superior Court      ATL-L-1934-16          U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                                District of New Jersey
                                                       Johnson, et al.
385         Fraser                  Sally             Fraser, Sally, v.    LA - District Court -      C-68011623           Middle District of Louisina        N/A
                                                        Johnson &          East Baton Rouge
                                                       Johnson, et al.            Parish
386        Frausto                 Beatriz          Frausto, Beatriz v.       CA - Superior            BC681549           Central District of California Western Division
                                                        Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
387         Frazier                Pamela            Dunn, Joellen v.      NJ - Superior Court      ATL-L-1524-17          U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                                District of New Jersey
                                                       Johnson, et al.




                                                                             Page 33 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page208
                                                                              214of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:211
                                                                                                  851



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court           Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
388        Frederick              Jennifer         Frederick, Jennifer        DE - Superior        N18C-06-056          District of Delaware              N/A
                                                       v. Johnson &        Court - New Castle
                                                      Johnson, et al.             County
389       Fredericks               Linda           Fredericks, Linda v.       CA - Superior        18CV330650       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
390        Freeman               Bennetta          Freeman, Roger v.       NJ - Superior Court     ATL-L-434-18     U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
391        Freeman                Laneice           Freeman, Laneice       NJ - Superior Court    ATL-L-002931-18   U.S. District Court for the     Camden Division
                                                       v. Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
392         Friend                Darlene            Friend, Bryan v.         CA - Superior        CU-17-00162      Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.        Angeles County
393      Frye-Moragne               Ann             Frye, Shawntell v.     IL - Circuit Court -    2017-L-13316     Northern District of Illinois   Eastern Division
                                                        Johnson &             Cook County
                                                      Johnson, et al.
394        Fuentes                 Patsy            Dehart, Jeremy v.      NJ - Superior Court     ATL-L-660-16     U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
395         Fugiel                 Debra             Fugiel, Eddie v.      IL - Circuit Court -     2018-L-1806     Northern District of Illinois   Eastern Division
                                                        Johnson &             Cook County
                                                      Johnson, et al.
396        Fullmore                 Mia            Fullmore, Mia, et al.      CA - Superior         BC628366        Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
397         Fulton               Winifred           Fulton, Winifred v.    NJ - Superior Court    ATL-L-001808-18   U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
398          Gallo               Elizabeth          Gallo, Elizabeth v.    NJ - Superior Court     ATL-L-2711-17    U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
399        Galloway               Yvonne            Galloway, Yvonne          CA - Superior        18CV323998       Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.        Angeles County




                                                                            Page 34 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page209
                                                                             215of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:212
                                                                                                 852



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number      Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
400        Galloway                Angel           Galloway, Angel v.       CA - Superior       18CV325914       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
401        Galloway               Marvel            Galloway, Marvel        CA - Superior       18CV328338       Central District of California Western Division
                                                      Ann, et al. v.         Court - Los
                                                       Johnson &           Angeles County
                                                     Johnson, et al.
402        Gambino               Christina         Gambino, Christina       CA - Superior       18CV324488       Central District of California Western Division
                                                     v. Johnson &            Court - Los
                                                     Johnson, et al.       Angeles County

403        Gambino                 Maria           Gambino, Maria v.        CA - Superior       18CV331557       Central District of California Western Division
                                                     Johnson &               Court - Los
                                                    Johnson, et al.       Angeles County
404        Garafalo                Dale             Garafalo, Dale       NJ - Superior Court   ATL-L-002163-18   U.S. District Court for the   Camden Division
                                                                          - Atlantic County                        District of New Jersey

405         Garcia                Natalie          Garcia, Natalie v.       CA - Superior        ECU09404        Central District of California Western Division
                                                      Johnson &              Court - Los
                                                     Johnson, et al.      Angeles County
406         Garcia                Venise           Garcia, Venise v.        CA - Superior        BC677961        Central District of California Western Division
                                                      Johnson &              Court - Los
                                                     Johnson, et al.      Angeles County
407         Garcia                 Debra           Hauck, Dolores v.        CA - Superior       18CV327347       Central District of California Western Division
                                                      Johnson &              Court - Los
                                                     Johnson, et al.      Angeles County
408         Garcia                 Olivia           Garcia, Olivia v.       CA - Superior       18CV330849       Central District of California Western Division
                                                      Johnson &              Court - Los
                                                     Johnson, et al.      Angeles County
409         Garcia                 Lillian          Garcia, Lillian v.      CA - Superior       17CV318637       Central District of California Western Division
                                                      Johnson &              Court - Los
                                                     Johnson, et al.      Angeles County
410         Garcia                 Dalila           Garcia, Dalila v.    NJ - Superior Court    ATL-L-334-18     U.S. District Court for the   Camden Division
                                                      Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.




                                                                          Page 35 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page210
                                                                               216of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:213
                                                                                                   853



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name     Case Caption           State Court         Index Number           Removal District Court         Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
411      Garcia-Ferry               Linda           Garcia Ferry, Linda      CA - Superior         BC703709           Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County
412      Garcia-Infante             Lupe              Garcia-Infante,        CA - Superior          Bc716429          Central District of California Western Division
                                                    Lupe, v. Johnson &        Court - Los
                                                      Johnson, et al.      Angeles County
413         Garica                Georginia         Garcia, Georgina v.      CA - Superior        RIC-1719825         Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
414       Garlington                Vera            Garlington, Vera v.   NJ - Superior Court    ATL-L-1158-16         U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
415         Garlock                Yvonne           Garlock, Yvonne K        CA - Superior       18CECG00563          Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County
416        Garwood                  Diane           Garwood, Dawn v.      NJ - Superior Court     ATL-L-410-18         U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
417          Garza                  Olivia            Garza, Olivia v.    AZ - Superior Court      C20184525               District of Arizona            N/A
                                                         Johnson &          - Pima County
                                                      Johnson, et al.
418          Garza                  Lillian          Garza, Lilliann v.   NJ - Superior Court    ATL-L-1230-16         U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
419      Garza Smith               Tammie            Williams, Frances    NJ - Superior Court    ATL-L-6724-14         U.S. District Court for the   Camden Division
                                                    Darlene v. Johnson     - Atlantic County                             District of New Jersey
                                                     & Johnson, et al.

420        Gauthier                 Lynn             Gauthier, Lynn v. NJ - Superior Court      ATL-L-3568-14       U.S. District Court for the Camden Division
                                                        Johnson &       - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
421          Gavin                 Camille           Gavin, Camille v.    CA - Superior    30-2018-00992957-CU-MT- Central District of California Western Division
                                                        Johnson &          Court - Los               CXC
                                                      Johnson, et al.   Angeles County
422         Gehike                Rebecca           Gehlke, Rebecca v.    CA - Superior          RIC1901340        Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County



                                                                           Page 36 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page211
                                                                             217of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:214
                                                                                                 854



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption             State Court         Index Number      Removal District Court         Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
423         Gentile               Joanne             Gentile, Vito v.      NJ - Superior Court    ATL-L-2698-18    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
424     Gerrard-Koenig            Sherry            Gerrard-Koenig,           CA - Superior      CIVDS1800712      Central District of California Western Division
                                                   Sherry v. Johnson           Court - Los
                                                    & Johnson, et al.       Angeles County
425       Giannone                 Maria           Giannone, Maria v.      NJ - Superior Court   ATL-L-001882-18   U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
426         Gibson               Heleena           McGowens, Helen         NJ - Superior Court    ATL-L-2278-17    U.S. District Court for the   Camden Division
                                                      v. Johnson &          - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
427           Gil                  Becky           Gil, Becky, et al. v.      CA - Superior       16-cv-298038     Central District of California Western Division
                                                        Johnson &              Court - Los
                                                     Johnson, et al.        Angeles County
428          Giles                 Karen             GIles, Karen v.          CA - Superior       18CV330851       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                     Johnson, et al.        Angeles County
429          Giles                 Ruth               Giles, Ruth v.       NJ - Superior Court    ATL-L-2888-15    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
430        Ginsburg                Tina             Ginsburg, Tina v.      GA - State Court of     18C039922       Northern District of Georgia Atlanta Division
                                                        Johnson &           Gwinnett County
                                                     Johnson, et al.
431        Giordano                Leslie           Giordano, Carl v.      NJ - Superior Court   ATL-L-001763-18   U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
432        Giordano             Rosemarie               Giordano,          NJ - Superior Court    ATL-L-2661-17    U.S. District Court for the   Camden Division
                                                      Rosemarie v.          - Atlantic County                        District of New Jersey
                                                        Johnson &
                                                     Johnson, et al.
433          Gire                  Anna             Gire, Anna L. v.          CA - Superior       17CV316282       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                     Johnson, et al.         Angeles County
434         Givens                Susan             Givens, Susan v.          CA - Superior       18CV330954       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                     Johnson, et al.         Angeles County



                                                                            Page 37 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page212
                                                                              218of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:215
                                                                                                  855



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court         Index Number       Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
435        Gjeloshaj               Drita            Gjeloshaj, Drita v.      CA - Superior        RIC1809105       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
436        Gladies                Wheet            Gladies, Wheet v.      NJ - Superior Court     ATL-L-211-18     U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
437        Glanton               Verbena            Glanton, Luvell v.    NJ - Superior Court     ATL-L-85-15      U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
438         Glaser                 Gloria          Glaser, Kenneth v.        CA - Superior        17CV321194       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
439        Gleason                Patricia         Gleason, Patricia v.   NJ - Superior Court     ATL-L-329-18     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
440          Glick                 Judith            Glick, Judith, v.       CA - Superior        18CV331739       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
441         Goble                 Susan            Howard, Jennifer v.    NJ - Superior Court     ATL-L-635-16     U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
442        Godfrey                Natalie          Godfrey, Natalie v.       CA - Superior       19STCV00599       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
443        Godfrey                 Portia          Godfrey, Portia, et    NJ - Superior Court   MID-L-01154-18AS   U.S. District Court for the         N/A
                                                     al. v. Johnson &     - Middlesex County                         District of New Jersey
                                                      Johnson, et al.
444         Godin                Vanessa           Vanessa, Godin v.      NJ - Superior Court   ATL-L-001640-18    U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
445        Goforth                 Irene           Goforth, Irene B v.       CA - Superior        17CV321194       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
446         Goings                Marilou          Goings, Marilou v.        CA - Superior        18CV323995       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County




                                                                           Page 38 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page213
                                                                             219of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:216
                                                                                                 856



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court             Index Number           Removal District Court          Division of
                                                                                                                                                            Removal
                                                                                                                                                          District Court
447          Gold                  Elena              Gold, Elena v.        CA - Superior            18CV328933           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
448         Golden               Deborah           Golden, Deborah v.       CA - Superior            17CV318625           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
449        Goldeski               Carleen           Goldeski, Carleen    NJ - Superior Court        ATL-L-2305-17          U.S. District Court for the   Camden Division
                                                      v. Johnson &        - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
450         Gomez                  Elida             Gomez, Elida v.        CA - Superior             BC671568            Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
451        Gonxhe                Kimberly          Gonxhe, Kimberly v.   NJ - Superior Court         ATL-L-429-18          U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
452        Gonzalez               Carmen            Romero, Milan v.        CA - Superior             BC699869            Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
453        Gonzalez                Maria           Gonzalez, Maria v.    NJ - Superior Court         ATL-L-99-18           U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
454        Gonzalez               Antonia           Gonzalez, Antonia    NJ - Superior Court       ATL-L-000440-19         U.S. District Court for the   Camden Division
                                                     M. v. Johnson &      - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
455       Goodman                  Kristy          Goodman, Kristy v.       CA - Superior      30-2018-01011202-CU-PL- Central District of California Western Division
                                                       Johnson &             Court - Los                 CXC
                                                      Johnson, et al.      Angeles County
456        Gordon                  Freya           Edwards, Charlotte       CA - Superior            17CV318647           Central District of California Western Division
                                                      v. Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County

457        Gordon                 Barbara          Gordon, William v.    NJ - Superior Court        ATL-L-2246-17          U.S. District Court for the   Camden Division
                                                      Johnson &           - Atlantic County                                  District of New Jersey
                                                    Johnson, et al.
458         Gorges                Cheryl           Gorges, Rodney v.     NJ - Superior Court         ATL-L-613-16          U.S. District Court for the   Camden Division
                                                      Johnson &           - Atlantic County                                  District of New Jersey
                                                    Johnson, et al.



                                                                          Page 39 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page214
                                                                              220of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:217
                                                                                                  857



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court         Index Number      Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
459       Gorzegno                Carolyn          Gorzegno, Arthur v.    CA - Superior          17CV321182      Central District of California Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
460        Graham                  Ruth            Graham, Herman v.      CA - Superior          17CV321183      Central District of California Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
461        Graham                  Gayle            Graham, Gayle v.      CA - Superior          17CV318639      Central District of California Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
462        Graham                   Joy              Graham, Joy v.    NJ - Superior Court      ATL-L-2959-15    U.S. District Court for the   Camden Division
                                                        Johnson &       - Atlantic County                          District of New Jersey
                                                     Johnson, et al.
463    Graham-Conover             Carlyn            Graham-Conover, NJ - Superior Court         ATL-L-2366-17    U.S. District Court for the   Camden Division
                                                   Carlyn v. Johnson & - Atlantic County                           District of New Jersey
                                                     Johnson, et al.
464       Gramuglia              Carmela           Gramuglia, Carmela NJ - Superior Court       ATL-L-2308-17    U.S. District Court for the   Camden Division
                                                      v. Johnson &      - Atlantic County                          District of New Jersey
                                                     Johnson, et al.

465         Green                  Alice             Green, Alice v.        CA - Superior        17CV318640      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
466        Greene                Amanda            Greene,Amanda v. NJ-Superior Court          ATL=L-000624-19   U.S. District Court for the   Camden Division
                                                        Johnson &          Atlantic County                         District of New Jersey
                                                      Johnson, et al.
467         Greer                 Latisia            Greer,Latisia v.    NJ - Superior Court    ATL-L-2471-17    U.S. District Court for the   Camden Division
                                                   Johnson & Johnson      - Atlantic County                        District of New Jersey
                                                            et al
468        Gregory                 Karen           Gregory, Karen Ann       CA - Superior        17CV318649      Central District of California Western Division
                                                      v. Johnson &           Court - Los
                                                      Johnson, et al.     Angeles County
469         Griffin               Sheila             Griffin, Sheila v.     CA - Superior        RG16820115      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
470         Griffin'             Geraldine         Griffin, Geraldine v. NJ - Superior Court     ATL-L-97-16     U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.



                                                                          Page 40 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page215
                                                                             221of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:218
                                                                                                 858



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court          Index Number           Removal District Court         Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
471        Grigsby               Kimberly          Grigsby, Kimberly v.   CA - Superior           BC654016            Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
472        Grijalva               Lauren            Grijalva, Lauren v.   CA - Superior    30-2017-00952930-CU-PL- Central District of California    Western Division
                                                        Johnson &          Court - Los               CXC
                                                      Johnson, et al.   Angeles County
473         Grimm                 Elaine           Grimm, Elaine A. v. NJ - Superior Court     ATL-L-001809-18      U.S. District Court for the      Camden Division
                                                        Johnson &       - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
474          Groff               Sanyetta           Groff, Sanyetta v.    CA - Superior            T180517         Central District of California    Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
475        Grollman              Kimberly          Grollman, Kimberly NJ - Superior Court        ATL-L-385-18       U.S. District Court for the      Camden Division
                                                      v. Johnson &      - Atlantic County                             District of New Jersey
                                                      Johnson, et al.

476       Grossman                 Lyla             Grossman, Lyla v.    NJ - Superior Court    MID-L-0112-18AS        U.S. District Court for the         N/A
                                                        Johnson &        - Middlesex County                              District of New Jersey
                                                     Johnson, et al.
477         Gruder                 Ilene             Gruder, Ilene v.       CA - Superior         18CV334708          Central District of California Western Division
                                                        Johnson &            Court - Los
                                                     Johnson, et al.      Angeles County
478        Guerrero                Petra             Guerrero, Juan         CA - Superior          BC690778           Central District of California Western Division
                                                   Carlos v. Johnson &       Court - Los
                                                     Johnson, et al.      Angeles County
479         Guinn                  Ruby              Guinn, Ruby v.      NJ - Superior Court      ATL-L-614-16         U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                              District of New Jersey
                                                     Johnson, et al.
480        Gullman               Elizabeth         Gullman, Elizabeth    NJ - Superior Court      ATL-L-310-16         U.S. District Court for the   Camden Division
                                                    Ann v. Johnson &      - Atlantic County                              District of New Jersey
                                                     Johnson, et al.

481        Gunnels               Veronica          Gunnels, Veronica     NJ - Superior Court    ATL-L-000588-19        U.S. District Court for the   Camden Division
                                                    J. v. Johnson &       - Atlantic County                              District of New Jersey
                                                     Johnson, et al.




                                                                          Page 41 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page216
                                                                              222of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:219
                                                                                                  859



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court            Index Number           Removal District Court         Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
482       Gustafson               Sharon           Gustafson, Donald      CA - Superior            18CV328629          Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                      Johnson, et al.    Angeles County
483       Gustafson               Sharon           Gustafson, Sharon,     CA - Superior           16-cv-292902         Central District of California Western Division
                                                   et al. v. Johnson &     Court - Los
                                                      Johnson, et al.    Angeles County

484         Guthrie                Betty            Guthrie, Betty v.    PA - Philadelphia         181100269            Eastern Distirct of           Philadelphia
                                                       Johnson &          County Court of                                  Pennsylvania                 Division
                                                     Johnson, et al.      Common Pleas
485        Gutierrez               Elsie            Gutierrez, Elsie v.    CA - Superior            BC681627        Central District of California   Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.      Angeles County
486        Gutierrez             Yolanda           Gutierrez, Yolanda NJ - Superior Court          ATL-L-23-16       U.S. District Court for the     Camden Division
                                                      v. Johnson &       - Atlantic County                             District of New Jersey
                                                     Johnson, et al.
487        Guynes                  Lois            Guynes, Paul Keith      CA - Superior           18CV10687        Central District of California   Western Division
                                                      v. Johnson &          Court - Los
                                                     Johnson, et al.      Angeles County
488        Gwynne                  Alicia           Gwynne, Alicia v.      CA - Superior          CVCS17-1456       Central District of California   Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.      Angeles County
489         Gyuro                  Linda             Gyuro, Linda v.    NJ - Superior Court      ATL-L-2538-17       U.S. District Court for the     Camden Division
                                                       Johnson &         - Atlantic County                             District of New Jersey
                                                     Johnson, et al.
490         Haase                 Justine           Haase, Justine v.      CA - Superior    30-2018-01040095-CU-PL- Central District of California   Western Division
                                                       Johnson &            Court - Los               CXC
                                                     Johnson, et al.      Angeles County
491        Haatvedt                Kellie            Zuck, Kristy v.       CA - Superior            BC699517        Central District of California   Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.      Angeles County
492         Hafner                Margie           Hafner, Margie D. v.    CA - Superior          17CV318651        Central District of California   Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.      Angeles County




                                                                         Page 42 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page217
                                                                              223of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:220
                                                                                                  860



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number     Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
493       Hagemann                Nicole           Hagemann, Nicole,        CA - Superior         16cv303989     Central District of California Western Division
                                                   et al. v. Johnson &       Court - Los
                                                      Johnson, et al.      Angeles County

494          Hair                 Laraine            Hair, Laraine v.        CA - Superior       AG16820181      Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
495           Hall                 Mable           Hall, Mable, et al. v. MO - Circuit Court -   1622-CC00443    Eastern District of Missouri Eastern Division
                                                        Johnson &          City of St. Louis
                                                      Johnson, et al.
496           Hall              Lekeithsha         Hall, Lekeithsha v. NJ - Superior Court       ATL-L-1000-16   U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
497     Halliday-Cornell          Frances           Halliday-Cornell,     NJ - Superior Court    ATL-L-2286-17   U.S. District Court for the   Camden Division
                                                   Frances v. Johnson      - Atlantic County                       District of New Jersey
                                                     & Johnson, et al.

498         Haluch                 June             Haluch, David v.       CA - Superior         18CV332346      Central District of California Western Division
                                                        Johnson &           Court - Los
                                                     Johnson, et al.     Angeles County
499         Hamel                  Linda            Littlefield, Lisa v.   CA - Superior         17CV318674      Central District of California Western Division
                                                        Johnson &           Court - Los
                                                     Johnson, et al.     Angeles County
500       Hammonds                 Lizzie           Toliver, Regina v. NJ - Superior Court       ATL-L-149-18    U.S. District Court for the   Camden Division
                                                        Johnson &        - Atlantic County                         District of New Jersey
                                                     Johnson, et al.
501         Handy                 Earlene           Handy, Earlene v. NJ - Superior Court        ATL-L-2120-15   U.S. District Court for the   Camden Division
                                                        Johnson &        - Atlantic County                         District of New Jersey
                                                     Johnson, et al.
502         Haney                  Debra            Haney, Debra v.        CA - Superior         18CV323905      Central District of California Western Division
                                                        Johnson &           Court - Los
                                                     Johnson, et al.     Angeles County
503         Hanks                  Tania           Caldwell, Alexandra     CA - Superior         RG18922991      Central District of California Western Division
                                                      v. Johnson &          Court - Los
                                                     Johnson, et al.     Angeles County




                                                                           Page 43 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page218
                                                                             224of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:221
                                                                                                 861



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court           Index Number           Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
504        Hansen                Maryann           Hansen, Mary Ann       CA - Superior              TN6901            Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.     Angeles County
505        Hanson                Rebecca           Hanson, Rebecca NJ - Superior Court           ATL-L-6752-14       U.S. District Court for the     Camden Division
                                                      v. Johnson &      - Atlantic County                              District of New Jersey
                                                     Johnson, et al.
506        Hardesty             Hesperansa              Hardesty,         CA - Superior            FCS050568        Central District of California   Western Division
                                                     Hesperansa v.         Court - Los
                                                       Johnson &         Angeles County
                                                     Johnson, et al.
507       Hardiman                 Lynn            Hardiman, Lamont       CA - Superior           16CV294911        Central District of California   Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.     Angeles County
508        Hargrove                Toni             Hargrove, Toni v.     CA - Superior     37-2017-41678-CU-PL-CTL Central District of California   Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.     Angeles County
509         Harlan                Judyth            Harlan, Judyth v.  IL - Circuit Court -       2015L000084       Southern District of Illinois     East St. Louis
                                                       Johnson &        Madison County                                                                   Division
                                                     Johnson, et al.
510         Harrell               Michele          Harrell, Michele v. NJ - Superior Court       ATL-L-2251-17       U.S. District Court for the     Camden Division
                                                       Johnson &        - Atlantic County                              District of New Jersey
                                                     Johnson, et al.
511         Harris                Shelia           Harris, Preston v.     CA - Superior             BC697943        Central District of California   Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.     Angeles County
512         Harris                Wendy             Harris, Wendy v.      CA - Superior             BC672205        Central District of California   Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.     Angeles County
513         Harris                Andrea            Harris, Andrea v.  IL - Circuit Court -       2017-L-2169        Northern District of Illinois   Eastern Division
                                                       Johnson &          Cook County
                                                     Johnson, et al.
514         Harris                 Carol             Harris, Carol v.  NJ - Superior Court        ATL-L-340-18       U.S. District Court for the     Camden Division
                                                       Johnson &        - Atlantic County                              District of New Jersey
                                                     Johnson, et al.
515        Harrison              Kathaleen         Harrison, Katrina K    CA - Superior             BC696316        Central District of California   Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.     Angeles County



                                                                         Page 44 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page219
                                                                             225of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:222
                                                                                                 862



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court        Index Number     Removal District Court         Division of
                                                                                                                                                 Removal
                                                                                                                                               District Court
516        Harrison                Mary             Williams, Sallie v.   NJ - Superior Court   ATL-L-381-18    U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                      District of New Jersey
                                                     Johnson, et al.
517         Harvey                 Joann            Harvey, Joann, v.        CA - Superior       BC716013       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
518        Hasting               Y-Vonnie          Hastin, Y-Vonnie v.       CA - Superior      18CV323996      Central District of California Western Division
                                                        Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
519       Hatanaka                 Sara            Hatanaka, Sara K.         CA - Superior       BC624643       Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                     Johnson, et al.       Angeles County
520         Hauck                 Dolores          Hauck, Dolores Y v.       CA - Superior      18CV328941      Central District of California Western Division
                                                        Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
521         Hauke                 Barbara           Huake, Barbara v.        CA - Superior      18CV330935      Central District of California Western Division
                                                        Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
522        Hawkins                Rhonda           Hawkins, Rhonda v.     NJ - Superior Court   ATL-L-1229-16   U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                      District of New Jersey
                                                     Johnson, et al.
523        Haworth                Melissa          Haworth, Melissa F        CA - Superior       18CV0334       Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                     Johnson, et al.       Angeles County
524         Hayes'                Sharon            Hayes, Sharon v.      NJ - Superior Court    ATL-L-12-16    U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                      District of New Jersey
                                                     Johnson, et al.
525         Hayos                 Meridith          Hayos, Meridith v.       CA - Superior       CV-1700387     Central District of California Western Division
                                                        Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
526         Heard                  Rose             Heard, Rose A. v.        CA - Superior      17CV318652      Central District of California Western Division
                                                        Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
527         Hebron               Wilhelmin         Hebron, Wilhelmin      NJ - Superior Court   ATL-L-336-18    U.S. District Court for the   Camden Division
                                                      v. Johnson &         - Atlantic County                      District of New Jersey
                                                     Johnson, et al.




                                                                           Page 45 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page220
                                                                             226of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:223
                                                                                                 863



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number     Removal District Court          Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
528       Hedgecock                Lena            Hedgecock, James       CA - Superior          18CV334054     Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
529        Hedrick               Ramona            Hedrick, Ramona v.     CA - Superior          18cv335039     Central District of California Western Division
                                                       Johnson &           Court - Los
                                                      Johnson, et al.   Angeles County
530       Heffernan                 Jill             Heffernan, Jill v.   CA - Superior          18CV337164     Central District of California Western Division
                                                       Johnson &           Court - Los
                                                      Johnson, et al.   Angeles County
531         Hegde                  Dipti            Hegde, Deepak v. NJ - Superior Court        ATL-L-629-17    U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
532        Heinisch               Shirley          Heinisch, Shirley v.   CA - Superior          18-CIV-4501    Central District of California Western Division
                                                       Johnson &           Court - Los
                                                      Johnson, et al.   Angeles County
533         Hellner                Noga              Hellner, Noga v.     CA - Superior           BC681816      Central District of California Western Division
                                                       Johnson &           Court - Los
                                                      Johnson, et al.   Angeles County
534       Hennessy               Julianne          Hennessy, Julianne     CA - Superior          18CV327543     Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County

535        Henrick                 Nitra            Henrick, Nitra v.    NJ - Superior Court    ATL-L-1878-16   U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
536         Henrie                 Linda           Alphonso, Victoria    FL - Circuit Court -   CACE19003579    Southern District of Florida Fort Lauderdale
                                                      v. Johnson &        Broward County                                                         Division
                                                      Johnson, et al.
537         Henry                Phaedra           Henry, Phaedra v.     NJ - Superior Court    ATL-L-1936-16   U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
538        Hermann                 Maria           Hermann, Maria v.     NJ - Superior Court    ATL-L-387-18    U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                       District of New Jersey
                                                      Johnson, et al.
539       Hernandez                Gloria          Hernandez, Gloria        CA - Superior         BC642228      Central District of California Western Division
                                                   et al, v. Johnson &       Court - Los
                                                      Johnson, et al.      Angeles County



                                                                          Page 46 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page221
                                                                             227of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:224
                                                                                                 864



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court        Index Number     Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
540       Hernandez               Sharon           Hernandez, Sharon          CA - Superior      17CV311185      Central District of California Western Division
                                                      v. Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
541        Herrera                 Sylvia           Herrera, Sylvia v.     NJ - Superior Court   ATL-L-1159-16   U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
542         Herring               Evonne           Herring, Evonne v.      NJ - Superior Court   ATL-L-2247-17   U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
543          Hess                  Gloria            Hess, Gloria v.       NJ - Superior Court   ATL-L-2662-17   U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
544        Heyward                Kathryn           Heyward, Kathryn          CA - Superior       BC703846       Central District of California Western Division
                                                      v. Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
545        Hibbard                 Carol           Hibbard, Raymond           CA - Superior      18CV323910      Central District of California Western Division
                                                      v. Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
546         Hickey                Valerie          Hickey, Richard, v.        CA - Superior       BC723957       Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.       Angeles County
547        Higgins               Christine         Higgins, Christine v.   NJ - Superior Court   ATL-L-2905-15   U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
548          High                 Marlene          Dickens, Patricia v.       CA - Superior      18CV327536      Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.       Angeles County
549       Hightower               Donna             Hightower, James       NJ - Superior Court   ATL-L-1960-16   U.S. District Court for the   Camden Division
                                                      v. Johnson &          - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
550           Hill                Bernice            Pryor, Aletha v.         CA - Superior       BC715175       Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.        Angeles County
551           Hill                Tonya               Hill, Tonya v.          CA - Superior      17CV318518      Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.        Angeles County




                                                                            Page 47 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page222
                                                                             228of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:225
                                                                                                 865



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
552      Hill-Escobedo              Nita           Hill-Escobedo, Nita        CA - Superior        18CV333671      Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                       Johnson, et al.      Angeles County
553          Hillis                Rose                Hillis, Rose v.     NJ - Superior Court    ATL-L-1692-16    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
554         Hilton               Theresa           Hilton, Theresa et al   NJ - Superior Court    ATL-L-2429-17    U.S. District Court for the     Camden Division
                                                       v. Johnson &         - Atlantic County                        District of New Jersey
                                                        Johnson et al
555         Hilton                 Linda             Hilton, Tracey v.     NJ - Superior Court     ATL-L-885-16    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
556         Hinson                  Jan                Hinson, Jan v.         CA - Superior         18CV00120      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
557         Hinton                 Leta               Hinton, Leta v.      NJ - Superior Court    ATL-L-00106419   U.S. District Court for the           N/A
                                                         Johnson &         - Middlesex County                        District of New Jersey
                                                       Johnson, et al.
558          Hirst                Sandra            First, Ellis Glen v.      CA - Superior        18CV324000      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
559           Ho                   Ping            Ho, Ping v. Johnson     NJ - Superior Court     ATL-L-392-18    U.S. District Court for the     Camden Division
                                                     & Johnson, et al.      - Atlantic County                        District of New Jersey

560         Hoang                  Linh            Hoang, Linh My v.          CA - Superior         BC650367       Central District of California Western Division
                                                      Johnson &                Court - Los
                                                     Johnson, et al.         Angeles County
561         Hodge                Christine         Hodge, Christopher      IL - Circuit Court -    2018-L-1807     Northern District of Illinois   Eastern Division
                                                     v. Johnson &             Cook County
                                                     Johnson, et al.

562        Hodgson                 Marie           Woodson, Jessica,          CA - Superior         BC624387       Central District of California Western Division
                                                   et al. v. Johnson &         Court - Los
                                                      Johnson, et al.        Angeles County




                                                                            Page 48 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page223
                                                                             229of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:226
                                                                                                 866



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption              State Court        Index Number     Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
563         Hollis                 Vera            Hollis, Vera, et al. v.      CA - Superior       BC634856       Central District of California Western Division
                                                        Johnson &                Court - Los
                                                      Johnson, et al.         Angeles County
564         Hollis                 Linda             Hollis, Linda J v.         CA - Superior      18CV324329      Central District of California Western Division
                                                        Johnson &                Court - Los
                                                      Johnson, et al.         Angeles County
565        Holloway              Adrianne           Holloway, Adriane        NJ - Superior Court   ATL-L-2846-15   U.S. District Court for the   Camden Division
                                                      v. Johnson &            - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
566        Holman                 Patricia         Holman, Patricia v.       NJ - Superior Court   ATL-L-2958-15   U.S. District Court for the   Camden Division
                                                        Johnson &             - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
567        Holmes                 Meridith          Holmes, Audrey v.           CA - Superior      HG-17-880973    Central District of California Western Division
                                                        Johnson &                Court - Los
                                                      Johnson, et al.         Angeles County
568          Holt                Kathleen            Holt, Kathleen v.          CA - Superior       18cv335356     Central District of California Western Division
                                                        Johnson &                Court - Los
                                                      Johnson, et al.         Angeles County
569         Holub                 Tamara            Holub, Tamara v.         NJ - Superior Court   ATL-L-6385-14   U.S. District Court for the   Camden Division
                                                        Johnson &             - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
570    Horace-Thompson            Patricia         Horace-Thompson,          NJ - Superior Court   ATL-L-111-18    U.S. District Court for the   Camden Division
                                                   Patricia v. Johnson        - Atlantic County                      District of New Jersey
                                                     & Johnson, et al.


571          Horn                 Susan              Horn, Susan v.       CA - Superior             BC685590       Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
572         Horner               Kimberly          Horner, Kimberly v. NJ - Superior Court         ATL-L-2306-17   U.S. District Court for the   Camden Division
                                                   Johnsn & Johnsn et   - Atlantic County                            District of New Jersey
                                                            al
573        Hornsby                Donna             Bustos, Lisa B. v. NJ - Superior Court         ATL-L-002422    U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                            District of New Jersey
                                                     Johnson, et al.




                                                                              Page 49 of 120
                     Case
                     Case1:19-mc-00103-MN
                          1:19-mc-00103-MN Document
                                           Document12-1
                                                    1-1 Filed
                                                        Filed04/18/19
                                                              04/30/19 Page
                                                                       Page224
                                                                            230of
                                                                                of294
                                                                                   300PageID
                                                                                      PageID#:
                                                                                             #:227
                                                                                                867



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court        Index Number     Removal District Court          Division of
                                                                                                                                                Removal
                                                                                                                                              District Court
574         Hough                  Mary            Hough, Mary Jo, et    CA - Superior        CIVDS1812541    Central District of California Western Division
                                                    al. v. Johnson &      Court - Los
                                                     Johnson, et al.    Angeles County
575        Howard                 Bertha           Howard, Steven v.     CA - Superior        HG-17-880966    Central District of California Western Division
                                                        Johnson &         Court - Los
                                                     Johnson, et al.    Angeles County
576        Howard                Lakishia          Howard, Lakishia v.   CA - Superior        17CV318663      Central District of California Western Division
                                                        Johnson &         Court - Los
                                                     Johnson, et al.    Angeles County
577        Howard                 Joedaja          Howard, Joedaja v. NJ - Superior Court     ATL-L-2192-17   U.S. District Court for the   Camden Division
                                                        Johnson &      - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
578         Hubler                Sandra            Hubler, Sandra v.    CA - Superior        17CECG03715     Central District of California Western Division
                                                        Johnson &         Court - Los
                                                     Johnson, et al.    Angeles County
579        Hudson                 Valorey          Hudson, Valorey v. LA - District Court -     17-10834          Eastern District of             N/A
                                                        Johnson &       Orleans Parish                                Louisiana
                                                     Johnson, et al.
580      Hudson-Black             Beverly            Hudson-Black,       CA - Superior         BC716428       Central District of California Western Division
                                                   Beverly, v. Johnson    Court - Los
                                                    & Johnson, et al.   Angeles County

581        Huffman                Cheryl           Huffman, Cheryl v. LA - District Court -    C665105D       Middle District of Louisina         N/A
                                                       Johnson &      East Baton Rouge
                                                     Johnson, et al.         Parish
582        Hughes                  Vickie           Hughes, Vickie v. NJ - Superior Court      ATL-L-99-16    U.S. District Court for the   Camden Division
                                                       Johnson &       - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
583       Humphrey               Caroline          Humphrey, Caroline NJ - Superior Court     ATL-L-2503-17   U.S. District Court for the   Camden Division
                                                     v. Johnson &      - Atlantic County                        District of New Jersey
                                                      Johnson et al

584       Humphrey               Janet E.          Kramer, Julie D. v.     CA - Superior      17CV309671      Central District of California Western Division
                                                      Johnson &             Court - Los
                                                     Johnson, et al.      Angeles County




                                                                         Page 50 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page225
                                                                              231of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:228
                                                                                                  868



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court         Index Number      Removal District Court         Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
585         Hunter                Kristen           Hunter, Kristen v.   NJ - Superior Court      Atl-l-1179-16   U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
586        Huntley                 Jana              Huntley, Jana v.       CA - Superior          BC722125       Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
587          Hurd                Michelle          Joyce, Kimberly v.       CA - Superior        18STCV03884      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
588         Hurley                 Kathy             Hurley, Kathy v.    LA - District Court -    2017-10832          Eastern District of             N/A
                                                        Johnson &          Orleans Parish                                 Louisiana
                                                      Johnson, et al.
589         Huseth                Sandra            Huseth, Sandra v.    NJ - Superior Court     ATL-L-1341-17    U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
590        Husman                  Heidi            Husman, Heidi v.       CA - Superior          17CV318667      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
591       Hutchinson               Sara            Hutchinson, Sara v.     CA - Superior          17CV308012      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
592         Hutton                Nancy              Hutton, James v.    FL - Circuit Court -    CACE19000576     Southern District of Florida Fort Lauderdale
                                                        Johnson &         Broward County                                                           Division
                                                      Johnson, et al.
593       Hyvarinen                Anne            Hyvarinen, Anne v.       CA - Superior          BC667084       Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
594         Iacullo             Rosemarie          Iacullo, Rosemarie    NJ - Superior Court     ATL-L-187-18     U.S. District Court for the   Camden Division
                                                       v. Johnson &       - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
595           Isa                  Tami               Isa, Bryan A v.    FL - Circuit Court -    17-CA-010979      Middle District of Florida   Tampa Division
                                                        Johnson &        Hillsborough County
                                                      Johnson, et al.
596        Isaacson                Elsie            Isaacson, Elsie v.   NJ - Superior Court     ATL-L-2697-17    U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.




                                                                           Page 51 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page226
                                                                              232of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:229
                                                                                                  869



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court         Index Number       Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
597          Isbell              Dennise            Winters, Sylvia, et    CA - Superior           BC628272        Central District of California Western Division
                                                     al. v. Johnson &       Court - Los
                                                      Johnson, et al.    Angeles County
598        Iturreria              Susan             Iturreria, Susan &     CA - Superior        34-2017-00221535   Central District of California Western Division
                                                        Johnson &           Court - Los
                                                      Johnson, et al.    Angeles County
599        Jackson                 Cathy            Jackson, Cathy M LA - District Court -         2018-2673           Eastern District of             N/A
                                                       v. Johnson &       Orleans Parish                                   Louisiana
                                                      Johnson, et al.
600        Jackson                 Lisa              Jackson, Lisa v.   NJ - Superior Court      ATL-L-2701-17     U.S. District Court for the   Camden Division
                                                        Johnson &        - Atlantic County                           District of New Jersey
                                                      Johnson, et al.
601        Jackson'               Cheryl           Jackson, Cheryl v. NJ - Superior Court         ATL-L-612-16     U.S. District Court for the   Camden Division
                                                        Johnson &        - Atlantic County                           District of New Jersey
                                                      Johnson, et al.
602         Jacobi                Stacey              Jacobi, Stacey       CA - Superior          18CV333802       Central District of California Western Division
                                                   Kirkland v. Johnson      Court - Los
                                                     & Johnson, et al.   Angeles County

603        Jacobson                 Ann             Jacobson, Ann v.      NJ - Superior Court   ATL-L-000625-19    U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
604        Jacquez                Nancy            Jacquez, Nancy v.         CA - Superior         BC681550        Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
605          Elia                  Jaklin             Jaklin, Elia v.        CA - Superior        17CV318648       Central District of California Western Division
                                                        Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
606         Jeffrey                Ingrid            Jeffrey, Ingrid v.   NJ - Superior Court    ATL-L-2847-15     U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
607     Jeremiah-Taylor           Cyndie            Jeremiah-Taylor,         CA - Superior        18cv335060       Central District of California Western Division
                                                   Cyndie v. Johnson          Court - Los
                                                     & Johnson, et al.      Angeles County
608        Jerricks              Deborah           Jerricks, Deborah,        CA - Superior         BC639513        Central District of California Western Division
                                                   et al. v. Johnson &        Court - Los
                                                      Johnson, et al.       Angeles County



                                                                           Page 52 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page227
                                                                             233of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:230
                                                                                                 870



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court         Index Number      Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
609         Joffroy                Lisa             Joffroy, Lisa, et al.      CA - Superior        BC637233        Central District of California Western Division
                                                       v. Johnson &             Court - Los
                                                       Johnson, et al.        Angeles County
610        Johnson                 Diane            Johnson, Diane v.          CA - Superior      CGC-17-557035     Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County
611        Johnson              Constance                 Johnson,             CA - Superior        C17-02413       Central District of California Western Division
                                                       Constance v.             Court - Los
                                                         Johnson &            Angeles County
                                                       Johnson, et al.
612        Johnson                Earlene          Abrams, Terrell, v.         CA - Superior        BC723959        Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
613        Johnson               Candace           Johnson, Candace            CA - Superior        BC645974        Central District of California Western Division
                                                       v. Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
614        Johnson               Carolina           Johnson, Carolina          CA - Superior        BC694135        Central District of California Western Division
                                                       v. Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
615        Johnson                Victoria          Johnson, Brian v.          CA - Superior       18CV327297       Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
616        Johnson              Guadalupe          Vazquez, Antonio v.      NJ - Superior Court    ATL-L-431-18     U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
617        Johnson                Elaine            Johnson, Elaine v.      NJ - Superior Court    ATL-L-2248-17    U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
618        Johnson                Brandi           Johnson, Lester et       NJ - Superior Court    ATL-L-2434-17    U.S. District Court for the   Camden Division
                                                      al v. Johnson &        - Atlantic County                        District of New Jersey
                                                        Johnson et al
619        Johnson                  Kim             Johnson, Lucas v.       NJ - Superior Court     ATL-L-36-15     U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
620        Johnson'                Mary              Johnson, Mary v.       NJ - Superior Court   ATL-L-000644-18   U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.



                                                                             Page 53 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page228
                                                                             234of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:231
                                                                                                 871



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court        Index Number     Removal District Court           Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
621     Johnson-Myers            Kathleen          Johnson, Adam v.      NJ - Superior Court   ATL-L-405-18    U.S. District Court for the     Camden Division
                                                       Johnson &          - Atlantic County                      District of New Jersey
                                                     Johnson, et al.
622        Johnston               Ronda            Bradfield, Sarah v.      CA - Superior      17CV318626      Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
623         Jones                Antoinette        Coleman, Antoine         CA - Superior       BC699912       Central District of California Western Division
                                                     v. Johnson &            Court - Los
                                                     Johnson, et al.       Angeles County
624         Jones                  Mona             Richard, Lynn v.        CA - Superior       BC681836       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
625         Jones                 ROSA              Jonas, Rosa v.          CA - Superior      CIVDS1721621    Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
626         Jones                Sharline          Akingboye, Rachel        CA - Superior      18CV328925      Central District of California Western Division
                                                    R v. Johnson &           Court - Los
                                                     Johnson, et al.       Angeles County

627         Jones                 Kathryn           Jones, Kathryn v.     CA - Superior        17CV318668      Central District of California Western Division
                                                        Johnson &          Court - Los
                                                       Johnson, et al.   Angeles County
628         Jones                Jeanette           Jones, Jeanette v.    CA - Superior        18CV323587      Central District of California Western Division
                                                        Johnson &          Court - Los
                                                       Johnson, et al.   Angeles County
629         Jones                 Voncile            Jones, Lamont v.  IL - Circuit Court -     2018-L-1790    Northern District of Illinois   Eastern Division
                                                        Johnson &         Cook County
                                                       Johnson, et al.
630         Jones                  Doris              Jones, Doris v.  NJ - Superior Court     ATL-L-772-14    U.S. District Court for the     Camden Division
                                                        Johnson &       - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
631         Jones                Francine           Jones, Francine v. NJ - Superior Court     ATL-L-2848-15   U.S. District Court for the     Camden Division
                                                        Johnson &       - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
632         Jones                  Karen              Jones, Karen v.  NJ - Superior Court     ATL-L-2454-17   U.S. District Court for the     Camden Division
                                                   Johnson & Johnson    - Atlantic County                        District of New Jersey
                                                           et al



                                                                          Page 54 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page229
                                                                              235of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:232
                                                                                                  872



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption               State Court         Index Number     Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
633         Jones'                 Linda            Jones, Linda L v.        FL - Circuit Court -    18-3363CA01     Southern District of Florida    Miami Division
                                                         Johnson &           Miami Dade County
                                                      Johnson, et al.
634         Jones'                Brenda            Jones, Brenda v.         LA - District Court -    C-678343D      Middle District of Louisina          N/A
                                                         Johnson &           East Baton Rouge
                                                      Johnson, et al.               Parish
635    Jordan-Robinson            Laurie            Jordan-Robinson,            CA - Superior        19CV342150      Central District of California Western Division
                                                   Laurie v. Johnson &           Court - Los
                                                      Johnson, et al.          Angeles County
636    Jordan-Robinson'           Laurie            Jordan-Robinson,         NJ - Superior Court     ATL-L-2443-18   U.S. District Court for the    Camden Division
                                                   Laurie v. Johnson &        - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
637          Joukl                 Judit           Joukl, Judit, et al. v.      CA - Superior        17CV304902      Central District of California Western Division
                                                         Johnson &               Court - Los
                                                      Johnson, et al.         Angeles County
638         Judson                Joanne           Judson, Joanne, et        NJ - Superior Court     ATL-L-2604-17   U.S. District Court for the    Camden Division
                                                     al. v. Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
639         Julian                Susan               Julian, John v.           CA - Superior        18CV326451      Central District of California Western Division
                                                         Johnson &               Court - Los
                                                      Johnson, et al.         Angeles County
640        Kaminski              Deborah           Kaminski, Deborah         NJ - Superior Court     ATL-L-155-18    U.S. District Court for the    Camden Division
                                                       v. Johnson &           - Atlantic County                        District of New Jersey
                                                      Johnson, et al.

641          Kanji                Khatun           Kanji, Khatun A. v.          CA - Superior         BC671569       Central District of California Western Division
                                                       Johnson &                 Court - Los
                                                     Johnson, et al.           Angeles County
642         Kaplan                 Meryl            Buddell, Isaac v.           CA - Superior        18CV328926      Central District of California Western Division
                                                       Johnson &                 Court - Los
                                                     Johnson, et al.           Angeles County
643         Kaplan                 Anna             Kaplan, Anna, v.            CA - Superior        18CV331746      Central District of California Western Division
                                                       Johnson &                 Court - Los
                                                     Johnson, et al.           Angeles County
644        Karichina              Oxana            Karichina, Oxana v.          CA - Superior        17CV311421      Central District of California Western Division
                                                       Johnson &                 Court - Los
                                                     Johnson, et al.           Angeles County



                                                                               Page 55 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page230
                                                                              236of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:233
                                                                                                  873



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court             Index Number           Removal District Court          Division of
                                                                                                                                                             Removal
                                                                                                                                                           District Court
645        Kassem                  May               Kassem, May v.       NJ - Superior Court        ATL-L-0439-19          U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
646       Kavanaugh               Sandra           Kavanaugh, Sandra      NJ - Superior Court        ATL-L-1134-15          U.S. District Court for the   Camden Division
                                                        and Daniel         - Atlantic County                                  District of New Jersey
                                                      Kavanaugh v.
                                                         Johnson &
                                                      Johnson, et al.
647       Kavookjian               Leah            Kavookjian, Leah v.    NJ - Superior Court         ATL-L-27-18           U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
648          Kelly                Susan                Kelly, Susan          CA - Superior           16CECG03244           Central District of California Western Division
                                                        Lewotsky v.           Court - Los
                                                         Johnson &          Angeles County
                                                      Johnson, et al.
649          Kelly               Kathleen           Kelly, Kathleen, et   NJ - Superior Court       ATL-L-000835-18         U.S. District Court for the   Camden Division
                                                     al. v. Johnson &      - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
650        Kenney                 Marlene           Kenney, James v.      NJ - Superior Court        ATL-L-0682-18          U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
651          Kent                 Monica             Kent, Monica v.         CA - Superior            17CV318672           Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
652          Kerp                 Susan              Kerp, Thomas v.         CA - Superior      30-2017-00953308-CU-PL- Central District of California Western Division
                                                         Johnson &            Court - Los                 CXC
                                                      Johnson, et al.       Angeles County
653          Keys                  Debra              Keys, Debra v.         CA - Superior              T18-146            Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
654        Keyston                 Lisa             Keyston, Sarah v.        CA - Superior            18-CIV-1609          Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
655       Khazzaka                 Alice           Khazzaka, Alice v.        CA - Superior            17CV318673           Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County




                                                                           Page 56 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page231
                                                                              237of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:234
                                                                                                  874



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court          Index Number           Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
656        Khorrami               Mahnaz           Khorrami, Mahnaz      CA - Superior          RIC1706664            Central District of California Western Division
                                                      v. Johnson &        Court - Los
                                                      Johnson, et al.  Angeles County
657          Kijak                 Lisa                Kijak, Lisa v.    CA - Superior    30-2018-00995844-CU-PL- Central District of California      Western Division
                                                        Johnson &         Court - Los               CXC
                                                      Johnson, et al.  Angeles County
658        Kilburne                Debra           Kilburne, Nathanel NJ - Superior Court      ATL-L-6751-14       U.S. District Court for the        Camden Division
                                                      v. Johnson &     - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
659         Kilgore                Betty            Kilgore, Betty, v.   CA - Superior           BC716011         Central District of California      Western Division
                                                        Johnson &         Court - Los
                                                      Johnson, et al.  Angeles County
660        Kincade                 Lora             Kincade, Claude NJ - Superior Court        ATL-L-6808-14       U.S. District Court for the        Camden Division
                                                       and Shelley     - Atlantic County                             District of New Jersey
                                                   Kincade v. Johnson
                                                     & Johnson, et al.

661         Kincy                  Nelda             Kincy, Nelda v.    NJ - Superior Court     ATL-L-1940-16         U.S. District Court for the     Camden Division
                                                       Johnson &         - Atlantic County                              District of New Jersey
                                                     Johnson, et al.
662         Kinder                Susan             Kinder, Jamie v.       CA - Superior         18CV333617           Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
663          King                Geraldine            King, Rose v.        CA - Superior           BC697721           Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
664          King                 Franny             King, Franny v.    NJ - Superior Court      ATL-L-350-18         U.S. District Court for the     Camden Division
                                                       Johnson &         - Atlantic County                              District of New Jersey
                                                     Johnson, et al.
665        Kirchner                Mary             Kirchner, Mary v.   NJ - Superior Court     ATL-L-2528-17         U.S. District Court for the     Camden Division
                                                       Johnson &         - Atlantic County                              District of New Jersey
                                                     Johnson, et al.
666       Kirk-Brown              Mildred           Brown, Thedis v.    IL - Circuit Court -      2018-L-1866         Northern District of Illinois   Eastern Division
                                                       Johnson &           Cook County
                                                     Johnson, et al.




                                                                         Page 57 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page232
                                                                             238of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:235
                                                                                                 875



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court         Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
667         Kleiner                Ellen             Kleiner, Ellen v.     PA - Philadelphia      170102505           Eastern Distirct of        Philadelphia
                                                         Johnson &          County Court of                             Pennsylvania                Division
                                                      Johnson, et al.       Common Pleas
668         Kleven               MIchelle            Kleven, Jerry v.        CA - Superior       18CV335685       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
669         Klimes               Jacquelin          Klimes, Jacquelin,    NJ - Superior Court    ATL-L-2626-17    U.S. District Court for the   Camden Division
                                                   et al. v. Johnson &     - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
670         Kobee                  Holly           Kobee, Holly, et al.   NJ - Superior Court   MID-L-01138-18    U.S. District Court for the         N/A
                                                       v. Johnson &       - Middlesex County                        District of New Jersey
                                                      Johnson, et al.
671         Konkin               Christina            Bunke, Tina v.      NJ - Superior Court    ATL-L-998-16     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
672         Koontz                  Ann               Koontz, Ann v.         CA - Superior      CIVDS1724289      Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
673         Koontz                 Freda             Nagel, Loretta v.    NJ - Superior Court    ATL-L-2714-17    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
674         Kostuk                 Kathy             Kostuk, Kathy v.     NJ - Superior Court   ATL-L-000650-18   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
675         Kosty                 Cheryl             Kosty, James v.      NJ - Superior Court   ATL-L-002162-18   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
676         Kramer                Roberta          Kramer, Roberta, et    NJ - Superior Court    ATL-L-216-18     U.S. District Court for the   Camden Division
                                                     al. v. Johnson &      - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
677        Krasow                 Dyanne           Krasow, Michael v.        CA - Superior        18-CIV-1067     Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
678         Krenis                Denise            Krenis, Denise v.     NJ - Superior Court   ATL-L-002464-18   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.




                                                                           Page 58 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page233
                                                                             239of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:236
                                                                                                 876



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court            Index Number           Removal District Court         Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
679        Krestian              Lorraine          Krestain, Lorraine v.    CA - Superior         15-cv-289573         Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
680        Krueger               Jeanette           Krueger, Jeanette       CA - Superior   30-2017-00952464-CU-PL- Central District of California    Western Division
                                                      v. Johnson &           Court - Los              CXC
                                                      Johnson, et al.     Angeles County
681       Kurczeski               Frances           Kurczeski, Edward NJ - Superior Court        ATL-L-2249-17       U.S. District Court for the      Camden Division
                                                      v. Johnson &        - Atlantic County                            District of New Jersey
                                                      Johnson, et al.
682         Kurian                 Lissy           Kurian, Lissy Amma       CA - Superior        BCV-18-101543      Central District of California    Western Division
                                                      v. Johnson &           Court - Los
                                                      Johnson, et al.     Angeles County
683         Kurten                 Trudy             Kurten, Trudy v.       DE - Superior         N17C-05-314           District of Delaware                N/A
                                                        Johnson &        Court - New Castle
                                                      Johnson, et al.           County
684          Kyrk                Christina         Kyrk, Christina and NJ - Superior Court       ATL-L-2947-15       U.S. District Court for the      Camden Division
                                                      Loren Kyrk v.       - Atlantic County                            District of New Jersey
                                                        Johnson &
                                                      Johnson, et al.
685        La Varta              Catherine            Doyle, Julian         CA - Superior          SCV260077        Central District of California    Western Division
                                                   Thomas v. Johnson         Court - Los
                                                     & Johnson, et al.    Angeles County

686       Labovitch                Caren           Labovitch, Caren v.   CA - Superior              BC681608           Central District of California Western Division
                                                       Johnson &          Court - Los
                                                     Johnson, et al.   Angeles County
687          Laez                   Elia              Nochebuena,        CA - Superior              BC723955           Central District of California Western Division
                                                   Jordon, v. Johnson     Court - Los
                                                    & Johnson, et al.  Angeles County
688        Lagarra                Angela           Lagarra, Angela v. NJ - Superior Court         ATL-L-261-18          U.S. District Court for the   Camden Division
                                                       Johnson &       - Atlantic County                                  District of New Jersey
                                                     Johnson, et al.
689          Laird                Susan              Laird, Susan v.     CA - Superior              BC695059           Central District of California Western Division
                                                       Johnson &          Court - Los
                                                     Johnson, et al.   Angeles County




                                                                         Page 59 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page234
                                                                             240of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:237
                                                                                                 877



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court               Index Number          Removal District Court          Division of
                                                                                                                                                               Removal
                                                                                                                                                             District Court
690        Lamaque                Shantal           Lamaque, Shantal         CA - Superior             CIVDS1825399          Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
691        Landells                Carol                Kapp, Gail v.     NJ - Superior Court         ATL-L-002463-18         U.S. District Court for the   Camden Division
                                                          Johnson &        - Atlantic County                                    District of New Jersey
                                                       Johnson, et al.
692         Landry               Kathleen           Landry, Katheen v.    LA - District Court -           17-10827               Eastern District of             N/A
                                                         Johnson &          Orleans Parish                                           Louisiana
                                                       Johnson, et al.
693         Landry                Tiffany          Landry, Clint Adam     NJ - Superior Court           ATL-L-969-16          U.S. District Court for the   Camden Division
                                                       v. Johnson &        - Atlantic County                                    District of New Jersey
                                                       Johnson, et al.
694          Lane               Jacqueline         Lane, Jacqueline, et   NJ - Superior Court         ATL-L-001391-18         U.S. District Court for the   Camden Division
                                                      al. v. Johnson &     - Atlantic County                                    District of New Jersey
                                                       Johnson, et al.
695          Lang                Michelle            Lang, Michelle v.    NJ - Superior Court          ATL-L-2288-17          U.S. District Court for the   Camden Division
                                                          Johnson &        - Atlantic County                                    District of New Jersey
                                                       Johnson, et al.
696        Lanham                 Barbara           Fowler, Deanna v.        CA - Superior                BC699913           Central District of California Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
697        Laporte              Michele R.           Laporte, Jason v.       CA - Superior              17CV309805           Central District of California Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
698          Lara                Christine         Lara, Christine Ann       CA - Superior                BC715169           Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
699        Larmond                Valrose          Larmond, Valrose v.       CA - Superior        37-2017-40422-CU-PL-CTL Central District of California Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
700         Lasley                Patricia           Lasley, Wayne v.        CA - Superior              18CV332349           Central District of California Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
701        Laurent              Margarete          Laurent, Margarete        CA - Superior              18CV330507           Central District of California Western Division
                                                        v. Johnson &          Court - Los
                                                       Johnson, et al.      Angeles County




                                                                            Page 60 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page235
                                                                              241of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:238
                                                                                                  878



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court         Index Number      Removal District Court           Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
702       Lauterbach             Catherine            Lauterbach,       NJ - Superior Court   ATL-L-000975-18   U.S. District Court for the     Camden Division
                                                   Catherine, et al. v.  - Atlantic County                        District of New Jersey
                                                       Johnson &
                                                     Johnson, et al.
703        Lavender                Karen           Lavender, Karen v.      CA - Superior        SCV-261471      Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
704        Lavigna                 Mary             Lavigna, Mary v.    NJ - Superior Court    ATL-L-2250-17    U.S. District Court for the     Camden Division
                                                       Johnson &         - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
705       Lawrence                 Joyce           Lawrence, Joyce v.      CA - Superior       18CV324001       Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
706        Lawson                 James               King, James       NJ - Superior Court    ATL-L-496-16     U.S. District Court for the     Camden Division
                                                   Lawson v. Johnson     - Atlantic County                        District of New Jersey
                                                    & Johnson, et al.

707          Lea                  Phyllis            Lea, Phyllis v.  LA - District Court -     2018-2613           Eastern District of               N/A
                                                       Johnson &         Orleans Parish                                 Louisiana
                                                     Johnson, et al.
708         Leach                 Susan             Leach, Susan v.    IL - Circuit Court -     2018-L-1301     Northern District of Illinois   Eastern Division
                                                       Johnson &          Cook County
                                                     Johnson, et al.
709         Leach                 Evelyn            Leach, Evelyn v.  NJ - Superior Court     ATL-L-001471-18   U.S. District Court for the     Camden Division
                                                       Johnson &        - Atlantic County                         District of New Jersey
                                                     Johnson, et al.
710        Ledesma                Carmen           Ledesma, Carmen        CA - Superior         BC671565        Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.     Angeles County
711        Ledesma                 Sonia           Ledesma, Sonia v.      CA - Superior        17CV321185       Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.     Angeles County
712          Lee                   Annie           Lee, Annie Ruby S.     CA - Superior         BC623923        Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.     Angeles County




                                                                         Page 61 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page236
                                                                              242of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:239
                                                                                                  879



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
713          Lee                  Natalie             Lee, Natalie v.         CA - Superior        CV-18-000341     Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
714          Lee                  Chasity             Lee, Chasity v.      NJ - Superior Court     ATL-L-2717-17    U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
715          Lee                 Rebecca             Lee, Rebecca v.       NJ - Superior Court    ATL-L-000229-19   U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
716         Lewis                  Julia            Lewis, Joseph P v.     FL - Circuit Court -   2018CA002282       Middle District of Florida      Ocala Division
                                                        Johnson &            Marion County
                                                      Johnson, et al.
717         Lewis                Candace            Lewis, Candace v.      IL - Circuit Court -    2015L000409      Southern District of Illinois    East St. Louis
                                                        Johnson &           Madison County                                                              Division
                                                      Johnson, et al.
718         Lewis                  Carla              Lewis, Carla v.      NJ - Superior Court     ATL-L-2957-15    U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
719         Lewis                 Frankie          Lewis, Frankie A. v.    NJ - Superior Court     ATL-L-377-15     U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
720         Lewis                 Angela           Lewis, Angela, et al.   NJ - Superior Court     ATL-L-426-18     U.S. District Court for the     Camden Division
                                                       v. Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
721         Lewis                  Vivian            Lewis, Vivian v.      NJ - Superior Court     ATL-L-2232-17    U.S. District Court for the     Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
722        Liberston               Caren            Liberston, Edward      NJ - Superior Court     ATL-L-2718-17    U.S. District Court for the     Camden Division
                                                       v. Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
723         Linares             Magdalena           Linares, Heriberto        CA - Superior        17CV321196       Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
724         Lindell               Suella            Lindell, Suella and    NJ - Superior Court     ATL-L-996-16     U.S. District Court for the     Camden Division
                                                   David v. Johnson &       - Atlantic County                         District of New Jersey
                                                      Johnson, et al.




                                                                            Page 62 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page237
                                                                              243of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:240
                                                                                                  880



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court           Index Number           Removal District Court         Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
725          Linn                 JoAnn             Linn, Joann M. v. NJ - Superior Court      ATL-L-003051-18      U.S. District Court for the      Camden Division
                                                        Johnson &      - Atlantic County                              District of New Jersey
                                                      Johnson, et al.
726          Lisk                  Linda              Lisk, Linda, v.    CA - Superior           18CV331751        Central District of California    Western Division
                                                        Johnson &         Court - Los
                                                      Johnson, et al.  Angeles County
727          Lisle               Lorraine           Lisle, Lorraine v.   CA - Superior     56-2018-00513949-CU-PL- Central District of California    Western Division
                                                        Johnson &         Court - Los                VTA
                                                      Johnson, et al.  Angeles County
728        Livaudais              Sharon           Livaudais, Sharon, MO - Circuit Court -      1522-CC00613       Eastern District of Missouri      Eastern Division
                                                   et al. v. Johnson & City of St. Louis
                                                      Johnson, et al.
729       Livingston              Kathryn          Livingston, Kathryn   CA - Superior           18CV332884        Central District of California    Western Division
                                                      v. Johnson &        Court - Los
                                                      Johnson, et al.  Angeles County

730         Locke                 Ashley            Locke, Ashley v.   NJ - Superior Court       ATL-L-2253-17         U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                                District of New Jersey
                                                     Johnson, et al.
731        Lofquist                Kelly            Lofquist, Kelly v.    CA - Superior            BC697959           Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
732         Logan                  Marie            Logan, Marie v.       CA - Superior           VCU274061           Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
733         Lomas               Maryhelen          Lomas, Maryhelen NJ - Superior Court          ATL-L-2705-17         U.S. District Court for the   Camden Division
                                                      v. Johnson &      - Atlantic County                                District of New Jersey
                                                     Johnson, et al.
734          Long                  Jamie           Long, John Russell GA - State Court of         18C039942           Northern District of Georgia Atlanta Division
                                                      v. Johnson &      Gwinnett County
                                                     Johnson, et al.
735         Lopez                  Julia            Tran, Marisa, v.      CA - Superior            BC723621           Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
736         Lopez                  Rosa              Lopez, Hugo v.       CA - Superior           18CV322211          Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County



                                                                         Page 63 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page238
                                                                             244of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:241
                                                                                                 881



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court        Index Number     Removal District Court         Division of
                                                                                                                                                Removal
                                                                                                                                              District Court
737         Lopez                 Darlene          Lopez, Darlene, et NJ - Superior Court      ATL-L-2629-17   U.S. District Court for the   Camden Division
                                                    al. v. Johnson &   - Atlantic County                         District of New Jersey
                                                     Johnson, et al.
738     Lopez-Monguia              Sonia           Monguia, Enrique v.   CA - Superior          BC720951       Central District of California Western Division
                                                       Johnson &          Court - Los
                                                     Johnson, et al.   Angeles County
739          Lord                Deborah            Lord, Deborah v. NJ - Superior Court       ATL-L-2945-15   U.S. District Court for the   Camden Division
                                                       Johnson &       - Atlantic County                         District of New Jersey
                                                     Johnson, et al.
740       Loschiavo               Dorothy          Loschiavo, Dorothy    CA - Superior           18cvp15       Central District of California Western Division
                                                      v. Johnson &        Court - Los
                                                     Johnson, et al.   Angeles County

741          Love                 Joelane              Love, Eric v.     CA - Superior         17CV001192      Central District of California Western Division
                                                        Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
742         Lowe                  Lorena           Lowe, Theodore, et    CA - Superior         16-cv-299025    Central District of California Western Division
                                                    al. v. Johnson &      Court - Los
                                                      Johnson, et al.   Angeles County
743          Loyd                Caroline          Loyd, Leewing, Sr., MO - Circuit Court -    1422-CC09821    Eastern District of Missouri Eastern Division
                                                   et al. v. Johnson &  City of St. Louis
                                                      Johnson, et al.

744         Lucas                 Dianna            Lucas, Dianna v.     NJ - Superior Court   ATL-L-6750-14   U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
745        Luecker               Katherine         Luecker, Laurie, et      CA - Superior       16cv303435     Central District of California Western Division
                                                    al. v. Johnson &         Court - Los
                                                      Johnson, et al.     Angeles County
746        Luerssen               Edwina             Luv. Johnson &      NJ - Superior Court   ATL-L-299-18    U.S. District Court for the   Camden Division
                                                      Johnson, et al.     - Atlantic County                      District of New Jersey

747          Lugli               Christine           Lugli, Robert v.    NJ - Superior Court   ATL-L-999-16    U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                      District of New Jersey
                                                     Johnson, et al.




                                                                          Page 64 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page239
                                                                             245of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:242
                                                                                                 882



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court           Index Number           Removal District Court         Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
748          Luna               Hermelinda         Luna, Hermelinda v.     CA - Superior           BC701412           Central District of California Western Division
                                                        Johnson &           Court - Los
                                                      Johnson, et al.    Angeles County
749         Luther                 Lisa               Luther, Lisa v.      CA - Superior           BC700403           Central District of California Western Division
                                                        Johnson &           Court - Los
                                                      Johnson, et al.    Angeles County
750         Lynch                Ladonna            Lynch, Ladonna v.      CA - Superior          17CV318678          Central District of California Western Division
                                                        Johnson &           Court - Los
                                                      Johnson, et al.    Angeles County
751          Lynn                 Jannie             Olberts, Cristi v. NJ - Superior Court      ATL-L-2725-15         U.S. District Court for the   Camden Division
                                                        Johnson &        - Atlantic County                               District of New Jersey
                                                      Johnson, et al.
752        Maccioli                Mary              Maccioli, Mary v. NJ - Superior Court       ATL-L-1957-16         U.S. District Court for the   Camden Division
                                                        Johnson &        - Atlantic County                               District of New Jersey
                                                      Johnson, et al.
753       MacDonald               Colleen              MacDonald,          CA - Superior           BC716006           Central District of California Western Division
                                                   Colleen, v. Johnson      Court - Los
                                                     & Johnson, et al.   Angeles County

754         Macias                 Maria           Haggerty, Steve v.     CA - Superior          19CV342150            Southern District of            N/A
                                                       Johnson &       Court - San Diego                                     California
                                                      Johnson, et al.         County
755        Madden                 Kareen           Madden, Kareen v.      CA - Superior    37-2017-41757-CU-PL-CTL Central District of California Western Division
                                                       Johnson &           Court - Los
                                                      Johnson, et al.   Angeles County
756        Madera                Christine         Madera, Christine, NJ - Superior Court       ATL-L-00948-18      U.S. District Court for the Camden Division
                                                   et al. v. Johnson &  - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
757       Madretzke              Michelle          Madretzke, Michelle NJ - Superior Court      ATL-001759-18       U.S. District Court for the Camden Division
                                                      v. Johnson &      - Atlantic County                             District of New Jersey
                                                      Johnson, et al.

758        Magana               Guadalupe              Magana,          NJ - Superior Court      ATL-L-2193-17         U.S. District Court for the   Camden Division
                                                     Guadalupe v.        - Atlantic County                               District of New Jersey
                                                      Johnson &
                                                     Johnson, et al.




                                                                         Page 65 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page240
                                                                              246of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:243
                                                                                                  883



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court              Index Number          Removal District Court       Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
759        Mahoney                 Judy             Mahoney, Judy v.     CA - Superior        30-2018-00988014-CU-MT- Central District of California Western Division
                                                       Johnson &          Court - Los                   CXC
                                                     Johnson, et al.   Angeles County
760        Maitland                Eloise          Maitland, Eloise v.   CA - Superior    56-2017-00503557-CU-PL- Central District of California Western Division
                                                       Johnson &          Court - Los               VTA
                                                     Johnson, et al.   Angeles County
761        Malapero              Marianne          Malapero, Marianne NJ - Superior Court      ATL-L-2540-17       U.S. District Court for the Camden Division
                                                      v. Johnson &     - Atlantic County                             District of New Jersey
                                                     Johnson, et al.

762       Malkiewicz               Gina            Malkiewicz, Gina v.     CA - Superior            18CV331107           Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
763     Mallison-Spokny          Caroline          Spokny, Michael v.      CA - Superior                T1940            Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
764        Mancino                 Mary             Mancino, Mary v.       CA - Superior       2018-10026-CU-PL-NC       Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
765         Manley                 Karen            Manley, Karen v. NJ - Superior Court          ATL-L-000197-18         U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                                  District of New Jersey
                                                     Johnson, et al.
766         Marcel                 Joyce           Shockley, Kristie v. NJ - Superior Court        ATL-L-1955-16          U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                                  District of New Jersey
                                                     Johnson, et al.
767        Marcinek               Loraine          Marcinek, Loraine NJ - Superior Court            ATL-L-956-15          U.S. District Court for the   Camden Division
                                                     v. Johnson &        - Atlantic County                                  District of New Jersey
                                                     Johnson, et al.
768       Markarian                Hilda           Markarian, Hilda, v.    CA - Superior              BC716008           Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
769       Markarian                Hilda            Markarian, Hilda       CA - Superior              BC685040           Central District of California Western Division
                                                                            Court - Los
                                                                         Angeles County
770         Marron                 Maria            Marron, Maria v.       CA - Superior              BC705965           Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County



                                                                         Page 66 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page241
                                                                               247of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:244
                                                                                                   884



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court         Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
771        Marshall               Kathleen          Marshall, Kathleen NJ - Superior Court       ATL-L-000744-18   U.S. District Court for the   Camden Division
                                                       v. Johnson &       - Atlantic County                          District of New Jersey
                                                       Johnson, et al.
772         Martel                  Mina             Martel, Joseph v.      CA - Superior           T182069        Central District of California Western Division
                                                        Johnson &            Court - Los
                                                       Johnson, et al.    Angeles County
773         Martin                Delphine          Martin, Delphine v.     CA - Superior         18CV330949       Central District of California Western Division
                                                        Johnson &            Court - Los
                                                       Johnson, et al.    Angeles County
774         Martin                  Dawn             Martin, Dawn v.     NJ - Superior Court      ATL-L-1818-16    U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                          District of New Jersey
                                                       Johnson, et al.
775        Martinez               Katherine         Martinez, Katherine,    CA - Superior          BC649256        Central District of California Western Division
                                                    et al. v. Johnson &      Court - Los
                                                       Johnson, et al.    Angeles County

776        Martinez                 Maria           Shebley, Yvonne v.        CA - Superior       17CV318716       Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.       Angeles County
777         Martz                   Lynne            Martz, Lynne v.       NJ - Superior Court   ATL-L-001491-18   U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
778        Mascitelli               Lisa             Mascitelli, Lisa v.   NJ - Superior Court   ATL-L-000653-18   U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
779         Masorti                 Becki            Masorti, Becki v.     NJ - Superior Court    ATL-L-2724-15    U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
780         Massi                  Jennifer           Massi, Anna v.          CA - Superior       18CV330513       Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.       Angeles County
781          Mata                  Carmen            Mata, Carmen v.          CA - Superior       RG18925277       Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.       Angeles County
782         Mattel                  Marie            Mattel, Marie v.      NJ - Superior Court    ATL-L-1875-16    U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                        District of New Jersey
                                                      Johnson, et al.



                                                                            Page 67 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page242
                                                                              248of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:245
                                                                                                  885



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption             State Court          Index Number      Removal District Court         Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
783         Matteo                Nicole            Matteo, Nicole v. NJ - Superior Court         MID-L-00597-18    U.S. District Court for the         N/A
                                                   Johnson & Jonson, - Middlesex County                               District of New Jersey
                                                           et al.
784        Matthey                Patricia         Matthey, Patricia v. FL - Circuit Court -      2018CA004809       Middle District of Florida   Tampa Division
                                                        Johnson &        Sarasota County
                                                      Johnson, et al.
785        Matyola               Catherine         Matyola, Catherine, NJ - Superior Court        ATL-L-001779-18   U.S. District Court for the   Camden Division
                                                   et al. v. Johnson &   - Atlantic County                            District of New Jersey
                                                      Johnson, et al.

786        Mauricio               VIoleta           Mauricio, Violeta        CA - Superior         18CV330855       Central District of California Western Division
                                                   Antonia v. Johnson         Court - Los
                                                    & Johnson, et al.       Angeles County

787        Mauriello               Diane           Mauriello, Diane, et   NJ - Superior Court     ATL-L-001578-18   U.S. District Court for the   Camden Division
                                                    al. v. Johnson &       - Atlantic County                          District of New Jersey
                                                     Johnson, et al.
788         Mauro                Deborah           Mauro, Deborah v.         CA - Superior          BC682106        Central District of California Western Division
                                                        Johnson &             Court - Los
                                                     Johnson, et al.       Angeles County
789        Mazzella                Linda           Mazzella, Linda v.     NJ - Superior Court     ATL-L-000790-18   U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                          District of New Jersey
                                                     Johnson, et al.
790        Mazzuca               Kathleen           Mazzuca, John v.      NJ - Superior Court      ATL-L-2254-17    U.S. District Court for the   Camden Division
                                                        Johnson &          - Atlantic County                          District of New Jersey
                                                     Johnson, et al.
791        McBride                Bridget          McBride, Bridget v.    LA - District Court -     2016-09413          Eastern District of             N/A
                                                        Johnson &           Orleans Parish                                  Louisiana
                                                     Johnson, et al.
792      McCandless               Sandra              McCandless,            CA - Superior          BC688562        Central District of California Western Division
                                                   Sandra v. Johnson          Court - Los
                                                    & Johnson, et al.       Angeles County
793       McCarthy                 Jack            McCarthy, Jack v.      NJ - Superior Court     ATL-L-00106519    U.S. District Court for the         N/A
                                                        Johnson &         - Middlesex County                          District of New Jersey
                                                     Johnson, et al.




                                                                            Page 68 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page243
                                                                             249of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:246
                                                                                                 886



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court          Index Number      Removal District Court           Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
794       McCartney                Cathy           McCartney, Cathy NJ - Superior Court        ATL-L-000860-18   U.S. District Court for the     Camden Division
                                                     v. Johnson &    - Atlantic County                             District of New Jersey
                                                     Johnson, et al.
795       McConner                Frances          McConner, Frances   CA - Superior            18CV327339       Central District of California Western Division
                                                     v. Johnson &       Court - Los
                                                     Johnson, et al. Angeles County

796      McCormack                Arlene           McCormack, Arlene NJ - Superior Court        ATL-L-394-18     U.S. District Court for the     Camden Division
                                                      v. Johnson &      - Atlantic County                          District of New Jersey
                                                     Johnson, et al.
797         McCoy                  Carla            Norman, Mark v.       CA - Superior         17CV314869       Central District of California Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
798        McCullen                Carol           McCullen, Alice, et MO - Circuit Court -     1522-CC00811     Eastern District of Missouri Eastern Division
                                                    al. v. Johnson &    City of St. Louis
                                                     Johnson, et al.
799       McDonald                Marilyn          McDonald, Marilyn      CA - Superior          RIC1809839      Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.    Angeles County
800       McDonald                Marjorie         McDonald, Marjorie     CA - Superior            190511        Central District of California Western Division
                                                   Ruth v. Johnson &       Court - Los
                                                     Johnson, et al.    Angeles County

801       McFadden                Debby            McFadden, Debby         CA - Superior        17CV318514       Central District of California Western Division
                                                     v. Johnson &           Court - Los
                                                    Johnson, et al.      Angeles County
802        McGann                  Ellen           McGann, Ellen v.     NJ - Superior Court     ATL-L-332-18     U.S. District Court for the     Camden Division
                                                      Johnson &          - Atlantic County                         District of New Jersey
                                                    Johnson, et al.
803        McGinnis             Bernadette         Taylor, Tiffany v.   IL - Circuit Court -     2018-L-1628     Northern District of Illinois   Eastern Division
                                                      Johnson &            Cook County
                                                    Johnson, et al.
804       McGlothin               Rikayah          Dixon, Allahme v.       CA - Superior        17CV318644       Central District of California Western Division
                                                      Johnson &             Court - Los
                                                    Johnson, et al.       Angeles County




                                                                         Page 69 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page244
                                                                              250of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:247
                                                                                                  887



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court        Index Number      Removal District Court         Division of
                                                                                                                                                Removal
                                                                                                                                              District Court
805       McGonigle                Joyce           McGonigle, Joyce       DE - Superior      N17C-11-033 TAL       District of Delaware            N/A
                                                      v. Johnson &     Court - New Castle
                                                      Johnson, et al.         County
806        McKenna                Barbara          McKenna, Barbara NJ - Superior Court       ATL-L-1953-17    U.S. District Court for the   Camden Division
                                                      v. Johnson &      - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
807       McKenney                Sandy            McKenney, Sandy        CA - Superior        17CV318519      Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
808       McKenzie                  Teri           McKenzie, Teri v.      CA - Superior        17CV02472       Central District of California Western Division
                                                       Johnson &           Court - Los
                                                      Johnson, et al.   Angeles County
809       McKenzie                Jannes           McKenzie, Jannes,      CA - Superior        17CV308034      Central District of California Western Division
                                                   et al. v. Johnson &     Court - Los
                                                      Johnson, et al.   Angeles County

810       McKierman                Maria           McKiernan, Maria v.    CA - Superior        18cv335037      Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
811       McKinney                Harriet          McKinney Barbara NJ - Superior Court       ATL-L-373-18     U.S. District Court for the   Camden Division
                                                      v. Johnson &      - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
812       McKinsey                 Julie           McKinsey, Gary v.      CA - Superior        17CV04382       Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
813       McLaughlin              Mandy            McLaughlin, Mandy NJ - Superior Court      ATL-L-1208-16    U.S. District Court for the   Camden Division
                                                      v. Johnson &      - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
814        McLean                   Jill             McLean, Jill v.      CA - Superior       MSC17-02144      Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
815        McMath                  Lynda            McMath, Lynda M       CA - Superior          188579        Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.    Angeles County
816         McNeill               Debra             McNeill, Brian v.  NJ - Superior Court   ATL-L-000219-19   U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                        District of New Jersey
                                                     Johnson, et al.



                                                                         Page 70 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page245
                                                                             251of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:248
                                                                                                 888



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court            Index Number          Removal District Court          Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
817       McQuillen                Karen           McQuillen, Karen v.   NJ - Superior Court      ATL-L-2255-17          U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                                District of New Jersey
                                                     Johnson, et al.
818       McQuown                  Linda           Dorman, Cynthia v.       CA - Superior    37-2018-38363-CU-PL-CTL Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.      Angeles County
819        McShane                Darlene          McShane, Darlene         CA - Superior           BC719091         Central District of California Western Division
                                                     v. Johnson &            Court - Los
                                                     Johnson, et al.      Angeles County
820       McTamney               Laurelee             McTamney,          NJ - Superior Court      ATL-L-2258-17       U.S. District Court for the Camden Division
                                                      Laurelee v.         - Atlantic County                             District of New Jersey
                                                       Johnson &
                                                     Johnson, et al.
821         McVey                Maureen           McVey, Maureen v.        CA - Superior          18CV330923           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.      Angeles County
822        Medrano                 Dora             Medrano, Dora v.        CA - Superior            BC658888           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.      Angeles County
823        Meghana                 Joshi           Joshi, Meghana v.        CA - Superior          RG17-848451          Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.      Angeles County
824         Meier                 Cynthia           Meier, Cynthia v.       CA - Superior        34-2017-00221571       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.      Angeles County
825         Mejia                 Cynthia           Mejia, Cynthia v.       CA - Superior            BC688033           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                     Johnson, et al.      Angeles County
826       Melberger             Bernadette         Melberger, Kevin v.   NJ - Superior Court      ATL-L-2307-17          U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                                District of New Jersey
                                                     Johnson, et al.
827        Mendes                 Nicole           Mendes, Nicole v.     NJ - Superior Court       ATL-L-209-18          U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                                District of New Jersey
                                                     Johnson, et al.
828       Mendicino                 Lori            Mendicino, Lori v.    PA - Allegheny            GD-17-4176              Western District of          Pittsburgh
                                                       Johnson &          County Court of                                     Pennsylvania                Division
                                                     Johnson, et al.      Common Pleas



                                                                          Page 71 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page246
                                                                              252of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:249
                                                                                                  889



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court            Index Number           Removal District Court         Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
829          Metz                 Susan              Metz, Susan v.      CA - Superior                BC689870           Central District of California Western Division
                                                       Johnson &          Court - Los
                                                     Johnson, et al.   Angeles County
830         Metzler               Dianna           Metzler, Dianna v. NJ - Superior Court           ATL-L-2263-17         U.S. District Court for the   Camden Division
                                                       Johnson &       - Atlantic County                                    District of New Jersey
                                                     Johnson, et al.
831       Michaelson              Barbara             Michaelson,     NJ - Superior Court           ATL-L-330-18          U.S. District Court for the   Camden Division
                                                   Barbara v. Johnson  - Atlantic County                                    District of New Jersey
                                                    & Johnson, et al.

832         Michini              Margaret          Michini, Margaret v.      DE - Superior        N18C-05-100 TAL            District of Delaware             N/A
                                                       Johnson &          Court - New Castle
                                                      Johnson, et al.            County
833         Milano                 Luci              Milano, Luci v.      NJ - Superior Court     ATL-L-001807-18         U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                                District of New Jersey
                                                      Johnson, et al.
834        Mileham                Melody           Mileham, Melody v.       CA - Superior           RG18909946        Central District of California    Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
835         Miller                 Robin             Miller, Robin v.       CA - Superior     30-2017-00952776-CU-PL- Central District of California    Western Division
                                                       Johnson &             Court - Los                CXC
                                                      Johnson, et al.      Angeles County
836         Miller                 Lisa               Miller, Lisa v.       CA - Superior           16-cv-299993      Central District of California    Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
837         Miller                 Lynn              Miller, Larry v.       CA - Superior           18CV332341        Central District of California    Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
838         Miller                 Janet             Miller, Janet v.     GA - State Court of        18C039912        Northern District of Georgia      Atlanta Division
                                                       Johnson &           Gwinnett County
                                                      Johnson, et al.
839         Miller                 Eden              Miller, Eden v.      NJ - Superior Court       ATL-L-2699-17         U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                                District of New Jersey
                                                      Johnson, et al.
840         Miller                Cherie            Miller, Cherie v.     NJ - Superior Court       ATL-L-610-16          U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                                District of New Jersey
                                                      Johnson, et al.



                                                                           Page 72 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page247
                                                                              253of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:250
                                                                                                  890



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court        Index Number     Removal District Court          Division of
                                                                                                                                                 Removal
                                                                                                                                               District Court
841         Milliorn              Michele          Milliorn, Michele, et    CA - Superior        16843729      Central District of California Western Division
                                                    al. v. Johnson &         Court - Los
                                                      Johnson, et al.     Angeles County
842        Miranda                 Maria            Miranda, Maria v. NJ - Superior Court      ATL-L-2970-15   U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
843        Mitchell                Linda            Mitchell, Linda v.      CA - Superior      17CV318679      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
844        Mitchell               Denise           Mitchell, Denise v.      CA - Superior      17CV318638      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
845           Mix                 Marcey             Mix, Marcey v.         CA - Superior      18CV330951      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
846         Mobley                Dorothy          Mobley, Dorothy v. NJ - Superior Court      ATL-L-130-18    U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
847      Mohammad                 Cynthia              Mohammad,         NJ - Superior Court   ATL-L-401-16    U.S. District Court for the   Camden Division
                                                   Cynthia v. Johnson     - Atlantic County                      District of New Jersey
                                                    & Johnson, et al.

848         Monks                 Valarie          Paulson, Lorraine v. NJ - Superior Court    ATL-L-2053-17   U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                       District of New Jersey
                                                     Johnson, et al.
849        Monroe                  Exia              Monroe, Exia v.    NJ - Superior Court    ATL-L-2310-17   U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                       District of New Jersey
                                                     Johnson, et al.
850        Montejo                 Maria            Montejo, Maria v.      CA - Superior        BC694136       Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County
851      Montgomery                 Lilly          Montgomery, Lilly V     CA - Superior       18CV327340      Central District of California Western Division
                                                      v. Johnson &          Court - Los
                                                     Johnson, et al.     Angeles County
852        Montosa                 Sylvia          Montosa, Richard v.     CA - Superior        BC703746       Central District of California Western Division
                                                       Johnson &            Court - Los
                                                     Johnson, et al.     Angeles County



                                                                          Page 73 of 120
                     Case
                     Case1:19-mc-00103-MN
                          1:19-mc-00103-MN Document
                                           Document12-1
                                                    1-1 Filed
                                                        Filed04/18/19
                                                              04/30/19 Page
                                                                       Page248
                                                                            254of
                                                                                of294
                                                                                   300PageID
                                                                                      PageID#:
                                                                                             #:251
                                                                                                891



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court        Index Number     Removal District Court          Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
853        Monzon                  Maria            Monzon, Maria v.         CA - Superior      17CV318680      Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County
854         Moore                  Heidi             Moore, Heidi v.         CA - Superior       BC673755       Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County
855         Moore                 Louise            Moore, Louise v.         CA - Superior      17CV318684      Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County
856         Moore                 Athena            Moore, Athena v.         CA - Superior      18CV330937      Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County
857         Moore                   Lou            Moore, Lou Ann v.      NJ - Superior Court   ATL-L-929-16    U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                      District of New Jersey
                                                     Johnson, et al.
858         Moore                 Grace             Moore, Steven v.      NJ - Superior Court   ATL-L-148-18    U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                      District of New Jersey
                                                     Johnson, et al.
859         Moore                Bernadine         Moore, Bernadine        PA - Philadelphia     170104504          Eastern Distirct of        Philadelphia
                                                      v. Johnson &          County Court of                           Pennsylvania               Division
                                                     Johnson, et al.        Common Pleas
860         Moore'                Donna              Moore, Peter v.         CA - Superior       BC698820       Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.        Angeles County
861         Moore'                Nancy             Myers, Sylvia v.         CA - Superior      17CV321201      Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.        Angeles County
862        Morales                Naomi            Morales, Maomi v.         CA - Superior      17CV318688      Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.        Angeles County
863        Morales                 Lillian          Morales, Lillian v.   NJ - Superior Court   ATL-L-1937-16   U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                      District of New Jersey
                                                     Johnson, et al.
864         Moran                Margarita         Moran, Margarita v.    NJ - Superior Court   ATL-L-262-18    U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                      District of New Jersey
                                                     Johnson, et al.




                                                                           Page 74 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page249
                                                                             255of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:252
                                                                                                 892



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number      Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
865        Moranda                Patricia          Moranda, Earl L v.      CA - Superior       17CV321199       Central District of California Western Division
                                                         Johnson &           Court - Los
                                                      Johnson, et al.     Angeles County
866        Moreira                 Maria            Moreira, Maria, et   NJ - Superior Court   ATL-L-000127-19   U.S. District Court for the   Camden Division
                                                     al. v. Johnson &     - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
867        Morgan                  Mary              Morgan, Larry v.       CA - Superior       18CV330990       Central District of California Western Division
                                                         Johnson &           Court - Los
                                                      Johnson, et al.     Angeles County
868        Morgan                 Joanne           Morgan, Joanne v.     NJ - Superior Court    ATL-L-465-18     U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
869        Morgan                 Cynthia          Morgan, Cynthia v.    NJ - Superior Court    ATL-L-2265-17    U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
870         Morris               Kimberly           Morris, Frances v.      CA - Superior        RIC1800043      Central District of California Western Division
                                                         Johnson &           Court - Los
                                                      Johnson, et al.     Angeles County
871         Morris                Traycee           Morris, Traycee v.   NJ - Superior Court    ATL-L-2605-17    U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
872        Mortimer                Laura            Mortimer, Laura v.   NJ - Superior Court    ATL-L-1232-16    U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
873         Motley            La'Sarah-Evette       Motley, La'Sarah-       CA - Superior       18CV332552       Central District of California Western Division
                                                   Evette v. Johnson &       Court - Los
                                                      Johnson, et al.      Angeles County
874         Mount                 Colette           Mount, Colette v.       CA - Superior       17CV318737       Central District of California Western Division
                                                         Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County
875         Mund                 Camella            Mund, Camella v.        CA - Superior       18CV330933       Central District of California Western Division
                                                         Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County
876        Munford                Ashley           Munford, Ingram v.       CA - Superior       18CV328695       Central District of California Western Division
                                                         Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County




                                                                          Page 75 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page250
                                                                              256of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:253
                                                                                                  893



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court           Index Number           Removal District Court        Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
877         Mungle                Connie           Mungle, Connie et NJ - Superior Court         ATL-L-2474-17      U.S. District Court for the     Camden Division
                                                    al v. Johnson &     - Atlantic County                             District of New Jersey
                                                      Johnson et al
878         Murillo              Rebecca           Murillo, Rebecca v.    CA - Superior    37-2018-38085-CU-PL-CTL Central District of California   Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
879         Murray                 Tina              Murray, Tina v.      CA - Superior           18CV327414       Central District of California   Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
880       Musgrave                 Gayle           Musgrave, Edward       CA - Superior           18CV321873       Central District of California   Western Division
                                                    M v. Johnson &         Court - Los
                                                     Johnson, et al.    Angeles County
881         Myers                Candace           Myers, Candace, et     CA - Superior            BC632333        Central District of California   Western Division
                                                    al. v. Johnson &       Court - Los
                                                     Johnson, et al.    Angeles County
882       Napolitano                Lori           Napolitano, Lori v. NJ - Superior Court       ATL-L-2289-17      U.S. District Court for the     Camden Division
                                                        Johnson &       - Atlantic County                             District of New Jersey
                                                     Johnson, et al.
883        Naranjo                Teresa           Naranjo, Teresa, v.    CA - Superior            BC716433        Central District of California   Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
884        Nattress                Inge             Nattress, Inge v.     CA - Superior        34-2017-00221569    Central District of California   Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
885          Nava                 Sandra            Nava, Sandra, v.      CA - Superior            BC716010        Central District of California   Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County
886        Neborsky               Sandra           Neborsky, Robert J     CA - Superior    37-2018-38194-CU-PL-CTL Central District of California   Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.    Angeles County
887       Neenhold                Barbara          Neenhold, Barbara NJ - Superior Court        ATL-L-000196-18     U.S. District Court for the     Camden Division
                                                      v. Johnson &      - Atlantic County                             District of New Jersey
                                                     Johnson, et al.
888        Neilson                Victoria         Neilson, Victoria v.   CA - Superior            BC666982        Central District of California   Western Division
                                                        Johnson &          Court - Los
                                                     Johnson, et al.    Angeles County




                                                                         Page 76 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page251
                                                                              257of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:254
                                                                                                  894



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court        Index Number      Removal District Court          Division of
                                                                                                                                                 Removal
                                                                                                                                               District Court
889       Newberry                Barbara          Newberry, Barbara      CA - Superior      CIVDS1725849      Central District of California Western Division
                                                     D v. Johnson &        Court - Los
                                                     Johnson, et al.    Angeles County
890       Newsome                 Velma            Newsome, Velma v. NJ - Superior Court     ATL-L-000982-18   U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
891        Newton                Deborah           Newton, Ricci V. v. NJ - Superior Court    ATL-L-525-16     U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
892        Nguyen                  Ngan             Nguyen, Ngan v.       CA - Superior        BC697829        Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County
893       Nicholson               Cynthia          Nicholson, Cynthia     CA - Superior       18CV331856       Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                     Johnson, et al.    Angeles County

894        Nickaloff               Lana            Nickaloff, Raymond     CA - Superior       HG17878348       Central District of California Western Division
                                                   et al. v. Johnson &     Court - Los
                                                      Johnson, et al.    Angeles County

895       Nickerson                 Bea              Nickerson, Bea       CA - Superior       00879323CXC      Central District of California Western Division
                                                   Mae v. Johnson &        Court - Los
                                                     Johnson, et al.    Angeles County
896         Nicosia                Judith           Nicosia, Judith v. NJ - Superior Court   ATL-L-002161-18   U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
897      Niedzwiecki              Cheryl           Niedzwiecki, Gene NJ - Superior Court      ATL-L-664-17     U.S. District Court for the   Camden Division
                                                      v. Johnson &      - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
898      Nikoghosyan              Zaruhi              Nikoghosyan,        CA - Superior        BC723622        Central District of California Western Division
                                                   Mema, v. Johnson        Court - Los
                                                    & Johnson, et al.   Angeles County
899         Noorda               Gabriela          Noorda, Gabriela v.    CA - Superior        BC690361        Central District of California Western Division
                                                       Johnson &           Court - Los
                                                     Johnson, et al.    Angeles County




                                                                         Page 77 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page252
                                                                             258of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:255
                                                                                                 895



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court         Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
900        Norcross               Melissa           Norcross, Melissa     NJ - Superior Court   ATL-L-000861-18   U.S. District Court for the   Camden Division
                                                       v. Johnson &        - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
901        Norman                  Ollie             Norman, Ollie v.     NJ - Superior Court    ATL-L-296-16     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
902         Norris                 Diane             Norris, Diane v.     NJ - Superior Court    ATL-L-729-16     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
903        Novicky                Dolores          Novicky, Dolores v.    NJ - Superior Court     ATL-L-56-18     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
904        Novikoff                Elena            Novikoff, Elena, et      CA - Superior        BC628713        Central District of California Western Division
                                                     al. v. Johnson &         Court - Los
                                                      Johnson, et al.      Angeles County
905         Nowe                 Margaret           Nowe, Margaret v.     NJ - Superior Court    ATL-L-297-18     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
906        Nowinski               Barbara           Nowinski, Barbara        CA - Superior        BC688228        Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                      Johnson, et al.      Angeles County
907         Nunez                 Antonia           Nunez, Antonia v.        CA - Superior        BC656226        Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.      Angeles County
908          Nuss                 Kathryn            Nuss, Kathryn v.     NJ - Superior Court    ATL-L-1295-18    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
909          Oatis                Barbara           Oatis, Barbara, et       CA - Superior        BC631959        Central District of California Western Division
                                                     al. v. Johnson &         Court - Los
                                                      Johnson, et al.      Angeles County
910         O'Brien               Helene            O'Brien, Helene v.    NJ - Superior Court    ATL-L-2439-17    U.S. District Court for the   Camden Division
                                                   Johnson & Johnson       - Atlantic County                        District of New Jersey
                                                             et al
911         O'Dell                 Joan              O'Dell, Robert v.       CA - Superior        SCV261914       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County




                                                                           Page 78 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page253
                                                                             259of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:256
                                                                                                 896



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
912         Odom                  Treina             Odom, Treina v.          CA - Superior       18CECG01649      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
913        Offerman              Adelaide          Italiano, Jeanette v.   NJ - Superior Court    ATL-L-2236-17    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
914     O'Hanlon-Young            Patricia           Young, Archester         CA - Superior       18CV328945       Central District of California Western Division
                                                        Alexander v.           Court - Los
                                                         Johnson &           Angeles County
                                                       Johnson, et al.
915         O'Hara                  Lori             O'Hara, Jamie v.         CA - Superior       17CV318695       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
916         Oliver              RoseMarie           Oliver, RoseMarie      NJ - Superior Court    ATL-L-2948-15    U.S. District Court for the   Camden Division
                                                        v. Johnson &        - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
917         O'Neill                 Rita              O'Neill, Rita v.        CA - Superior        BC705653        Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
918         O'Neill                Diana             O'Neill, Diana v.     NJ - Superior Court   ATL-L-002813-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
919         Ordetx                 Zonia             Ordetx, Zonia v.         CA - Superior        BC671566        Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
920        Orellana              Kathleen           Orellana, Kathleen     NJ - Superior Court    ATL-L-1881-16    U.S. District Court for the   Camden Division
                                                        v. Johnson &        - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
921        Orlando                Aurora            Orlando, Aurora v.     NJ - Superior Court    ATL-L-2702-17    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
922         Orman                Michelle           Orman, Michelle v.     NJ - Superior Court    ATL-L-247-16     U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
923        Ormond                 Amber             Ormond, Amber v.       NJ - Superior Court    ATL-L-1885-16    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.



                                                                            Page 79 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page254
                                                                             260of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:257
                                                                                                 897



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court          Index Number      Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
924          Ortiz                 Elisa             Ortiz, Elisa v.      CA - Superior         18CV330466       Central District of California Western Division
                                                      Johnson &             Court - Los
                                                     Johnson, et al.     Angeles County
925          Ortiz                 Sonia           Mancuso, Massimo     FL - Circuit Court -   CACE17015669      Southern District of Florida Fort Lauderdale
                                                     v. Johnson &        Broward County                                                           Division
                                                     Johnson, et al.

926        Osband                  Marla           Osband, Ronald v.       CA - Superior         BC720948        Central District of California Western Division
                                                       Johnson &            Court - Los
                                                      Johnson, et al.    Angeles County
927        Ostroski              Deborah             Laird, Shirley v.  NJ - Superior Court     ATL-L-1140-15    U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
928        Oviedo'                 Maria           Oviedo, Maria Del       CA - Superior        CVPO1871861      Central District of California Western Division
                                                     Roble Ibarra v.        Court - Los
                                                       Johnson &         Angeles County
                                                      Johnson, et al.
929         Owen                   Alicia          Owen, Alicia, et al.    CA - Superior         BC655667        Central District of California Western Division
                                                      v. Johnson &          Court - Los
                                                      Johnson, et al.    Angeles County
930         Owen                    Eva             Owen, Randy v.         CA - Superior        18CV334053       Central District of California Western Division
                                                       Johnson &            Court - Los
                                                      Johnson, et al.    Angeles County
931         Owens                  Mary            Owens, Mary, et al.     CA - Superior       CIVDS1618507      Central District of California Western Division
                                                      v. Johnson &          Court - Los
                                                      Johnson, et al.    Angeles County
932         Owens                 Denise            Owens, Denise v. NJ - Superior Court       ATL-L-000645-18   U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
933         Owens                 Bernida          Owens, Bernida v. NJ - Superior Court       ATL-L-002453-18   U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
934          Pace                  Willa              Pace, Willa v.       CA - Superior         BC705960        Central District of California Western Division
                                                       Johnson &            Court - Los
                                                      Johnson, et al.    Angeles County




                                                                         Page 80 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page255
                                                                             261of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:258
                                                                                                 898



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court       Division of
                                                                                                                                                  Removal
                                                                                                                                               District Court
935          Pace                Michelle           Pace, Michelle v. GA - State Court of         18C05635-2      Northern District of Georgia Atlanta Division
                                                       Johnson &          Gwinnett County
                                                      Johnson, et al.
936        Pacheco                 Trudy            Pacheco, Trudy v.       CA - Superior         VCU271547       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
937          Page                Theresa            Page, Theresa v.        CA - Superior        17CV318657       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
938        Palacios               Victoria         Palacios, Victoria v.    CA - Superior        17CV318697       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
939         Palmai                 Carol             Palmai, Carol v.    NJ - Superior Court     ATL-L-202-18     U.S. District Court for the     Camden Division
                                                       Johnson &          - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
940         Palmer                Dorinne            Palmer, Alan v.     IL - Circuit Court -    2019L003345       Northern Distric of Illinois        N/A
                                                   Johnson & Johnson        Cook County
                                                           et al.
941        Palumbo               Roseann           Palumbo, Roseann NJ - Superior Court         ATL-L-000212-19   U.S. District Court for the     Camden Division
                                                      v. Johnson &        - Atlantic County                         District of New Jersey
                                                      Johnson, et al.

942        Palumbo               Roseann           Palumbo, Roseann NJ - Superior Court         ATL-L-000197-19   U.S. District Court for the     Camden Division
                                                      v. Johnson &   - Atlantic County                              District of New Jersey
                                                     Johnson, et al.

943         Pams                  Latoyia           Pams, Latoyia v.     NJ - Superior Court     ATL-L-2759-15    U.S. District Court for the     Camden Division
                                                      Johnson &           - Atlantic County                         District of New Jersey
                                                     Johnson, et al.
944          Pan                   Liling            Pan, Liling v.         CA - Superior         BC681605        Central District of California Western Division
                                                      Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County
945         Pantig                 Vivian           Pantig, Vivian, v.      CA - Superior         BC716431        Central District of California Western Division
                                                      Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County




                                                                           Page 81 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page256
                                                                             262of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:259
                                                                                                 899



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number      Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
946        Parham                 Beverly          Parham, Beverly v.       CA - Superior        18cv03200       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
947         Parise                 Emily             Parise, Emily v.    NJ - Superior Court    ATL-L-395-18     U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
948         Parisi               Christina          Ragusa, Maria v.     NJ - Superior Court    ATL-L-266-18     U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
949         Parker               Vanessa           Parker, Vanessa v.       CA - Superior        BC686436        Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
950         Parker               Vanessa           Parker, Vanessa v.       CA - Superior        BC686909        Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
951         Parker                Lowella          Parker, Lowella v.       CA - Superior      CIVD618152019     Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
952         Parker                Rachel           Parker, Rachel F v.      CA - Superior       18CV324056       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
953         Parker               Venessa           Parker, Venessa v.    NJ - Superior Court    ATL-L-288-15     U.S. District Court for the   Camden Division
                                                       Johnson &          - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
954        Parkison               Sheilia           Beetem, Tara v.         CA - Superior       17CV321111       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
955         Parrish                Mary              Finch, Traci v.        CA - Superior       18CECG03022      Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.     Angeles County
956       Pascavage               Frances              Pascavage,        NJ - Superior Court   ATL-L-001073-18   U.S. District Court for the   Camden Division
                                                    Frances, et al. v.    - Atlantic County                        District of New Jersey
                                                       Johnson &
                                                      Johnson, et al.
957       Patterson                 Lori            Patterson, Lori v.      CA - Superior       18CV327827       Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County



                                                                          Page 82 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page257
                                                                             263of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:260
                                                                                                 900



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court           Index Number           Removal District Court          Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
958         Patxot                 Rosa            Patxot, Rosa Helen     CA - Superior            18CV325023           Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County
959        Paulson                Teresa             Paulson, Van v.   NJ - Superior Court        ATL-L-2267-17          U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
960        Pearyer                Sheila            Pearyer, Sheila v. NJ - Superior Court       ATL-L-000091-19         U.S. District Court for the   Camden Division
                                                       Johnson &        - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
961          Pedi                  Anna               Pedi, Anna v.       CA - Superior         56-2018-00508539        Central District of California Western Division
                                                       Johnson &           Court - Los
                                                      Johnson, et al.   Angeles County
962          Pelle                Pamela             Pelle, Pamela v.     CA - Superior            18CV326357           Central District of California Western Division
                                                       Johnson &           Court - Los
                                                      Johnson, et al.   Angeles County
963          Pena                  Silvia          Damheiser, Crystall    CA - Superior             CVIS-00099          Central District of California Western Division
                                                      v. Johnson &         Court - Los
                                                      Johnson, et al.   Angeles County

964         Penta                 Cecile             Penta, Cecile v.       CA - Superior    30-2018-00982485-CU-PL- Central District of California Western Division
                                                       Johnson &             Court - Los               CXC
                                                      Johnson, et al.      Angeles County
965         Peralta               Andrea            Peralta, Andrea v.      CA - Superior           BC684759            Central District of California Western Division
                                                   Johnson & Johnson         Court - Los
                                                           et al           Angeles County
966       Peregrina               Felicia          Peregrina, Felicia v.    CA - Superior          17CV318704           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
967         Pereira                Rosy              Pereira, Rosy v.       CA - Superior          RG17-886872          Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
968         Pereira                Rosy              Pereira, Rosy v.       CA - Superior          18CV323830           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County
969         Perez                  Linda            Perez, Linda M v.       CA - Superior          18CV324505           Central District of California Western Division
                                                       Johnson &             Court - Los
                                                      Johnson, et al.      Angeles County



                                                                           Page 83 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page258
                                                                             264of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:261
                                                                                                 901



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court         Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
970         Perez                  Nidia             Perez, Nidia v.      NJ - Superior Court   ATL-L-000433-19   U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
971        Peridore               Mickael          Peridore, Mickael v.   NJ - Superior Court    ATL-L-1959-16    U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
972        Perkins                Donna             Perkins, Donna v.     NJ - Superior Court    ATL-L-2849-15    U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
973        Petalous               Sharon            Petalous, Sharon         CA - Superior      BCV-17-102563     Central District of California Western Division
                                                    May v. Johnson &          Court - Los
                                                     Johnson, et al.       Angeles County
974         Peters                Belinda           Peters, Belinda v.       CA - Superior       17CV318705       Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County
975        Peterson                Janet           Hutchings, Heidi v.       CA - Superior        17CV02548       Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County
976         Petka                  Anne              Petka, Anne v.       NJ - Superior Court   ATL-L-000654-18   U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
977        Petraco                 Carol           Petraco, Carol et al   NJ - Superior Court    ATL-L-2405-17    U.S. District Court for the   Camden Division
                                                      v. Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson et al
978        Petrone                 Mary             Petrone, Mary v.      NJ - Superior Court    ATL-L-2635-L     U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
979        Petrone               Kathleen           Petrone, Kathleen     NJ - Superior Court    ATL-L-162416     U.S. District Court for the   Camden Division
                                                      v. Johnson &         - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
980        Petrone                 Janet            Petrone, Janet v.     NJ - Superior Court    ATL-L-396-18     U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
981        Pettway                Tasha             Pettway, Tasha v.     NJ - Superior Court    ATL-L-255-15     U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.




                                                                           Page 84 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page259
                                                                              265of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:262
                                                                                                  902



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #    Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number       Removal District Court         Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
982         Phillips              Beverly           Phillips, Beverly v.   NJ - Superior Court    ATL-L-2663-17     U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
983         Phillips               Mary             Phillips, Roger v.     NJ - Superior Court     ATL-L-428-18     U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
984    Phillips Erpelding          Lynne            Erpelding, Lynne          CA - Superior      34-2018-00231685   Central District of California Western Division
                                                   Phillips v. Johnson         Court - Los
                                                     & Johnson, et al.      Angeles County
985         Picone                 Maria           Picone, Girolamo v.        CA - Superior         BC699887        Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
986         Pierce                 Letitia           Pierce, Letitia v.       CA - Superior        17CV321202       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.       Angeles County
987       Pietruszka               Marta           Pietruszka, Marta v.    NJ - Superior Court   ATL-L-001470-18    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
988       Pinizzotto               Diane            Pinizzotto, Joseph     NJ - Superior Court    ATL-L-1873-17     U.S. District Court for the   Camden Division
                                                       v. Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
989          Pipes                 Mary            Schindler, Karolee,        CA - Superior        16CV296848       Central District of California Western Division
                                                   et al. v. Johnson &         Court - Los
                                                      Johnson, et al.        Angeles County

990         Pitcher              Deborah           Pitcher, Deborah, v.   CA - Superior            18CV332133       Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
991        Pizzarro               Denise            Pizarro, Denise v. NJ - Superior Court         ATL-L-364-18     U.S. District Court for the   Camden Division
                                                        Johnson &       - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
992         Pizzoni               Venus             Pizzoni, Venus v.     CA - Superior            18CV339081       Central District of California Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
993          Plant                 Mary            Plant, Mary Anna v. NJ - Superior Court       ATL-L-001806-18    U.S. District Court for the   Camden Division
                                                        Johnson &       - Atlantic County                             District of New Jersey
                                                      Johnson, et al.



                                                                            Page 85 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page260
                                                                              266of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:263
                                                                                                  903



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court        Index Number     Removal District Court         Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
994         Pokryska              Alexandra         Pokryska, Jeffrey v.   NJ - Superior Court   ATL-L-187-17    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
995          Pollard              Deborah           Pollard, Deborah v.    NJ - Superior Court   ATL-L-243-15    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
996         Pondillo                Kathy            Pondillo, Albert v.   NJ - Superior Court   ATL-L-2766-15   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
997     Pongracz-Bartha            Ericka            Pongracz-Bartha,         CA - Superior       BC704115       Central District of California Western Division
                                                    Edward v. Johnson          Court - Los
                                                      & Johnson, et al.     Angeles County
998          Poole                 Patricia         Poole, Patricia E v.      DE - Superior      N17C-05-357         District of Delaware            N/A
                                                         Johnson &         Court - New Castle
                                                       Johnson, et al.            County
999          Popov                 Sharon            Popov, Sharon v.      NJ - Superior Court   ATL-L-2290-17   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
1000         Posey                 Jannae           Posey, Jannae K. v.      CA - Superior       17CV318707      Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.      Angeles County
1001         Powell                Nancy             Powell, Nancy v.        CA - Superior       CIVDS1721453    Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.      Angeles County
1002         Powell                Dorothy          Burton, Jacqueline       CA - Superior       18CV327496      Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
1003         Powell                 Doris              Powell, Doris         DE - Superior       N17C-05-390         District of Delaware            N/A
                                                     (N17C-05-390) v.      Court - New Castle
                                                         Johnson &               County
                                                       Johnson, et al.
1004         Powell                 Sara              Powell, Sara v.      NJ - Superior Court   ATL-L-105-18    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
1005          Pratt                Maggie              Pratt, Dana v.      NJ - Superior Court   ATL-L-2506-15   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                       Johnson, et al.



                                                                            Page 86 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page261
                                                                              267of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:264
                                                                                                  904



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number      Removal District Court         Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
1006        Presnal                 Rose             Presnal, Rose v.     NJ - Superior Court    ATL-L409-18      U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1007          Price                Andrea             Price, Andrea v.    NJ - Superior Court    ATL-L-1958-16    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1008          Pugh                 Annette           Pugh, Annette v.     NJ - Superior Court    ATL-L-2897-15    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1009         Pulliam                Karen            Pulliam, Karen v.    NJ - Superior Court    ATL-L-767-16     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1010       Quiambao                 Elona           Quiambao, Elona v.       CA - Superior        BC650610        Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1011       Quiatchon               Victoria         Quiatchon, Pablito       CA - Superior       17CV309681       Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1012        Quigley                 Robin           Quigley, Gregory v.      CA - Superior       18CV333574       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1013       Raad-Bier                Lisa             Raad-Bier, Lisa v.   NJ - Superior Court    ATL-L-130-16     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1014        Rabasca                 Linda           Rabasca, Linda v.     NJ - Superior Court    ATL-L-1884-16    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1015          Rak                  Joanna             Rak, Joanna v.      NJ - Superior Court    ATL-L-2355-17    U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1016         Ralph                  Laura             Ralph, Laura v.        CA - Superior        CV1704352       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1017       Ramdeen                 Tessa             Ramdeen, Tessa       NJ - Superior Court   ATL-L-002952-18   U.S. District Court for the   Camden Division
                                                        Rae, et al. v.     - Atlantic County                        District of New Jersey
                                                         Johnson &
                                                       Johnson, et al.



                                                                           Page 87 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page262
                                                                              268of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:265
                                                                                                  905



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court            Index Number          Removal District Court          Division of
                                                                                                                                                            Removal
                                                                                                                                                          District Court
1018        Ramirez               Christina         Ramirez, Christina,       CA - Superior            BC655673           Central District of California Western Division
                                                    et al. v. Johnson &        Court - Los
                                                       Johnson, et al.       Angeles County

1019        Ramirez                  Rita           Fimbres, Genissa v.       CA - Superior            BC664311           Central District of California Western Division
                                                          Johnson &            Court - Los
                                                       Johnson, et al.      Angeles County
1020       Randolph                 Debra           Randolph, Debra A         CA - Superior         18CECG00758           Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                       Johnson, et al.      Angeles County
1021       Randolph                Sandra            Randolph, Sandra      NJ - Superior Court      ATL-L-1243-16          U.S. District Court for the   Camden Division
                                                       v. Johnson &         - Atlantic County                                District of New Jersey
                                                       Johnson, et al.
1022         Rangel                Corine            Rangel, Corine v.        CA - Superior            BC688032           Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1023         Rankin                 Mary             Rankin, Mary and      NJ - Superior Court        Atl-l-1181-16        U.S. District Court for the   Camden Division
                                                    Walter E. Rankin v.     - Atlantic County                                District of New Jersey
                                                         Johnson &
                                                       Johnson, et al.
1024        Ransford               Jennifer          Ransford, Jennifer    FL - Circuit Court -     CACE19000142          Southern District of Florida Fort Lauderdale
                                                       v. Johnson &         Broward County                                                                 Division
                                                       Johnson, et al.
1025        Ransom                 Sheila            Ransom, Shelia v.        CA - Superior    37-2017-41733-CU-PL-CTL Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1026        Rashied                Brenda           Sheppard, Charles      NJ - Superior Court      ATL-L-1040-16       U.S. District Court for the Camden Division
                                                       v. Johnson &         - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1027         Ratta                 Renee              Ratta, Renee v.      NJ - Superior Court      ATL-L-2944-15          U.S. District Court for the   Camden Division
                                                          Johnson &         - Atlantic County                                District of New Jersey
                                                       Johnson, et al.
1028         Rautter               Loretta          Rautter, Loretta, et      CA - Superior          17CV321209           Central District of California Western Division
                                                      al. v. Johnson &         Court - Los
                                                       Johnson, et al.       Angeles County




                                                                            Page 88 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page263
                                                                               269of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:266
                                                                                                   906



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court        Index Number     Removal District Court         Division of
                                                                                                                                                 Removal
                                                                                                                                               District Court
1029       Ravencraft              Elaine           Ravencraft, Elaine,   NJ - Superior Court   ATL-L-295-18    U.S. District Court for the   Camden Division
                                                    et al. v. Johnson &    - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
1030        Rawlins                 Carol            Rawlins, David v.    NJ - Superior Court   ATL-L-1441-15   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
1031         Rawls                  Ruth              Lema, Tysha v.         CA - Superior      18CV322737      Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1032         Reape                 Yvonne           Martin, Kathleen v.      CA - Superior      18CV323966      Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1033        Recigno                 Gloria          Recigno, Gloria, et   NJ - Superior Court   ATL-L-2634-L    U.S. District Court for the   Camden Division
                                                     al. v. Johnson &      - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
1034        Reddell                Renee            Reddell, Renee v.     NJ - Superior Court   ATL-L-6798-14   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
1035         Reece                 Carole            Reece, Carole v.        CA - Superior       BC704056       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1036         Reed'                Margaret          Reed, Margaret M         CA - Superior      CIVDS1818566    Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1037       Reinhardt               Monika           Reinhardt, Monika        CA - Superior       BC713772       Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1038        Reinhart               Connie           Reinhart, Connie v.   NJ - Superior Court   ATL-L-1873-16   U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                      District of New Jersey
                                                       Johnson, et al.
1039         Renna                Geneieve          Renna, Michael et     NJ - Superior Court   ATL-L-2268-17   U.S. District Court for the   Camden Division
                                                     al. v. Johnson &      - Atlantic County                      District of New Jersey
                                                       Johnson et al.
1040         Renner                 Dolly            Renner, Dolly v.        CA - Superior       DR180322       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.      Angeles County




                                                                           Page 89 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page264
                                                                                270of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:267
                                                                                                    907



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption          State Court         Index Number      Removal District Court        Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
1041        Reppell                 Brenda           Reppell, Brenda, et MO - Circuit Court -     1622-CC00134     Eastern District of Missouri Eastern Division
                                                      al. v. Johnson &    City of St. Louis
                                                       Johnson, et al.
1042        Ressler                  Lillie           Ressler, Lillie v. NJ - Superior Court      ATL-L-611-16     U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                          District of New Jersey
                                                       Johnson, et al.
1043         Reyes                    Ann            Garcia, Mary Ann v.    CA - Superior         17CECG04347      Central District of California Western Division
                                                         Johnson &           Court - Los
                                                       Johnson, et al.    Angeles County
1044         Reyes                 Ramona            Reyes, Ramona v.       CA - Superior         5CV0040300       Central District of California Western Division
                                                          Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County
1045         Reyes                  Venus             Reyes, Venus v.    NJ - Superior Court      ATL-L-258-18     U.S. District Court for the   Camden Division
                                                          Johnson &       - Atlantic County                          District of New Jersey
                                                       Johnson, et al.
1046      Rice-Calkins              Patricia           Rice-Calkins,        CA - Superior          RIC1815497      Central District of California Western Division
                                                     Patricia v. Johnson     Court - Los
                                                      & Johnson, et al.   Angeles County

1047        Richard                 Crystal          Richard, Crystal v.      CA - Superior       17CV318516       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1048       Richardson                Marie           Richardson, Marie        CA - Superior       18CV332704       Central District of California Western Division
                                                        v. Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
1049          Rico                   Lillie           Rico, Richard v.     NJ - Superior Court    ATL-L-2903-15    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1050         Riegler                Bonnie           Riegler, Michael v.   NJ - Superior Court   ATL-L-002461-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1051          Rimp                  Pauline            Rimp, Moya v.          CA - Superior       17CV318710       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1052          Ring                   Debra             Ring, Debra v.      NJ - Superior Court   ATL-L-002159-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.



                                                                            Page 90 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page265
                                                                                271of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:268
                                                                                                    908



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption         State Court         Index Number           Removal District Court         Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
1053         Ringer                  Edith            Kistler, Joyce v. NJ - Superior Court      ATL-L-432-18          U.S. District Court for the   Camden Division
                                                         Johnson &       - Atlantic County                               District of New Jersey
                                                       Johnson, et al.
1054         Ritter                 Marjorie         Vincenty, Maureen     CA - Superior           BC711985            Central District of California Western Division
                                                        v. Johnson &        Court - Los
                                                       Johnson, et al.   Angeles County

1055         Rivas                  Patricia           Millan, Vivian v.    CA - Superior         18STCV03492          Central District of California Western Division
                                                         Johnson &           Court - Los
                                                       Johnson, et al.    Angeles County
1056         Rivera                  Daisy            Rivera, Daisy, v.     CA - Superior          18CV331738          Central District of California Western Division
                                                         Johnson &           Court - Los
                                                       Johnson, et al.    Angeles County
1057         Roan                   Bonnie            Roan, Bonnie v.    NJ - Superior Court       ATL-L-13-16         U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                              District of New Jersey
                                                       Johnson, et al.
1058        Robbins                  KAY              Robbins, Kay v.    NJ - Superior Court      ATL-L-6744-14        U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                              District of New Jersey
                                                       Johnson, et al.
1059       Roberson                Charlotte         Roberson, Charlotte    CA - Superior    56-2016-00486115-CU-PL-   Central District of California Western Division
                                                        v. Johnson &         Court - Los               VTA
                                                       Johnson, et al.    Angeles County

1060       Robertiello              Dorothy          Robertiello, Dorothy NJ - Superior Court   ATL-L-001870-18        U.S. District Court for the   Camden Division
                                                       v. Johnson &        - Atlantic County                             District of New Jersey
                                                       Johnson, et al.

1061        Roberts                 Cheryll          Roberts, Cheryll, et    CA - Superior         BC627457            Central District of California Western Division
                                                      al. v. Johnson &        Court - Los
                                                       Johnson, et al.      Angeles County
1062        Roberts                 Wendi            Roberts, Wendi M        CA - Superior        RIC1802100           Central District of California Western Division
                                                        v. Johnson &          Court - Los
                                                       Johnson, et al.      Angeles County
1063        Roberts                  Diana           Roberts, Diana, et      CA - Superior       17CV306647            Central District of California Western Division
                                                      al. v. Johnson &        Court - Los
                                                       Johnson, et al.      Angeles County




                                                                            Page 91 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page266
                                                                              272of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:269
                                                                                                  909



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court         Index Number      Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
1064        Robinson                Janet           Robinson, Janet v.      CA - Superior        16CV299073      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
1065        Robinson               Laurie           Robinson, Laurie v.     CA - Superior        18CV325795      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
1066        Robinson                Erna              Robinson, Jr.,     NJ - Superior Court    ATL-L-2896-15    U.S. District Court for the   Camden Division
                                                    Adolph v. Johnson     - Atlantic County                        District of New Jersey
                                                     & Johnson, et al.
1067       Robinson'                Joan             Robinson, Robin NJ - Superior Court       ATL-L-000353-18   U.S. District Court for the   Camden Division
                                                       Ann, et al. v.     - Atlantic County                        District of New Jersey
                                                        Johnson &
                                                      Johnson, et al.
1068         Rocks                 Pamela            Rocks, Pamela v.       CA - Superior      CVPO-XX-XXXXXXX   Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
1069         Rode                  Angela           Rode, Angela, et al.    CA - Superior        17CV308543      Central District of California Western Division
                                                       v. Johnson &          Court - Los
                                                      Johnson, et al.     Angeles County
1070          Rodi                Theresa            Rodi, Theresa v. NJ - Superior Court        ATL-L-213-18    U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
1071       Rodriguez              Carolina          Rodriguez, Carolina     CA - Superior         BC671567       Central District of California Western Division
                                                       v. Johnson &          Court - Los
                                                      Johnson, et al.     Angeles County

1072       Rodriguez               Virginia         Rodriguez, Virginia    CA - Superior         18CV335766      Central District of California Western Division
                                                      v. Johnson &          Court - Los
                                                      Johnson, et al.    Angeles County
1073          Roe                  Delores           Roe, Delores v.    NJ - Superior Court       ATL-L-7-16     U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.
1074         Roland                Letitcia         Roland, Letitcia v. NJ - Superior Court     ATL-L-2902-15    U.S. District Court for the   Camden Division
                                                       Johnson &         - Atlantic County                         District of New Jersey
                                                      Johnson, et al.




                                                                          Page 92 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page267
                                                                              273of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:270
                                                                                                  910



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court           Index Number         Removal District Court          Division of
                                                                                                                                                         Removal
                                                                                                                                                       District Court
1075         Ronda                 Zulma             Ronda, Zulma v.     NJ - Superior Court       ATL-L-2963-15       U.S. District Court for the    Camden Division
                                                        Johnson &         - Atlantic County                              District of New Jersey
                                                      Johnson, et al.
1076          Root                  Linda             Root, Linda v.        CA - Superior          CIVDS1811937        Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
1077         Roper                 Brenda            Roper, Brenda v.       CA - Superior          CIVDS1807559        Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
1078          Rose                 Susan            Rose, Susan White       CA - Superior            18CV00909         Central District of California Western Division
                                                       v. Johnson &          Court - Los
                                                      Johnson, et al.     Angeles County
1079          Rose                 Arlene             Rose, Arlene v.    NJ - Superior Court       ATL-L-2703-17       U.S. District Court for the    Camden Division
                                                        Johnson &         - Atlantic County                              District of New Jersey
                                                      Johnson, et al.
1080        Rosefeld             Josephine               Rosefeld,          CA - Superior       37-2018-22837-CU-MT-   Central District of California Western Division
                                                       Josephine v.          Court - Los                 CTL
                                                        Johnson &         Angeles County
                                                      Johnson, et al.
1081        Roseman                  Lyn              Roseman, Lyn          CA - Superior           16-cv-295-80v      Central District of California Western Division
                                                      Killian, et al. v.     Court - Los
                                                        Johnson &         Angeles County
                                                      Johnson, et al.
1082         Rossi               Rosemary            Rossi, Rosemary     FL - Circuit Court -      2017ca013957        Southern District of Florida    West Palm
                                                       Ann, et al v.     Palm Beach County                                                            Beach Division
                                                        Johnson &
                                                      Johnson, et al.
1083       Rousseau                Lucille          Rousseau, Lucille,      CA - Superior           18CV331748         Central District of California Western Division
                                                       v. Johnson &          Court - Los
                                                      Johnson, et al.     Angeles County
1084        Rowton                 Sharon            Rowton, Sharon         CA - Superior           18CV335343         Central District of California Western Division
                                                     Kay v. Johnson &        Court - Los
                                                      Johnson, et al.     Angeles County
1085         Rubido               Monserrat         Rubido, Monserrat       CA - Superior           18CV330946         Central District of California Western Division
                                                       v. Johnson &          Court - Los
                                                      Johnson, et al.     Angeles County




                                                                           Page 93 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page268
                                                                              274of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:271
                                                                                                  911



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number     Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
1086         Rudkin                Virginia         Rudkin, Virginia, v.      CA - Superior        BC716430       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1087         Ruffin                 Mary               Ruffin, Mary v.        CA - Superior       18CV323833      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1088       Rushworth                Tina            Rushworth, Tina v.     NJ - Superior Court    ATL-L-2894-15   U.S. District Court for the    Camden Division
                                                         Johnson &          - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
1089         Russell               Latresa           Russell, Latresa v.   NJ - Superior Court    ATL-L-2443-17   U.S. District Court for the    Camden Division
                                                    Johnson & Johnson       - Atlantic County                       District of New Jersey
                                                             et al
1090         Russo                 Jennifer          Russo, Jennifer v.      CA - Superior        18CV334385      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1091         Ryals                 Pamala             Ryals, Pamala v.     FL - Circuit Court -    18-030244      Southern District of Florida    Miami Division
                                                         Johnson &         Miami Dade County
                                                       Johnson, et al.
1092          Ryan                  Linda              Ryan, Linda v.         CA - Superior       18CV330955      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1093         Ryley                  Tina               Ryley, Tina v.      NJ - Superior Court    ATL-L-2293-17   U.S. District Court for the    Camden Division
                                                         Johnson &          - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
1094        Sabella                O'Linda            Sabella, O'Linda        CA - Superior       18CV331379      Central District of California Western Division
                                                     Olga v. Johnson &         Court - Los
                                                       Johnson, et al.       Angeles County
1095       Salamanca                Silvia           Salamanca, Silvia        CA - Superior       18CV327582      Central District of California Western Division
                                                        Figueroa v.            Court - Los
                                                         Johnson &           Angeles County
                                                       Johnson, et al.
1096         Salinas                Paula             Salinas, Paula v.       CA - Superior        BC681699       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1097        Salmans                 Julie            Salmans, Julie v.     NJ - Superior Court    ATL-L-6386-14   U.S. District Court for the    Camden Division
                                                         Johnson &          - Atlantic County                       District of New Jersey
                                                       Johnson, et al.



                                                                            Page 94 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page269
                                                                               275of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:272
                                                                                                   912



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court            Index Number        Removal District Court         Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
1098     Salmon-Musso               Lillian           Salmon-Musso,       NJ - Superior Court      ATL-L-000649-18     U.S. District Court for the   Camden Division
                                                         Lillian M. v.     - Atlantic County                             District of New Jersey
                                                         Johnson &
                                                       Johnson, et al.
1099        Sampson                 Betty            Sampson, Betty v.       CA - Superior      STK-CV-UMT-2018-5647   Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1100         Sams                  Scarlett         Sams, Scarlett Ann    NJ - Superior Court       ATL-L-2950-15      U.S. District Court for the   Camden Division
                                                        v. Johnson &       - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1101        Sanchez                Martha           Sanchez, Victor, et      CA - Superior         CIVDS-1719107       Central District of California Western Division
                                                      al. v. Johnson &        Court - Los
                                                       Johnson, et al.     Angeles County
1102        Sanders              Monteresa           Sanders, Cloviece    NJ - Superior Court       ATL-L-675-16       U.S. District Court for the   Camden Division
                                                        v. Johnson &       - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1103       Sanderson               Laurie           Crossman, Doug v.     NJ - Superior Court       ATL-L-2960-15      U.S. District Court for the         N/A
                                                         Johnson &         - Bergen County                               District of New Jersey
                                                       Johnson, et al.
1104       Sandlaufer             Deborah                Sandlaufer,      NJ - Superior Court       ATL-L-2396-14      U.S. District Court for the   Camden Division
                                                    Deborah v. Johnson     - Atlantic County                             District of New Jersey
                                                      & Johnson, et al.

1105        Sandman                 Janet           Sandman, David v. GA - State Court of        18C039932        Northern District of Georgia       Atlanta Division
                                                        Johnson &       Gwinnett County
                                                      Johnson, et al.
1106      Santisteban              Thamar              Santisteban,       CA - Superior   37-2018-55710-CU-PL-CTL Central District of California     Western Division
                                                    Thamar v. Johnson      Court - Los
                                                     & Johnson, et al.  Angeles County
1107        Sarabia                 Rosa            Sarabia, Moises, v.   CA - Superior          BC723956         Central District of California     Western Division
                                                        Johnson &          Court - Los
                                                      Johnson, et al.   Angeles County
1108        Sarcone                Nancy            Sarcone, Ralph v. NJ - Superior Court     ATL-L-003072-18      U.S. District Court for the       Camden Division
                                                        Johnson &       - Atlantic County                            District of New Jersey
                                                      Johnson, et al.




                                                                           Page 95 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page270
                                                                              276of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:273
                                                                                                  913



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court            Index Number         Removal District Court          Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
1109         Sasaki                 Elena              Sasaki, Elena        CA - Superior       56-2018-511678-CU-MT-   Central District of California Western Division
                                                     Castro v. Johnson       Court - Los                 VTA
                                                      & Johnson, et al.    Angeles County
1110        Satchell                Vivian           Satchell, Vivian v. PA - Philadelphia           180700195              Eastern Distirct of          Philadelphia
                                                         Johnson &        County Court of                                     Pennsylvania                 Division
                                                       Johnson, et al.     Common Pleas
1111        Schadel               Theresa           Schadel, Theresa v.     CA - Superior            18CV334390         Central District of California Western Division
                                                         Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1112         Schatz                Stefani          Duggan, Joseph v.       CA - Superior           RG18900031          Central District of California Western Division
                                                         Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1113        Scheffer                Tina             Ourso, Robert P., NJ - Superior Court          ATL-L-6749-14       U.S. District Court for the     Camden Division
                                                      Jr. v. Johnson &    - Atlantic County                               District of New Jersey
                                                       Johnson, et al.
1114        Schmidt               Maraldine           Schmidt, Ray v.    IL - Circuit Court -        2018-L-1809        Northern District of Illinois   Eastern Division
                                                         Johnson &          Cook County
                                                       Johnson, et al.
1115        Schmitz                  Ann            Schmitz, Raymond, MO - Circuit Court -          1522-CC10545        Eastern District of Missouri Eastern Division
                                                    et al. v. Johnson &    City of St. Louis
                                                       Johnson, et al.

1116        Schroers               Sandra            Schroers, Sandra     CA - Superior              18CV323997         Central District of California Western Division
                                                      E. v. Johnson &      Court - Los
                                                       Johnson, et al.  Angeles County
1117       Schulman               Kathleen          Schulman, Kathleen NJ - Superior Court          ATL-L-2269-17       U.S. District Court for the     Camden Division
                                                       v. Johnson &     - Atlantic County                                 District of New Jersey
                                                       Johnson, et al.

1118        Schwab                Deborah            Schwab, Edwin v.       CA - Superior         34-2018-00229874      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
1119        Schwartz              Rosallind          Schwartz, Alan v.   NJ - Superior Court        ATL-L-2270-17       U.S. District Court for the     Camden Division
                                                        Johnson &         - Atlantic County                               District of New Jersey
                                                      Johnson, et al.




                                                                           Page 96 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page271
                                                                              277of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:274
                                                                                                  914



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court         Index Number      Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
1120        Schwarz                 Lisa              Schwarz, Lisa v.         CA - Superior       18CV331857       Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
1121        Sciacca                 Lydia            Sciacca, Lydia v.      NJ - Superior Court    ATL-L-2541-17    U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1122          Scott                Lasharn           Scott, Lasharn v.         CA - Superior       18CV329864       Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
1123          Scott                Beverly            Scott, Jeroald v.     NJ - Superior Court    ATL-L-2233-17    U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1124       Scroogins               Nancy            Scroogins, Nancy v.     NJ - Superior Court    ATL-L-1668-16    U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1125         Scutari                Tara             Scutari, Denise v.     NJ - Superior Court    ATL-L-2559-17    U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1126         Seaber                 Karen            Seaber, Karen v.          CA - Superior       18CV325845       Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
1127         Sellari                Lynn             Sellari, Lynn Mary     NJ - Superior Court   ATL-L-001574-18   U.S. District Court for the   Camden Division
                                                       v. Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1128        Semenas              Rosemary            Semenas, Sandra        NJ - Superior Court    ATL-L-2271-17    U.S. District Court for the   Camden Division
                                                       v. Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1129         Semler                 Carol           Semler, Carol, et al.   NJ - Superior Court     ATL-L-28-18     U.S. District Court for the   Camden Division
                                                       v. Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1130        Sereday                Patricia         Sereday, Patricia v.    NJ - Superior Court    ATL-L-397-18     U.S. District Court for the   Camden Division
                                                         Johnson &           - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1131        Serrano                 Linda            Serrano, Linda v.         CA - Superior       18CV333343       Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County




                                                                             Page 97 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page272
                                                                               278of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:275
                                                                                                   915



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court          Index Number      Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
1132         Setzer                Candy              Setzer, Candy v.        CA - Superior         17CV318712       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1133        Seward                 Denise            Seward, Denise v.        CA - Superior         MSC17-02045      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1134        Seyboldt               Patricia          Sekoch, Steve v.         CA - Superior         19CV341370       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1135        Seybolt                Patricia         Mercury, Michelle v.      CA - Superior         17CV317372       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1136         Shade                  Gloria            Shade, Charles       NJ - Superior Court      ATL-L-2119-15    U.S. District Court for the   Camden Division
                                                    Lee, Jr. v. Johnson     - Atlantic County                          District of New Jersey
                                                      & Johnson, et al.
1137         Shafer                 Linda             Shafer, Linda v.     NJ - Superior Court      ATL-L-0852-15    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                          District of New Jersey
                                                       Johnson, et al.
1138        Shaffery               Melissa          Shaffery, Melissa v.   NJ - Superior Court     ATL-L-002626-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                          District of New Jersey
                                                       Johnson, et al.
1139       Shareshian              Jennifer             Shareshian,        NJ - Superior Court     ATL-L-002496-18   U.S. District Court for the   Camden Division
                                                    Jennifer v. Johnson     - Atlantic County                          District of New Jersey
                                                      & Johnson, et al.

1140         Shaw                   Tora              Shaw, Tora v.           CA - Superior         17CV311157       Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.        Angeles County
1141         Shaw                   Ione              Fraser, Sally v.     LA - District Court -     2018-1334           Eastern District of             N/A
                                                        Johnson &            Orleans Parish                                  Louisiana
                                                      Johnson, et al.
1142          Shea                 Dolores           Shea, Dolores v.      NJ - Superior Court      ATL-L-1872-17    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                          District of New Jersey
                                                      Johnson, et al.




                                                                             Page 98 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page273
                                                                               279of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:276
                                                                                                   916



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court        Index Number      Removal District Court          Division of
                                                                                                                                                  Removal
                                                                                                                                                District Court
1143        Sheehan              Constance                Sheehan,           CA - Superior      18CV000849      Central District of California Western Division
                                                        Constance v.          Court - Los
                                                          Johnson &        Angeles County
                                                       Johnson, et al.
1144        Sheeley                 Alvina           Sheeley, Alvina, et     CA - Superior       BC630912       Central District of California Western Division
                                                      al. v. Johnson &        Court - Los
                                                       Johnson, et al.     Angeles County
1145       Shenefield             Jacquelyn         Shenefield, George FL - Circuit Court -     17-cv-010980     Middle District of Florida   Tampa Division
                                                        v. Johnson &     Hillsborough County
                                                       Johnson, et al.
1146       Shenouda                Susan             Shenouda, Ben, v.       CA - Superior       BC723960       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1147       Shoemaker              Julianne              Shoemaker,       NJ - Superior Court   ATL-L-1227-16    U.S. District Court for the   Camden Division
                                                    Julianne v. Johnson   - Atlantic County                       District of New Jersey
                                                      & Johnson, et al.

1148         Shorter                Linda            Shorter, Linda v. NJ - Superior Court     ATL-L-1418-17    U.S. District Court for the   Camden Division
                                                         Johnson &       - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
1149          Sich                 Karolyn          Verhosek, Ashley v.    CA - Superior        18cv335051      Central District of California Western Division
                                                         Johnson &          Court - Los
                                                      Johnson, et al.    Angeles County
1150         Siddall               James             Siddall, James v. NJ - Superior Court     ATL-L-00112719   U.S. District Court for the   Camden Division
                                                         Johnson &       - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
1151        Siddiqui               Yasmin                 Siddiqui,        CA - Superior         BC687844       Central District of California Western Division
                                                      Mohammed v.           Court - Los
                                                         Johnson &       Angeles County
                                                      Johnson, et al.
1152         Sigala                Barbara          Sigala, Barbara, et    CA - Superior        17CV306264      Central District of California Western Division
                                                     al. v. Johnson &       Court - Los
                                                      Johnson, et al.    Angeles County
1153          Silk                Catherine          Silk, Catherine v. NJ - Superior Court    ATL-L-2594-17    U.S. District Court for the   Camden Division
                                                         Johnson &       - Atlantic County                        District of New Jersey
                                                      Johnson, et al.




                                                                          Page 99 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page274
                                                                               280of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:277
                                                                                                   917



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court        Index Number       Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
1154          Silva                Renee               Silva, Renee v.      CA - Superior     STK-CV-UPL-2017-   Central District of California Western Division
                                                          Johnson &          Court - Los          0011581
                                                       Johnson, et al.    Angeles County
1155          Silva                Kamala           Silva, Kamala, et al.   CA - Superior        BC635962        Central District of California Western Division
                                                        v. Johnson &         Court - Los
                                                       Johnson, et al.    Angeles County
1156          Silva                Tammi                Silva, Jose v.      CA - Superior        BC690362        Central District of California Western Division
                                                          Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County
1157         Silvey                Dorothy           Silvey, Timothy v. NJ - Superior Court   ATL-L-003071-18    U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1158        Simmons               Lorraine          Simmons, Lorraine       CA - Superior       17CV-02623       Central District of California Western Division
                                                        v. Johnson &         Court - Los
                                                       Johnson, et al.    Angeles County

1159        Simmons                 Carrie          Simmons, Carrie v.     CA - Superior           188587        Central District of California Western Division
                                                         Johnson &          Court - Los
                                                       Johnson, et al.   Angeles County
1160   Simmons-Gillespie            Alicia           Gillespie, Saul v. NJ - Superior Court     ATL-L-472-15     U.S. District Court for the   Camden Division
                                                         Johnson &       - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1161         Simms                Madelyn           Simms, Madelyn v.      CA - Superior        MCV076620        Central District of California Western Division
                                                         Johnson &          Court - Los
                                                       Johnson, et al.   Angeles County
1162        Simpson                 Janet           Simpson, Charles v.    CA - Superior        18CV328942       Central District of California Western Division
                                                         Johnson &          Court - Los
                                                       Johnson, et al.   Angeles County
1163        Simpson                Tonya            Simpson, Tonya N. NJ - Superior Court      ATL-L-2949-15     U.S. District Court for the   Camden Division
                                                       v. Johnson &      - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1164          Sims                 Nancy             Sims, Ricky L. v. NJ - Superior Court      ATL-L-475-15     U.S. District Court for the   Camden Division
                                                         Johnson &       - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1165         Sinclair              Dorothy          Sinclair, Anthony v.   CA - Superior        18CV325814       Central District of California Western Division
                                                         Johnson &          Court - Los
                                                       Johnson, et al.   Angeles County



                                                                         Page 100 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page275
                                                                                281of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:278
                                                                                                    918



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption          State Court          Index Number           Removal District Court          Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
1166         Singer                  Amy               Singer, Amy v.         CA - Superior          BC696724            Central District of California Western Division
                                                          Johnson &            Court - Los
                                                        Johnson, et al.     Angeles County
1167         Singer                  Marci           Singer, Marci, et al. NJ - Superior Court     ATL-L-2719-17          U.S. District Court for the   Camden Division
                                                        v. Johnson &        - Atlantic County                               District of New Jersey
                                                        Johnson, et al.
1168         Single                 Susan            Single, Harry Jr. v. NJ - Superior Court      ATL-L-1876-16          U.S. District Court for the   Camden Division
                                                          Johnson &         - Atlantic County                               District of New Jersey
                                                        Johnson, et al.
1169       Siniscalchi             Maryann           Siniscalchi, Richard NJ - Superior Court      ATL-L-2720-17          U.S. District Court for the   Camden Division
                                                        v. Johnson &        - Atlantic County                               District of New Jersey
                                                        Johnson, et al.

1170       SInkewitz                 Misty           Sinkewitz, Misty, et NJ - Superior Court     ATL-L-001037-18      U.S. District Court for the      Camden Division
                                                      al. v. Johnson &     - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1171         Sipple                  Alice             Sipple, Alice v.      DE - Superior          N17C-07-136           District of Delaware                N/A
                                                          Johnson &       Court - New Castle
                                                       Johnson, et al.           County
1172        Skinner                  Debra            Skinner, Debra v.      CA - Superior          17CV318720        Central District of California    Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1173         Smith                  Sharron           Smith, Sharron v.      CA - Superior           BC697597         Central District of California    Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1174         Smith                  Brandy            Smith, Brandy v.       CA - Superior    30-2017-00963310-CU-PL- Central District of California    Western Division
                                                          Johnson &           Court - Los               CXC
                                                       Johnson, et al.     Angeles County
1175         Smith                 Marianne          Smith, Marianne v.      CA - Superior          17CV318723        Central District of California    Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1176         Smith                  Patricia          Smith, Patricia v.     CA - Superior          17CV318724        Central District of California    Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County
1177         Smith                   Gloria            Smith, Gloria v.      CA - Superior          17CV318661        Central District of California    Western Division
                                                          Johnson &           Court - Los
                                                       Johnson, et al.     Angeles County



                                                                           Page 101 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page276
                                                                                282of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:279
                                                                                                    919



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court         Index Number       Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
1178         Smith                Dipresious         Smith, Dipresious v.      CA - Superior        18CV327378       Central District of California Western Division
                                                          Johnson &             Court - Los
                                                        Johnson, et al.      Angeles County
1179         Smith                  Jeanne           Smith, Brian Paul v.   NJ - Superior Court     ATL-L-311-16     U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                         District of New Jersey
                                                        Johnson, et al.
1180         Smith                  Susan              Smith, Susan v.      NJ - Superior Court    ATL-L-1956-16     U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                         District of New Jersey
                                                        Johnson, et al.
1181         Smith'                  Linda            Smith, Spencer v.     NJ - Superior Court   MID-L-00868-18AS   U.S. District Court for the         N/A
                                                          Johnson &         - Middlesex County                         District of New Jersey
                                                        Johnson, et al.
1182         Smith''               Deborah            Smith, Deborah v.     NJ - Superior Court     ATL-L-2309-L     U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                         District of New Jersey
                                                        Johnson, et al.
1183      Smith-Brown               Sheena              Smith-Brown,        NJ - Superior Court    ATL-L-2892-15     U.S. District Court for the   Camden Division
                                                     Sheena v. Johnson       - Atlantic County                         District of New Jersey
                                                       & Johnson, et al.

1184      Smith-Morris                Rita            Smith-Morris, Rita NJ - Superior Court      ATL-L-000651-18    U.S. District Court for the   Camden Division
                                                        v. Johnson &       - Atlantic County                           District of New Jersey
                                                        Johnson, et al.
1185          Soliz                  Maria             Soliz, Maria, v.      CA - Superior          18CV330477       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                        Johnson, et al.    Angeles County
1186        Somers                  Glenda           Somers, Glenda v.       CA - Superior         19STCV00090       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                        Johnson, et al.    Angeles County
1187       Sophronia                Victoria          Burke, Aisha L. v. NJ - Superior Court        ATL-L-241-15     U.S. District Court for the   Camden Division
                                                         Johnson &         - Atlantic County                           District of New Jersey
                                                        Johnson, et al.
1188         Sousa                  Elaine           Sousa, Elaine, et al.   CA - Superior          2016-011049      Central District of California Western Division
                                                        v. Johnson &          Court - Los
                                                        Johnson, et al.    Angeles County
1189         Souza                   Maria             Souza, Maria v.       CA - Superior          RG17879234       Central District of California Western Division
                                                         Johnson &            Court - Los
                                                        Johnson, et al.    Angeles County



                                                                             Page 102 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page277
                                                                                283of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:280
                                                                                                    920



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption            State Court         Index Number     Removal District Court          Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
1190         Spann                  Laurie             Spann, Laurie v.        CA - Superior         17CV04595      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                        Johnson, et al.      Angeles County
1191        Sparrow                 Beverly          Sparrow, Reggie v.        CA - Superior        CIVDS1807034    Central District of California Western Division
                                                          Johnson &             Court - Los
                                                        Johnson, et al.      Angeles County
1192         Spears                 Sandra            Spears, Sandra v.        CA - Superior         18CV331696     Central District of California Western Division
                                                          Johnson &             Court - Los
                                                        Johnson, et al.      Angeles County
1193        Spencer                 Carolyn          Spencer, Carolyn v.    NJ - Superior Court     ATL-L-1660-15   U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                        District of New Jersey
                                                        Johnson, et al.
1194          Spier                  Katje              Spier, Katje v.     NJ - Superior Court     ATL-L-400-18    U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                        District of New Jersey
                                                        Johnson, et al.
1195         Spiller                Jessica           Spiller, Jessica v.   NJ - Superior Court     ATL-L-193-16    U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                        District of New Jersey
                                                        Johnson, et al.
1196        Spollen                  Judy              Spollen, Judy v.     FL - Circuit Court -    CACE19001223    Southern District of Florida Fort Lauderdale
                                                          Johnson &          Broward County                                                          Division
                                                        Johnson, et al.
1197      Stadtmueller              Tonya                Stadtmueller,      NJ - Superior Court     ATL-L-189-18    U.S. District Court for the   Camden Division
                                                        Tonya, et al. v.     - Atlantic County                        District of New Jersey
                                                          Johnson &
                                                        Johnson, et al.
1198        Stanford                 Carol            Stanford, Carol, v.      CA - Superior         18CV331749     Central District of California Western Division
                                                          Johnson &             Court - Los
                                                        Johnson, et al.       Angeles County
1199          Stark                 Kimmy              Stark, Kimmy v.      LA - District Court -    2017-10831         Eastern District of             N/A
                                                          Johnson &           Orleans Parish                                Louisiana
                                                        Johnson, et al.
1200          Starr                  Izetta            Starr, Cynthia v.      DE - Superior         N17C-05-295         District of Delaware            N/A
                                                          Johnson &         Court - New Castle
                                                        Johnson, et al.           County
1201         Steele                   Gail            Steele, Richard v.      CA - Superior          17CV318726     Central District of California Western Division
                                                          Johnson &            Court - Los
                                                        Johnson, et al.      Angeles County



                                                                             Page 103 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page278
                                                                              284of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:281
                                                                                                  921



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court         Index Number       Removal District Court          Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
1202         Steens               La Rayne           Steens, La Rayne       CA - Superior      34-2017-00221575   Central District of California Western Division
                                                       v. Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County
1203          Stein                Jillyan            Stein, Jillyan v.  NJ - Superior Court    ATL-L-2121-15     U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1204       Steinberg               Ashley           Steinberg, Ashley v. NJ - Superior Court    ATL-L-2179-16     U.S. District Court for the   Camden Division
                                                         Johnson &        - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1205      Stephenson               Jeanne             Stephenson Jr.,    NJ - Superior Court    ATL-L-1961-16     U.S. District Court for the   Camden Division
                                                     John F. Dr. Rev v.   - Atlantic County                         District of New Jersey
                                                         Johnson &
                                                       Johnson, et al.
1206        Stockton              Tamalyn           Stockton, Tamalyn       CA - Superior        SCV261482        Central District of California Western Division
                                                       v. Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County

1207         Stone                 Debbie            Stone, Debbie v. NJ - Superior Court       ATL-L-2850-15     U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1208         Storm                  Cathy             Storm, Cathy v.     PA - Philadelphia       171203367           Western District of         Pittsburgh
                                                        Johnson &          County Court of                              Pennsylvania               Division
                                                       Johnson, et al.     Common Pleas
1209          Story                Barbara            Story, Phillip v.     CA - Superior        17CV318722       Central District of California Western Division
                                                        Johnson &            Court - Los
                                                       Johnson, et al.     Angeles County
1210         Street                Patricia         Street, Patricia and NJ - Superior Court     ATL-L-616-16     U.S. District Court for the   Camden Division
                                                     Street, Michael v.   - Atlantic County                         District of New Jersey
                                                        Johnson &
                                                       Johnson, et al.

1211       Sulkowski              Deborah           Sulkowski, Deborah NJ - Superior Court      ATL-L-6239-14     U.S. District Court for the   Camden Division
                                                       v. Johnson &     - Atlantic County                           District of New Jersey
                                                      Johnson, et al.




                                                                          Page 104 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page279
                                                                               285of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:282
                                                                                                   922



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court         Index Number      Removal District Court          Division of
                                                                                                                                                       Removal
                                                                                                                                                     District Court
1212        Sullivan               Lenore           Sullivan, Wesley v.        CA - Superior         18CV340055      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
1213        Sullivan              Emily P.          Sullivan, Emily P. v.   NJ - Superior Court     ATL-L-5142-14    U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1214        Sullivan               Lacinda          Sullivan, Lacinda v.    NJ - Superior Court     ATL-L-1880-16    U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1215        Sumner                  Janet            Sumner, Janet, v.         CA - Superior         18CV331740      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
1216        Sutcliffe                S.             Sutcliffe, Lynn S. v.   NJ - Superior Court    ATL-L-001344-18   U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1217         Swann                 Valerie           Swann, Valerie, et     MO - Circuit Court -   1422-CC09326-01   Eastern District of Missouri Eastern Division
                                                      al. v. Johnson &       City of St. Louis
                                                       Johnson, et al.
1218      Swearingen                Leslie          Swearingen, Leslie         CA - Superior         VCU276091       Central District of California Western Division
                                                        v. Johnson &            Court - Los
                                                       Johnson, et al.       Angeles County
1219         Swope                 Melinda          Swope, Averill Ken         CA - Superior         18CV328936      Central District of California Western Division
                                                        v. Johnson &            Court - Los
                                                       Johnson, et al.       Angeles County
1220      Szwajkowski              Brittany         Szwajkowski, David      NJ - Superior Court     ATL-L-728-16     U.S. District Court for the   Camden Division
                                                        v. Johnson &         - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1221         Tackitt                Julia             Tackitt, Julia v.        CA - Superior         18CV337011      Central District of California Western Division
                                                          Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
1222         Talucci               Barbara          Talucci, Barbara v.     NJ - Superior Court     ATL-L-2272-17    U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1223          Tan                  Regina              Tan, Regina v.       NJ - Superior Court     ATL-L-2721-17    U.S. District Court for the   Camden Division
                                                          Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.




                                                                             Page 105 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page280
                                                                              286of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:283
                                                                                                  923



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption            State Court        Index Number      Removal District Court         Division of
                                                                                                                                                    Removal
                                                                                                                                                  District Court
1224          Tart                 Barbara            Tart, Barbara v.      NJ - Superior Court   ATL-001805-18    U.S. District Court for the   Camden Division
                                                        Johnson &            - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
1225         Taylor                 Marie             Santana, Maria           CA - Superior       17CV321212      Central District of California Western Division
                                                    Avelar v. Johnson &         Court - Los
                                                       Johnson, et al.       Angeles County
1226         Taylor                Barbara           Taylor, Barbara v.     NJ - Superior Court   ATL-L-1913-16    U.S. District Court for the   Camden Division
                                                        Johnson &            - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
1227         Taylor                Lisette            Taylor, Lisette v.    NJ - Superior Court   ATL-L-1675-16    U.S. District Court for the   Camden Division
                                                        Johnson &            - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
1228         Taylor                 Debra            Taylor, Debra Ann      NJ - Superior Court   MID-L-01153-18   U.S. District Court for the         N/A
                                                       v. Johnson &         - Middlesex County                       District of New Jersey
                                                       Johnson, et al.
1229    Taylor-Robinson             Joan             Taylor-Robinson,          CA - Superior       RIC1803271      Central District of California Western Division
                                                    Joan v. Johnson &           Court - Los
                                                       Johnson, et al.       Angeles County
1230     Taylor-Thomas            Rebecca            Thomas, Roderick          CA - Superior       18CV325812      Central District of California Western Division
                                                       v. Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
1231        Temple                 Bonnie            Temple, Cheryl v.         CA - Superior       17CV318719      Central District of California Western Division
                                                        Johnson &               Court - Los
                                                       Johnson, et al.       Angeles County
1232         Tender                  Ida              Hooks, Anna v.        NJ - Superior Court   ATL-L-1836-16    U.S. District Court for the   Camden Division
                                                        Johnson &            - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
1233      Tenenbaum                 Pearl            Tennebaum, Pearl       NJ - Superior Court   ATL-L-2294-17    U.S. District Court for the   Camden Division
                                                       v. Johnson &          - Atlantic County                       District of New Jersey
                                                       Johnson, et al.
1234         Teninty              Kathleen          Teninty, Gary, et al.      CA - Superior       16CV298395      Central District of California Western Division
                                                       v. Johnson &             Court - Los
                                                       Johnson, et al.        Angeles County
1235     Terrano-Urcioli           Gerilyn            Terrano-Urcioli,      NJ - Superior Court   MID-L-01143-18   U.S. District Court for the         N/A
                                                      Gerilyn, et al. v.    - Middlesex County                       District of New Jersey
                                                        Johnson &
                                                       Johnson, et al.



                                                                             Page 106 of 120
                      Case
                      Case1:19-mc-00103-MN
                           1:19-mc-00103-MN Document
                                            Document12-1
                                                     1-1 Filed
                                                         Filed04/18/19
                                                               04/30/19 Page
                                                                        Page281
                                                                             287of
                                                                                 of294
                                                                                    300PageID
                                                                                       PageID#:
                                                                                              #:284
                                                                                                 924



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption          State Court          Index Number      Removal District Court          Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
1236          Terry               Deborah           Terry, Deborah, et      CA - Superior         18CV325841       Central District of California Western Division
                                                    al. v. v. Johnson &      Court - Los
                                                       Johnson, et al.    Angeles County
1237         Testa                  Lillian         Ellin, Marisa A. and NJ - Superior Court      ATL-L-1315-16    U.S. District Court for the     Camden Division
                                                    Arthur C. Testa Jr.   - Atlantic County                          District of New Jersey
                                                        v. Johnson &
                                                       Johnson, et al.

1238        Thacker                 Dottie           Thacker, Dottie v.   NJ - Superior Court     ATL-L-847-16     U.S. District Court for the     Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1239        Thomas                 Bennie             Thomas, Bennie         CA - Superior        RG18918589       Central District of California Western Division
                                                     Faye v. Johnson &        Court - Los
                                                       Johnson, et al.     Angeles County
1240        Thomas                  Marie            Thomas, Marie v.        CA - Superior         BC678822        Central District of California Western Division
                                                        Johnson &             Court - Los
                                                       Johnson, et al.     Angeles County
1241        Thomas                Stephanie          Thomas, Sheryl v.    NJ - Superior Court     ATL-L-2722-17    U.S. District Court for the     Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1242       Thomason                Elaine            Thomason, Elaine        CA - Superior        18CV330465       Central District of California Western Division
                                                       v. Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
1243       Thompson                 Diane           Thompson, Diane v.    IL - Circuit Court -     2018-L-1426     Northern District of Illinois   Eastern Division
                                                        Johnson &            Cook County
                                                       Johnson, et al.
1244       Thompson                 Laura           Thompson, Laura v.    NJ - Superior Court     ATL-L-2295-17    U.S. District Court for the     Camden Division
                                                        Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1245       Thompson                Barbara          Thompson, Barbara     NJ - Superior Court    ATL-L-000656-18   U.S. District Court for the     Camden Division
                                                       v. Johnson &        - Atlantic County                         District of New Jersey
                                                       Johnson, et al.

1246       Thompson                 Verna           Thompson, Myra v. NJ - Superior Court         ATL-L-1879-16    U.S. District Court for the     Camden Division
                                                       Johnson &       - Atlantic County                             District of New Jersey
                                                      Johnson, et al.




                                                                           Page 107 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page282
                                                                               288of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:285
                                                                                                   925



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption         State Court        Index Number     Removal District Court          Division of
                                                                                                                                                 Removal
                                                                                                                                               District Court
1247        Thomson                 Lynne           Thomson, Lynne v.   CA - Superior           17CV318521     Central District of California Western Division
                                                       Johnson &         Court - Los
                                                      Johnson, et al. Angeles County
1248        Thorlton               Vernice          Lombardo, Vaughn NJ - Superior Court       ATL-L-2715-17   U.S. District Court for the   Camden Division
                                                      v. Johnson &    - Atlantic County                          District of New Jersey
                                                      Johnson, et al.

1249      Thornsberry               Okla            Thornsberry, Orie v. NJ - Superior Court   ATL-L-433-18    U.S. District Court for the   Camden Division
                                                        Johnson &         - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
1250         Thorpe               Deborah           Thorpe, Deborah v.      CA - Superior       CU-17-00075    Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
1251       Threadgill                Eva            Threadgill, Soren v.    CA - Superior       BC-617311      Central District of California Western Division
                                                        Johnson &            Court - Los
                                                      Johnson, et al.     Angeles County
1252        Thurman               Margaret          Thurman, Margaret NJ - Superior Court      ATL-L-100-16    U.S. District Court for the   Camden Division
                                                       v. Johnson &       - Atlantic County                      District of New Jersey
                                                      Johnson, et al.

1253        Tibbetts               Rosalie          Tibbetts, Rosalie v.   CA - Superior       CVPO1870905     Central District of California Western Division
                                                         Johnson &          Court - Los
                                                       Johnson, et al.   Angeles County
1254        Tienken                Bonnie           Hedrick, Kimberly J    CA - Superior       18CECG01553     Central District of California Western Division
                                                       v. Johnson &         Court - Los
                                                       Johnson, et al.   Angeles County
1255         Timms                 Janene           Timms, Janene, et MO - Circuit Court -     1622-CC-00837   Eastern District of Missouri Eastern Division
                                                     al. v. Johnson &    City of St. Louis
                                                       Johnson, et al.
1256        Tischner                Joyce           Tischner, Joyce v. NJ - Superior Court     ATL-L-348-18    U.S. District Court for the   Camden Division
                                                        Johnson &        - Atlantic County                       District of New Jersey
                                                       Johnson, et al.




                                                                          Page 108 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page283
                                                                               289of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:286
                                                                                                   926



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption          State Court           Index Number            Removal District Court         Division of
                                                                                                                                                          Removal
                                                                                                                                                        District Court
1257      Tloczkowski              Patrica             Tloczkowski,     NJ - Superior Court       ATL-L-1658-15          U.S. District Court for the   Camden Division
                                                    Patrica and Richard  - Atlantic County                                 District of New Jersey
                                                      Tloczkowski v.
                                                         Johnson &
                                                      Johnson, et al.

1258         Toribio               Leilani           Toribio, Leilani v.    CA - Superior          17CV318681        Central District of California    Western Division
                                                          Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County
1259         Torre                 Nancy             Torre, Nancy A. v. NJ - Superior Court      ATL-L-000853-18      U.S. District Court for the      Camden Division
                                                          Johnson &       - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1260         Torres                 Ruby              Torres, John v.       CA - Superior           BC662779         Central District of California    Western Division
                                                          Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County
1261          Toso                  Pixie              Toso, Pixie v.       CA - Superior          18CV333690        Central District of California    Western Division
                                                          Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County
1262         Traylor                Kelly             Traylor, Kelly v.     CA - Superior          17CV318708        Central District of California    Western Division
                                                          Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County
1263       Treshanky               Susan            Treshansky, Susan       CA - Superior    30-2018-00988160-CU-PL- Central District of California    Western Division
                                                        v. Johnson &         Court - Los               CXC
                                                       Johnson, et al.    Angeles County
1264       Truesdale              Queanna                 Truesdale,     NJ - Superior Court      ATL-L-2943-15       U.S. District Court for the      Camden Division
                                                         Queanna v.       - Atlantic County                             District of New Jersey
                                                          Johnson &
                                                       Johnson, et al.
1265        Tsuchiya               Laurie           Tsuchiya, Laurie, et    CA - Superior          18CV323689        Central District of California    Western Division
                                                      al. v. Johnson &       Court - Los
                                                       Johnson, et al.    Angeles County
1266         Turner                 Doris             Turner, Doris v.      CA - Superior           BC723961         Central District of California    Western Division
                                                          Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County
1267          Tyler                 Laura              Tyler, Laura v.      CA - Superior           BC654574         Central District of California    Western Division
                                                          Johnson &          Court - Los
                                                       Johnson, et al.    Angeles County



                                                                         Page 109 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page284
                                                                                290of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:287
                                                                                                    927



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption           State Court            Index Number          Removal District Court          Division of
                                                                                                                                                             Removal
                                                                                                                                                           District Court
1268         Tyson                 Elizabeth         Tyson, Elizabeth S.,      CA - Superior          17-cv-304790         Central District of California Western Division
                                                      et al. v. Johnson &       Court - Los
                                                         Johnson, et al.      Angeles County

1269         Unatin                 Eileen            Unatin, Eileen v.        CA - Superior            BC700329           Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County
1270       Underwood                Yvonne              Underwood,             CA - Superior          18CV330461           Central District of California Western Division
                                                     Yvonne, v. Johnson         Court - Los
                                                      & Johnson, et al.       Angeles County

1271         Unruh                  Sandra            Unruh, Sandra v. NJ - Superior Court           ATL-L-2279-17          U.S. District Court for the   Camden Division
                                                         Johnson &      - Atlantic County                                     District of New Jersey
                                                       Johnson, et al.
1272      Upshur-Davis                Ina              Upshur-Davis,      CA - Superior               18CV330511           Central District of California Western Division
                                                     Monique v. Johnson    Court - Los
                                                      & Johnson, et al. Angeles County

1273          Urick                 Donna              Urick, Robert v.      NJ - Superior Court    ATL-L-000659-18         U.S. District Court for the   Camden Division
                                                          Johnson &           - Atlantic County                               District of New Jersey
                                                        Johnson, et al.
1274         Urrutia                Leticia          Urrutia, Leticia, et al    CA - Superior         18CV328944           Central District of California Western Division
                                                        v. Johnson &             Court - Los
                                                        Johnson, et al.       Angeles County
1275          Vai                  Stephanie          Vai, Stephanie v.         CA - Superior        CIVDS 1721471         Central District of California Western Division
                                                          Johnson &              Court - Los
                                                        Johnson, et al.       Angeles County
1276        Valentine              Jeanette          Valentine, Jeanette NJ - Superior Court        ATL-L-001579-18         U.S. District Court for the   Camden Division
                                                        v. Johnson &          - Atlantic County                               District of New Jersey
                                                        Johnson, et al.

1277         Vallido                 Aliw              Vallido, Aliw v.        CA - Superior    37-2018-49018-CU-PL-CTL Central District of California Western Division
                                                         Johnson &              Court - Los
                                                       Johnson, et al.       Angeles County
1278       Van Allen                 Lynn             Van Allen, Lynn v.    NJ - Superior Court      ATL-L-2696-17       U.S. District Court for the Camden Division
                                                         Johnson &           - Atlantic County                             District of New Jersey
                                                       Johnson, et al.



                                                                             Page 110 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page285
                                                                              291of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:288
                                                                                                  928



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption           State Court         Index Number      Removal District Court         Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
1279        Vanbrunt               Cynthia           Vanbrunt, Cynthia NJ - Superior Court       ATL-L-1874-17    U.S. District Court for the   Camden Division
                                                       v. Johnson &     - Atlantic County                           District of New Jersey
                                                       Johnson, et al.
1280         Varela                Melisa              Varela, Melisa     CA - Superior          17CV317371       Central District of California Western Division
                                                    Rivera v. Johnson &    Court - Los
                                                       Johnson, et al.  Angeles County
1281         Vargas                  Lilia            Vargas, Lilia v.    CA - Superior          17CV321214       Central District of California Western Division
                                                        Johnson &          Court - Los
                                                       Johnson, et al.  Angeles County
1282          Varr                  Leslie             Varr, Leslie v.    CA - Superior          17CV318443       Central District of California Western Division
                                                        Johnson &          Court - Los
                                                       Johnson, et al.  Angeles County
1283        Vasquez               Michelle          Vasquez, Francisco    CA - Superior          17CV309270       Central District of California Western Division
                                                       v. Johnson &        Court - Los
                                                       Johnson, et al.  Angeles County

1284         Vassell              Hermine           Vassell, Barrington      CA - Superior       18CV335761       Central District of California Western Division
                                                      v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County

1285          Vay                  Barbara           Vay, Barbara v.         CA - Superior        BC638651        Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.       Angeles County
1286          Veal                  Robin             Veal, Robin v.      NJ - Superior Court    ATL-L-2277-17    U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
1287          Vega                  Olga              Vega, Olga v.       NJ - Superior Court   ATL-L-002462-18   U.S. District Court for the   Camden Division
                                                       Johnson &           - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
1288         Vegge               Rosemary           Vegge, Rosemary       NJ - Superior Court    ATL-L-2704-17    U.S. District Court for the   Camden Division
                                                      v. Johnson &         - Atlantic County                        District of New Jersey
                                                     Johnson, et al.
1289        Velasco                 Maria           Velasco, Maria, v.       CA - Superior        BC716014        Central District of California Western Division
                                                       Johnson &              Court - Los
                                                     Johnson, et al.        Angeles County




                                                                           Page 111 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page286
                                                                                292of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:289
                                                                                                    929



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption              State Court         Index Number     Removal District Court          Division of
                                                                                                                                                        Removal
                                                                                                                                                      District Court
1290     Velasco-Tapia                Lori           Velasco-Tapia, Lori    CA - Superior             18CV325311      Central District of California Western Division
                                                        v. Johnson &         Court - Los
                                                        Johnson, et al.   Angeles County
1291          Vera                  Victoria            Vera, Jovita v.     CA - Superior             17CV318706      Central District of California Western Division
                                                          Johnson &          Court - Los
                                                        Johnson, et al.   Angeles County
1292        Verducci                Darlene           Verducci, Darlene     CA - Superior             17CV321217      Central District of California Western Division
                                                        v. Johnson &         Court - Los
                                                        Johnson, et al.   Angeles County
1293        Verdusco                Matina           Verdusco, Matina v. NJ - Superior Court          ATL-L-589-16    U.S. District Court for the   Camden Division
                                                          Johnson &       - Atlantic County                             District of New Jersey
                                                        Johnson, et al.
1294       Verikokkos               Barbara              Verikokkos,     NJ - Superior Court          ATL-L-2971-15   U.S. District Court for the   Camden Division
                                                     Anthony v. Johnson   - Atlantic County                             District of New Jersey
                                                       & Johnson, et al.

1295         Victor                  Willie             Carr, Jerry v.           CA - Superior         BC641978       Central District of California Western Division
                                                          Johnson &               Court - Los
                                                        Johnson, et al.        Angeles County
1296         Virgilito              Jennifer         Virgilito, Jennifer v.   NJ - Superior Court     ATL-L331-18     U.S. District Court for the   Camden Division
                                                          Johnson &            - Atlantic County                        District of New Jersey
                                                        Johnson, et al.
1297         Viruet                 Jessica           Viruet, Jessica v.      NJ - Superior Court     ATL-L-296-18    U.S. District Court for the   Camden Division
                                                          Johnson &            - Atlantic County                        District of New Jersey
                                                        Johnson, et al.
1298         Viscusi                Patricia         Viscusi, Patricia et     NJ - Superior Court     ATL-L-2435-17   U.S. District Court for the   Camden Division
                                                       al v. Johnson &         - Atlantic County                        District of New Jersey
                                                         Johnson et al
1299          Vitter                Glynda            Vitter, Glynda, v.      LA - District Court -   C-681082 22     Middle District of Louisina         N/A
                                                          Johnson &           East Baton Rouge
                                                        Johnson, et al.              Parish
1300    Volker-Loguidice           Amanda             Volker-Loguidice,       NJ - Superior Court     ATL-L-2273-17   U.S. District Court for the   Camden Division
                                                     Amanda v. Johnson         - Atlantic County                        District of New Jersey
                                                      & Johnson, et al.




                                                                               Page 112 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page287
                                                                              293of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:290
                                                                                                  930



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court            Index Number          Removal District Court          Division of
                                                                                                                                                            Removal
                                                                                                                                                          District Court
1301        Wagner                 Susan             Wagner, Susan v.      NJ - Superior Court       ATL-L1935-16          U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                District of New Jersey
                                                      Johnson, et al.
1302         Walker               Michelle          Walker, Michelle O.       CA - Superior          17CV318685           Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                      Johnson, et al.       Angeles County
1303         Walker                 Alline           Walker, Alline v.     NJ - Superior Court      ATL-L-00292-19         U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                District of New Jersey
                                                      Johnson, et al.
1304        Wallace                Shadra           Wallace, Shadra v.     NJ - Superior Court      ATL-L-1509-16          U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                District of New Jersey
                                                      Johnson, et al.
1305        Wallace                 Gloria           Wallace, Gloria v.    NJ - Superior Court       ATL-L-292-18          U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                District of New Jersey
                                                      Johnson, et al.
1306        Walters               Michelle          Walters, Michelle v.      CA - Superior    37-2018-65430-CU-PL-CTL Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
1307        Walters               Christine          Walters, Christine    NJ - Superior Court        ATL-210-18        U.S. District Court for the Camden Division
                                                       v. Johnson &         - Atlantic County                             District of New Jersey
                                                      Johnson, et al.
1308        Warren                 Frances          Warren, William, et       CA - Superior          26CV296624           Central District of California Western Division
                                                     al. v. Johnson &          Court - Los
                                                      Johnson, et al.        Angeles County
1309      Washington         Shallemesse Marie      Watson, Waltrell v.       CA - Superior          17CV311292           Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.        Angeles County
1310 Washington-Hudspeth           Cheryl              Washington-            CA - Superior            BC658578           Central District of California Western Division
                                                    Hudspeth, Cheryl v.        Court - Los
                                                         Johnson &           Angeles County
                                                      Johnson, et al.
1311         Waters                Joanna           Waters, Joanna v.         CA - Superior          18CV324514           Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
1312         Waters               Theresa           Waters, Theresa v.     NJ - Superior Court      ATL-L-1242-16          U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                                District of New Jersey
                                                      Johnson, et al.



                                                                            Page 113 of 120
                          Case
                          Case1:19-mc-00103-MN
                               1:19-mc-00103-MN Document
                                                Document12-1
                                                         1-1 Filed
                                                             Filed04/18/19
                                                                   04/30/19 Page
                                                                            Page288
                                                                                 294of
                                                                                     of294
                                                                                        300PageID
                                                                                           PageID#:
                                                                                                  #:291
                                                                                                     931



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name     Plaintiff First Name      Case Caption           State Court            Index Number          Removal District Court          Division of
                                                                                                                                                              Removal
                                                                                                                                                            District Court
1313        Watkins                 Kathleen          Watkins, Kathleen         CA - Superior          18CV325126           Central District of California Western Division
                                                         v. Johnson &            Court - Los
                                                         Johnson, et al.      Angeles County
1314        Watson                    Linda            Watson, Linda v.      NJ - Superior Court       ATL-L-328-18          U.S. District Court for the   Camden Division
                                                           Johnson &          - Atlantic County                                District of New Jersey
                                                         Johnson, et al.
1315         Waugh                   Edward             Waugh, Edward        NJ - Superior Court        ATL-L-8-16           U.S. District Court for the   Camden Division
                                                       (Reprensative of       - Atlantic County                                District of New Jersey
                                                       Clarice Waugh) v.
                                                           Johnson &
                                                         Johnson, et al.
1316        Weaver                    Betty             Weaver, Eric v.         CA - Superior            BC671456           Central District of California Western Division
                                                           Johnson &             Court - Los
                                                         Johnson, et al.      Angeles County
1317         Webb                    Miriam             Webb, Miriam v.         CA - Superior           RIC1804861          Central District of California Western Division
                                                           Johnson &             Court - Los
                                                         Johnson, et al.      Angeles County
1318         Webb                    Wanda             Webb, Wanda v.        NJ - Superior Court      ATL-L-1184-16          U.S. District Court for the   Camden Division
                                                           Johnson &          - Atlantic County                                District of New Jersey
                                                         Johnson, et al.
1319        Webster                  Sueann            Webster, Sueann          CA - Superior          RIC1716030        Central District of California Western Division
                                                      Arens v. Johnson &         Court - Los
                                                         Johnson, et al.      Angeles County
1320      Wedlick-Ortiz               Ellen           Wedlick-Ortiz, Ellen      CA - Superior    30-2017-00952911-CU-PL- Central District of California Western Division
                                                         v. Johnson &            Court - Los               CXC
                                                         Johnson, et al.      Angeles County
1321        Weisbrot                 Elaine           Weisbrot, Steven v.    NJ - Superior Court      ATL-L-1721-17       U.S. District Court for the Camden Division
                                                           Johnson &          - Atlantic County                             District of New Jersey
                                                         Johnson, et al.
1322         Weiss'                   Laura             Weiss, Laura v.         CA - Superior            BC697985           Central District of California Western Division
                                                           Johnson &             Court - Los
                                                         Johnson, et al.      Angeles County
1323         Welch                 Coreyonna          Welch, Coreyonna       NJ - Superior Court      ATL-L-2460-17          U.S. District Court for the   Camden Division
                                                         v. Johnson &         - Atlantic County                                District of New Jersey
                                                          Johnson et al




                                                                              Page 114 of 120
                         Case
                         Case1:19-mc-00103-MN
                              1:19-mc-00103-MN Document
                                               Document12-1
                                                        1-1 Filed
                                                            Filed04/18/19
                                                                  04/30/19 Page
                                                                           Page289
                                                                                295of
                                                                                    of294
                                                                                       300PageID
                                                                                          PageID#:
                                                                                                 #:292
                                                                                                    932



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name    Plaintiff First Name      Case Caption          State Court          Index Number      Removal District Court         Division of
                                                                                                                                                     Removal
                                                                                                                                                   District Court
1324        Weldon                 Kimberly          Weldon, Kathleen v.   NJ - Superior Court     ATL-L-359-18     U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1325       Wellington                Mistel          Wellington, Ronald       CA - Superior       CGC-16-555620     Central District of California Western Division
                                                        v. Johnson &           Court - Los
                                                       Johnson, et al.      Angeles County
1326        Werner                  Barbara           Werner, Craig v.     NJ - Superior Court     ATL-L-1800-14    U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1327          West                  Nancy              West, James v.      NJ - Superior Court    ATL-L-002913-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1328         Wheet                  Gladies           Wheet, Gladies v.    NJ - Superior Court    ATL-L-000211-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1329       Whisenant                 Joyce            Whisenant, Joyce     NJ - Superior Court    BER-L-4013-15     U.S. District Court for the         N/A
                                                        v. Johnson &        - Bergen County                           District of New Jersey
                                                       Johnson, et al.
1330        Whitaker                 Helen           Whitaker, Helen v.    FL - Circuit Court -   CACE17016664      Southern District of Florida Fort Lauderdale
                                                         Johnson &          Broward County                                                           Division
                                                       Johnson, et al.
1331         White                  Carolyn             Hall, Laura v.        CA - Superior        18CV326338       Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.      Angeles County
1332        Whitley                Catherine         Whitley, Catherine    NJ - Superior Court     ATL-L-335-18     U.S. District Court for the   Camden Division
                                                        v. Johnson &        - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1333       Whittington             La'Wanda             Whittington,       NJ - Superior Court     ATL-L-2851-15    U.S. District Court for the   Camden Division
                                                        La'Wanda v.         - Atlantic County                         District of New Jersey
                                                         Johnson &
                                                       Johnson, et al.
1334       Whittington               Paula           Whittington, Paula    NJ - Superior Court     ATL-L-2852-15    U.S. District Court for the   Camden Division
                                                        v. Johnson &        - Atlantic County                         District of New Jersey
                                                       Johnson, et al.
1335        Wiedrich                Peggy            Wiedrich, Peggy v.       CA - Superior         RIC1720692      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County



                                                                            Page 115 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page290
                                                                              296of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:293
                                                                                                  933



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court         Index Number      Removal District Court           Division of
                                                                                                                                                      Removal
                                                                                                                                                    District Court
1336        Wilborn                Raquel            Lindsey, Caryn v.     NJ - Superior Court    ATL-L-1082-16    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1337        Wildman                Sharon           Wildman, Sharon v.     IL - Circuit Court -    2018-L-1309     Northern District of Illinois   Eastern Division
                                                         Johnson &            Cook County
                                                       Johnson, et al.
1338        Wilhelmi               Robert           Wihelmi, Robert v.     NJ - Superior Court    ATL-L-00112819   U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1339        Wiliams                 Linda           Odom, W. Alex v.       NJ - Superior Court    ATL-L-2967-15    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1340       Wilkerson                Gloria          Wilkerson, Gloria v.   NJ - Superior Court    ATL-L-2274-17    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1341         Wilkes                  Eva               Wilkes, Eva v.      NJ - Superior Court     ATL-L-312-16    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                       Johnson, et al.
1342        Williams               Geneva           Williams Jr., Harold      CA - Superior       CIVDS1807370     Central District of California Western Division
                                                       v. Johnson &            Court - Los
                                                       Johnson, et al.       Angeles County
1343        Williams                Robin           Williams, Daniel v.       CA - Superior        18CV333605      Central District of California Western Division
                                                         Johnson &             Court - Los
                                                       Johnson, et al.       Angeles County
1344        Williams              Oshunna           Williams, Oshunna      IL - Circuit Court -    2018-L-1308     Northern District of Illinois   Eastern Division
                                                       v. Johnson &           Cook County
                                                       Johnson, et al.

1345        Williams               Angela           Williams, Kamal v.     NJ - Superior Court    ATL-L-1080-16    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
1346        Williams                 Gail            Williams, Gail v.     NJ - Superior Court     ATL-L-957-15    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                      Johnson, et al.
1347        Williams               Connie            George, Mary v.       NJ - Superior Court    ATL-L-1156-16    U.S. District Court for the     Camden Division
                                                         Johnson &          - Atlantic County                        District of New Jersey
                                                      Johnson, et al.



                                                                            Page 116 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page291
                                                                              297of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:294
                                                                                                  934



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name     Case Caption            State Court        Index Number     Removal District Court          Division of
                                                                                                                                                   Removal
                                                                                                                                                 District Court
1348    Williams-Perkins           Pamela            Williams-Perkins,        CA - Superior       17CV318682     Central District of California Western Division
                                                    Pamela v. Johnson          Court - Los
                                                     & Johnson, et al.       Angeles County

1349   Williams-Thompson         Stephaney                Williams-           CA - Superior       VCU276762      Central District of California Western Division
                                                        Thompson,              Court - Los
                                                      Stephaney v.           Angeles County
                                                         Johnson &
                                                      Johnson, et al.
1350          Wills                Kathryn           Brannin, Carly v.        CA - Superior       17CV318656     Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.       Angeles County
1351         Wilson                Sherry           Wilson, Sherry v.      NJ - Superior Court   ATL-L-1182-16   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
1352         Wilson'                Anita            Wilson, Anita v.      NJ - Superior Court   ATL-L-185-16    U.S. District Court for the   Camden Division
                                                        Johnson &           - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
1353        Wilwert                 Helen           Wilwert, Helen v.      NJ - Superior Court   ATL-L-1297-18   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
1354        Wingert                Kristine         Wingert, Kristine v.   NJ - Superior Court   ATL-L-2853-15   U.S. District Court for the   Camden Division
                                                         Johnson &          - Atlantic County                      District of New Jersey
                                                      Johnson, et al.
1355        Winters                 Sylvia          Winters, Sylvia, et       CA - Superior        BC628272      Central District of California Western Division
                                                     al. v. Johnson &          Court - Los
                                                      Johnson, et al.        Angeles County
1356          Wise                Michelle          Wise, Michelle v.         CA - Superior      BCV-18-100732   Central District of California Western Division
                                                        Johnson &              Court - Los
                                                      Johnson, et al.        Angeles County
1357         Withall               Virginia         Withall, Virginia v.      CA - Superior       18CV325303     Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.        Angeles County
1358          Wolf                  Susie             Wolf, Orville v.        CA - Superior       17CV004012     Central District of California Western Division
                                                         Johnson &             Court - Los
                                                      Johnson, et al.        Angeles County




                                                                            Page 117 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page292
                                                                               298of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:295
                                                                                                   935



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court              Index Number           Removal District Court       Division of
                                                                                                                                                              Removal
                                                                                                                                                            District Court
1359          Wolf                Margaret          Wolf, David, et al. v.      CA - Superior       30-2016-00857356-CU-PL- Central District of California Western Division
                                                         Johnson &               Court - Los                  CXC
                                                       Johnson, et al.         Angeles County
1360         Wong                  Shirley           Wong, Shirley, et          CA - Superior              BG647543            Central District of California Western Division
                                                     al. v. Johnson &            Court - Los
                                                       Johnson, et al.         Angeles County
1361       Woodson                 Jessica          Woodson, Jessica,           CA - Superior              BC624387            Central District of California Western Division
                                                    et al. v. Johnson &          Court - Los
                                                       Johnson, et al.         Angeles County

1362       Wooldridge               Terri           Wooldridge, Joel D.      NJ - Superior Court         ATL-L-6661-14          U.S. District Court for the   Camden Division
                                                       v. Johnson &           - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.
1363         Wright                 Mary             Houston, Jason v.          CA - Superior             18CV325815           Central District of California Western Division
                                                        Johnson &                Court - Los
                                                      Johnson, et al.         Angeles County
1364         Wright                 Sherri           Jacobs, Laura v.           DE - Superior             N17C-05-337              District of Delaware            N/A
                                                        Johnson &            Court - New Castle
                                                      Johnson, et al.               County
1365         Wyble                 Carolyn           Wyble, Carolyn v.       NJ - Superior Court          ATL-L-398-18          U.S. District Court for the   Camden Division
                                                        Johnson &             - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.
1366         Wyllie                 Joan              Wyllie, Joan v.          CA - Superior              RIC1716489           Central District of California Western Division
                                                        Johnson &                Court - Los
                                                      Johnson, et al.         Angeles County
1367        Wyman                   Cindy            Wyman, Cindy v.         FL - Circuit Court -        CACE18029730          Southern District of Florida Fort Lauderdale
                                                        Johnson &             Broward County                                                                    Division
                                                      Johnson, et al.
1368        Xochihua                Maria           Xochihua, Maria v.       NJ - Superior Court         ATL-L-1237-16          U.S. District Court for the   Camden Division
                                                        Johnson &             - Atlantic County                                   District of New Jersey
                                                      Johnson, et al.
1369        Yamaki                  Mary            Yamaki, Mary, et al.        CA - Superior              BC628127            Central District of California Western Division
                                                       v. Johnson &              Court - Los
                                                      Johnson, et al.          Angeles County




                                                                              Page 118 of 120
                       Case
                       Case1:19-mc-00103-MN
                            1:19-mc-00103-MN Document
                                             Document12-1
                                                      1-1 Filed
                                                          Filed04/18/19
                                                                04/30/19 Page
                                                                         Page293
                                                                              299of
                                                                                  of294
                                                                                     300PageID
                                                                                        PageID#:
                                                                                               #:296
                                                                                                  936



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption           State Court              Index Number          Removal District Court       Division of
                                                                                                                                                           Removal
                                                                                                                                                         District Court
1370        Yassein              Lallafatiha        Yassein, Lallafatiha      CA - Superior      37-2017-49737-CU-PL-CTL Central District of California Western Division
                                                      v. Johnson &             Court - Los
                                                      Johnson, et al.        Angeles County

1371         Yates                 Eunice            Yates, Eunice v.      NJ - Superior Court         ATL-L-358-18          U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
1372         Yecco                  Maria            Yecco, Maria v.       NJ - Superior Court        ATL-L-2537-17          U.S. District Court for the   Camden Division
                                                       Johnson &            - Atlantic County                                  District of New Jersey
                                                      Johnson, et al.
1373          Yen                 Maylynn            Yen, Maylynn, v.         CA - Superior              T181562            Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.        Angeles County
1374          York                 Delores           York, Delores v.         CA - Superior             VCU274863           Central District of California Western Division
                                                       Johnson &               Court - Los
                                                      Johnson, et al.        Angeles County
1375        Yoshida               Andriyani         Yoshida, Andriyani        CA - Superior              BC705664           Central District of California Western Division
                                                      v. Johnson &             Court - Los
                                                      Johnson, et al.        Angeles County

1376         Young                 Tracey            Young, Tracey, et MO - Circuit Court -           1522-CC-09728         Eastern District of Missouri Eastern Division
                                                      al. v. Johnson &  City of St. Louis
                                                       Johnson, et al.
1377         Young                 Sharon            Young, Sharon v. NJ - Superior Court              ATL-L-306-15          U.S. District Court for the   Camden Division
                                                          Johnson &     - Atlantic County                                      District of New Jersey
                                                       Johnson, et al.
1378         Young                Louanne           Young, Louanne v. NJ - Superior Court             ATL-L-2419-17          U.S. District Court for the   Camden Division
                                                    Johnson & Johnson   - Atlantic County                                      District of New Jersey
                                                              et al
1379         Young                  Linda            Wong, Shirley, et    CA - Superior                  BG647543           Central District of California Western Division
                                                      al. v. Johnson &     Court - Los
                                                       Johnson, et al.  Angeles County
1380      Youngblood               Teresa           Youngblood, Joe v.    CA - Superior                17CV321226           Central District of California Western Division
                                                          Johnson &        Court - Los
                                                       Johnson, et al.  Angeles County




                                                                            Page 119 of 120
                        Case
                        Case1:19-mc-00103-MN
                             1:19-mc-00103-MN Document
                                              Document12-1
                                                       1-1 Filed
                                                           Filed04/18/19
                                                                 04/30/19 Page
                                                                          Page294
                                                                               300of
                                                                                   of294
                                                                                      300PageID
                                                                                         PageID#:
                                                                                                #:297
                                                                                                   937



EXHIBIT 1‐C
Ovarian Cancer Actions Pending in State Court

 #     Plaintiff Last Name   Plaintiff First Name      Case Caption             State Court           Index Number         Removal District Court          Division of
                                                                                                                                                            Removal
                                                                                                                                                          District Court
1381        Zachary                  Erin             Zachary, Erin v.          CA - Superior          18CV335760         Central District of California Western Division
                                                        Johnson &                Court - Los
                                                       Johnson, et al.        Angeles County
1382          Zaks                 Nancy              Zaks, Nancy v.         NJ - Superior Court     ATL-L-001443-18      U.S. District Court for the   Camden Division
                                                        Johnson &             - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1383       Zambrano                Briana            Zambrano, Briana           CA - Superior      37-2018-22860-CU-MT-   Central District of California Western Division
                                                       v. Johnson &              Court - Los                CTL
                                                       Johnson, et al.        Angeles County
1384          Zane                  Della              Zane, Della v.        NJ - Superior Court      ATL-L-2275-17       U.S. District Court for the   Camden Division
                                                        Johnson &             - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1385         Zarrilli             Christine         Zarrilli, Christine v.   NJ - Superior Court      ATL-L-1480-16       U.S. District Court for the   Camden Division
                                                        Johnson &             - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1386        Zeidman               Deborah           Zeidman, Deborah         NJ - Superior Court     ATL-L-000862-18      U.S. District Court for the   Camden Division
                                                       v. Johnson &           - Atlantic County                             District of New Jersey
                                                       Johnson, et al.
1387        Zimbardi               Sherry           Brunton, Christine L        CA - Superior           BC697579          Central District of California Western Division
                                                       v. Johnson &              Court - Los
                                                       Johnson, et al.        Angeles County
1388         Zucker                Donna             Zucker, Donna v.        NJ - Superior Court      ATL-L-2276-17       U.S. District Court for the   Camden Division
                                                        Johnson &             - Atlantic County                             District of New Jersey
                                                       Johnson, et al.




                                                                              Page 120 of 120
